Exhibit 10.5

DRAFT E X E C U T I O N V E R S I O N C O N F I D E N T I A L FIRST AMENDMENT
AND LIMITED WAIVER TO CREDIT AGREEMENT THIS FIRST AMENDMENT AND LIMITED WAIVER
TO CREDIT AGREEMENT dated as of July 19, 2017 (this “Agreement”), is entered
into among SYNCHRONOSS TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders party hereto, and GOLDMAN SACHS BANK USA, as administrative agent (in
such capacity, the “Administrative Agent”). Reference is made to the Credit
Agreement, dated as of January 19, 2017 (the “Credit Agreement”), among the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and, individually, a “Lender”), and GOLDMAN SACHS BANK USA, as the
Administrative Agent, the Collateral Agent, the Swingline Lender and a Letter of
Credit Issuer. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement. RECITALS WHEREAS,
any failure to deliver, within five days after the date on which such financial
statements were required to be filed with the SEC, the Borrower’s financial
statements for the fiscal quarter ended March 31, 2017, together with the
related items required by Section 9.1(b) of the Credit Agreement and the
Compliance Certificate relating thereto required by Section 9.1(d) of the Credit
Agreement, on or prior to June 30, 2017 constitutes an Event of Default under
Section 11.3 of Credit Agreement (the “Initial Anticipated Event of Default”);
WHEREAS, on June 30, 2017, certain of the Lenders, constituting the Required
Lenders, temporarily waived the Initial Anticipated Event of Default (the “First
Waiver”); WHEREAS, the temporary waiver of the Initial Anticipated Event of
Default set forth in the First Waiver expired at 11:59 p.m. (New York City time)
on July 13, 2017; WHEREAS, on July 13, 2017, certain of the Lenders,
constituting the Required Lenders, temporarily extended the temporary waiver of
the Initial Anticipated Event of Default set forth in the First Waiver (the
“Second Waiver”); WHEREAS, the temporary waiver of the Initial Anticipated Event
of Default set forth in the Second Waiver expired at 11:59 p.m. (New York City
time) on July 17, 2017; WHEREAS, on July 17, 2017, certain of the Lenders,
constituting the Required Lenders, temporarily extended the temporary waiver of
the Initial Anticipated Event of Default set forth in the First Waiver (the
“Third Waiver”); WHEREAS, the temporary waiver of the Initial Anticipated Event
of Default set forth in the Third Waiver expires at 11:59 p.m. (New York City
time) on July 19, 2017; WHEREAS, any failure to deliver, within five days after
the date on which such financial statements are required to be filed with the
SEC, the Borrower’s financial statements for the fiscal quarter ended June 30,
2017, together with the related items required by Section 9.1(b) of the Credit
Agreement and the Compliance Certificate relating thereto required by Section
9.1(d) of the Credit Agreement, would constitute a Default and, if such Default
were to continue unremedied for a period of at least 30 days after #89812813v13
Error! Unknown document property name.

GRAPHIC [g179892ko01i001.gif]

 


receipt of written notice by the Borrower from the Administrative Agent or the
Required Lenders, an Event of Default under Section 11.3 of Credit Agreement
(the “Other Anticipated Event of Default”; and, together with the Initial
Anticipated Event of Default, the “Anticipated Event of Default”); WHEREAS, the
Credit Parties have requested that the Lenders waive the Anticipated Event of
Default (and the underlying Defaults related thereto), subject to the terms and
conditions set forth in this Agreement, and, in exchange, the Lenders signatory
hereto have requested that the Credit Parties agree to make certain amendments
to the Credit Agreement; WHEREAS, the Credit Parties and Lenders signatory
hereto, constituting the Required Lenders, are willing to agree to the waiver
and amendments set forth in this Agreement, in accordance with and subject to
the terms and conditions set forth herein. NOW, THEREFORE, in consideration of
the agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows: AGREEMENT 1. Confirmation of Anticipated Event
of Default. Each Credit Party acknowledges and agrees that in addition to any
other rights and remedies that the Secured Parties may have under the Credit
Documents, at law, in equity or otherwise, in the absence of the Limited Waiver
(as defined below) and after the occurrence of a Limited Waiver Default (as
defined below), the Anticipated Event of Default would permit the Secured
Parties to accelerate all or any portion of the Obligations in accordance with
Section 11.12 of the Credit Agreement. 2. Limited Waiver. (a) Subject to the
satisfaction of the conditions precedent specified in Section 5 of this
Agreement, in reliance upon the representations, warrants and covenants of the
Credit Parties contained in this Agreement and upon the terms and subject to the
conditions of this Agreement, effective as of the Effective Date (as defined
below), the Lenders party hereto hereby waive the Anticipated Event of Default
(and the underlying Defaults related thereto) unless a Limited Waiver Default
(as defined below) has occurred (such waiver, the “Limited Waiver”). (b) The
Borrower and the other Credit Parties acknowledge and agree that the Limited
Waiver is a one-time waiver and is limited to the extent specifically set forth
above. Except for the Anticipated Event of Default as described in this Section
2, each Credit Party acknowledges and agrees that the Limited Waiver shall not
waive (or be deemed to be or constitute a waiver of) any other covenant, term or
provision in the Credit Agreement or any other Credit Document (or any breach
thereof or any Event of Default) or hinder, restrict or otherwise modify any of
the rights and remedies of any of the Secured Parties in respect of any other
present or future Event of Default (whether or not related to the Anticipated
Event of Default) under the Credit Agreement or any other Credit Document, at
law, in equity or otherwise. (c) Immediately upon the occurrence of a Limited
Waiver Default, and without the requirement of any demand, presentment, protest,
notice or other action of any kind, all of which the Borrower and the Credit
Parties each waive, the Limited Waiver set forth in Section 2(a) shall be void
ab initio, and the Secured Parties shall be entitled to exercise all rights and
remedies -2-Error! Unknown document property name.

GRAPHIC [g179892ko01i002.gif]

 


available under the Credit Documents and/or applicable law in respect of the
Anticipated Event of Default having occurred and continuing. (d) As used in this
Agreement, the term “Limited Waiver Default” shall mean the occurrence or
existence of any of the following: (i) any representation or warranty contained
in this Agreement shall be incorrect in any material respect as of the Effective
Date, provided that if any such representation or war-ranty is qualified by or
subject to a materiality qualification, such representation or warranty shall be
true and correct in all respects; (ii) any Credit Party breaches any provision
of this Agreement and, other than with respect to any Limited Waiver Default set
forth in clauses (i), (iii), (iv) or (v) of this clause (d), such breach shall
remain unremedied for a period of two Business Days after receipt of written
notice by the Borrower from the Administrative Agent or any Lender; (iii) the
failure by the Borrower to deliver, or cause to be delivered, to the Lenders
party to this Agreement, prior to the Waiver Termination Date (as defined
below), (A) the Borrower’s financial statements for the fiscal quarters ended
March 31, 2017 and June 30, 2017, together with the related items required by
Section 9.1(b) of the Credit Agreement and the Compliance Certificate relating
thereto required by Section 9.1(d) of the Credit Agreement in accordance with
the Credit Agreement (the “Quarterly Reports”) and (B) audited and restated
consolidated balance sheets of the Borrower and the Restricted Subsidiaries for
the fiscal years ended December 31, 2015, December 31, 2016 and, if the
consolidated balance sheets of the Borrower and the Restricted Subsidiaries for
the fiscal year ended December 31, 2014 are required to be restated, December
31, 2014, and related consolidated income statement for such fiscal years, which
shall not show any reduction in the cash balance as of the end of such fiscal
year as set forth on the original consolidated balance sheet for such fiscal
year that had previously been filed with the SEC in excess of $1.0 million
(collectively, the “Restated Financial Statements”); (iv) the failure by the
Borrower’s management to disclose to the Lenders, concurrent with the time the
Borrower files a Form 10K/A with the SEC, (A) any material weaknesses disclosed
in such Form 10K/A in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect the
Borrower’s ability to record, process, summarize and report financial
information; (B) a specific plan to address and remedy any such material
weaknesses in the Borrower’s internal control structure related to financial
reporting; and (C) the timetable by which the Borrower expects to correct any
such material weakness (the reporting identified in subclauses (A), (B) and (C)
collectively, the “Controls Reports”); and (v) the failure by the Borrower to
pay within two (2) Business Days of the Effective Date (or, in the event such
payment is not made for any technical or administrative reason, such later date
as reasonably agreed to by the respective payee) (x) to Davis Polk & Ward-well
LLP (“Davis Polk”) all reasonable and documented fees and expenses invoiced no
later than 5:00 p.m. Eastern on July 19, 2017 and (y) to Houlihan Lokey Capital,
Inc. (“Houlihan Lokey”), the Amendment Transaction Fee (as defined in that
certain Agreement confirming the terms of the agreement among Houlihan Lokey,
Davis Polk, the Lender Group (as defined therein), and the Borrower, pursuant to
which Davis Polk engaged Houlihan Lokey, effective as of June 22, 2017, as
financial advisor). -3-Error! Unknown document property name.

GRAPHIC [g179892ko01i003.gif]

 


(e) As used in this Agreement, the term “Waiver Termination Date” shall mean the
earlier of (x) October 17, 2017, unless, prior to October 17, 2017, upon the
Borrower’s written notice to the Lenders and payment, by or on behalf of the
Borrower, to the Administrative Agent, for the account of each Lender, of a fee
equal to 25 basis points on the aggregate principal amount of the Revolving
Credit Commitments and Term Loans of such Lender as of 4:00 p.m. New York City
time on the date such payment is made, November 16, 2017 and (y) the occur-rence
of a Limited Waiver Default. (f) As used in this Agreement, the term “Waiver
Finalization Date” shall mean the earliest date on which the Borrower shall have
delivered the Quarterly Reports, the Related Fi-nancial Statements and the
Controls Reports, and no Limited Waiver Default shall be continuing; provided
that the Waiver Finalization Date may not occur once the Waiver Termination Date
has occurred. 3. Amendments to Credit Documents. (a) On and as of the Effective
Date, the Credit Agreement shall be amended as set forth in the blackline of the
Credit Agreement attached hereto as Exhibit A (with deleted text in-dicated
textually as: stricken text and inserted text indicated textually as: inserted
text. A con-formed version of the Credit Agreement, as amended by this
Agreement, is attached hereto as Exhibit B. (b) On and as of the Effective Date,
Schedule 10.5 of the Credit Agreement, Sched-ule 6(a) of the Security Agreement
and Schedule 10 of the Perfection Certificate shall be amend-ed to add reference
to the “STI Notes” and Section 4.3 of the Security Agreement is amended to add “
and, with respect to the STI Notes, within five Business Days of the Amendment
No. 1 Ef-fective Date” immediately after the reference to “(or such longer
period as the Collateral Agent may reasonably agree)”. For purposes of the
Credit Documents, “STI Notes” shall mean the “$83,000,000 Purchase Money Note,
dated as of December 16, 2016, issued by Sequential Tech-nology International
Holdings, LLC in favor of the Borrower, maturing 180 days after the fifth
anniversary of the issue date and related $1.00 PIK Distribution Note, dated as
of December 16, 2016, issued by Sequential Technology International Holdings,
LLC in favor of the Borrower, maturing 180 days after the fifth anniversary of
the issue date”. 4. Consent Fees. On or prior to July 21, 2017, the Borrower
shall pay, or cause to be paid, to the Administrative Agent, for the account of
each Lender who consented to this Agreement by executing and delivering to the
Administrative Agent a signature page hereto by 8:00 p.m. New York City time, on
or prior to July 19, 2017 (each such Lender, a “Consenting Lender” and,
collectively, the “Consenting Lenders”), a consent fee equal to 85 basis points
on the aggregate principal amount of the Revolving Credit Commitments and Term
Loans of such Consenting Lender as of 8:00 p.m. New York City time on the
Effective Date (collectively, the “Consent Fees”); it being understood that all
Consent Fees payable to Consenting Lenders shall be payable in full only if
consents from the Required Lenders are received on or prior to the Effective
Date. 5. Effectiveness; Conditions Precedent. This Agreement shall be effective,
as of the date first above written, on the first date (the “Effective Date”) on
which each of the following conditions is satisfied: (a) The Administrative
Agent shall have received from the Borrower, the Guarantors, and Lenders
constituting at least the Required Lenders either a counterpart of this
Agreement signed on behalf of such party or evidence satisfactory to the
Administrative Agent -4-Error! Unknown document property name.

GRAPHIC [g179892ko01i004.gif]

 


(which may include a facsimile transmission or transmission by electronic mail
(in .pdf or .tif format)) that such party has signed a counterpart of this
Agreement. (b) The representations and warranties set forth in Section 7 of this
Agreement shall be true and correct as of the date hereof. (c) Other than the
Anticipated Event of Default (and the underlying Defaults related thereto), no
Default or Event of Default shall have occurred and be continuing or would occur
after giving effect to this Agreement. 6. Reaffirmation. (a) Validity of
Obligations. The Borrower and each other Credit Party acknowledg-es and agrees
that, both before and after giving effect to this Agreement, the Borrower and
each other Credit Party is indebted to the Lenders and other Secured Parties for
the Obligations, with-out defense, counterclaim or offset of any kind and the
Borrower and each other Credit Party hereby ratifies and reaffirms the validity,
enforceability and binding nature of such Obligations. The Borrower and each
other Credit Party acknowledges and agrees that, as of 5:00 p.m. on the
Effective Date, the outstanding principal balance of the Loans under the Credit
Agreement is $897,750,000, exclusive of interest, fees, expenses and other
amounts that are chargeable or oth-erwise reimbursable under the Credit
Agreement and the other Credit Documents, all of which the Credit Parties hereby
acknowledge and agree are outstanding and payable in accordance with the Credit
Documents. (b) Validity of Guarantees. Each Guarantor hereby confirms and agrees
that, its guarantee and all of its obligations under the Guarantee are, and
shall continue to be, in full force and effect, and shall apply to all
Obligations and such guarantee is hereby ratified and confirmed in all respects.
(c) Validity of Liens and Credit Documents. The Borrower and each other Credit
Party hereby agrees and confirms that the Credit Agreement and each other Credit
Document constitutes a legal, valid and binding obligation of the Borrower and
each other Credit Party, in each case, to the extent party to such Credit
Document, enforceable against the Borrower and each other Credit Party in
accordance with its terms. The Borrower and each other Credit Party hereby
ratifies and reaffirms its prior grant and the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted to the Collateral Agent for the benefit of the Secured Parties
to secure the Obligations by the Borrower and the other Credit Party pursuant to
the Credit Documents and hereby confirms and agrees all such Liens and security
interests shall continue, unimpaired, in full force and effect, after giving
effect to this Agreement. Except as expressly amended by this Agreement, each
Credit Document is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of this Agreement, each reference in the Credit Documents to the
“Credit Agreement”, “thereunder”, “thereof” (and each reference in the Credit
Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like import
shall mean and be a reference to the Credit Agreement as amended by this
Agreement. This Agreement shall constitute a “Credit Document” for purposes of
the Credit Agreement. 7. Representations and Warranties. Each Credit Party
represents and warrants as follows: (a) Power; Authorization; Enforceable
Obligations. The Borrower and each other Credit Party has the requisite power
and authority, and the legal right, to enter into this -5-Error! Unknown
document property name.

GRAPHIC [g179892ko01i005.gif]

 


Agreement. The Borrower and each other Credit Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Agreement. This Agreement constitutes a legal, valid and
binding obligation of the Borrower and each other Credit Party signatory hereto,
enforceable against the Borrower and each other Credit Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). (b) Accuracy of
Representations and Warranties. Immediately after giving effect to this
Agreement on the Effective Date, the representations and warranties of the
Borrower and each other Credit Party set forth in the Credit Documents
(including, for the avoidance of doubt, in the Credit Agreement) are true and
correct in all material respects on and as of the Effective Date to the same
extent as though made on and as of the Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct (after giving effect to any qualification
therein) in all respects on such respective dates. (c) No Default or Event of
Default. As of the Effective Date, immediately after giving effect to this
Agreement, no Default (other than the underlying Default related to the
Anticipated Event of Default) or Event of Default exists. 8. No Novation; No
Waiver. This Agreement shall not extinguish the Obligations for the payment of
money outstanding under the Credit Agreement or discharge or release the Liens
or priority of the Liens granted under any Credit Document or any other security
therefor or any guarantee thereof, and the Liens and security interests existing
immediately prior to the Effective Date in favor of the Collateral Agent for the
benefit of the Secured Parties or any other Secured Party securing payment of
the Obligations are in all respects continuing and in full force and effect with
respect to all Obligations. Nothing herein contained shall be construed as a
novation of any of the Credit Documents or a substitution or novation of the
Obligations outstanding under the Credit Agreement or instruments guaranteeing
or securing the same, which instruments shall remain and continue in full force
and effect. Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of any
Credit Party under the Credit Agreement or any other Credit Document from any of
its obligations and liabilities thereunder, and except as expressly provided,
such obligations and liabilities are in all respects continuing with only the
terms being modified as provided in this Agreement. 9. Further Assurances. The
Credit Parties agree to promptly take such action, upon the reasonable request
of the Administrative Agent, as is necessary to carry out the intent of this
Agreement. 10. Counterparts. This Agreement is a Credit Document. This Agreement
may be executed by the parties hereto in any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by fax, email or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. 11.
Release of Liability. In consideration of, among other things, the Limited
Waiver pro-vided for herein, the Borrower and the Credit Parties and their
respective successors and assigns jointly and severally release, acquit and
forever discharge the Secured Parties that are Consenting Lenders, and -6-Error!
Unknown document property name.

GRAPHIC [g179892ko01i006.gif]

 


their respective subsidiaries, parents, affiliates, officers, directors,
employees, agents, attorneys, partners, successors and assigns, both present and
former (collectively, the “Secured Parties’ Affiliates”) from any and all manner
of actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims (including without limitation crossclaims, counterclaims and
rights of set-off and recoupment) and demands whatsoever, whether known or
unknown, whether now existing or hereafter arising, whether asserted or
unasserted, in contract, tort, law or equity which the Borrower or the Credit
Parties has or may have against any of the Secured Parties and/or the Secured
Parties’ Affiliates by reason of any action, failure to act, matter or thing
whatsoever arising from or based on facts occurring prior to the date hereof,
including, but not limited to, any claim or defense that relates to, in whole or
in part, directly or indirectly, (i) entering into this Waiver or any other
Credit Document, (ii) any covenants, agreements, duties or obli-gations set
forth in this Waiver or any other Credit Document; or (iii) any actions or
omissions of any of the Secured Parties and/or the Secured Parties’ Affiliates
in connection with the initiation or continuing exercise of any right or remedy
contained in this Waiver or any other Credit Document or at law or in equity;
provided that nothing herein shall be deemed a prospective release of liability,
including as a re-sult of any actions taken from and after the date hereof;
provided further that nothing herein shall be deemed a release of liability from
any gross negligence or willful misconduct. 12. GOVERNING LAW. THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. 13. Effect of this Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to any other consent to, or any
other waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.
14. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
15. Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver
of jury trial provisions set forth in Sections 13.12 and 13.15 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis. 16. Notice. A
copy of all communications and notices provided by Borrower hereunder shall be
provided to Davis Polk, as counsel to the Consenting Lenders, at the following
address: Davis Polk & Wardwell LLP 450 Lexington Avenue New York, NY 10017 Attn:
Damian S. Schaible Michelle M. McGreal damian.schaible@davispolk.com
michelle.mcgreal@davispolk.com -7-Error! Unknown document property name.

GRAPHIC [g179892ko01i007.gif]

 


[remainder of page intentionally left blank] -8-Error! Unknown document property
name.

GRAPHIC [g179892ko01i008.gif]

 


IN WITN ESS WH E REOF, the parti es hereto have caused this Agreement to be duly
executed as of the date first above written. SYNCHRONOSS TECHNOLOGIES, INC., as
the Borrower By: Na c €. o Title: INTRALINKS HOLDINGS, I NC., as a Guarantor By:
INTRALINKS, INC., as a Guarantor By: Name: Title: [Signature Page to First
Amendment and Limi ted Waiver to Credit Agreemen t]

GRAPHIC [g179892ko01i009.gif]

 


GOLDMAN SACHS BANK USA, as Admi Agent / / By: [Signature Page to First Amendment
and Limited Waiver to Credit Agreement]

GRAPHIC [g179892ko01i010.gif]

 


Exhibit A Blackline of Amended Credit Agreement [Signature Page to First
Amendment and Limited Waiver to Credit Agreement] Error! Unknown document
property name.

GRAPHIC [g179892ko01i011.gif]

 


Execution Version CREDIT AGREEMENT dated as of January 19, 2017 as amended by
the First Amendment and Limited Waiver dated as of July 19, 2017 among
SYNCHRONOSS TECHNOLOGIES, INC., as the Borrower, The Several Lenders from Time
to Time Parties Hereto, GOLDMAN SACHS BANK USA, as the Administrative Agent, the
Collateral Agent, the Swingline Lender, a Letter of Credit Issuer and a Lender,
and GOLDMAN SACHS BANK USA, CREDIT SUISSE SECURITIES (USA) LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, KEYBANC CAPITAL MARKETS INC. and WELLS
FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint Bookrunners
#8983238089847286v115

GRAPHIC [g179892ko01i012.gif]

 


TABLE OF CONTE NTS Page Section 1. Definitions 1 1.1 1.2 1.3 1.4 1.5 1.6 1.7 1.8
1.9 1.10 1.11 1.12 Defined Terms 1 Other Interpretive Provisions 61 Accounting
Terms 62 Rounding 62 References to Agreements, Laws, Etc 63 Exchange Rates 63
Rates 63 Times of Day 63 Timing of Payment or Performance 63 Certifications 63
Compliance with Certain Sections 63 Pro Forma and Other Calculations 64 Section
2. Amount and Terms of Credit 66 2.1 2.2 2.3 2.4 2.5 2.6 2.7 2.8 2.9 2.10 2.11
2.12 2.13 2.14 2.15 2.16 Commitments 66 Minimum Amount of Each Borrowing;
Maximum Number of Borrowings 68 Notice of Borrowing 68 Disbursement of Funds 69
Repayment of Loans; Evidence of Debt 70 Conversions and Continuations 72 Pro
Rata Borrowings 72 Interest 73 Interest Periods 73 Increased Costs, Illegality,
Etc 74 Compensation 76 Change of Lending Office 77 Notice of Certain Costs 77
Incremental Facilities 77 Permitted Debt Exchanges 84 Defaulting Lenders 85
Section 3. Letters of Credit 87 3.1 3.2 3.3 3.4 3.5 3.6 3.7 3.8 3.9 3.10 Letters
of Credit 87 Letter of Credit Requests 89 Letter of Credit Participations 90
Agreement to Repay Letter of Credit Drawings 92 Increased Costs 94 New or
Successor Letter of Credit Issuer 94 Role of Letter of Credit Issuer 95 Cash
Collateral 96 Applicability of ISP and UCP 97 Conflict with Issuer Documents 97
-i-#8983238089847286v115

GRAPHIC [g179892ko01i013.gif]

 


3.11 3.12 Letters of Credit Issued for Restricted Subsidiaries 97 Provisions
Related to Extended Revolving Credit Commitments 97 -i-#8983238089847286v115

GRAPHIC [g179892ko01i014.gif]

 


Page Section 4. Fees 98 4.1 4.2 4.3 Fees 98 Voluntary Reduction of Revolving
Credit Commitments 99 Mandatory Termination of Commitments 99 Section 5.
Payments 99 5.1 5.2 5.3 5.4 5.5 5.6 Voluntary Prepayments 99 Mandatory
Prepayments 100 Method and Place of Payment 103 Net Payments 104 Computations of
Interest and Fees 108 Limit on Rate of Interest 108 Section 6. Conditions
Precedent to Initial Borrowing 108 6.1 6.2 6.3 6.4 6.5 Credit Documents 108
Collateral 109 Legal Opinions 109 Closing Certificates 109
AuthorizationofProceedingsoftheBorrowerandtheGuarantors; Corporate Documents 109
6.6 6.7 6.8 6.9 6.10 6.11 6.12 6.13 6.14 6.15 Fees 110 Representations and
Warranties 110 Solvency Certificate 110 Acquisition 110 Patriot Act 110 Pro
Forma Balance Sheet 110 Financial Statements 111 No Company Material Adverse
Effect 111 Refinancing 111 Notice of Term Loan Borrowing 111 Section 7.
Conditions Precedent to All Credit Events after the Closing Date 111 7.1 7.2 No
Default; Representations and Warranties 111 Notice of Borrowing 111 Section 8.
Representations and Warranties 112 8.1 8.2 8.3 8.4 8.5 8.6 8.7 8.8 8.9 8.10
Corporate Status 112 Corporate Power and Authority 112 No Violation 112
Litigation 113 Margin Regulations 113 Governmental Approvals 113 Investment
Company Act 113 True and Complete Disclosure 113 Financial Condition; Financial
Statements 113 Compliance with Laws; No Default 114 -ii-#8983238089847286v115

GRAPHIC [g179892ko01i015.gif]

 


Page 8.11 8.12 8.13 8.14 8.15 8.16 8.17 8.18 8.19 8.20 Tax Matters 114
Compliance with ERISA 114 Subsidiaries 114 Intellectual Property 115
Environmental Laws 115 Properties 115 Solvency 115 Patriot Act 115
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions 116 EEA Financial
Institutions 116 Section 9. Affirmative Covenants 116 9.1 9.2 9.3 9.4 9.5 9.6
9.7 9.8 9.9 9.10 9.11 9.12 9.13 9.14 9.15 9.16 Information Covenants 116 Books,
Records, Inspections and Discussions; Lender Calls 119 Maintenance of Insurance
120 Payment of Taxes 120 Preservation of Existence; Consolidated Corporate
Franchises 120 Compliance with Statutes, Regulations, Etc 121 ERISA 121
Maintenance of Properties 121 Transactions with Affiliates 121 End of Fiscal
Years 122 Additional Guarantors and Grantors 123 Pledge of Additional Stock and
Evidence of Indebtedness 123 Use of Proceeds 123 Further Assurances 124
Maintenance of Ratings 125 Lines of Business 125 Section 10. Negative Covenants
125 10.1 10.2 10.3 10.4 10.5 10.6 10.7 10.8 10.9 Limitation on Indebtedness 126
Limitation on Liens 131 Limitation on Fundamental Changes 131 Limitation on Sale
of Assets 132 Limitation on Restricted Payments 134 Limitation on Investments
135 Limitation on Subsidiary Distributions 138 Limitation on Prepayments of
Subordinated Indebtedness 139 Financial Covenants 140 Section 11. Events of
Default 140 11.1 11.2 11.3 11.4 11.5 11.6 Payments 140 Representations, Etc 140
Covenants 141 Default Under Other Agreements 141 Bankruptcy, Etc 142 ERISA 142
-iii-#8983238089847286v115

GRAPHIC [g179892ko01i016.gif]

 


Page 11.7 11.8 11.9 11.10 11.11 11.12 11.13 Guarantee 142 [Reserved] 142
Security Agreement 143 Judgments 143 Change of Control 143 Remedies Upon Event
of Default 143 Application of Proceeds 144 Section 12. The Agents 145 12.1 12.2
12.3 12.4 12.5 12.6 Appointment 145 Delegation of Duties 145 Exculpatory
Provisions 145 Reliance by Agents 146 Notice of Default 147 Non-Reliance on
Administrative Agent, Collateral Agent, and Other Lenders 147 12.7 12.8 12.9
12.10 12.11 12.12 12.13 Indemnification 147 Agents in Their Individual
Capacities 148 Successor Agents 149 Withholding Tax 150 Agents Under Security
Documents and Guarantee 150 Right to Realize on Collateral and Enforce Guarantee
151 Intercreditor Agreement Governs 152 Section 13. Miscellaneous 152 13.1 13.2
13.3 13.4 13.5 13.6 13.7 13.8 13.9 13.10 13.11 13.12 13.13 13.14 13.15 13.16
13.17 13.18 13.19 13.20 13.21 13.22 13.23 Amendments, Waivers, and Releases 152
Notices 156 No Waiver; Cumulative Remedies 157 Survival of Representations and
Warranties 157 Payment of Expenses; Indemnification 157 Successors and Assigns;
Participations and Assignments 158 Replacements of Lenders Under Certain
Circumstances 163 Adjustments; Set-off 164 Counterparts 165 Severability 165
Integration 165 GOVERNING LAW 165 Submission to Jurisdiction; Waivers 165
Acknowledgments 166 WAIVERS OF JURY TRIAL 167 Confidentiality 167 Direct Website
Communications 168 USA PATRIOT Act 170 Payments Set Aside 170 No Fiduciary Duty
170 Nature of Borrower Obligations 171 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 172 Flood Matters 172 -iv-#8983238089847286v115

GRAPHIC [g179892ko01i017.gif]

 


SCHEDULES Schedule 1.1(a) Schedule 1.1(b) Schedule 1.1(c) Schedule 1.1(d)
Schedule 8.13 Schedule 9.14 Schedule 10.1 Schedule 10.2 Schedule 10.6 Schedule
13.2 Commitments of Lenders Letter of Credit Issuers Letters of Credit Existing
on the Closing Date Secured Cash Management Agreements Existing on the Closing
Date Subsidiaries Post-Closing Actions Closing Date Indebtedness Closing Date
Liens Closing Date Investments Notice Addresses EXHIBITS Exhibit A Exhibit B
Exhibit C Exhibit D Exhibit E Exhibit F Exhibit G-1 2 1 Exhibit H-2 1 Form of
Joinder Agreement Form of Guarantee [Reserved] Form of Security Agreement Form
of Credit Party Closing Certificate Form of Assignment and Acceptance Form of
Promissory Note (Initial Term Loans) Exhibit G-Form of Promissory Note
(Revolving Credit Loans) Exhibit H-Form of First Lien Intercreditor Agreement
Form of Second Lien Intercreditor Agreement Exhibit I-Form of Non-Bank Tax
Certificate (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Form of Non-Bank Tax Certificate (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Form of Non-Bank Tax
Certificate (For Non-U.S. Participants That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Form of Non-Bank Tax Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Form of
Notice of Borrowing or Continuation or Conversion Exhibit I-2 Exhibit I-3
Exhibit I-4 Exhibit J -v-#8983238089847286v115

GRAPHIC [g179892ko01i018.gif]

 


CREDIT AGREEMENT CREDITAGREEMENT,dated asofJanuary 19,2017,among SYNCHRONOSS
TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), and GOLDMAN SACHS BANK USA, as the Administrative
Agent, the Collateral Agent, the Swingline Lender and a Letter of Credit Issuer
(such terms and each other capitalized term used but not defined in this
preamble having the meaning provided in Section 1). WHEREAS, pursuant to that
certain Agreement and Plan of Merger, dated as of December 5, 2016 (the
“Acquisition Agreement”), by and among the Borrower, GL Merger Sub, Inc.
(“Merger Sub”) and Intralinks Holdings, Inc. (“Target”), the Borrower will
acquire Target (together with the other transactions contemplated in the
Acquisition Agreement, the “Acquisition”); WHEREAS, in connection with the
foregoing, the Borrower has requested that (i) the Term Lenders extend credit in
the form of Initial Term Loans to the Borrower on the Closing in an aggregate
principal amount of $900,000,000, (ii) the Revolving Credit Lenders extend in
the form of Revolving Credit Loans made available to the Borrower at any time
and from Loan Date, credit time to time prior to the Revolving Credit Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of,
initially, $200,000,000100,000,000 less the sum of (1) aggregate Letters of
Credit Outstanding at such time and (2) the aggregate principal amount of all
Swingline Loans outstanding at such time, (iii) the Letter of Credit Issuers
issue Letters of Credit at any time and from time to time prior to the L/C
Facility Maturity Date, in an aggregate Stated Amount at any time outstanding
not in excess of $25,000,000 and (iv) the Swingline Lender extend credit in the
form of Swingline Loans at any time and from time to time prior to the Swingline
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $15,000,000; WHEREAS, the proceeds of the Initial Term Loans will be
used, together with (i) any net proceeds of borrowings by the Borrower hereunder
and (ii) cash on hand, to effect the Acquisition, to consummate the Closing Date
Refinancing and to pay Transaction Expenses; WHEREAS, the Lenders and Letter of
Credit Issuers are willing to make available to the Borrower such term loan and
revolving credit and letter of credit facilities upon the terms and subject to
the conditions set forth herein; NOW, THEREFORE, in consideration of the
premises and the covenants and agreements contained herein, the parties hereto
hereby agree as follows: Section 1. Definitions 1.1 Defined Terms. As used
herein, the following terms shall have the meanings specified in this Section
1.1 unless the context otherwise requires (it being understood that defined
terms in this Agreement shall include in the singular number the plural and in
the plural the singular): “ABR” shall mean for any day a fluctuating rate per
annum equal to the highest of (i) the Federal Funds Effective Rate plus 1/2 of
1%, (ii) the rate of interest in effect for such day as determined from time to
time by the Administrative Agent as its “prime rate” at its principal office in
New York City, and (iii) the Adjusted LIBOR Rate then in effect that would be
payable in respect of a LIBOR Loan borrowed on such date (which rate shall be
calculated based on an Interest Period of one month as of such date) plus 1.00%.
Any change in the ABR due to a change in such rate determined by the
Administrative Agent or #8983238089847286v115

GRAPHIC [g179892ko01i019.gif]

 


in the Federal Funds Effective Rate or Adjusted LIBOR Rate shall take effect at
the opening of business on the day of such change. “ABR Loan” shall mean each
Loan bearing interest based on the ABR. “Accepting Term Loan Lender” shall have
the meaning provided in Section 5.2(f). “Acquired EBITDA” shall mean, with
respect to any Acquired Entity or Business or any Converted Restricted
Subsidiary (any of the foregoing, a “Pro Forma Entity”) for any period, the
amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined using such definitions as if references to the Borrower and the
Restricted Subsidiaries therein were to such Pro Forma Entity and its Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP. “Acquired Entity or Business” shall have the
meaning provided in the definition of the term Consolidated EBITDA. “Acquired
Indebtedness” shall mean, with respect to any specified Person, (i) Indebtedness
of any other Person existing at the time such other Person is merged,
consolidated, or amalgamated with or into or became a Restricted Subsidiary of
such specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging, consolidating, or amalgamating with
or into or becoming a Restricted Subsidiary of such specified Person, and (ii)
Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person. “Acquisition” shall have the meaning provided in the recitals to this
Agreement. “Acquisition Agreement” shall have the meaning provided in the
recitals to this Agreement. “Acquisition Model” shall mean the Borrower’s
financial model, dated November 30, 2016, used in connection with the
syndication of the Credit Facilities. “Additional Revolving Credit Commitment”
shall have the meaning provided in Section 2.14(a). “Additional Revolving Credit
Loan” shall have the meaning provided in Section 2.14(b). “Additional Revolving
Loan Lender” shall have the meaning provided in Section 2.14(b). “Adjusted LIBOR
Rate” shall mean, with respect to any LIBOR Rate Borrowing for any Interest
Period, an interest rate per annum equal to the product of (i) the LIBOR Rate in
effect for such Interest Period and (ii) Statutory Reserves; provided that, if
the Adjusted LIBOR Rate shall be less than zero1.00%, such rate shall be deemed
zero1.00% for purposes of this Agreement. “Adjusted Total Initial Term Loan
Commitment” shall mean at any time the Total Initial Term Loan Commitment less
the Initial Term Loan Commitments of all Defaulting Lenders. “Adjusted Total
Revolving Credit Commitment” shall Revolving Credit Commitment less the
aggregate Revolving Credit Lenders. mean at any time the Total Commitments of
all Defaulting “Adjusted Total Term Loan Commitment” shall mean at any time the
Total Term -2-#8983238089847286v115

GRAPHIC [g179892ko01i020.gif]

 


Loan Commitment less the Term Loan Commitments of all Defaulting Lenders.
-3-#8983238089847286v115

GRAPHIC [g179892ko01i021.gif]

 


“Administrative Agent” shall mean Goldman Sachs Bank USA, as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 12.9. “Administrative
Agent’s Office” shall mean the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.2 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders. “Administrative Questionnaire” shall have the meaning provided
in Section 13.6(b)(ii)(D). “Affiliate” shall mean, with respect to any Person,
any other Person directly or indirectly controlling, controlled by, or under
direct or indirect common control with such Person. A Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise. “Agent Parties” shall have the meaning provided in Section 13.17(b).
“Agents” shall mean the Administrative Agent, the Collateral Agent and each of
the Joint Lead Arrangers and Joint Bookrunners. “Agreement” shall mean this
Credit Agreement. “Amendment No. 1” shall mean that First Amendment and Limited
Waiver to Credit Agreement, dated as of July 19, 2017, among the Borrower, the
Lenders party thereto, and the Administrative Agent. “Amendment No. 1 Consenting
Lenders” shall mean the Consenting Lenders as defined in Amendment No. 1.
“Amendment No. 1 Effective Date” shall mean the Effective Date, as defined in
Amendment No. 1. “Anti-Corruption Laws” means all laws, rules, and regulations
of any jurisdiction applicable to the Borrower and its affiliated companies
concerning or relating to bribery or corruption, including, without limitation,
under the United States Foreign Corrupt Practices Act of 1977, as amended, (the
“FCPA”) and the rules and regulations thereunder and the UK Bribery Act.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower and its affiliated companies related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Margin” shall mean a percentage per annum equal to: (i) (1) prior to
the Amendment No. 1 Effective Date, (x) for LIBOR Loans that are Initial Term
Loans, 2.75% and (2y) for ABR Loans that are Initial Term Loans, 1.75%; and, (2)
on and after the Amendment No. 1 Effective Date through and including the day
prior to the earlier of (i) the Initial Period End Date and (ii) June 15, 2018,
(x) for LIBOR Loans that are Initial Term Loans, 4.50% and (y) for ABR Loans
that are Initial Term Loans, 3.50%, (ii) (a) until delivery of financial
statements and a related Compliance Certificate for the first full
-4-#8983238089847286v115

GRAPHIC [g179892ko01i022.gif]

 


fiscal quarter commencing on or after the Closing Date pursuant to Section 9.1,
(3) on and after the earlier of (i) the Initial Period End Date and (ii) June
15, 2018, if the Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio (as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 9.1(b)) is less than or equal to 5.00
to 1.00, (x) for LIBOR Loan that are Initial Term Loans, 5.75% and (y) for ABR
Loans that are Initial Term Loans, 4.75% and (4) on and after the earlier of (i)
the Initial Period End Date and (ii) June 15, 2018, if the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio (as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
9.1(b)) is greater than 5.00 to 1.00, (x) for LIBOR Loan that are Initial Term
Loans, 6.75% and (y) for ABR Loans that are Initial Term Loans, 5.75%; provided,
that if the Initial Period End Date occurs on a date after December 15, 2017
when the Borrower or its counterparty publicly discloses that the Borrower or
such counterparty will no longer pursue an End Date Transaction that the
Borrower had publicly announced, or that such End Date Transaction cannot or
will not be consummated for any reason, then the Applicable Margin for the
period from December 15, 2017 through and including the Initial Period End Date
shall retroactively be the Applicable Margin that would have been in effect had
the Initial Period End Date occurred on December 15, 2017, and any amounts on
account of such retroactive Applicable Margin that have not yet been paid shall
become due and payable on the third Business Day following the date of such
disclosure; provided, further, that if the Restated Financial Statements show an
amount of net revenue for any fiscal year ended December 31, 2015, December 31,
2016 and, if applicable, December 31, 2014 that varies by greater than 15% of
the net revenue set forth on consolidated balance sheets and related
consolidated income statements of the Borrower and the Restricted Subsidiaries
for such fiscal year that had originally been filed with the SEC, then the
Applicable Margin set forth in clauses (2), (3) and (4) hereof shall be 0.25%
greater than is otherwise set forth in this subparagraph (i), which increase
shall be retroactive to the Amendment No. 1 Effective Date and due and payable
within three Business Days thereof; and (ii) (1) prior to the Amendment No. 1
Effective Date, (x) for LIBOR Loans that are Revolving Credit Loans, 2.50%, (2y)
for ABR Loans that are Revolving Credit Loans, 1.50%, and (3z) for Letter of
Credit Fees, 0.125% per annum; and (2) on and after the Amendment No. 1
Effective Date through and including the day prior to the Initial Period End
Date, (b) thereafterx) for LIBOR Loans that are Revolving Credit Loans, 4.50%,
(y) for ABR Loans that are Revolving Credit Loans, 3.50%, and (z) for Letter of
Credit Fees, 0.125% per annum; and (3) on and after the Initial Period End Date,
in connection with Revolving Credit Loans and Letter of Credit Fees, the
percentages per annum set forth in the table below, based upon the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 9.19.1(b): -5-#8983238089847286v115

GRAPHIC [g179892ko01i023.gif]

 


Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall become effective as of the first Business Day
immediately following the date a delivered pursuant to Section 9.1(d).
Compliance Certificateis Notwithstanding the foregoing, (a) the Applicable
Margin in Extended Revolving Credit Commitments or any Extended Term Loans
respect of any Class of or Revolving Credit Loans made pursuant to any Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Extension Amendment, (b) the Applicable Margin in respect
of any Class of Additional Revolving Credit Commitments, any Class of
Incremental Loans, or any Class of Loans in respect of Additional Revolving
Credit Commitments shall be the applicable percentages per annum set forth in
the relevant Joinder Agreement, (c) the Applicable Margin in respect of any
Class of Replacement Term Loans shall be the applicable percentages per annum
set forth in the relevant agreement, (d) the Applicable Margin in respect of any
Class of Refinancing Indebtedness that would constitute Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant agreement and (e) in the case of the Term Loans and any Class of
Incremental Loans, the Applicable Margin shall be increased as, and to the
extent, necessary to comply with the provisions of Section 2.14. Notwithstanding
anything to the contrary contained above in this definition or elsewhere in this
Agreement, if it is subsequently determined that the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio been accurately determined, then, for all purposes of this
Agreement, the Applicable Margin for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio for such period, and any shortfall in
the interest or fees theretofore paid by the Borrower for the relevant period as
a result of the miscalculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shall be deemed to be (and shall be) due and payable,
at the time the interest or fees for such period were required to be paid;
provided that notwithstanding the foregoing, so long as an Event of Default
described in Section 11.5 has not occurred with respect to the Borrower, such
shortfall shall be due and payable within #89832380v1 -6-Pricing Consolidated
First Lien Secured Debt to Consolidated Letter of ABR Rate Adjusted LIBOR Rate I
> 3.50:1.00 0.125% 3.50% 4.50% III < 3.50:1.00 but > 2.75:1.00 0.125% 1.503.25%
2.504.25% IIIII << 2.75:1.00 but > 2.25:1.00 0.125% 1.253.00% 2.254.00% IIIIV <
2.25:1.00 0.125% 1.002.75% 2.003.75%

GRAPHIC [g179892ko01i024.gif]

 


five Business Days following the written demand thereof by the Administrative
Agent and no Default shall be deemed to have occurred as a result of such
non-payment until the expiration of such five Business Day period. In addition,
at the option of the Required Revolving Credit Lenders, at any time during which
the Borrower shall have failed to deliver any of the Section 9.1 Financials by
the applicable date required under Section 9.1, then the Consolidated First
LienSecured Debt to Consolidated EBITDA Ratio shall be deemed to be, with
respect to (ii) above, in Pricing Level I for the purposes of determining the
Applicable Margin (but only for so long as such failure #89832380v1 -7-

GRAPHIC [g179892ko01i025.gif]

 


continues, after which such ratio and Pricing Level and shall be determined
based on the then existing Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio). “Approved Fund” shall mean any Fund that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an
Affiliate of an entity that administers, advises or manages a Lender. “Asset
Sale” shall mean: (i) the sale, conveyance, transfer, or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale Leaseback) (each a “disposition”) of the
Borrower or any Restricted Subsidiary, or (ii) the issuance or sale of Equity
Interests of any Restricted Subsidiary, whether in a transaction or a series of
related transactions, single in each case, other than: (a) any disposition of
Cash Equivalents or Investment Grade Securities or obsolete, worn out or surplus
property or property (including leasehold property interests) that is no longer
economically practical in its business or commercially desirable to maintain or
no longer used or useful equipment in the ordinary course of business or any
disposition of inventory, immaterial assets, or goods (or other assets) in the
ordinary course of business; (b) the disposition of all or substantially all of
the assets of the Borrower in a manner permitted pursuant to Section
10.3(a);[reserved] (c) the incurrence of Liens that are permitted to be incurred
pursuant to Section 10.2 or the making of any Restricted Payment or Investments
permitted to be made pursuant to Sections 10.5 or 10.6, respectively; (d) any
disposition of assets or issuance or sale of Equity Interests of any Restricted
Subsidiary in any transaction or series of transactions with an aggregate Fair
Market Value of less than the greater of (a) $10.0 million and (b) 0.5%
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of such disposition;, with respect to any
individual disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, of $1.0 million, up to an aggregate amount of $5.0
million; (e) any disposition of property or assets or issuance of securities by
(1) a Restricted Subsidiary to the Borrower or (2) by the Borrower or a
Restricted Subsidiary to another Restricted Subsidiary; provided that any
disposition made pursuant to this clause (e) to Restricted Subsidiaries that are
not Guarantors shall be treated as Investments made pursuant to Section 10.6(a)
hereof for purposes of the proviso set forth in Section 10.6(a) hereof; (f) to
the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a Similar Business[reserved]; #8983238089847286v115 -8-

GRAPHIC [g179892ko01i026.gif]

 


(g) any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary[reserved]; (h) foreclosures,
condemnation, casualty or any similar action on assets (including dispositions
in connection therewith); #8983238089847286v115 -9-

GRAPHIC [g179892ko01i027.gif]

 


(i) sales of accounts receivable, or participations therein, and related assets
in connection with any Receivables Facility[reserved]; (j) any financing
transaction with respect to property built or acquired by the Borrowerorany
RestrictedSubsidiary afterthe Closing Date,including Sale Leasebacks and asset
securitizations permitted by this Agreement; (k) (1) any surrender or waiver of
contractual rights or the settlement, release, or surrender of contractual
rights or other litigation claims, (2) the termination or collapse of cost
sharing agreements with the Borrower or any Subsidiary and the settlement of any
crossing payments in connection therewith, or (3) the settlement, discount,
write off, forgiveness, or cancellation of any Indebtedness owing by any present
or former consultants, directors, officers, or employees of the Borrower or any
Subsidiary or any of their successors or assigns; (l) the disposition or
discount of inventory, accounts receivable, or notes receivable in the ordinary
course of business or the conversion of accounts receivable to notes receivable;
(m)the non-exclusive licensing, cross-licensing or sub-licensing of Intellectual
Property or other general intangibles (whether pursuant to franchise agreements
or otherwise) in the ordinary course of business; (n) the unwinding of any
Hedging Obligations or obligations in respect of Cash Management Services; (o)
sales, transfers, and other dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements; (p) the lapse or abandonment of Intellectual Property
rights in the ordinary course of business, which in the reasonable business
judgment of the Borrower are not material to the conduct of the business of the
Borrower and the Restricted Subsidiaries, taken as a whole; (q) the issuance of
directors’ qualifying shares and shares issued to foreign nationals as required
by applicable law; (r) dispositions of property to the extent that (1) such
property is exchanged for credit against the purchase price of similar
replacement property that is promptly purchased or (2) the proceeds of such
Asset Sale are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased); (sr)
leases, assignments, subleases, licenses, or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole; (ts)
dispositions of non-core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder; and (each such disposition, a
“Permitted #89832380v1 -10-

GRAPHIC [g179892ko01i028.gif]

 


Non-Core Asset Disposition”), provided that (i) such Permitted Non-Core Asset
Disposition is sold for Fair Market Value and (ii) at least 75% of the
consideration therefor received by the Borrower or Restricted Subsidiary, as the
case may be, is in the form of cash or Cash Equivalents; and (vt) other Asset
Sales with a Fair Market Value, together with all dispositions of assets or sale
of Equity Interests of any Restricted Subsidiaries described in clause (d) of
the definition of Asset Sales, less than or equal to the greater of (x)$10.0
million. $20.0 million and (y) 1.0% Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) in the aggregate.
#89832380v1 -11-

GRAPHIC [g179892ko01i029.gif]

 


“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4, any Permitted Non-Core Asset
Disposition, and any transaction under clause (11)(a) of the definition of
“Asset Sale” provided herein; provided, further, that with respect to any Asset
Sale Prepayment Event, the Borrower shall not be obligated to make any
prepayment otherwise required by Section 5.2 unless and until the aggregate
amount of Net Cash Proceeds from all such Asset Sale Prepayment Events, after
giving effect to the reinvestment rights set forth herein, exceeds $5.0 million
(the “Prepayment Trigger”) in any fiscal year of the Borrower, but then from all
such Net Cash Proceeds (excluding amounts below the Prepayment Trigger).
“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.15, such form of assignment (if any) as may be agreed by the Administrative
Agent and the Borrower in accordance with Section 2.15(a).. “Auction Agent”
shall mean (i) the Administrative Agent or (ii) any other financial institution
oradvisor employed by the Borrower or any Subsidiary (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Permitted Debt Exchange pursuant to Section 2.15 or Dutch auction pursuant
to Section 13.6(h); provided that Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided, further,
that neither the Borrower nor any of its Subsidiaries may act as the Auction
Agent. “Authorized Officer” shall mean, with respect to any Person, any
individual holding the position of chairman of the board (if an officer), the
Chief Executive Officer, President, the Chief Financial Officer, the Treasurer,
the Controller, the Vice President-Finance, a Senior Vice President, a Director,
a Manager, the Secretary, the Assistant Secretary or any other senior officer or
agent with express authority to act on behalf of such Person designated as such
by the board of directors or other managing authority of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(d). “Available Amount” shall mean, at any time, an amount (which shall not
be less than zero) equal to: (a) $100 million, plus[reserved] (b) the result of
(x) 100% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) minus (y) the amount equal to the product of
(i) 1.40 times (ii) the amount of Consolidated Interest Expense for the most
recently ended Test Period (calculated on a Pro Forma Basis), plus (c)100% of
the aggregate net cash proceeds and the Fair Market Value of marketable
securities or other property received by the Borrower since immediately after
the Closing Date from the issue or sale of Equity Interests of the Borrower
(other than Disqualified Stock), plus (d)100% of the aggregate amount of cash
and the Fair Market Value of marketable securities other property contributed to
the capital of the Borrower following the Closing Date (other than Disqualified
Stock), plus or #8983238089847286v115 -12-

GRAPHIC [g179892ko01i030.gif]

 


(e)100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by means of (A) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments made by the Borrower and the Restricted Subsidiaries pursuant to
Section 10.6(x) and repurchases and redemptions of such Investments from the
Borrower and the Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Investments made by the borrower or
the Restricted Subsidiaries, in each case, after the Closing Date; or (B) the
sale (other than to the Borrower or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary or a
dividend from an Unrestricted Subsidiary after the Closing Date, plus (f) in the
case of the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary after the Closing Date, the Fair Market Value of the Investment in
such Unrestricted Subsidiary at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary[reserved], plus (g) the
aggregate amount of any Retained Declined Proceeds since the Closing Date.
“Available Commitment” shall mean an amount equal to the excess, if any, of (i)
the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of, without duplication, (a) all Revolving Credit
Loans (but not Swingline Loans) then outstanding and (b) the aggregate Letters
of Credit Outstanding at such time. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Bail-In Legislation”
means, with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Code” shall have the meaning provided in Section 11.5. “Benefited Lender” shall
have the meaning provided in Section 13.8(a). “Board” shall mean the Board of
Governors of the Federal Reserve System of the United States (or any successor).
“Borrower” shall mean Synchronoss Technologies, Inc. “Borrower Historical
Financial Statements” shall mean (i) the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at December 31, 2013, December
31, 2014 and December 31, 2015 and the related audited consolidated statements
of income and cash flows of the Borrower and its consolidated Subsidiaries for
the years ended December 31, 2013, December 31, 2014 and December 31, 2015 and
(ii) the unaudited interim consolidated balance sheets of the Borrower and its
consolidated Subsidiaries for the fiscal quarters ending March 31, 2016, June
30, 2016 and September 30, 2016 and the related unaudited consolidated
statements of income and cash flow of the Borrower and its Subsidiaries for the
fiscal quarters ending March 31, 2016, June 30, 2016 and September 30, 2016.
“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, #8983238089847286v115 -13-

GRAPHIC [g179892ko01i031.gif]

 


or (ii) a Swingline Loan. #8983238089847286v115 -14-

GRAPHIC [g179892ko01i032.gif]

 


“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market. “Capital
Expenditures” shall mean, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant,
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries(including Capitalized Software Expenditures, website
development costs, website content development costs, customer acquisition costs
and incentive payments, conversion costs, and contract acquisition costs).
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person, subject to Section 1.12. “Capital Stock” shall
mean (i) in the case of a corporation, corporate stock, (ii) in the case of an
association or business entity, any and all shares, interests, participations,
rights, or other equivalents (however designated) of corporate stock, (iii) in
the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and (iv) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person (it
being understood and agreed, for the avoidance of doubt, that “cash-settled
phantom appreciation programs” in connection with employee benefits that do not
require a dividend or distribution shall not constitute Capital Stock).
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12. “Capitalized Software Expenditures” shall mean,
for any expenditures (whether paid in cash or accrued as liabilities) by the
Subsidiaries during such period in respect of purchased software or period, the
aggregate of all Borrower and the Restricted internally developed software and
software enhancements that, in conformity with GAAP, are or are required to be
reflected as capitalized costs on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries. “Cash Collateral” shall have a meaning
correlative to the immediately succeeding paragraph and shall include the
proceeds of such cash collateral and other credit support. “Cash
Collateralize”shallmeantopledgeanddepositwithordelivertothe Administrative
Agent, for the benefit of one or more of the Letter of Credit Issuers or the
Lenders (including the Swingline Lender), as collateral for L/C Obligations or
obligations of the Lenders (including those of the Swingline Lender) to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable Letter of Credit
#8983238089847286v115 -15-

GRAPHIC [g179892ko01i033.gif]

 


Issuer shall agree in their sole discretion, other credit support.
#8983238089847286v115 -16-

GRAPHIC [g179892ko01i034.gif]

 


“Cash Equivalents” shall mean: (i) Dollars, (ii) currency of (a) Euro, Pounds
Sterling, Yen, Swiss Francs, Canadian Dollars, or any national any Participating
Member State in the European Union or (b) local currencies held from time to
time in the ordinary course of business, (iii) securities issued or directly and
fully and unconditionally guaranteed or insured by the United States government
or any country that is a member state of the European Union or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition, (iv)certificates of deposit, time
deposits, and eurodollar time deposits with maturities of one year or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding one
year, and overnight bank deposits, in each case with any commercial bank having
capital and surplus of not less than $100,000,000, (v) repurchase obligations
for underlying securities of the types described in clauses (iii), (iv), and
(ix) entered into with any financial institution meeting the qualifications
specified in clause (iv) above, (vi) commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P and in each case maturing within 24 months after
the date of creation thereof, (vii) marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
ratings agency) and in each case maturing within 24 months after the date of
creation or acquisition thereof, (viii) readily marketable direct obligations
issued by any state, commonwealth, or territory of the United States or any
political subdivision or taxing authority thereof having one ofthe two
maturities of highest rating categories obtainable from either Moody’s or S&P
with 24 months or less from the date of acquisition, (ix) Indebtedness or
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition, (x) government office and solely with respect to any Foreign
Subsidiary: (a) obligations of the national of the country in which such Foreign
Subsidiary maintains its chief executive principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (b) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from #8983238089847286v115 -17-

GRAPHIC [g179892ko01i035.gif]

 


S&P is at least “A-2” or the equivalent thereof or #8983238089847286v115 -18-

GRAPHIC [g179892ko01i036.gif]

 


from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition, and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction, (xi) in the case of investments by any Foreign Subsidiary or
investments made in a country outside the United States, Cash Equivalents shall
also include investments of the type andmaturity described in clauses (i)
through (ix) above of foreign obligors, which investments have ratings,
described in such clauses or equivalent ratings from comparable foreign rating
agencies, and (xii) investment funds investing 90% of their assets in securities
of the types described in clauses (i) through (ix) above. Notwithstanding the
foregoing, Cash Equivalents shall include amounts denominated in currencies
other than those set forth in clauses (i) and (ii) above; provided that such
amounts are converted into any currency listed in clauses (i) and (ii) as
promptly as practicable and in any event within ten Business Days following the
receipt of such amounts. For the avoidance of doubt, any items identified as
Cash Equivalents under this definition will be deemed to be Cash Equivalents for
all purposes under the Credit Documents regardless of the treatment of such
items under GAAP. “Cash Management Agreement” shall mean any agreement or
arrangement to provide Cash Management Services. “Cash Management Bank” shall
mean any Person that, at the time it enters into a Cash Management Agreement
with the Borrower or any Restricted Subsidiary, is an Agent or a Lender or an
Affiliate of an Agent or a Lender. “Cash Management Services” shall mean any one
or more of the following types of services or facilities: (i) commercial credit
cards, merchant card services, purchase or debit cards, including non-card
e-payables services, or electronic funds transfer services, (ii) treasury
management services (including controlled disbursement, overdraft automatic
clearing house fund transfer services, return items, and interstate depository
network services), (iii) any other demand deposit or operating account
relationships or other cash management services, including pursuant to any Cash
Management Agreements and (iv) and other services related, ancillary or
complementary to the foregoing. “Casualty Event” shall mean, with respect to any
property of any Person, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property for which such Person or
any of its Restricted Subsidiaries receives insurance proceeds or proceeds of a
condemnation award in respect of any equipment, fixed assets, or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets, or real property; provided, further, that with respect to any Casualty
Event, the Borrower shall not be obligated to make any prepayment otherwise
required by Section 5.2 unless and until the aggregate amount of Net Cash
Proceeds from all such Casualty Events, after giving effect to the reinvestment
rights set forth #8983238089847286v115 -19-

GRAPHIC [g179892ko01i037.gif]

 


herein, exceeds $5.0 million (the “Casualty #8983238089847286v115 -20-

GRAPHIC [g179892ko01i038.gif]

 


Prepayment Trigger”) in any fiscal year of the Borrower, but then from all such
Net Cash Proceeds (excluding amounts below the Casualty Prepayment Trigger).
“CFC” shall mean a direct or indirect Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower that has
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries that are CFCs. “Change in Law” means the occurrence, after the date
of this Agreement (or with respect to any Lender, if later, the date on which
such Lender becomes a Lender), of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by anyGovernmental Authority, or (c) the
making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform andConsumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines,requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented. “Change of
Control” shall mean (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Indebtedness with an aggregate principal amount in excess of $50.0 million
which occurrence triggers a default or mandatory prepayment not waived in
writing prior to such occurrence. “Class” (i) when used in reference to any Loan
or Borrowing, shall refer to whether such Loan, or the Loans comprising such
Borrowing, are Revolving Credit Loans, Additional Revolving Credit Loans, New
Revolving Credit Loans, Initial Term Loans, New Term Loans (of each Series),
Extended Term Loans (of the same Extension Series), Replacement Term Loans (of
the same Series), Extended Revolving Credit Loans (of the same Extension
Series), or Swingline Loans and (ii) when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, an
Additional Revolving Credit Commitment, a New Revolving Credit Commitment, an
Extended Revolving Credit Commitment (of the same Extension Series), an Initial
Term Loan Commitment or a New Term Loan Commitment. “Closing Date” shall mean
January 19, 2017. “Closing Date Refinancing” means the repayment, repurchase,
redemption, defeasance or other discharge of the Existing Debt Facilities and
termination and/or release of any security interests and guarantees in
connection therewith. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. #8983238089847286v115 -21-

GRAPHIC [g179892ko01i039.gif]

 


“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property. “Collateral Agent” shall mean Goldman Sachs Bank USA, as
collateral agent under the Security Documents, or any successor collateral agent
pursuant to Section 12.9, and any Affiliate or designee of Goldman Sachs Bank
USA, may act as the Collateral Agent under any Credit Document. “Commitment Fee”
shall have the meaning provided in Section 4.1(a). “Commitment Fee Rate” shall
mean a in effect on such day: rate per annum set forth below opposite the Status
Status Commitment Fee Rate Level I Status 0.375% Level II Status 0.25%
Notwithstanding the foregoing, the term Commitment Fee Rate shall mean 0.375%
during the period from and including the Closing Date to but excluding the
Trigger Date. “Commitments” shall mean, with respect to each Lender (to the
extent applicable), such Lender’s Initial Term Loan Commitment, New Term Loan
Commitment, Revolving Credit Commitment, New Revolving Credit Commitment,
Extended Revolving Credit Commitment, Additional Revolving Credit Commitment, or
Incremental Revolving Credit Commitment. “Commodity Exchange Act” shall mean the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Communications” shall have the meaning provided in
Section 13.17. “Company Material Adverse Effect” shall have the meaning provided
to the term “Company Material Adverse Effect” in the Acquisition Agreement.
“Company Representations” shall mean the representations and warranties made by
the Target with respect to itself, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Borrower (or one of its Affiliates) has the
right (taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of a breach of such representations and warranties in
the Acquisition Agreement. “Compliance Certificate” shall mean a certificate of
a responsible financial or accounting officer of the Borrower delivered pursuant
to Section 9.1(d) for the applicable Test Period. “Confidential Information”
shall have the meaning provided in Section 13.16. “Confidential Information
Memorandum” shallmeantheConfidentialInformation Memorandum of the Borrower dated
January 5, 2017. #8983238089847286v115 -22-

GRAPHIC [g179892ko01i040.gif]

 


 

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, (a) the Consolidated Net
Income of such Person for such period, plus (b) to the extent deducted from
revenues and without duplication of the additions in determining Consolidated
Net Income, (bi) to the extent deducted from revenues and without duplication of
the additions in determining Consolidated Net Income, (i(A) Consolidated
Interest Expense, (iiB) expense for income taxes paid or accrued, (iiiC)
depreciation, and (ivD) amortization, (v)in each case for such period, (ii) to
the extent publicly disclosed prior to the Amendment No. 1 Effective Date or
contained within the projections provided to the private-side Term Loan Lenders
on the call therewith that took place on July 11, 2017, (A) severance costs in
an amount not to exceed $45.0 million in the aggregate, (B) fees and expenses of
professional advisors not to exceed $48.0 million in the aggregate, (C) the
“Consent Fees” as defined in Amendment No. 1, such amount not to exceed $18.0
million in the aggregate, (D) Pro Forma Adjustments related to mergers and other
business combinations, acquisitions, divestitures and other transactions in
aggregate amount not to exceed $4.4 million on a net basis, and (E) cost
savings, operating expense reductions and synergies, in aggregate amount not to
exceed $60.0 million, provided that any amounts to be added to Consolidated Net
Income for each of the foregoing cases (A)-(E) in this clause (ii) shall be
treated as having occurred or having been incurred during the period in which
such actions, transactions or costs actually occurred or were incurred, and
(iii)(A) extraordinary, unusual or non-recurring items, (viB) non-cashnon-cash
expenses or losses, (viiC) restructuring charges and related charges, (viiiD)
Pro Forma Adjustments, pro forma cost savings, operating expense reductions and
cost synergies, in each case, related to mergers and other business
combinations, acquisitions, divestitures and other transactions already
completed (including in respect of the Pro Forma Adjustments and other addbacks
set forth in clause (vii) above) consummated by the Borrower and projected by
the Borrower in good faith to result from actions taken or expected to be taken
(in the good faith determination of the Borrower) within eight fiscal quarters
after the date any such transaction is consummated, so long as such cash savings
and synergies are reasonably identifiable and factually supportable,
(ixsub-clauses (A)-(C) of this clause (iii)) and (E) “run rate” cost savings,
operating expense reductions and synergies, in each case of clauses (A) to (E)
resulting from actions taken prior to the end of such period, and in the case of
clause (E), projected by the Borrower in good faith to result from actions
either taken or expected to be taken within 24 monthsbe realized within
twelve-months after the date of determination to take such actionthe action or
transaction giving rise to any such cost savings and synergies, so long as such
cashcost savings and synergies are reasonably identifiable and factually
supportable and (x) adjustments and add backs reflected in the Acquisition
Model, minuscertified by a financial officer of the Borrower, provided that any
amounts to be added to Consolidated Net Income pursuant to this clause (b) on
account of any such adjustment set forth in clause (iii) hereof (other than
clause (B) thereof and other than consent fees paid to Lenders) shall (A) for
the period ending September 30, 2017, be subject to a cap of 5% of the
unadjusted Consolidated EBITDA (without giving effect to other adjustments
including those set forth in clauses (b)(ii) and b(iii) of this definition) for
such period, (B) for the period ending December 31, 2017, be subject to a cap of
15% of the unadjusted Consolidated EBITDA (without giving effect to other
-23-#8983238089847286v115

GRAPHIC [g179892ko03i001.gif]

 


adjustments including those set forth in clauses (b)(ii) and b(iii) of this
definition) for such period and (C) thereafter be subject to a cap of 25% of the
unadjusted Consolidated EBITDA (without giving effect to other adjustments
including those set forth in clauses (b)(ii) and b(iii) of this definition) for
such period plus (iv) for the fiscal quarters ended September 30, 2017 and
December 31, 2017, taken together, an aggregate additional amount of addbacks of
the types set forth in clause (iii) above, including but not limited to
anticipated cost savings project by the Borrower in good faith to be realized
within twelve-months from the date of the action or transaction giving rise
thereto, which action or transaction shall have occurred at the time of such
calculation, which are reasonably identifiable and factually supportable and
certified by a financial officer of the Borrower, in an aggregate amount for all
such adjustments pursuant to this clause (iv) not to exceed $7.0 million;
provided, further that to the extent that any revenue is shifted into later
periods in the Restated Financial Statements (as defined in Amendment No. 1),
such shifting shall not be taken into account for purposes of this definition,
minus (c) to the extent included in Consolidated Net Income, (1) interest
income, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clause (viiii)(B) above (or described in the definition of
Consolidated Net Income) subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred and (4) extraordinary, unusual or
non-recurring income or gains realized, all calculated for the Borrower and its
Restricted Subsidiaries on a consolidated basis. For the avoidance of doubt: (i)
to the extent included in Consolidated Net Income, there shall be excluded in
determining Consolidated EBITDA for any period any adjustments resulting from
the application of ASC 815 and its related pronouncements and interpretations,
or the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP, (ii) there shall be included in determining
Consolidated EBITDA for any period, without duplication, (1) the Acquired EBITDA
of any Person or business, or attributable to any property or asset acquired by
the Borrower or any Restricted Subsidiary during such period (but not the
Acquired EBITDA of any related Person or business or any Acquired EBITDA
attributable to any assets or property, in each case to the extent not so
acquired) to the extent not subsequently sold, transferred, abandoned, or
otherwise disposed by the Borrower or such Restricted Subsidiary during such
period (each such Person, business, property, or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (2) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); and
-24-#8983238089847286v115

GRAPHIC [g179892ko03i002.gif]

 


(iii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business, or asset sold, transferred, abandoned, or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business, or asset so sold or disposed of, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer, or disposition or conversion);
provided that for the avoidance of doubt, notwithstanding any classification
under GAAP of any Person or business in respect of which a definitive agreement
for the disposition thereof has been entered into as discontinued operations,
the Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph until such disposition shall have been consummated. “Consolidated
First Lien Secured Debt” shall mean Consolidated Total Debt as of such date
secured by a first-priority security interest on any assets of the Borrower or
any Guarantor. “Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio” shall mean, as of any date of determination, the ratio of (i)
Consolidated First Lien Secured Debt as of such date of determination, minus
unrestricted cash and Cash Equivalents of the Borrower and the Restricted
Subsidiaries to (ii) Consolidated EBITDA of the Borrower for the Test Period
most recently ended on or prior to such date of determination, in each case with
such pro forma adjustments to Consolidated First Lien Secured Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth herein.; provided that the calculation of the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio for purposes
of determining (1) the amount of any interest payable hereunder, (2) compliance
with the financial covenants contained in Section 10.9, or (3) any amounts
payable under Section 5.2 shall be without regard to any pro forma adjustments
for events, actions, or transactions that occurred after the end of such period.
“Consolidated Interest Coverage Ratio” shall mean for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period., provided that the calculation of the Consolidated Interest
Coverage Ratio for purposes of determining compliance with the financial
covenants contained in Section 10.9 shall be without regard to any pro forma
adjustments for events, actions, or transactions that occurred after the end of
such period. “Consolidated Interest Expense” shall mean the sum of (1) cash
interest expense (including that attributable to Capitalized Lease Obligations),
net of cash interest income of such Person and its Restricted Subsidiaries with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under hedging agreements, plus (2) non-cash interest expense resulting
solely from the net amortization of original issue discount and original
issuance premium from the issuance of Indebtedness of such Person and its
Restricted Subsidiaries (excluding any Indebtedness borrowed under this
Agreement in connection with the Transactions and any Permitted Refinancing
thereof) but excluding, for the avoidance of doubt, (a) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses and any
other amounts of non-cash interest other than referred to in clause (2) above
(including as a result of the effects of acquisition method accounting or
pushdown accounting), (b) non-cash interest expense attributable to the movement
of the mark-to-market valuation of Indebtedness or obligations under Hedging
Obligations or other derivative instruments pursuant to FASB Accounting
Standards Codification Topic 815—Derivatives and Hedging, #89832380v1 -25-

GRAPHIC [g179892ko03i003.gif]

 


(c) any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, (d) commissions, discounts, yield, make-whole
premium and other fees and charges (including any interest expense) incurred in
connection with any Receivables Facility[reserved], (e) any “additional
interest” owing pursuant to a registration rights agreement with respect to
payments with respect to make-whole premiums or other breakage costs including,
without limitation, any Indebtedness issued in connection with penalties and
interest relating to taxes, any securities, (f) any of any Indebtedness, the
Transactions, (g) (h) accretion or accrual of discounted liabilities not
constituting Indebtedness, (i) any expense resulting #89832380v1 -26-

GRAPHIC [g179892ko03i004.gif]

 


from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, and (j) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or Investment
permitted hereunder, all as calculated on a consolidated basis. For purposes of
this definition, interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by such Person to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. “Consolidated Net Income” shall mean, with respect to any Person for any
period, the net income (or loss) of such Person calculated in accordance with
GAAP on a consolidated basis for such period, plus (or minus if applicable), to
the extent deducted from revenues in determining such net income (or loss) and
without duplication, (i) non-cash charges, losses or expenses resulting from the
after-tax write-down of deferred revenue, (ii) non-cash after-tax stock-based
compensation expense, (iii) charges,lossesorexpenses,netofassociated
taxes,resulting from acquisitions or restructurings, (iv) non-cash charges,
losses or expenses resulting from the net after-tax change in contingent
consideration obligations, calculated after adjusting for related foreign
exchange gains or losses, (v) deferred compensation expense with respect to
earn-out obligations, net of taxes and (vi) after-tax amortization expense.
Consolidated Net Income shall (a) exclude any income (or loss) of any Person
other than the Borrower or a Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in period to the Borrower or any wholly-owned
Subsidiary of the Borrower and (b) income of the Joint Venture Subsidiaries to
the extent of any cash dividends or the relevant include any distributions
actually paid in the relevant period to the Consolidated Parties, to the extent
not already included in determining Consolidated Net Income. “Consolidated Total
Assets” shall mean, as of any date of determination, the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on the most recent consolidated balance sheet of the Borrower and
the Restricted Subsidiaries at such date. “Consolidated Total Debt” shall mean,
as at any date of determination, an amount equal to the sum of the aggregate
amount of all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries on a consolidated basis consisting of Indebtedness for borrowed
money, Capitalized Lease Obligations and debt obligations evidenced by
promissory notes and similar instruments (and excluding, for the avoidance of
doubt, Hedging Obligations); provided that Consolidated Total Debt shall not
include Letters of Credit, except to the extent of Unpaid Drawings thereunder.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus unrestricted cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries to (ii) Consolidated EBITDA of the Borrower for
the Test Period most recently ended on or prior to such date of determination,
in each case with such pro forma adjustments to Consolidated Total Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth herein.; provided that the calculation of the
Consolidated Total Debt to Consolidated EBITDA Ratio for purposes of determining
(1) the amount of any interest payable hereunder or (2) any amounts payable
under Section 5.2 shall be without regard to any pro forma #8983238089847286v115
-27-

GRAPHIC [g179892ko03i005.gif]

 


adjustments for events, actions, or transactions that occurred after the end of
such period. “Consolidated Working Capital” shall mean, at any date, the excess
of (i) the sum of set all amounts forth (other than cash and Cash Equivalents)
that would, in conformity with GAAP, be #8983238089847286v115 -28-

GRAPHIC [g179892ko03i006.gif]

 


opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date excluding the current portion of current and deferred income taxes
over (ii) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, but excluding (for purposes of both clauses (i) and (ii) above),
without duplication, (a) the current portion of any Funded Debt, (b) all
Indebtedness consisting of Loans and Letter of Credit Exposure to the extent
otherwise included therein, (c) the current portion of interest, (d) the current
portion of current and deferred income taxes; provided that, for purposes of
calculating Excess Cash Flow, increases or decreases in working capital (A)
arising from acquisitions or dispositions by the Borrower and the Restricted
Subsidiaries shall be measured from the date on which such acquisition or
disposition occurred and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of “Consolidated Net Income” and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting. “Contingent
Obligations” shall mean, with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends, or other payment obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof. “Contract
Consideration” shall have the meaning provided in the definition of Excess Cash
Flow. “Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA. “Control Agreement” shall mean, with
respect to any deposit account, securities account, commodity account,
securities entitlement or commodity contract, an agreement among the Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Loan Party
maintaining such account, effective to grant “control” (as defined under the
applicable Uniform Commercial Code) over such account (and all assets on deposit
therein or credited thereto) to the Agent, for the benefit of the Secured
Parties. “Converted Unrestricted Subsidiary” shall have the meaning provided in
the definition of the term Consolidated EBITDA. #8983238089847286v115 -29-

GRAPHIC [g179892ko03i007.gif]

 


“Convertible Notes” means the Borrower’s 0.75% Convertible Senior Notes maturing
on August 15, 2019. “Credit Documents” shall mean this Agreement, each Joinder
Agreement, each Extension Amendment, each Permitted Repricing Amendment, the
Guarantees, the Security Documents, each Fee Letter, and any promissory notes
issued by the Borrower pursuant hereto. “Credit Event” shall mean and include
the making (but not the conversion or continuation) of Loan and the issuance,
amendment, renewal, increase or extension of a Letter of Credit. a
#8983238089847286v115 -30-

GRAPHIC [g179892ko03i008.gif]

 


“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder. “Credit Facility” shall mean a category of
Commitments and extensions of credit thereunder. “Credit Party” shall mean the
Borrower and the Guarantors. “Davis Polk” shall mean Davis Polk & Wardwell LLP.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(u)(i)). “Declined Proceeds” shall have the meaning provided in
Section 5.2(f). “Declined Proceeds Rejection Notice” shall have the meaning
provided in Section 5.2(f). “Default” shall mean any event, act, or condition
that with notice or lapse of time, or both, would constitute an Event of
Default. “Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default. “Deferred Net Cash Proceeds” shall have the meaning provided such term
in the definition of Net Cash Proceeds. “Deferred Net Cash Proceeds Payment
Date” shall have the meaning provided such term in the definition of Net Cash
Proceeds. “Derivative Counterparty” shall have the meaning provided in Section
13.16. “Designated Non-Cash Consideration” shall mean the Fair Market Value of
non-cash consideration received by the Borrower or a Restricted Subsidiary in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of an Authorized Officer of the
Borrower, setting forth the basis of such valuation, executed by either a senior
vice president or the principal financial officer of the Borrower, less the
amount of cash or Cash Equivalents received in connection with a subsequent sale
of or collection on or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 10.4. “Designated Person” means any Person listed on a Sanctions
List. “Disposed EBITDA” shall mean, with respect to any Sold Entity or Business
or any Converted Unrestricted Subsidiary for any period, the amount for such
period of Consolidated EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business or Converted Unrestricted Subsidiary and its
respective Subsidiaries), all as determined on a consolidated basis for such
Sold Entity or Business or Converted Unrestricted Subsidiary, as the case may
be. #8983238089847286v115 -31-

GRAPHIC [g179892ko03i009.gif]

 


“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Sale. Asset “Disqualified Lenders” shall mean such Persons (i)
that have been specified in writing to the Administrative Agent and the Joint
Lead Arrangers and Joint Bookrunners prior to December 5, 2016 as being
Disqualified Lenders, (ii) who are competitors of the Borrower and its
Subsidiaries that are separately identified in writing by the Borrower to the
Administrative Agent from time to time, and (iii) in the case of each of clauses
(i) and (ii), any of their Affiliates (other than any such Affiliate that is
affiliated with a financial investor in such Person and that is not itself an
operating company or otherwise an Affiliate of an operating company so long as
such Affiliate is a bona fide Fund) that are either (a) identified in writing by
the Borrower to the Administrative Agent from time to time or (b) clearly
identifiable solely on the basis of such Affiliate’s name; provided that no
updates to the list of Disqualified Lenders shall be deemed to retroactively
disqualify any parties that have previously validly acquired an assignment or
participation in respect of the Loans from continuing to hold or vote such
previously acquired assignments and participations on the terms set forth herein
for Lenders that are not Disqualified Lenders. Notwithstanding the foregoing,
each Credit Party and the Lenders acknowledgeand agree that the Administrative
Agent shall not have any responsibility or obligation to determine whether any
Lender or potential Lender is a Disqualified Lender and the Administrative Agent
shall have no liability with respect to any assignment made to a Disqualified
Lender. “Disqualified Stock” shall mean, with respect to any Person, any Capital
Stock of such Person which, by its terms, or by the terms of any security into
which it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability. “Dollar
Equivalent” means, with respect to an amount of Australian Dollars, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Letter of Credit Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date or other
relevant date of determination) for the purchase of Dollars with Australian
Dollars. “Dollars” and “$” shall mean dollars in lawful currency of the United
States. “Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia. #8983238089847286v115 -32-

GRAPHIC [g179892ko03i010.gif]

 


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a #8983238089847286v115 -33-

GRAPHIC [g179892ko03i011.gif]

 


subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
shall mean any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. “EEA Resolution Authority” shall mean any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Yield” shall mean, as of any date of determination, the sum of (x) the higher of
(A) the LIBOR Rate on such date for a deposit in dollars with a maturity of one
month and (B) the “LIBOR floor”, if any, with respect thereto as of such date,
(y) the interest rate margins as of such date (with such interest rate margin
and interest spreads to be determined by reference to the LIBOR Rate) and (z)
the amount of original issue discount and upfront fees thereon paid generally to
lenders (converted to yield assuming a four-year average life and without any
present value discount). “End Date Transaction” shall mean a strategic
transaction, or merger, business combination, acquisition or divestiture that
will result in a Change of Control or a requirement to prepay the Loans in full
and terminate the Commitments hereunder, the financing for which has been
previously committed or obtained (or evidence of financing sufficient to
consummate the transaction has been provided). “Environmental Claims” shall mean
any and all actions, suits, orders, decrees, demand letters,claims, notices of
noncompliance or potential responsibility or violation, or proceedings pursuant
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereinafter, “Claims”), including, without limitation,
(i) any and all Claims by governmental remedial, or Claimsby or regulatory
authorities for enforcement, investigation, cleanup, removal, response, other
actions or damages pursuant to any Environmental Law and (ii) any and all
anythirdparty seeking damages,contribution,indemnification,cost recovery,
compensation, or injunctive relief relating to the presence, Release or
threatened Release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, indoor air, surface water, groundwater, soil,land surface and
subsurface strata, and natural resources such as wetlands, flora and fauna.
“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials. “Equity
Interest” shall mean Capital Stock and all warrants, options, or other rights to
acquire Capital Stock, but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock. “Equity Prepayment Event” shall mean 25% of
the Net Cash Proceeds of the issuance or sale #8983238089847286v115 -34-

GRAPHIC [g179892ko03i012.gif]

 


of any Equity Interests of the Borrower; provided, that with respect to any
Equity Prepayment Event, the Borrower shall not be obligated to make any
prepayment otherwise required by Section 5.2 during any time when the
Consolidated Total Debt to Consolidated EBITDA Ratio (at the time of receipt of
such proceeds) is less than 3.50 to 1.00. “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended from time to time. “ERISA
Affiliate” shall mean any trade or business (whether or not incorporated) that,
together with any Credit Party, is treated as a single employer under Section
414 (b) or (c) of the Code (and the Code). Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of #8983238089847286v115 -35-

GRAPHIC [g179892ko03i013.gif]

 


“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan under Section 4042 of
ERISA or the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan (other than for PBGC premiums due but not delinquent under Section
4007 of ERISA), including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (viii) the receipt by any Credit Party or any
of its ERISA Affiliates from the PBGC or a plan administrator of any notice to
terminate any Pension Plan under Section 4041 of ERISA or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (ix) the failure by
any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal from
any Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a “substantial employer” (within the meaning of Section 4001(a)(2) of
ERISA), or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or the complete or partialwithdrawal(within the
meaning ofSection 4203or4205ofERISA)from any Multiemployer Plan; (xi) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(xii) the failure by any Credit Party or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA. “EU Bail-In
Legislation Schedule” shall mean the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time. “Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
(i) the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of: (a) Consolidated Net
Income for such period, (b) deducted in an amount equal to the amount of all
non-cash charges to the extent arriving at such Consolidated Net Income and cash
receipts to the extent excluded in arriving at such Consolidated Net Income,
#8983238089847286v115 -36-

GRAPHIC [g179892ko03i014.gif]

 


(c) decreases in Consolidated Working Capital for such period (other than (1)
reclassification of items from short-term to long-term or vice versa and (2) any
such decreases arising Restricted Subsidiaries accounting), from acquisitions or
Asset Sales by the Borrower and the completed during such period or the
application of purchase #8983238089847286v115 -37-

GRAPHIC [g179892ko03i015.gif]

 


(d)an amount equal to the aggregate net non-cash loss on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income, (e) cash receipts in respect of Hedge Agreements
during such period to the extent not otherwise included in Consolidated Net
Income, and (f) increases in current and non-current deferred revenue to the
extent deducted or not included in arriving at such Consolidated Net Income;
over (ii) the sum, without duplication, of: (a) Consolidated Consolidated an
amount equal to the amount of all non-cash credits included in arriving at such
Net Income, cash charges to the extent excluded in arriving at such Net Income,
and Transaction Expenses to the extent not deducted in arriving at such
Consolidated Net Income and paid in cash during such period, (b)without
duplication of amounts deducted pursuant to clause (k) below in prior periods,
the amount of Capital Expenditures or acquisitions of Intellectual Property
accrued or made in cash during such period, except to the extent that such
Capital Expenditures or acquisitions were financed with the proceeds of
long-term Indebtedness of the Borrower or the Restricted Subsidiaries (unless
such Indebtedness has been repaid other than with the proceeds of long-term
indebtedness) other than intercompany loans, (c)the aggregate amount of all
principal payments of Indebtedness of the Borrower the Restricted Subsidiaries
(including (1) the principal component of payments in respect of Capitalized
Lease Obligations, (2) the amount of any scheduled repayment of Term Loans and
pursuant to pursuant to increase to Section 2.5, and (3) the amount of a
mandatory prepayment of Term Loans Section 5.2(a) to the extent required due to
an Asset Sale that resulted in an Consolidated Net Income and not in excess of
the amount of such increase but excluding (A) all other prepayments of Term
Loans and (B) all prepayments of Revolving Loans (and any other revolving loans
(unless there is an equivalent permanent reduction in commitments thereunder))
made during such period, except to the extent financed with the proceeds of
other long-term Indebtedness of the Borrower or the Restricted Subsidiaries, (d)
an amount equal to the aggregate net non-cash gain on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income, (e) increasesinConsolidatedWorking
Capitalforsuchperiod(other than (1) reclassification of items from short-term to
long-term or vice versa and (2) any such increasesarising from acquisitions or
Asset Sales by the Borrower and the Restricted Subsidiaries completed during
such period or the application of purchase accounting), (f) payments in cash by
the Borrower and the Restricted Subsidiaries during such period in respect of
any purchase price holdbacks, earn-out obligations, and long-term liabilities of
the Borrower and the Restricted Subsidiaries other than Indebtedness, to the
extent not already deducted from Consolidated Net Income, #8983238089847286v115
-38-

GRAPHIC [g179892ko03i016.gif]

 


(g)without duplication of amounts deducted pursuant to clause (k) below in prior
fiscal periods, the aggregate amount of cash consideration paid by the Borrower
and the Restricted Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions (but excluding Investments of the type
described in clauses (a) and (b) of Section 10.6) made during such period to the
extent that such Investments were not financed with the proceeds received from
(1) the issuance or incurrence of long-term Indebtedness or (2) the issuance of
Capital Stock, (h)the amount of dividends paid in cash during such period (on a
consolidated basis) by the Borrower and the Restricted Subsidiaries, to the
extent such dividends were not financed with the proceeds received from (1) the
issuance or incurrence of long-term Indebtedness or[reserved], (2) the issuance
of Capital Stock, (i) the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income, (j) the aggregate amount of any premium,
make-whole, or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are made in connection with any
prepayment of Indebtedness to the extent that such payments are not deducted in
calculating Consolidated Net Income, (k) without duplication of amounts deducted
from Excess Cash Flow in other periods, (1) the aggregate consideration required
to be paid in cash by the Borrower or any of its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period and (2) anyor planned cash expenditures by the Borrower
or any of the Restricted Subsidiaries, in an aggregate amount not to exceed
$25.0 million (the “Planned Expenditures”), in the case of each of clauses (1)
and (2), relating to Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures, or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period
(except to the extent financed with any of the proceeds received from (A) the
issuance or incurrence of long-term Indebtedness or (B) the issuance of Equity
Interests); provided that to the extent that the aggregate amount of cash
actually utilized to finance such Permitted Acquisitions (or Investments similar
to those made for Permitted Acquisitions), Capital Expenditures, or acquisitions
of Intellectual Property during such following period of four consecutive fiscal
quarters is less than the Contract Consideration and Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow,
at the end of such period of four consecutive fiscal quarters,; provided,
further that any amounts deducted under this clause (k) shall be first deducted
from the portion of Excess Cash Flow that was not required to be applied as a
mandatory prepayment under Section 5.2(a)(11), and only the excess above such
amount shall be deducted from the applicable mandatory prepayment, (l) the
amount of taxes (including penalties and interest) paid in cash or tax reserves
set aside or payable (without duplication) in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, #8983238089847286v115 -39-

GRAPHIC [g179892ko03i017.gif]

 


(m) cash expenditures in respect of Hedge Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income, and (n)
decreases in current and non-current deferred revenue to the extent included or
not deducted in arriving at such Consolidated Net Income. #8983238089847286v115
-40-

GRAPHIC [g179892ko03i018.gif]

 


“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Voting Stock of any CFC or CFC Holding Company, any Capital
Stock in excess of 66% of the outstanding Voting Stock and 100% of the
Non-Voting Stock of such CFC or CFC Holding Company, (iii) any Capital Stock of
any direct or indirect Subsidiary of a CFC or CFC Holding Company; (iv) any
Capital Stock or Stock Equivalents to the extent the pledge thereof would
violate any applicable Requirements of Law after giving effect to the applicable
provisions of the Uniform Commercial Code or other applicable law (including any
legally effective requirement to obtain the consent of any Governmental
Authority unless such consent has been obtained), (v) in the case of (A) any
Capital Stock or Stock Equivalents of any Subsidiary to the extent such Capital
Stock or Stock Equivalents are subject to a Lien permitted by clause (ix) of the
definition of Permitted Lien or (B) any Capital Stock or Stock Equivalents of
any Subsidiary that is not Wholly-Owned by the Borrower and its Subsidiaries at
the time such Subsidiary becomes a Subsidiary, any Capital Stock or Stock
Equivalents of each such Subsidiary described in clause (A) or (B) to the extent
(I) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law and other than proceeds thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction), (II) any Contractual
Requirement prohibits such a pledge without the consent of any other party;
provided that this clause (II) shall not apply if (x) such other party is a
Credit Party or Wholly-Owned Subsidiary or (y) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(vi) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to the Borrower or any Subsidiary as reasonably
determined by the Borrower in consultation with the Administrative Agent, (vii)
any Capital Stock or Stock Equivalents that are margin stock, and (viii) any
Capital Stock and Stock Equivalents of any Subsidiary that is not a Material
Subsidiary or is an Unrestricted Subsidiary, a captive insurance Subsidiary, an
SPV or any special purpose entity. “Excluded Subsidiary” shall mean (i) each
Subsidiary, in each case, for so long as any such Subsidiary does not (on (x) a
consolidated basis with its Restricted Subsidiaries, if determined on the
Closing Date by reference to the Pro Forma Financial Statements or (y) a
consolidated basis with its Restricted Subsidiaries, if determined after the
Closing Date by reference to the financial statements delivered to the
Administrative Agent pursuant to Section 9.1(a) and (b)) constitute a Material
Subsidiary, (ii)(after December 31, 2018, solely to the extent that the consent
of a third party that is not an #8983238089847286v115 -41-

GRAPHIC [g179892ko03i019.gif]

 


Affiliate of the Borrower is required in order for such Subsidiary to be a
Guarantor and, after use of commercially reasonable efforts, such consent is not
obtained) each Subsidiary that is not a Wholly-Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Guarantor pursuant to the
requirements of Section 9.11 (for so long as such Subsidiary remains a
non-Wholly-Owned Restricted Subsidiary), (iii) any CFC Holding Company, (iv) any
direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC, (v) any
Foreign Subsidiary, (vi) prior to December 31, 2018, each Subsidiary that is
prohibited by any applicable permitted Contractual Requirement (with respect
#8983238089847286v115 -42-

GRAPHIC [g179892ko03i020.gif]

 


to any such Contractual Obligation, only to the extent existing on the Closing
Date or on the date such Subsidiary becomes a direct or indirect Subsidiary of
the Borrower and not incurred in contemplation thereof) or Requirements of Law
from guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (vii) prior to December 31,
2018, each Subsidiary with respect to which, as reasonablyreaosnably determined
by the Borrower, the consequence of providing a Guarantee of the Obligations
would adversely affect the ability of the Borrower and its Subsidiaries to
satisfy applicable Requirements of Law, (viii) each Subsidiary with respect to
which, as reasonably determined by the Borrower in consultation with the
Administrative Agent, providing such a Guarantee would result in material
adverse tax consequences to the Borrower or one of its Subsidiaries, (ix) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, as agreed in writing, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom., (x) each
Unrestricted Subsidiary[reserved], (xi) any Receivables Subsidiary,[reserved],
(xii) each other Subsidiary acquired pursuant to a Permitted Acquisition or
other Investment permitted hereunder and financed with assumed secured
Indebtedness permitted to be incurred hereunder as assumed Indebtedness (and not
incurred in contemplation of such Permitted Acquisition), and each Restricted
Subsidiary acquired in such Permitted Acquisition or other Investment permitted
hereunder that guarantees such Indebtedness, in each case to the extent that,
and for so long as, the documentation relating to such Indebtedness to which
such Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder and (xiii) prior
to December 31, 2018, each SPV or not-for-profit Subsidiary. “Excluded Swap
Obligation” shall mean, with respect to any Credit Party, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Obligations of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or any Obligations thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Credit Parties and Hedge Bank applicable to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Obligation or
security interest is or becomes illegal or unlawful. “Excluded Taxes” shall
mean, with respect to the Administrative Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document, (i) Taxes imposed on
or measured by its overall net income, net profits, or branch profits (however
denominated, and including (for the avoidance of doubt) any backup withholding
in respect thereof under Section 3406 of the Code or any similar provision of
state, local, or foreign law), and franchise (and similar) Taxes imposed on it
(in lieu of net income Taxes), in each case by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case of any Lender, having its
applicable lending office in, such jurisdiction, or as a result of any other
present or former connection with such jurisdiction (other than any such
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Loan or Credit Document), (ii) any U.S. federal withholding Tax imposed on
any payment by or on #89832380v1 -43-

GRAPHIC [g179892ko03i021.gif]

 


account of any obligation of any Credit Party hereunder or under any Credit
Document that is in required to be imposed on amounts payable to or for the
account of a Lender pursuant to laws force on the date on which (A) such Lender
acquires such interest in the Loan or #89832380v1 -44-

GRAPHIC [g179892ko03i022.gif]

 


Commitment (other than pursuant to an assignment request by the Borrower under
Section 13.7) or (B) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 5.4, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (iii) any Taxes attributable
to a recipient’s failure to comply with Section 5.4(e), or (iv) any withholding
Tax imposed under FATCA. “Existing Class” shall mean any Existing Term Loan
Class and any Existing Revolving Credit Class. “Existing Debt Facilities” shall
mean: (i) that certain Amended and Restated Credit Agreement, dated as of July
7, 2016, by and among the Borrower, the lenders from time to time party thereto
and Wells Fargo Bank, National Association, as agent; (ii) that certain Credit
Agreement, dated as of February 24, 2014, by and among Intralinks, Inc., as
borrower, the guarantors from time to time party thereto, the lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as agent; and (iii) that
certain Credit Agreement, dated as of February 24, 2014, as amended, by and
among Intralinks, Inc., as borrower, the guarantors from time to time party
thereto and JPMorgan Chase Bank, N.A., as lender. “Existing Revolving Credit
Class” shall have the meaning provided in Section 2.14(g)(ii). “Existing
Revolving Credit Commitment” shall have the meaning provided in Section
2.14(g)(ii). “Existing Revolving Credit Loans” shall have the meaning provided
in Section 2.14(g)(ii). “Existing Term Loan Class” shall have the meaning
provided in Section 2.14(g)(i). “Expiring Credit Commitment” shall have the
meaning provided in Section 2.1(f). “Extended Repayment Date” shall have the
meaning provided in Section 2.5(c). “Extended Revolving Credit Commitments”
shall have the meaning provided in Section 2.14(g)(ii). “Extended Revolving
Credit Loans” shall have the meaning provided in Section 2.14(g)(ii). “Extended
Revolving Loan Maturity Date” shall mean the date on which any tranche of
Extended Revolving Credit Loans matures. “Extended Term Loan Repayment Amount”
shallhavethemeaningprovided in Section 2.5(c). “Extended Term Loans” shall have
the meaning provided in Section 2.14(g)(i). “Extending Lender” shall have the
meaning provided in Section 2.14(g)(iii). “Extension Amendment” shall have the
meaning provided in Section 2.14(g)(iv). #8983238089847286v115 -45-

GRAPHIC [g179892ko03i023.gif]

 


“Extension Date” shall have the meaning provided in Section 2.14(g)(v).
“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).
#8983238089847286v115 -46-

GRAPHIC [g179892ko03i024.gif]

 


“Extension Request” shall mean a Term Loan Extension Request. “Extension Series”
shall mean all Extended Term Loans and Extended Revolving Credit Commitments
that are established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, and amortization schedule. “Facility” means any Term Loan
Facility or Revolving Credit Facility, as the context may require. “Fair Market
Value” shall mean with respect to any asset or group of assets on any date of
determination, the value of the consideration obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as determined in good faith by the board of directors of the
Borrower. “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any amended or successor version described above),
any intergovernmental agreements (or related legislation or official
administrative rules or practices) implementing the foregoing, and any laws,
fiscal or regulatory legislation, rules, guidance notes and practices adopted by
a non-U.S. jurisdiction to effect any such intergovernmental agreement. “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the per
annum rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided that (i) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. If the Federal Funds Effective Rate would otherwise be
negative, it shall be deemed to be 0.00%. “Fee Letters” shall mean (i) that
certain Amended and Restated Fee Letter dated as of January 4, 2017 by and among
Goldman Sachs Bank USA, Credit Suisse AG, Credit Suisse Securities (USA) LLC,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Keybank National Association, Keybanc Capital Markets Inc., Wells Fargo Bank,
N.A., Wells Fargo Securities, LLC and the Borrower and (ii) that certain
Administrative Agent Fee Letter dated as of January 19, 2017 by and among the
Administrative Agent and the Borrower, in each case as amended, amended and
restated, supplemented and/or replaced from time to time. “Fees” shall mean all
amounts payable pursuant to, or referred to in, Section 4.1. “First Lien
Intercreditor Agreement” shall mean an Intercreditor Agreement substantially in
#8983238089847286v115 -47-

GRAPHIC [g179892ko03i025.gif]

 


the form of Exhibit H-1 (with such changes to such form as may be reasonably
acceptable to the Administrative Agent the and the Borrower) among the
Administrative Agent, the Collateral Agent, and #8983238089847286v115 -48-

GRAPHIC [g179892ko03i026.gif]

 


representatives for purposes thereof for holders of one or more classes of First
Lien Obligations (other than the Obligations). “First Lien Obligations”
shallmeantheObligations and the Permitted Other Indebtedness Obligations that
are secured by Liens on the Collateral that rank on an equal priority basis (but
without regard to the control of remedies) with Liens on the Collateral securing
the Obligations. “First Lien Secured Leverage Test” shall mean, as of any date
of determination, with respect to the last day of the most recently ended Test
Period, the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
shall be no greater than 3.00 to 1.00. “Fixed Charge Coverage Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date of determination to
(ii) the Fixed Charges for such Test Period. “Fixed Charges” shall mean, with
respect to any Person for any period, the sum of: (i) Consolidated Interest
Expense of such Person and its Restricted Subsidiaries on a consolidated basis
for such period, (ii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock of such Person made during such
period, and (iii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries. “Foreign Plan” shall mean each “employee
benefit plan” (within the meaning of Section 3(3) of ERISA, whether or not
subject to ERISA) that is not subject to U.S. law and is maintained or
contributed to by any Credit Party or any of its Subsidiaries. “Foreign Plan
Event” shall mean, with respect to any Foreign Plan or Foreign Benefit
Arrangement, (i) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Plan or Foreign
Benefit Arrangement; (ii) the failure to register or loss of good standing (if
applicable) with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (iii) the failure of
any Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Plan or Foreign
Benefit Arrangement. “Foreign Subsidiary” shall mean each Subsidiary of the
Borrower that is not a Domestic Subsidiary. “Fronting Exposure” shall mean, at
any time there is a Defaulting Lender, (a) with respect to a Letter of Credit
Issuer, such Defaulting Lender’s Revolving Credit Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving
#8983238089847286v115 -49-

GRAPHIC [g179892ko03i027.gif]

 


Credit #8983238089847286v115 -50-

GRAPHIC [g179892ko03i028.gif]

 


Commitment Percentage of Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof. “Fronting Fee” shall have
the meaning provided in Section 4.1(d). “Fund” shall mean any Person (other than
a natural Person) that is engaged or advises funds orother investment vehicles
that are engaged in making, purchasing, holding, or investing in commercial
loans and similar extensions of credit in the ordinary course. “Funded Debt”
shall mean all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of the Borrower or any Restricted Subsidiary, to a date more than one
year from the date of its creation or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date (including all amounts of such Funded Debt
required to be paid or prepaid within one year from the date of its creation),
and, in the case of the Credit Parties, Indebtedness in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation ofsuch
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, the amount of any Indebtedness under GAAP with
respect to Capitalized Lease Obligations shall be determined in accordance with
the definition of Capitalized Lease Obligations. “Governmental Authority” shall
mean any nation, sovereign, or government, any state, province, territory, or
other political subdivision thereof, and any entity or authority exercising
executive, legislative, judicial, taxing, regulatory, or administrative
functions of or pertaining to government, including a central bank or stock
exchange (including any supranational body exercising such powers or functions,
such as the European Union or the European Central Bank). “Granting Lender”
shall have the meaning provided in Section 13.6(g). “Guarantee” shall mean (i)
the Guarantee made by each Guarantor in favor of the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit B, and (ii)
any other guarantee of the Obligations made by a Restricted Subsidiary in form
and substance reasonably acceptable to the Administrative Agent. “guarantee
obligations” shall mean, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any primary obligor in
any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent, (i) to purchase any such Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (a) for the purchase or payment of any such Indebtedness or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities, or services primarily #8983238089847286v115 -51-

GRAPHIC [g179892ko03i029.gif]

 


for the purpose of assuring the owner #8983238089847286v115 -52-

GRAPHIC [g179892ko03i030.gif]

 


of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term guarantee obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations or product warranties in effect on the Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any guarantee obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such guarantee obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. “Guarantors” shall mean (i) each Subsidiary of the Borrower that is party
to the Guarantee on the Closing Date and (ii) each Subsidiary of the Borrower
that becomes a party to the Guarantee after the Closing Date pursuant to Section
9.11 or otherwise; provided that in no event shall any Excluded Subsidiary be
required to be a Guarantor (unless such Subsidiary is no longer an Excluded
Subsidiary). “Hazardous Materials” shall mean (i) any petroleum or petroleum
products, radioactive materials, friable asbestos, polychlorinated biphenyls,
and radon gas; (ii) any chemicals, materials, or substances defined as or
included in the definition of “hazardous substances,” “hazardous waste,”
“hazardousmaterials,”“extremelyhazardouswaste,”“restrictedhazardouswaste,”“toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any Environmental Law; and (iii) any other chemical,
material, or substance, which is prohibited, limited, or regulated due to its
dangerous or deleterious properties or characteristics, by any Environmental
Law. “Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Hedge Bank” shall mean (a) any Person that, at the time it enters
into a Hedge Agreement with the Borrower or any Restricted Subsidiary, is a
Lender, an Agent or an Affiliate of a Lender or an Agent and (b) with respect to
any Hedge Agreement entered into prior to the Closing Date, any Person that is a
Lender or an Agent or an Affiliate of a Lender or an Agent on the Closing Date.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements. #8983238089847286v115 -53-

GRAPHIC [g179892ko03i031.gif]

 


“Houlihan Lokey” shall mean Houlihan Lokey Capital, Inc. “Impacted Loans” shall
have the meaning provided in Section 2.10(a). “Increased Amount Date” shall
mean, with respect to any New Loan Commitments, the date which such New Loan
Commitments shall be effective. on #8983238089847286v115 -54-

GRAPHIC [g179892ko03i032.gif]

 


“Incremental Loans” shall have the meaning provided in Section 2.14(c).
“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a). “Incremental Revolving Credit Loans” shall have the meaning
provided in Section 2.14(b). “Incremental Revolving Credit Maturity Date” shall
mean the date on which any tranche ofRevolving CreditLoansmade pursuantto the
Lenders’Incremental Revolving Credit Commitments matures. “Incremental Revolving
Loan Lender” shall have the meaning provided in Section 2.14(b). “incur” shall
have the meaning provided in Section 10.1. “Indebtedness” shall mean, with
respect to any Person, (i) any indebtedness (including principal and premium) of
such Person, whether or not contingent (a) in respect of borrowed money, (b)
evidenced by bonds, notes, debentures, or similar instruments or letters of
credit or bankers’ respect thereof), (c) acceptances (or, without double
counting, reimbursement agreements in representing the balance deferred and
unpaid (includingCapitalizedLeaseObligations), ofthe or purchase price of
anyproperty (d) representing any Hedging Obligations, if and to the extent that
any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a net liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP, (ii) to the
extent not otherwise included, any obligation by such Person to be liable for,
or to pay, as obligor, guarantor or otherwise, on the obligations of the type
referred to in clause (i) of another Person (whether or not such items would
appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business, (iii) to the extent not otherwise included, all obligations of such
Person in respect of Disqualified Stock and (iv) to the extent not otherwise
included, the obligations of the type referred to in clause (i) of another
Person secured by a Lien on any asset owned by such Person, whether or not such
Indebtedness is assumed by such Person; provided that notwithstanding the
foregoing, Indebtedness shall be deemed not to include (1) Contingent
Obligations incurred in the ordinary course of business, (2) obligations under
or in respect of Receivables Facilities, (3) prepaid or deferred revenue arising
in the ordinary course of business, (4) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset, (5) any balance that constitutes a trade payable or similar obligation to
a trade creditor, accrued in the ordinary course of business, or (6) any
earn-out obligation until such obligation is reflected as a liability on the
balance sheetof such Person in accordance with GAAP. The amount of Indebtedness
of any Person for purposes of clause (iv) above shall (unless such Indebtedness
has been assumed by such Person) be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith. For
all purposes hereof, the Indebtedness of the Borrower and the Restricted
Subsidiaries, shall exclude all intercompany Indebtedness having a term not
exceeding 365 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice.
#8983238089847286v115 -55-

GRAPHIC [g179892ko03i033.gif]

 


“Indemnified Liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Person” shall have the meaning provided in Section 13.5.
#8983238089847286v115 -56-

GRAPHIC [g179892ko03i034.gif]

 


“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes. “Initial Period End Date” shall mean
the later of (a) December 15, 2017 and (b) in the event that, prior to December
15, 2017, the Borrower has publicly announced an End Date Transaction, then the
date after December 15, 2017 when either such End Date Transaction is
consummated or the Borrower or its counterparty publicly discloses that the
Borrower or such counterparty will no longer pursue such End Date Transaction,
or that such End Date Transaction cannot or will not be consummated for any
reason. “Initial Term Loan” shall have the meaning provided in Section 2.1(a).
“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s Initial Term Loan Commitment. The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$900,000,000. “Initial Term Loan Lender” shall mean a Lender with an Initial
Term Loan Commitment or an outstanding Initial Term Loan. “Initial Term Loan
Maturity Date” shall mean January 19, 2024 or, if such date is not a Business
Day, the immediately preceding Business Day. “Initial Term Loan Repayment
Amount” shall have the meaning provided in Section 2.5(b). “Initial Term Loan
Repayment Date” shall have the meaning provided in Section 2.5(b). “Insolvent”
shall mean, with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is “insolvent” within the meaning of Section 4245 of ERISA.
“Intellectual inventions, designs, trademarks, service Property” shall mean all
intellectual property, including all processes and know-how; (b) copyrights and
works of marks, trade names, brand names, corporate names, Internet (i) (a)
patents, authorship; (c) domain names, logos, trade dress, and other source
indicators, and the goodwill of any business symbolized thereby; (d) trade
secrets; and (e) rights in software, data and databases, and (ii) all
registrations and applications for registration of the foregoing. “Interest
Period” shall mean, with respect to any Loan, the interest period applicable
thereto, as determined pursuant to Section 2.9. “Investment” shall mean, with
respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances, or
capital contributions (excluding accounts receivable, trade credit, advances to
customers, commission, travel, and similar advances to officers and employees,
in each case made in the ordinary course business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests, other
securities issued by any other Person and investments that are required by GAAP
to of or be classified on the consolidated balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the
#8983238089847286v115 -57-

GRAPHIC [g179892ko03i035.gif]

 


transfer of cash or other property; provided that Investments shall not include,
in the case of the Borrower and the Restricted Subsidiaries, intercompany loans
(including guarantees), advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business. For purposes of the definition of Unrestricted
Subsidiary and Section 10.5 and 10.6, #8983238089847286v115 -58-

GRAPHIC [g179892ko03i036.gif]

 


(i) Investments shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s Investment in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation; and (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer. The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
by any dividend, distribution, interest payment, return of capital, repayment,
or other amount received by the Borrower or a Restricted Subsidiary in respect
of such Investment (provided that, with respect to amounts received other than
in the form of Cash Equivalents, such amount shall be equal to the Fair Market
Value of such consideration). “Investment Grade Rating” shall mean a rating
equal to or higher than Baa3 (or the equivalent) by Moody’s and BBB-(or the
equivalent) by S&P, or an equivalent rating by any other rating agency.
“Investment Grade Securities” shall mean: (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents), (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries, (iii)investments in any fund that invest at least 90% in
investments of the type described in clauses (i) and (ii) which fund may also
hold immaterial amounts of cash pending investment or distribution, and (iv)
corresponding instruments in countries other than the United States customarily
utilized for high-quality investments. “ISP” shall mean, with respect to any
Letter of Credit, the “International Standby Practices 1998” as published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance). “Issuer Documents” shall mean,
with respect to any Letter of Credit, the Letter of Credit Request and any other
document, agreement, and instrument entered into by the applicable Letter of
Credit Issuer and the Borrower (or any other Restricted Subsidiary) or in favor
of the applicable Letter of Credit Issuer and relating to such Letter of Credit.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A. #89832380v1 -59-

GRAPHIC [g179892ko03i037.gif]

 


“Joint Lead Arrangers and Joint Bookrunners” shall mean Goldman Sachs Bank USA,
CreditSuisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, KeyBanc Capital Markets Inc. and Wells Fargo Securities, LLC.
“Joint Venture Subsidiaries” means each of SNCR, LLC and Zentry, LLC. “Junior
Debt” shall mean any Indebtedness (other than any permitted intercompany
Indebtedness owing the Borrower or any Restricted Subsidiary) constituting
Subordinated Indebtedness or that is secured by a Lien ranking junior to Liens
securing the Obligations. “Latest Term Loan Maturity Date” shall mean, at any
date of determination, the latest maturity or expiration date applicable to any
Term Loan hereunder at such time, including the latest maturity or expiration
date of any New Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time. “L/C Borrowing” shall mean an
extension of credit resulting from a drawing under any Letter of Credit which
has not been reimbursed on the date when made or refinanced as a Borrowing. “L/C
Facility Maturity Date” shall mean the date that is five Business Days prior to
the Revolving Credit Maturity Date; provided that the L/C Facility Maturity Date
may be extended beyond such date with the consent of the applicable Letter of
Credit Issuer. “L/C Obligations” shall mean, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unpaid Drawings, including all L/C Borrowings.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the International Standby Practices
(ISP98), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time. “L/C Participant” shall have
the meaning provided in Section 3.3(a). “L/C Participation” shall have the
meaning provided in Section 3.3(a). “L/C Sublimit” shall mean up to $25.0
million in aggregate amount of Letters of Credit that may be issued under the
Revolving Credit Facility. “LCT Election” shall have the meaning provided in
Section 1.12(b). “LCT Test Date” shall have the meaning provided in Section
1.12(b). “Lender” shall have the meaning provided in the preamble to this
Agreement. “Lender Default” shall mean (i) the refusal or failure of any Lender
to make available its portion of any incurrence of Loans, which refusal or
failure is not cured within one business day after the date of such refusal or
failure, unless such Lender notifies the Administrative Agent in writing that
such refusal or failure is the result of such Lender’s good faith determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (ii) the failure of any Lender to
pay over to the #8983238089847286v115 -60-

GRAPHIC [g179892ko03i038.gif]

 


Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one business day of the date when due, unless the subject of
a good faith dispute, (iii) a Lender has notified, in writing, the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to that effect
with respect to its funding obligations under this Agreement, or a Lender has
publicly announced that it does not intend to comply with its funding
obligations under other loan agreements, credit agreements or similar facilities
generally, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement (v) a Distressed Person has admitted in writing
that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action; provided that no Lender Default shall occur solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. “Lender-Related
Distress Event” shall mean, with respect to any Lender or any other Person that
directly or indirectly controls such Lender (each, a “Distressed Person”), other
than via an Undisclosed Administration, a voluntary or involuntary case with
respect to such Distressed Person under any debt relief law, or a custodian,
conservator, receiver, or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person, or any Person that directly or indirectly controls such
Distressed Person or is subject to a forced liquidation or such Distressed
Person makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any governmental authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Lender
or any Person that directly or indirectly controls such Lender by a governmental
authority or an instrumentality thereof. “Letter of Credit” shall mean each
letter of credit issued pursuant to Section 3.1, including for the avoidance of
doubt all Letters of Credit existing on the Closing Date and set forth on
Schedule 1.1(c); provided that each of Goldman Sachs Bank USA and Credit Suisse
AG shall only be required to issue standby Letters of Credit hereunder. “Letter
of Credit Commitment” shall mean with respect to each Letter of Credit Issuer,
the amount set forth on Schedule 1.1(b), as may be reduced from time to time
pursuant to Section 3.1. “Letter of Credit Expiration Date” shall mean the day
that is three Business Days prior to the scheduled Maturity Date then in effect
for the Revolving Credit Facility. “Letter of Credit Exposure” shall mean, with
respect to any Lender, at any time, the sum of (i) the amount of the principal
amount of any Unpaid Drawings in respect of which such Lender has made (or is
required to have made) payments to the Letter of Credit Issuers pursuant to
Section 3.4(a) at such time and (ii) such Lender’s Revolving Credit Commitment
Percentage of the Letters of Credit Outstanding at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the Letter of Credit
Issuers pursuant to Section 3.4(a)). #8983238089847286v115 -61-

GRAPHIC [g179892ko03i039.gif]

 


“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
#8983238089847286v115 -62-

GRAPHIC [g179892ko03i040.gif]

 


 

“Letter of Credit Issuer” shall mean Goldman Sachs Bank USA, Credit Suisse AG,
JPMorgan Chase Bank, N.A., Bank of America, N.A., Keybank National Association
and Wells Fargo Bank, N.A. and/or one of their respective designated Affiliates
or branches and other Lenders reasonably acceptable to the Borrower and the
Administrative Agent which agree to issue Letters of Credit hereunder; provided
that in respect of a Letter of Credit issued pursuant to the terms of this
Agreement, the “Letter of Credit Issuer” shall be the Letter of Credit Issuer
which has issued the Letter of Credit and the relevant provisions herein and the
other Loan Documents shall be construed accordingly to refer to the applicable
Letter of Credit Issuer, as appropriate. Any Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates or branches of such Letter of Credit Issuer (and such Affiliate
shall be deemed to be a “Letter of Credit Issuer” for all purposes of the Loan
Documents). As of the Closing Date, the respective commitments of each Letter of
Credit Issuer are set forth on Schedule 1.1(b), which commitments may be amended
pursuant to Section 3.1(a). “Letter of Credit Request” shall mean a notice
executed and delivered by the Borrower pursuant to Section 3.2, in form
acceptable to the applicable Letter of Credit Issuer in its reasonable
discretion. “Letters of Credit Outstanding” shall mean, at any time the sum of,
without duplication, (i) the aggregate Stated Amount of all outstanding Letters
of Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings. “Level I Status” shall mean, on any date, the circumstance that Level
II Status does not exist. “Level II Status” shall mean, on any date, the
circumstance that the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio is less than or equal to 2.50 to 1.00 as of such date. “LIBOR”
shall have the meaning provided in the definition of LIBOR Rate. “LIBOR Loan”
shall mean any Loan bearing interest at a rate determined by reference to
Adjusted LIBOR Rate. the “LIBOR Rate” shall mean, (i) for any Interest Period
with respect to a LIBOR Loan, the rate per annum equal to the offered rate
administered by ICE Benchmark Administration (“LIBOR”) or successor rate, which
rate is approved by the Administrative Agent, on the applicable Reuters screen
page (or such other commercially available source providing such quotations of
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, and (ii)for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate
#8983238089847286v115 -63-

GRAPHIC [g179892ko05i001.gif]

 


shall be applied in a manner as in consultation with the Borrower. otherwise
reasonably determined by the Administrative Agent #8983238089847286v115 -64-

GRAPHIC [g179892ko05i002.gif]

 


“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in, and any filing of, or
agreement to, give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a non-exclusive license, sub-license or cross-license to
Intellectual Property be deemed to constitute a Lien. “Limited Condition
Transaction” shall mean any acquisition or investment by one or more of the
Borrower and its Restricted Subsidiaries otherwise permitted by the Credit
Documents whose consummation is not conditioned on the availability of, or on
obtaining, third party financing. “Limited Waiver Default” shall have the
meaning provided in Amendment No. 1. “Loan” shall mean any Revolving Loan,
Swingline Loan, Term Loan or any other loan made by any Lender pursuant to this
Agreement. “Mandatory Borrowing” shall have the meaning provided in Section
2.1(d). “Master Agreement” shall have the meaning provided in the definition of
the term “Hedge Agreement.” “Material Adverse Effect” shall mean a circumstance
or condition affecting the business, assets, operations, properties, or
financial condition of the Borrower and its Subsidiaries, taken as a whole, that
would, individually or in the aggregate, materially adversely affect (i) the
ability of the Borrower and the other Credit Parties, taken as a whole, to
perform their payment obligations under this Agreement or any of the other
Credit Documents or (ii) the rights and remedies of the Administrative Agent and
the Lenders under the Credit Documents. “Material Subsidiary” shall mean, at any
date of determination, each Restricted Subsidiary (i) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than (x) 5.0% or (y) after December 31, 2018, 1.0%, of the Consolidated
Total Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than
5.01.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries (other than
Subsidiaries that are Excluded Subsidiaries by virtue of any of clauses (ii)
through (xiii) of the definition of “Excluded Subsidiary”) have, in the
aggregate, (a) total assets at the last day of such Test Period equal to or
greater than (x) 7.5% or (y) after December 31, 2018, 2.5%, of the Consolidated
Total Assets of the Borrower and the Restricted Subsidiaries at such date or (b)
revenues during such Test Period equal to or greater than (x) 7.5% or (y) after
December 31, 2018, 2.5%, of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
Material Subsidiaries for each fiscal period until this proviso is no longer
applicable. “Maturity Date” shall mean the Revolving Credit Maturity Date, the
Extended Revolving Credit Maturity Date, any Incremental Revolving Loan Maturity
Date, the Initial Term Loan Maturity #89832380v1 -65-

GRAPHIC [g179892ko05i003.gif]

 


Date, the New Term Loan Maturity Date or the maturity date of an Extended Term
Loan, as applicable. #89832380v1 -66-

GRAPHIC [g179892ko05i004.gif]

 


“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (i) the sum of (a) $300,000,000 (the “Fixed Incremental Amount”)
and (b) the aggregate amount of voluntary prepayments of Term Loans and, to the
extent accompanied by permanent optional reductions of Revolving Credit
Commitments, Revolving Loans (excluding purchases of the Loans by the Borrower
and its Subsidiaries below par) in each case, other than from proceeds of the
incurrence of long-term Indebtedness, plus (ii) an amount such that, after
giving effect to the incurrence of such amount the Borrower would be in
compliance on a Pro Forma Basis (including any adjustments required by such
definition as a result of a contemplated Permitted Acquisition) with the First
Lien Secured Leverage Test ((I) assuming that all Indebtedness incurred pursuant
to Section 2.14(a) or Section 10.1(v)(i) on such date of determination would be
included in the definition of Consolidated First Lien Secured Debt, whether or
not such Indebtedness would otherwise be so included, (II) without netting any
cash proceeds of suchincurrence and (III) assuming the Incremental Revolving
Credit Commitments established at such time are fully drawn), minus (iiiii) the
sum of (a) the aggregate principal amount of New Loan Commitments incurred
pursuant to Section 2.14(a) prior to such date and (b) the aggregate principal
amount of Permitted Other Indebtedness issued or incurred (including any unused
commitments obtained) Amountpursuant to Section 10.1(v)(i) prior to such date,
in each case, using the Fixed Incremental Amount. “Merger” shall mean the
short-form merger of Merger Sub with and into the Target following the Tender
Offer, pursuant to the Acquisition Agreement. “MFN Protection” shall have the
meaning provided in Section 2.14(d)(iii). “Minimum Borrowing Amount” shall mean
with respect to a Borrowing, $500,000. “Minimum Collateral Amount” shall mean,
at any time, (i) with respect to Cash Collateral consisting of cash or Cash
Equivalents or deposit account balances provided to reduce or eliminate Fronting
Exposure during the existence of a Defaulting Lender, an amount equal to 103% of
the Fronting outstanding at Equivalents or Exposure of the Letter of Credit
Issuer with respect to Letters of Credit issued and such time and (ii) with
deposit account balances respect to Cash Collateral consisting of cash or Cash
provided in accordance with the provisions of Section equal to 101% of the
outstanding amount of all L/C 3.8(a)(i), (a)(ii), or (a)(iii), an amount
Obligations. “Minimum Tender Condition” shall have the meaning provided in
Section 2.15(b). “Moody’s” shall mean Moody’s Investors Service, Inc. or any
successor by merger or consolidation to its business. “Mortgage” shall mean a
mortgage, deed of trust, deed to secure debt, trust deed, or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property to secure the Obligations, in form and substance reasonably acceptable
to the Collateral Agent and the Borrower, together with such terms and
provisions as may be required by local laws. “Mortgaged Property” shall mean
each parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 9.14. “Multiemployer Plan” shall mean a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA to which any
Credit Party or ERISA Affiliate makes or is obligated to make contributions,
orduring the five preceding calendar years, has made or been obligated to make
#8983238089847286v115 -67-

GRAPHIC [g179892ko05i005.gif]

 


contributions. #8983238089847286v115 -68-

GRAPHIC [g179892ko05i006.gif]

 


“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations,
seller financing or seller notes, earn-out obligations and other deferred or
contingent consideration, if applicable, but only as and when received) received
by or on behalf of the Borrower or any of its Restricted Subsidiaries in respect
of such Prepayment Event or incurrence of Permitted Other Indebtedness, as the
case may be, less (ii) the sum of: (a)the amount, if any, of all taxes
(including in connection with any repatriation of funds) paid or estimated to be
payable by the Borrower or any of its Restricted Subsidiaries in connection with
such Prepayment Event or incurrence of Permitted Other Indebtedness, (b)the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (a) above) (1)
associated with the assets that are the subject of such Prepayment Event and (2)
retained by the Borrower orany of the Restricted Subsidiaries; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction, (c)
the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event, (d) in the case of any Asset Sale Prepayment Event or Casualty
Event or Permitted Sale Leaseback, the amount of any proceeds of such
PrepaymentCasualty Event that the Borrower or Reinvestment Reinvestment
Subsidiaries; any Restricted Subsidiary has reinvested (or intends to reinvest
within the Period or has entered into a binding commitment prior to the last day
of the Period to reinvest) in the business of the Borrower or any of the
Restricted provided that any portion of such proceeds that has not been so
reinvested within such Reinvestment Period (with respect to such Prepayment
Event, the “Deferred Net Cash Proceeds”) shall, unless the Borrower or a
Restricted Subsidiary has entered into a binding commitment prior to the last
day of such Reinvestment Period to reinvest such proceeds no later than 180 days
following the last day of such Reinvestment Period, (1) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event,a Casualty Event, or Permitted Sale
Leaseback occurring on the last day of such Reinvestment Period or, if later,
180 days after the date the Borrower or such Restricted Subsidiary has entered
into such binding commitment, as applicable (such last day or 180th day, as
applicable, the “Deferred Net Cash Proceeds Payment Date”), and (2) be applied
to the repayment of Term Loans in accordance with Section 5.2(a)(i); (e) in the
case of any Asset Sale Prepayment Event, Casualty Event, or Permitted Sale
Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (e))
attributable to non-controlling interests and not available for distribution to
or for the account of the Borrower or a Wholly-Owned Restricted Subsidiary as a
result thereof; (f) in the case of any Asset Sale Prepayment Event or Permitted
Sale Leaseback, any funded escrow established pursuant to the documents
evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with
#8983238089847286v115 -69-

GRAPHIC [g179892ko05i007.gif]

 


any such sale or disposition; provided that the amount of any subsequent
reduction of such escrow (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction solely to #8983238089847286v115
-70-

GRAPHIC [g179892ko05i008.gif]

 


the extent that the Borrower and/or any Restricted Subsidiaries receives cash in
an amount equal to the amount of such reduction; and (g) all fees and
out-of-pocket expenses paid by the Borrower or a Restricted Subsidiary in
connection with any of the foregoing (for the avoidance of doubt, including, (1)
in the case of the issuance of Permitted Other Indebtedness, any fees,
underwriting discounts, premiums, and other costs and expenses incurred in
connection with such issuance and (2) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related
searchandrecordingcharges,transfertaxes,deedormortgagerecordingtaxes,
underwriting discounts andcommissions, other customaryexpenses,andbrokerage,
consultant, accountant, and other customary fees), in each case, only to the
extent not already deducted in arriving at the amount referred to in clause (i)
above. “Net Income” shall mean, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends. “New Loan Commitments” shall
have the meaning provided in Section 2.14(a). “New Revolving Credit Commitments”
shall have the meaning provided in Section 2.14(a). “New Revolving Credit Loan”
shall have the meaning provided in Section 2.14(b). “New Revolving Loan Lender”
shall have the meaning provided in Section 2.14(b). “New Revolving Loan
Repayment Amount” shall have the meaning provided in Section 2.5(c). “New
Revolving Loan Repayment Date” shall have the meaning provided in Section
2.5(c). “New Term Loan” shall have the meaning provided in Section 2.14(c). “New
Term Loan Commitments” shall have the meaning provided in Section 2.14(a). “New
Term Loan Lender” shall have the meaning provided in Section 2.14(c). “New Term
Loan Maturity Date” shall mean the date on which a New Term Loan matures. “New
Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(c).
“New Term Loan Repayment Date” shall have the meaning provided in Section
2.5(c). “Non-Bank Tax Certificate” shall have the meaning provided in Section
5.4(e)(ii)(B)(3). “Non-Consenting Lender” shall have the meaning provided in
Section 13.7(b). “Non-Defaulting Lender” shall mean and include each Lender
other than a Defaulting #8983238089847286v115 -71-

GRAPHIC [g179892ko05i009.gif]

 


Lender. “Non-Expiring Credit Commitment” shall have the meaning provided in
Section 2.1(f). “Non-Extension Notice Date” shall have the meaning provided in
Section 3.2(d). #8983238089847286v115 -72-

GRAPHIC [g179892ko05i010.gif]

 


“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code. “Non-Voting Stock” shall mean, with
respect to any Person as of any date, the Capital Stock of such Person that is
at the time not entitled to vote in the election of the board of directors of
such Person. “Notice of Borrowing” shall have the meaning provided in Section
2.3(a). “Notice of Conversion or Continuation” shall have the meaning provided
in Section 2.6(a). “Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants, and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Revolving Credit
Commitment, Loan, or Letter of Credit or under any Secured Cash Management
Agreement or Secured Hedge Agreement (other than with respect to any Credit
Party’s obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), in each case, entered into with the Borrower or
any of the Restricted Subsidiaries, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by any Credit Party under any Credit Document. “OFAC”
means the Office of Foreign Assets Control of the U.S. Department of Treasury.
“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto). “Other Taxes” shall mean
all present or future stamp, registration, court or documentary Taxes or any
other excise, property, intangible, mortgage recording, filing or similar Taxes
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Credit Document; provided that such term
shall not include (i) any Taxes that result from an assignment, (“Assignment
Taxes”) to the extent such Assignment Taxes are imposed as a result of a
connection between the Lender and the taxing jurisdiction(other than a
connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by the Borrower or (ii) Excluded Taxes.
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation. “Participant”
shall have the meaning provided in Section 13.6(c)(i). #8983238089847286v115
-73-

GRAPHIC [g179892ko05i011.gif]

 


“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
#8983238089847286v115 -74-

GRAPHIC [g179892ko05i012.gif]

 


“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” shall have the meaning provided in Section 13.18. “PBGC” shall
mean the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions. “Pension Plan” shall mean
any “employee pension benefit plan” (as defined in Section 3(2) of ERISA, but
excluding any Multiemployer Plan) that is subject to Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, in respect of which any Credit Party or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4062 or Section 4069 of ERISA, be deemed to be) an “employer” as defined in
Section 3(5) of ERISA. “Permitted Acquisition” shall have the meaning provided
in Section 10.6(c). “Permitted Asset Swap” shall mean the concurrent purchase
and sale or exchange of Related Business Assets or a combination of Related
Business Assets and cash or Cash Equivalents between the Borrower or a
Restricted Subsidiary and another Person; provided that any cash or Cash
Equivalents received must be applied in accordance with Section 10.4. “Permitted
Debt Exchange” shall have the meaning provided in Section 2.15(a). “Permitted
Debt Exchange Notes” shall have the meaning provided in Section 2.15(a).
“Permitted Debt Exchange Offer” shall have the meaning provided in Section
2.15(a). “Permitted Investments” shall have the meaning provided in Section
10.6. “Permitted Liens” shall mean, with respect to any Person: (i)pledges or
deposits by such Person under workmen’s compensation laws, unemployment
insurance laws, or similar legislation, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness), or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for the payment of rent or deposits made to secure
obligations arising from contractual or warranty refunds, in each case, incurred
in the ordinary course of business; (ii)Liens imposed by law, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s, and mechanics’ Liens, in each case,
for sums not yet overdue for a period of more than 60 days or being contested in
good faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
reserves with GAAP; proceeding with an appeal or other proceedings for review if
adequate respect thereto are maintained on the books of such Person in
accordance with (iii) Liens for taxes, assessments, or other governmental
charges not yet overdue for a periodofmore than60daysorwhich are being contested
in good faith by appropriate #8983238089847286v115 -75-

GRAPHIC [g179892ko05i013.gif]

 


proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP or are not
required to be paid pursuant to Section 8.11, or for property taxes on property
of such Person, which Person has determined to abandon if the sole recourse for
such tax, assessment, charge, levy, or claim is to such property; (iv) Liens in
favor of issuers of performance, surety, bid, indemnity, warranty, release,
appeal, or similar bonds or with respect to other regulatory requirements or
letters of credit or bankers’ acceptances issued, and completion guarantees
provided for, in each case pursuant to the request of and for the account of
such Person in the ordinary course of its business; (v) minor survey exceptions,
minor encumbrances, ground leases, easements, or reservations of, or rights of
others for, licenses, rights-of-way, servitudes, sewers, electric lines, drains,
telegraph and telephone and cable television lines, gas and oil pipelines, and
other similarpurposes, or zoning, building codes, or other restrictions
(including, without limitation, minor defects or irregularities in title and
similar encumbrances) as to the use of real properties or Liens incidental to
the conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not, in the
aggregate, materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;
(vi) Liens securing Indebtedness permitted to be outstanding pursuant to clause
(a), (c), (k), (q), (u), (v) or (w) of Section 10.1; provided that, (a) in the
case of clause (c) of Section 10.1, such Lien may not extend to any property or
equipment (or assets affixed or appurtenant thereto) other than the property or
equipment being financed or refinanced under such clause (c) of Section 10.1,
replacements of such property, equipment or assets, and additions and accessions
and in the case of multiple financings of equipment provided by any lender,
other equipment financed by such lender; (b) in the case of clause (q) of
Section 10.1, such Lien may not extend to any assets other than the assets owned
by the Restricted Subsidiaries incurring such Indebtedness; and (c) in the case
of Liens securing Permitted Other Indebtedness Obligations that constitute First
Lien Obligations pursuant to this clause (vi), the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Credit Parties, taken as a whole, than the
terms and conditions of the Security Documents and (1) in the case of the first
such issuance of Permitted Other Indebtedness constituting First Lien
Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement and (2) in the
case of subsequent issuances of Permitted Other Indebtedness constituting First
Lien Obligations, the representative for the holders of such Permitted Other
Indebtedness Obligations shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof; and (d) in the
case of Liens securing Permitted Other Indebtedness Obligations that do not
constitute First Lien Obligations pursuant to this clause (vi), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and shall (x) in
the case of the first such issuance of Permitted Other Indebtedness that do not
constitute First Lien Obligations, thex) the Collateral Agent, the
Administrative Agent and the representative of the holders of such Permitted
Other Indebtedness Obligations #8983238089847286v115 -76-

GRAPHIC [g179892ko05i014.gif]

 


shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness that do not
constitute #8983238089847286v115 -77-

GRAPHIC [g179892ko05i015.gif]

 


First Lien Obligations, the representative for the holders of such Permitted
Other Indebtedness shall have become a party to the Second Lien Intercreditor
Agreement in accordance with the terms thereof; without any further consent of
the Lenders, the Administrative Agent and the Collateral Agent shall be
authorized to execute and deliver on behalf of the Secured Parties the First
Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement
contemplated by this clause (vi); (vii) subject to Section 9.14, other than with
respect to Mortgaged Property, Liens existing on the Closing Date; provided that
any Lien securing Indebtedness or other obligations in excess of $5.0 million in
the aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (vii) that are not listed on Schedule
10.2) shall only be permitted if set forth on Schedule 10.2, and, in each case,
any modifications, replacements, renewals, or extensions thereof; (viii)Liens on
property or shares of stock of a Person at the time such Person becomes
Subsidiary; provided such Liens are not created or incurred in connection with,
or in a contemplation of, such other Person becoming a Subsidiary; provided,
further, however, that such Liens may not extend to any other property owned by
the Borrower or any Restricted Subsidiary (other than, with respect to such
Person, any replacements of such property or assets and additions and accessions
thereto, after-acquired property subject to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property of such Person, and the proceeds
and the products thereof and customary security deposits in respect thereof and
in the case of multiple financings of equipment provided by any lender, other
equipment financed by such lender, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition); (ix)Liens on property at the time
the Borrower or a Restricted Subsidiary acquired the property, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition, merger,
consolidation, or designation; provided, further, however, that such Liens may
not extend to any other property owned by the Borrower or any Restricted
Subsidiary (other than, with respect to such property, any replacements of such
property or assets and additions and accessions thereto, after-acquired property
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require, pursuant to their terms at such time, a pledge of after-acquired
property, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition); (x)
Liens on property of any Restricted Subsidiary that is not a Credit Party, which
Liens secure Indebtedness of such Restricted Subsidiary or another Restricted
Subsidiary that is not a Credit Party, in each case, to the extent permitted
under Section 10.1; #89832380v1 -78-

GRAPHIC [g179892ko05i016.gif]

 


(xi) Liens securing Hedging Obligations and Cash Management Services so long as
the related Indebtedness is, and is permitted hereunder to be, secured by a Lien
on the same property securing such Hedging Obligations and Cash Management
Services; (xii)Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment, or storage of such inventory or other goods; (xiv) Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases or consignments entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business; (xv) Liens in favor of the
Borrower or any Guarantor; (xvi) Liens on equipment of the Borrower or any
Restricted Subsidiary granted in the ordinary course of business to the
Borrower’s or such Restricted Subsidiary’s client at which such equipment is
located; (xvii) Liens on accounts receivable and related assets incurred in
connection with a Receivables Facility[reserved]; (xviii) Liens to secure any
refinancing, refunding, extension, renewal, or replacement (or successive
refinancing, refunding, extensions, renewals, or replacements) as a whole, or in
part, of any Indebtedness secured by any Lien referred to in clauses (vi),
(vii), (viii), (ix), (x), and (xv) of this definition of Permitted Liens;
provided that (a) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
and (b) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (1) the outstanding principal amount or, if
greater, the committed amount of the Indebtedness described under clauses (vi),
(vii), (viii), (ix), (x), and (xv) at the time the original Lien became a
Permitted Lien under this Agreement, and (2) an amount necessary to pay any fees
and expenses, including premiums and accrued and unpaid interest, related to
such refinancing, refunding, extension, renewal, or replacement; (xix) deposits
made or other security provided to secure liabilities to insurance carriers
under insurance or self-insurance arrangements in the ordinary course of
business; (xx) other Liens securing obligations (including Capitalized Lease
Obligations) which do not exceed the greater of (a) $85.0 million and (b) 4.0%
of Consolidated Total Assets for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of the incurrence of such Lien; provided that
at the Borrower’s election, (i) no such Liens pursuant to this clause$25.0
million; (xx) shall secured Indebtedness constituting First Lien Obligations;
and (ii) the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (x) in the case of the first such issuance of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Permitted Other #8983238089847286v115 -79-

GRAPHIC [g179892ko05i017.gif]

 


Indebtedness Obligations shall have entered into the Second Lien Intercreditor
Agreement and (y) in the case of subsequent issuances of Indebtedness secured by
Liens pursuant to this clause (xx), the representative for the holders of
#8983238089847286v115 -80-

GRAPHIC [g179892ko05i018.gif]

 


such Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; and without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the Second Lien Intercreditor Agreement contemplated by this clause
(xx); (xxi) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11.5 or Section 11.10; (xxii) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods in the ordinary
course of business; (xxiii)Liens (a) of a collection bank arising under Section
4-210 of the Uniform Commercial Code or any comparable or successor provision on
items in the course of collection, (b) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (c) in favor of banking or other financial institutions or other
electronic payment service providers arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking or finance industry; (xxiv) Liens deemed to
exist in connection with Investments in repurchase agreements permitted under
Section 10.1; provided that such Liens do not extend to any assets other than
those that are the subject of such repurchase agreement; (xxv)Liens encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes; (xxvi) Liens
that are contractual rights of set-off (a) relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness, (b) relating to pooled deposits or sweep accounts of the Borrower
or any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and the Restricted Subsidiaries, or (c) relating to purchase orders and other
agreements entered into by the Borrower or any of the Restricted Subsidiaries in
the ordinary course of business; (xxvii) Liens (a) solely on any cash earnest
money deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted under this
Agreement or (b) consisting of an agreement to dispose of any property pursuant
to a disposition permitted hereunder; (xxviii)rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant, or permit held by
the Borrower or any of the Restricted Subsidiaries or by a statutory provision,
to terminate any such lease, license, franchise, grant, or permit, or to require
annual or periodic payments as a condition to the continuance thereof; (xxix)
restrictive covenants affecting the use to which real property may be put;
#89832380v1 -81-

GRAPHIC [g179892ko05i019.gif]

 


provided that the covenants are complied with; #89832380v1 -82-

GRAPHIC [g179892ko05i020.gif]

 


(xxx)security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business; (xxxi) zoning
by-laws and other land use restrictions, including, without limitation, site
plan agreements, development agreements, and contract zoning agreements;
(xxxii)Liens arising out of conditional sale, title retention, consignment, or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business; (xxxiii)Liens arising
under the Security Documents; (xxxiv)Liens on goods purchased in the ordinary
course of business, the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries; (xxxv) (a) Liens on Equity Interests in joint ventures; provided
that any such Lien is in favor of a creditor of such joint venture and such
creditor is not an Affiliate of any partner to such joint venture and (b)
purchase options, call, and similar rights of, and restrictions for the benefit
of, a third party with respect to Equity Interests held by the Borrower or any
Restricted Subsidiary in joint ventures; (xxxvi)Liens on cash and Cash
Equivalents that are earmarked to be used to satisfy or discharge Indebtedness;
provided (a) such cash and/or Cash Equivalents are deposited into an account
from which payment is to be made, directly or indirectly, to the Person or
Persons holding the Indebtedness that is to be satisfied or discharged, (b) such
Liens extend solely to the account in which such cash and/or Cash Equivalents
are deposited and are solely in favor of the Person or Persons holding the
Indebtedness (or any agent or trustee for such Person or Persons) that is to be
satisfied or discharged, and (c) the satisfaction or discharge of such
Indebtedness is expressly permitted hereunder, (xxxvii) with respect to any
Foreign Subsidiary, other Liens and privileges arising mandatorily by any
Requirements of Law, and (xxxviii) to the extent pursuant to a Requirements of
Law, Liens on cash or Permitted Investments securing Swap Obligations in the
ordinary course of business and constituting Hedging Obligations permitted by
Section 10.1. For purposes of this definition, the term “Indebtedness” shall be
deemed to include interest on, and fees, expenses and other obligations payable
with respect to, such Indebtedness. “Permitted Other Indebtedness” shall mean
subordinated o r s e n i o r Indebtedness (which Indebtedness may (i) be
unsecured, or (ii) have the same lien priority as the First Lien Obligations
(without regard to control of remedies); provided such Permitted Other
Indebtedness is in the form of secured first lien notes, or (iii) be secured by
a Lien ranking junior to the Lien securing the First Lien Obligations), in each
case issued or incurred by the Borrower or a Guarantor, (a) the terms of which
do not provide for any scheduled repayment, mandatory repayment, or redemption
or sinking fund obligations prior to, at the time of incurrence, the Latest Term
Loan Maturity Date (other than, in each case, customary offers or obligations to
repurchase upon a change of control, asset sale, or casualty or
#8983238089847286v115 -83-

GRAPHIC [g179892ko05i021.gif]

 


condemnation event, #8983238089847286v115 -84-

GRAPHIC [g179892ko05i022.gif]

 


AHYDO payments and customary acceleration rights after an event of default), (b)
the covenants, taken as a whole, are not materially more restrictive to the
Borrower and the Restricted Subsidiaries than those herein (taken as a whole)
(except for covenants applicable only to the periods after the Latest Term Loan
Maturity Date) (it being understood that, (1) to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness (other
than an amortizing Incremental Term Facility in the fromform of a “term loan A”
or similar form where such financial maintenance covenant is also added for the
benefit of the Revolving Credit Facility), no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness or (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants are only applicable after the Latest Term Loan Maturity Date at
the time of such refinancing); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within two Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor and (d) that, if secured, is not secured by a lien any
assets of the Borrower or its Subsidiaries other than the Collateral. “Permitted
Other Indebtedness Documents” shall mean any document or instrument (including
any guarantee, security agreement, or mortgage and which may include any or all
of the Credit Documents) issued or executed and delivered with respect to any
Permitted Other Indebtedness by any Credit Party. “Permitted Other Indebtedness
Obligations” shall mean, if any Permitted Other Indebtedness is issued or
incurred, all advances to, and debts, liabilities, obligations, covenants, and
duties of, any Credit Party arising under any Permitted Other Indebtedness
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing orhereafter arising,
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any bankruptcy
or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Permitted
Other Indebtedness Obligations of the applicable Credit Parties under the
Permitted Other Indebtedness Documents (and any of their Restricted Subsidiaries
to the extent they have obligations under the Permitted Other Indebtedness
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by anysuch Credit Party under any Permitted Other
Indebtedness Document. “Permitted Other Indebtedness Secured Parties” shall mean
the holders from time to time of secured Permitted Other Indebtedness
Obligations (and any representative on their behalf). “Permitted Other
Provision” shall have the meaning provided in Section 2.14(g)(i). “Permitted
Sale Leaseback” shall mean any Sale Leaseback consummated by the Borrower orany
of the Restricted Subsidiaries after the Closing Date; provided that any such
Sale Leaseback not between the Borrower and a Restricted Subsidiary is
consummated for fair value as #89832380v1 -85-

GRAPHIC [g179892ko05i023.gif]

 


determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary or (ii) in the case of #89832380v1 -86-

GRAPHIC [g179892ko05i024.gif]

 


any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed the greater of (a) $10.0 million and (b) 0.5% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of the incurrence of such Sale Leaseback, the
board of directors (or analogous governing body) of the Borrower or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback). “Person” shall mean any individual, partnership, joint venture,
firm, corporation, limited liability company, association, trust, or other
enterprise or any Governmental Authority. “Plan” shall mean, other than any
Multiemployer Plan, any employee benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Credit Party or, with
respect to any such plan that is that is subject to Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, any ERISA Affiliate is (or, if such
Plan were terminated, would under Section 4062 or Section 4069 of ERISA be
reasonably likely to be deemed to be) an “employer” as defined in Section 3(5)
of ERISA. “Platform” shall have the meaning provided in Section 13.17(a).
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, Equity Prepayment Event or any Permitted Sale
Leaseback. “primary obligor” shall have the meaning provided such term in the
definition of Contingent Obligations. “Pro Forma Adjustment” shall mean, for any
Test Period that includes all or any part of a fiscal quarter included in any
Post-Acquisition Period, with respect to the Acquired EBITDA of the applicable
Acquired Entity or Business or Converted Restricted Subsidiary or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Borrower in good faith as a result of (i) actions taken during such
Post-Acquisition Periodprior to the time of calculation for the purposes of
realizing reasonably identifiable and factually supportable cost savings or (ii)
any additional costs incurred during such Post-Acquisition Periodin connection
therewith, in each case, in connection with the combination of the operations of
such Acquired Entity or Business or Converted Restricted Subsidiary with the
operations of the Borrower and the Restricted Subsidiaries; provided that (a) at
the election of the Borrower, such Pro Forma Adjustment shall not be required to
be determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with
such acquisition was less than $10.0 million; and (b) so long as such actions
are taken during such Post-Acquisition Period or such costs are incurred during
such Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such cost
savings will be realizable during the entirety of such #8983238089847286v115
-87-

GRAPHIC [g179892ko05i025.gif]

 


Test Period, or the applicable amount of such additional costs, as applicable,
will be incurred during the entirety of such #8983238089847286v115 -88-

GRAPHIC [g179892ko05i026.gif]

 


Test Period; provided, further, that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
(i) without duplication for cost additional costs already included in such
Acquired EBITDA or such Consolidated Section 1.12(b), as the case may be, for
such Test Period., (ii) (A) projected by the savings or EBITDA or Borrower in
good faith to be realized within twelve months of the Specified Transaction, (B)
reasonably indentifiable and factually supportable and (C) be certified by a
financial officer of the Borrower and (iii) with respect to any pro forma
increase to such Consolidated EBITDA, subject to the caps set forth in the
proviso in clause (b) of the definition of Consolidated EBITDA. “Pro Forma
Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean, with respect
to compliance with any test, financial ratio, or covenant hereunder, that (i) to
the extent applicable, the Pro Forma Adjustment shall have been made and (ii)
all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (1) in the case of a sale, transfer, or other
disposition of all or substantially all Capital Stock in any Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Subsidiaries, shall be excluded, and (2) in the case of a
Permitted Acquisition or Investment described in the definition of Specified
Transaction, shall be included, (b) any retirement of Indebtedness, and (c) any
incurrence or assumption of Indebtedness by the Borrower or any of the
Restricted Subsidiaries in connection therewith (it being agreed that if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (a) above, the foregoing pro forma adjustments may be applied to any such
test or covenant solely to the extent that such adjustments are consistent with
the definition of Consolidated EBITDA and give effect to operating expense
reductions that are (x)(1) directly attributable to such transaction, (2)
expected to have a continuing impact on the Borrower or any of the Restricted
Subsidiaries, and (3) factually supportable or (y) otherwise consistent with the
definition of Pro Forma Adjustment.(including the caps set forth in the proviso
of clause (b) thereof). “Pro Forma Entity” shall have the meaning provided in
the definition of the term Acquired EBITDA. “Pro Forma Financial Statements”
shall have the meaning provided in Section 6.11. “Prohibited Transaction” shall
have the meaning assigned to such term in Section 406 of ERISA and Section
4975(c) of the Code. “Qualified Stock” of any Person shall mean Capital Stock of
such Person other than Disqualified Stock of such Person. “Real Estate” shall
have the meaning provided in Section 9.1(f). “Receivables Facility” shall mean
any of one or more receivables financing facilities (and any guarantee of such
financing facility), as amended, supplemented, modified, extended, renewed,
restated, or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants, and
indemnities made in connection with such facilities) to the Borrower and the
Restricted Subsidiaries (other than a Receivables Subsidiary) #89832380v1 -89-

GRAPHIC [g179892ko05i027.gif]

 


pursuant to which the Borrower or any Restricted Subsidiary sells, directly or
indirectly, grants a security interest in or otherwise transfers its accounts
receivable to either (i) a Person that is not a Restricted Subsidiary or (ii) a
Receivables Subsidiary that in turn funds such purchase by purporting to sell
its accounts receivable to a Person that is not a Restricted Subsidiary or by
borrowing from such a Person or from another Receivables Subsidiary that in turn
funds itself by borrowing from such a Person. #89832380v1 -90-

GRAPHIC [g179892ko05i028.gif]

 


“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which the Borrower or any Subsidiary makes an Investment and to which the
Borrower or any Subsidiary transfers accounts receivables and related assets.
“Refinance” shall have the meaning provided in Section 10.1. “Refinanced Term
Loans” shall have the meaning provided in Section 13.1. “Refinancing
Indebtedness” shall have the meaning provided in Section 10.1(l). “Register”
shall have the meaning provided in Section 13.6(b)(iv). “Regulation T” shall
mean Regulation T of the Board as from time to time in effect and successor to
all or a portion thereof establishing margin requirements. any “Regulation U”
shall mean Regulation U of the Board as from time to time in effect and
successor to all or a portion thereof establishing margin requirements. any
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and successor to all or a portion thereof establishing margin
requirements. any “Reimbursement Date” shall have the meaning provided in
Section 3.4(a). “Reimbursement Obligations” shall mean the Borrower’s
obligations to reimburse Unpaid Drawings pursuant to Section 3.4(a).
“Reinvestment Period” shall mean 12 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, or Casualty Event, or Permitted
Sale Leaseback. “Rejection Notice” shall have the meaning provided in Section
5.2(f). “Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or the Restricted Subsidiaries in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary. “Related Fund” shall mean, with respect to any Lender that is a
Fund, any other Fund that is advised or managed by (a) such Lender, (b) an
Affiliate of such Lender or (c) an entity or an Affiliate of such entity that
administers, advises or manages such Lender. “Related Parties” shall mean, with
respect to any specified Person, such Person’s Affiliates and the directors,
officers, employees, agents, trustees, and advisors of such Person and any
Person thatpossesses, management or policies contract or otherwise. directly or
indirectly, the power to direct or cause the direction of the of such Person,
whether through the ability to exercise voting power, by “Release” shall mean
any release, spill, emission, discharge, disposal, escaping, leaking, pumping,
pouring, dumping, emptying, injection, or leaching into or migration through the
environment. #89832380v1 -91-

GRAPHIC [g179892ko05i029.gif]

 


“Removal Effective Date” shall have the meaning provided in Section 12.9(b).
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.
“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans. “Replacement Term Loans” shall have the meaning
provided in Section 13.1. “Reportable Event” shall mean any “reportable event”,
as defined in Section 4043(c) of ERISA or the regulations issued thereunder,
with respect to a Pension Plan (other than a Pension Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code), other than those events as to which notice
is waived pursuant to DOL Reg. § 4043. “Repricing Transaction” shall mean (i)
the incurrence by the Borrower of any Indebtedness in the form of a similar term
loan that is marketed to banks and other institutional investors (a) having an
Effective Yield for the respective Type of such Indebtedness that is less than
the Effective Yield for the Initial Term Loans of the respective equivalent
Type, but excluding Indebtedness incurred in connection with a Change of Control
or Transformative Acquisition and (b) the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, outstanding principal of for the Initial Term Loans reduction in
connection with by the Administrative Agent Initial Term Loans or (ii) any
effective reduction in the Effective Yield (e.g., by way of amendment, waiver or
otherwise), except for a a Change of Control or Transformative Acquisition. Any
determination with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Initial Term
Loans. “Required Facility Lenders” shall mean, at any date, the Required Initial
Term Loan Lenders or the Required Revolving Credit Lenders, as applicable.
“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding (a) a majority of the sum of (i) the Adjusted Total
Initial Term Loan Commitment at such date and (ii) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Term Loans held by
Defaulting Lenders) at such date. “Required Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the sum of (i) the
Adjusted Total Revolving Credit Commitment at such date, (ii) the Adjusted Total
Term Loan Commitment at such date and (iii) the aggregate outstanding principal
amount of the Term Loans (excluding Term Loans held by Defaulting Lenders) at
such date or (ii) if the Total terminated or or holding a Revolving Credit
Commitment and the Total Term Loan Commitment have been for the purposes of
acceleration pursuant to Section 11, Non-Defaulting Lenders having majority
ofthe outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date. “Required Revolving Credit Lenders” shall mean, at any
date, Non-Defaulting Lenders holding a majority of the Adjusted Total Revolving
Credit Commitment at such date (or, if the Total #8983238089847286v115 -92-

GRAPHIC [g179892ko05i030.gif]

 


Revolving Credit Commitment has been terminated at such time, a majority of the
Revolving Credit Exposure (excluding Revolving Credit Exposure of Defaulting
Lenders) at such time). #8983238089847286v115 -93-

GRAPHIC [g179892ko05i031.gif]

 


“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
Defaulting Lenders) at such date. the Term Loans (excluding Term Loans held by
“Requirements of Law” shall mean, as and by-laws or other organizational or
governing to any Person, the certificate of incorporation documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject. “Resignation Effective Date”
shall have the meaning provided in Section 12.9(a). “Restated Financial
Statements” shall have the meaning provided in Amendment No. 1. “Restricted
Payment” shall mean any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity option, warrant or other right to Subsidiary.
Interests in the Borrower or any Restricted Subsidiary or any acquire any such
Equity Interests in the Borrower or any Restricted “Restricted Subsidiary”
Unrestricted Subsidiary. shall mean any Subsidiary of the Borrower other than an
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Revaluation Date” means (a) with respect to any Letter of Credit denominated in
Australian Dollars, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of any amendment of such Letter of Credit that
would have the effect of increasing the face amount thereof and (iii) the last
day of each fiscal quarter; and (b) such additional dates as the Administrative
Agent or the respective Letter of Credit Issuer shall determine, or the Required
Revolving Credit Lenders shall require, at any time when (i) an Event of Default
has occurred and is continuing or (ii) to the extent that, and for so long as,
the aggregate Revolving Credit Exposure of all Revolving Credit Lenders (for
such purpose, using the Dollar Equivalent in effect for the most recent
Revaluation Date) exceeds 90% of the aggregate principal amount of the Revolving
Credit Commitments in respect of Revolving Credit Loans. “Revolving Credit
Commitment” shall mean, as to each Revolving Credit Lender, its obligation to
make Revolving Credit Loans to the Borrower pursuant to Section 2.1(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 1.1(a) under the caption
Revolving Credit Commitment or in the Assignment and Acceptance pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Section
2.14). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $200,000,000 on the Closing Date (the “Initial Revolving Credit
Commitments”), as such amount may be adjusted from time to time in accordance
with the terms of this Agreement. Notwithstanding anything to the contrary
herein or in any Credit Document, from and after the #8983238089847286v115 -94-

GRAPHIC [g179892ko05i032.gif]

 


Amendment No. 1 Effective Date, the aggregate Revolving Credit Commitments of
all Revolving Credit Lenders shall be $100,000,000, and the Revolving Credit
Commitment of each Revolving Credit Lender shall be such Revolving Credit
Lender’s Revolving Credit Commitment Percentage in effect on the day immediately
prior to the Amendment No. 1 Effective Date of $100,000,000; provided that
during the period from the Amendment No. 1 Effective Date through the Waiver
Finalization Date, no more than $50,000,000 of Revolving Credit Loans, Letters
of Credit and Swingline Loans shall be permitted to be outstanding at any given
time (the “Waiver Period Sublimit”). “Revolving Credit Commitment Percentage”
shall mean at any time, for each Lender, the percentage obtained by dividing (i)
such Lender’s Revolving Credit Commitment at such time by (ii) the amount of the
Total Revolving Credit Commitment at such time; provided that at any time when
the Total #8983238089847286v115 -95-

GRAPHIC [g179892ko05i033.gif]

 


Revolving Credit Commitment shall have been terminated, each Lender’s Revolving
Credit Commitment Percentage shall be the percentage obtained by dividing (a)
such Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time. “Revolving Credit Exposure” shall mean,
with respect to any Lender at any time, the sum of (i) the aggregate principal
amount of Revolving Credit Loans of such Lender then outstanding, (ii) such
Lender’s Letter of Credit Exposure at such time and (iii) such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time. “Revolving Credit Facility” shall
mean, at any time, the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Commitments at such time. “Revolving Credit Lender” shall mean,
at any time, any Lender that has a Revolving CreditCommitment, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time. “Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).
“Revolving Credit Maturity Date” shall mean January 19, 2022, or, if such date
is not a Business Day, the immediately preceding Business Day. “Revolving Credit
Termination Date” shall mean the date on Commitments shall have terminated, no
Revolving Credit Loans or outstandingand the Letters of Credit Outstanding shall
have been Collateralized. which the Revolving Credit Swingline Loans shall be
reduced to zero or Cash “Revolving Loan” shall mean, collectively or
individually as the context may require, any (i) Revolving Credit Loan, (ii)
Extended Revolving Credit Loan, (iii) New Revolving Credit Loan, and (iv)
Additional Revolving Credit Loan, in each case made pursuant to and in
accordance with the terms and conditions of this Agreement. “S&P” shall mean
Standard & Poor’s Ratings Services or any successor by merger or consolidation
to its business. “Sale Leaseback” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing. “Sanctioned Country” shall mean a country, region
or territory which is at any time the subject or target of any Sanctions
(including, as of the Effective Date, Cuba, Iran, North Korea, Sudan, Syria and
Crimea). “Sanctions” shall mean: (a) economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the U.S.
government and administered by OFAC or the U.S. State Department, (ii) the
United Nations Security Council, (iii) the European Union or (iv) Her Majesty's
Treasury of the United Kingdom; and #89832380v1 -96-

GRAPHIC [g179892ko05i034.gif]

 


(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury. “Sanctions List” means any of the lists of
specifically designated nationals or designated persons or entities (or
equivalent) held by the U.S. government and administered by OFAC, the U.S. State
Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity, in each case as the same may be amended, supplemented or substituted
from time to time. “SEC” shall mean the Securities and Exchange Commission or
any successor thereto. “Second Lien Intercreditor Agreement” shall mean a First
Lien/Second Lien Intercreditor Agreement substantially in the form of Exhibit
H-2 (with such changes to such form as may be reasonably acceptable to the
Administrative Agent and the Borrower) among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof of any other
Permitted Other Indebtedness Secured Parties that are holders of Permitted Other
Indebtedness Obligations having a Lien on the Collateral ranking junior to the
Lien securing the Obligations. “Section 2.14 Additional Amendment” shall have
the meaning provided in Section 2.14(g)(iv). “Section 9.1 Financials” shall mean
the financial statements delivered, or required to be delivered, pursuant to
Section 9.1(a) or (b) together with the accompanying officer’s certificate
delivered, or required to be delivered, pursuant to Section 9.1(d). “Secured
Cash Management Agreement” shall mean any Cash Management Agreement that is
entered into by and between the Borrower or any of the Restricted Subsidiaries
and any Cash Management Bank. “Secured Cash Management Obligations” shall mean
Obligations under Secured Cash Management Agreements. “Secured Hedge Agreement”
shall mean any Hedge Agreement that is entered into by and between the Borrower
or any Restricted Subsidiary and any Hedge Bank. “Secured Hedge Obligations”
shall mean Obligations under Secured Hedge Agreements. “Secured Parties” shall
mean the Administrative Agent, the Collateral Agent, each Letter of Credit
Issuer and each Lender, in each case with respect to the Credit Facilities, each
Hedge Bank that is party to any Secured Hedge Agreement, each Cash Management
Bank that is party to a Secured Cash Management Agreement and each sub-agent
pursuant to Section 12 appointed by the Administrative Agent with respect to
matters relating to the Credit Facilities or the Collateral Agent with respect
to matters relating to any Security Document. “Securities Exchange Act” shall
mean Securities Exchange Act of 1934, as amended. “Security Agreement” shall
mean the Security Agreement entered into by the Borrower, the other grantors
party thereto, and the Collateral Agent for the benefit of the Secured Parties,
#8983238089847286v115 -97-

GRAPHIC [g179892ko05i035.gif]

 


substantially in the form of Exhibit D. #8983238089847286v115 -98-

GRAPHIC [g179892ko05i036.gif]

 


“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, if executed, the Intercreditor Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12, or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral. “Series” shall have the meaning provided in Section 2.14(a).
“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’sSubsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined withthe total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above. “Similar Business” shall mean any business
conducted or proposed to be conducted by the Borrower and the Restricted
Subsidiaries on the Closing Date or any business that is similar, reasonably
related, synergistic, incidental, or ancillary thereto. “Sold Entity or
Business” shall have the meaning provided in the definition of the term
Consolidated EBITDA. “Solvent” shall mean, after giving effect to the
consummation of the Transactions, (i) the sum of the liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries, on a consolidated
basis, does not exceed the present fair saleable value of the present assets of
the Borrower and its Subsidiaries, on a consolidated basis; (ii) the fair value
of the property of the Borrower and its Subsidiaries, on a consolidated basis,
is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries, on a consolidated basis;
(iii) the capital of the Borrower and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof; and (iv) the Borrower and its Subsidiaries, on a consolidated
basis, have not incurred and do not intend to incur, or believe that they will
incur, debts including current obligations beyond their ability to pay such
debts as they become due (whether at maturity or otherwise). “Specified Existing
Revolving Credit Commitment” shall have the meaning provided in Section
2.14(g)(ii). “Specified Representations” shall mean the representations and
warranties with respect to the Borrower set forth in Sections 8.1(a), 8.2 (as
related to the borrowing under, guaranteeing under, granting of security
interests in the Collateral to, and performance of, the Credit Documents),
8.3(a), 8.3(c) (as related to the borrowing under, guaranteeing under, granting
of security interests in the Collateral to, and performance of, the Credit
Documents), 8.5, 8.7, 8.17, 8.18, 8.19(c), and in Section 3.2(a) and (b) of the
Security Agreement, except with respect to items referred to on Schedule 9.14,
of this Agreement. #8983238089847286v115 -99-

GRAPHIC [g179892ko05i037.gif]

 


“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Payment, Acquisition), any asset sale, incurrence or
repayment of Indebtedness, Restricted #8983238089847286v115 -100-

GRAPHIC [g179892ko05i038.gif]

 


Subsidiary designation, New Term Loan, Incremental Revolving Credit Commitment
or other event or action that in each case by the terms of this Agreement
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis. “Spot Rate” for any
currency shall mean the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency. “SPV” shall have the meaning provided in Section 13.6(g). “Stated
Amount” of any Letter of Credit shall mean the maximum amount from time to time
available to be drawn thereunder (in Dollars or the Dollar Equivalent),
determined without regard to whether any conditions to drawing could then be
met; provided, however, that with respect to any Letter of Credit that by its
terms or the terms of any Issuer Document provides for one or more automatic
increases in the stated amount thereof, the Stated Amount shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. “Status” shall mean the existence of Level I Status or Level II Status, as
the case may be, on such date. Changes in Status resulting from changes in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall become
effective as of the first day following each date that (i) Section 9.1
Financials for the first full fiscal quarter ended after the Closing Date are
delivered to the Administrative Agent under Section 9.1 and (ii) an officer’s
certificate is delivered by the Borrower to the Administrative Agent setting
forth, with respect to such Section 9.1 Financials, the then-applicable Status,
and shall remain in effect until the next change to be effected pursuant to this
definition; provided thateach determination of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio pursuant to this definition shall be
made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials. “Statutory Reserves” shall mean
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) established bythe Board and any other banking authority,
domestic or foreign, to which the Administrative Agent or any Lender (including
any branch, Affiliate or other fronting office making or holding a Loan) is
subject to Eurocurrency Liabilities (as defined in Regulation D of the Board).
LIBOR Rate Loans shall be deemed to constitute Eurocurrency Liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Stock Stock and all whether or not Equivalents” shall mean all
securities convertible into or exchangeable for Capital warrants, options, or
other rights to purchase or subscribe for any Capital Stock, presently
convertible, exchangeable, or exercisable. #8983238089847286v115 -101-

GRAPHIC [g179892ko05i039.gif]

 


“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable. “Subsidiary” of any Person shall mean
and include (i) any corporation more than 50% of whose Capital Stock of any
class or classes having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation (irrespective of whether or not at
the time Capital Stock of any class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by such Person directly or indirectly through Subsidiaries, or (ii)
any limited liability company, partnership, association, joint venture, or other
entity of which such Person directly or indirectly through Subsidiaries has more
than a 50% equity interest at the time. Unless otherwise expressly provided, all
references herein to a Subsidiary shall mean a Subsidiary of the Borrower. “Swap
Obligation” shall mean, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the lesser of (i) $15,000,000 and (ii) the
remaining portion of the Revolving Credit Commitment. The Swingline Commitment
is part of and not in addition to the Revolving Credit Commitment. “Swingline
Exposure” shall mean at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Credit
Lender at any time shall equal its Revolving Credit Commitment Percentage of the
aggregate Swingline Exposure at such time. “Swingline Lender” shall mean Goldman
Sachs Bank USA, in its capacity as lender of Swingline Loans hereunder or any
replacement or successor thereto. “Swingline Loans” shall have the meaning
provided in Section 2.1(c). “Swingline Maturity Date” shall mean, with respect
to any Swingline Loan, the Revolving Credit Maturity Date. “Target” shall have
the meaning provided in the recitals to this Agreement. “Target Historical
Financial Statements” shall mean (i) the audited consolidated balance sheets of
the Target and its consolidated Subsidiaries as at December 31, 2013, December
31, 2014 and December 31, 2015 and the related audited consolidated statements
of operations and cash flows of the Target and its consolidated Subsidiaries for
the years ended December 31, 2013, December 31, 2014 and December 31, 2015 and
(ii) the unaudited interim consolidated balance sheets of the Target and its
consolidated Subsidiaries for the fiscal quarters ending March 31, 2016, June
30, 2016 and September 30, 2016 and the related unaudited consolidated
statements of income and cash flow of the Target and its Subsidiaries for the
fiscal quarters ending March 31, 2016, June 30, 2016 and September 30, 2016.
“Taxes” shall mean any and all present orfuture taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with #8983238089847286v115 -102-

GRAPHIC [g179892ko05i040.gif]

 


 

respect to the foregoing. #8983238089847286v115 -103-

GRAPHIC [g179892ko07i001.gif]

 


“Tender Offer” shall mean the tender offer initiated by the Borrower or Merger
Sub to acquire all of the issued and outstanding common stock of the Target, as
contemplated in the Acquisition Agreement. “Term Loan Commitment” shall mean,
with respect to each Lender, such Lender’s Initial Term Loan Commitment and, if
applicable, New Term Loan Commitment with respect to any Series and Replacement
Term Loan Commitment with respect to any Series. “Term Loan Extension Request”
shall have the meaning provided in Section 2.14 (g)(i). “Term Loan Facility”
means any Facility consisting of Term Loans or Term Loan Commitments, as the
context may require. “Term Loan Lender” shall mean, at any time, any Lender that
has a Term Loan Commitment or an outstanding Term Loan. “Term Loans” shall mean
the Initial Term Loans, any New Term Loans, any Replacement Term Loans, and any
Extended Term Loans, collectively. “Test Period” shallmean,forany determination
underthisAgreement, the four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date of determination and for which Section
9.1 Financials shall have been delivered (or were required to be delivered) to
the Administrative Agent (or, before the first delivery of Section 9.1
Financials, the most recent period of four fiscal quarters at the end of which
financial statements are available). “Title Policy” shall have the meaning
provided in Section 9.14(c). “Total Credit Exposure” shall mean, at any date,
the sum, without duplication, of (i) the Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment shall have terminated on
such date, the aggregate Revolving Credit Exposure of all Lenders at such date),
(ii) the Total Term Loan Commitment at such date, and (iii) without duplication
of clause (ii), the aggregate outstanding principal amount of all Term Loans at
such date. “Total Gross Leverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated Total Debt as of such date of
determination to (ii) Consolidated EBITDA of the Borrower for the Test Period
most recently ended on or prior to such date of determination, in each case with
such pro forma adjustments to Consolidated Total Debt and Consolidated EBITDA as
are appropriate and consistent with the pro forma adjustment provisions set
forth herein. “Total Initial Term Loan Commitment” shall mean the Commitments of
all Lenders. sum of the Initial Term Loan “Total Revolving Credit Commitment”
shall mean the Commitments of all the Lenders. sum of the Revolving Credit
“Total Term Loan Commitment” shall mean the sum of (i) the Initial Term Loan
Commitments and (ii) the New Term Loan Commitments, if applicable, of all the
Lenders. #8983238089847286v115 -104-

GRAPHIC [g179892ko07i002.gif]

 


“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrower or any of its Affiliates in connection with the Transactions,
this Agreement, and the other Credit Documents, and the transactions
contemplated hereby and thereby. “Transactions” shall mean, collectively, the
transactions contemplated by this Agreement, the Acquisition, the Closing Date
Refinancing and the consummation of any other transactions in connection with
the foregoing (including in connection with the Acquisition Agreement and the
payment of the fees and expenses incurred in connection with any of the
foregoing (including the Transaction Expenses)). “Transferee” shall have the
meaning provided in Section 13.6(e). “Transformative Acquisition” shall mean any
acquisition by the Borrower or any Restricted Subsidiary that is not permitted
by the terms of the Credit Documents immediately prior to the consummation of
such acquisition. “Trigger Date” shall mean the day following the date on which
Section 9.1 Financials are delivered to the Administrative Agent for the fiscal
quarter ending on December 31, 2016. “Type” shall mean as to any Loan, its
nature as an ABR Loan or a LIBOR Loan. “UCP” shall mean, with respect to any
Letter of Credit, the Uniform Customs and Practice Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such for later
version thereof as may be in effect at the time of issuance). “Undisclosed
Administration” shall mean in relation to a Lender or its parent company the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender or such
parent company is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed. “Unpaid Drawing”
shall have the meaning provided in Section 3.4(a). “Unrestricted Subsidiary”
shall mean (i) any Subsidiary of the Borrower which at the time of determination
is an Unrestricted Subsidiary (as designated by the board of directors of the
Borrower, as provided below) and (ii) any Subsidiary of an Unrestricted
Subsidiary. The board of directors of the Borrower may designate any Subsidiary
of the Borrower (including any existing Subsidiary and any newly acquired or
newly formed Subsidiary) to be an Unrestricted Subsidiary, unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, the Borrower or any
Subsidiary of the Borrower (other than any Subsidiary of the Subsidiary to be so
designated or an Unrestricted Subsidiary); provided that: (a) (b) such
designation complies with Section 10.6; each of (1) the Subsidiary to be so
designated and (2) its Subsidiaries has not at the time of designation, and does
not thereafter, create, incur, issue, assume, guarantee, or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary; #8983238089847286v115 -105-

GRAPHIC [g179892ko07i003.gif]

 


(c) immediately after giving effect to such designation, no Event of Default
under Section 11.1 or 11.5 shall have occurred and be continuing; and (d) the
board of directors of the Borrower shall not designate any one Subsidiary an
Unrestricted Subsidiary more than three (3) times. The board of directors of the
Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
(I) no Event of Default under Section 11.1 or 11.5 shall have occurred and be
continuing and (II) the Borrower is in compliance with Section 10.9 on a Pro
Forma Basis. Any such designation by the board of directors of the Borrower
shall be notified by the Borrower to the Administrative Agent by promptly
delivering to the Administrative Agent a copy of the Board Resolution giving
effect to such designation and a certificate of an Authorized Officer of the
Borrower certifying that such designation complied with the foregoing
provisions. “U.S.” and “United States” shall mean the United States of America.
“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A). “Voting
Stock” shall mean, with respect to any Person as of any date, the Capital Stock
of such Person that is at the time entitled to vote in the election of the board
of directors of such Person. “Waiver Finalization Date” shall have the meaning
provided in Amendment No. 1. “Waiver Termination Date” shall have the meaning
provided in Amendment No. 1. “Waiver Period Sublimit” shall have the meaning
provided in the definition of the term Revolving Credit Commitment.
“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person. “Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of
such Person, 100% of the outstanding Capital Stock or other ownership interests
of which (other than directors’ qualifying shares) shall at the time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA. “Withholding Agent” shall mean any Credit
Party, the Administrative Agent and, in the case of any U.S. federal withholding
Tax, any other applicable withholding agent. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Other Interpretive Provisions. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document: #89832380v1 -106-

GRAPHIC [g179892ko07i004.gif]

 


(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. #89832380v1 -107-

GRAPHIC [g179892ko07i005.gif]

 


(b)The words “herein”, “hereto”, “hereof”, and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof. (c) Section, Exhibit, and
Schedule references are to the Credit Document in which such reference appears.
(d) The term “including” is by way of example and not limitation. (e) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (f) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including”. (g)Section headings
herein and in the other Credit Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Credit Document. (h) The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. (i) All references to “knowledge” or “awareness” of any Credit
Party or any Restricted Subsidiary thereof means the actual knowledge of an
Authorized Officer of such Credit Party or such Restricted Subsidiary. 1.3
Accounting Terms. (a) Except as expressly provided herein, all accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner. (b) with any
test any Specified Notwithstanding anything to the contrary herein, for purposes
of determining compliance or covenant contained in this Agreement with respect
to any period during which Transaction occurs, the Consolidated Total Debt to
Consolidated EBITDA Ratio, the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, and the First Lien Secured Leverage Test shall each
be calculated with respect to such period and such Specified Transaction on a
Pro Forma Basis. (c)Where reference is made to “the Borrower and the Restricted
Subsidiaries on a consolidated basis” or similar language, such combination
shall not include any Subsidiaries of the Borrower other than Restricted
Subsidiaries. 1.4 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component,
#8983238089847286v115 -108-

GRAPHIC [g179892ko07i006.gif]

 


carrying #8983238089847286v115 -109-

GRAPHIC [g179892ko07i007.gif]

 


the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number.
1.5References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements, modifications, replacements, refinancings, renewals, or increases,
but only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirements of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirements of Law. 1.6 Exchange Rates. Notwithstanding the
foregoing, for purposes of any determination under Section 9, Section 10 or
Section 11 or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding, or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the Spot Rate; provided, however,
that for purposes of determining compliance with Section 10 with respect to the
amount of any Indebtedness, Restricted Investment, Lien, Asset Sale, or
Restricted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness, Lien or Restricted
Investment is incurred or after such Asset Sale or Restricted Payment is made;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.6 shall otherwise apply to such Sections, including with respect
Investment may be incurred orAsset Sale or Sections. For purposes of any
determination of to determining whether any Indebtedness, Lien, or Restricted
Payment made at any time under such Consolidated Total Debt or Consolidated
First Lien Secured Debt, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
most recently delivered Section 9.1 Financials. 1.7 Rates. The Administrative
Agent does not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission, or any
other matter related to the rates in the definition of LIBOR Rate or with
respect to any comparable or successor rate thereto. 1.8 Times of Day. Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable). 1.9 Timing of Payment or
Performance. Except as otherwise provided herein, when the payment of any
obligation or the performance of any covenant, duty, or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment (other than as described in the definition of Interest
Period) or performance shall extend to the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. 1.10Certifications. All certifications to be made hereunder by
an officer or representative of a Credit Party shall be made by such a Person in
his or her capacity solely as an officer or a representative of such Credit
Party, on such Credit Party’s behalf and not in such Person’s individual
capacity. 1.11[reserved] #8983238089847286v115 -110-

GRAPHIC [g179892ko07i008.gif]

 


. 1.11 Compliance with Certain Sections. In the event that any Lien, Investment,
Indebtedness (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof), #8983238089847286v115 -111-

GRAPHIC [g179892ko07i009.gif]

 


disposition, Restricted Payment, Affiliate transaction, Contractual Requirement,
or prepayment of Indebtedness meets the criteria of one or more than one of the
categories of transactions then permitted pursuant to any clause or subsection
of Section 9.9 or any clause or subsection of Sections 10.1, 10.2, 10.3, 10.4,
10.5 or 10.6, then such transaction (or portion thereof) at any time shall be
allocated to one or more of such clauses or subsections within the relevant
sections as determined by the Borrower in its sole discretion at such time. 1.12
Pro Forma and Other Calculations. (a) Secured Debt For purposes of calculating
the Fixed Charge Coverage Ratio, Consolidated First Lien to Consolidated EBITDA
Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio, Investments,
acquisitions, dispositions, mergers, consolidations, and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations, and disposed operations
(and the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period. If, since the beginning of such period, any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation, or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio, Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred at the beginning of the Test
Period. For purposes of calculating whether Indebtedness is permitted to be
incurred under this Agreement pursuant to any measurement of the Consolidated
First Lien Debt to Consolidated EBITDA Ratio or the Consolidated Total Debt to
Consolidated EBITDA Ratio, the proceeds of such Indebtedness shall not be
deducted from the numerator of such ratio. (b)Whenever Pro Forma Effect is to be
given to a transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower (and may
include, for the avoidance of doubt and without duplication, cost savings, and
operating expense reductions resulting from such Investment, acquisition,
merger, or consolidation which is being given Pro Forma Effect that have been or
are expected to be realized; provided that such costs savings and
operatingexpense reductionsare made incompliance with the definition ofPro Forma
Adjustment). If any Indebtedness bears a floating rate of interest and is being
given Pro Forma Effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account for such entire period, any Hedging
Obligation applicable to such Indebtedness with a remaining term of 12 months or
longer, and in the case of any Hedging Obligation applicable to such
Indebtedness with a remaining term of less than 12 months, taking into account
such Hedging Obligation to the extent of its remaining term). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period (or, if lower,
the greater of (i) maximum commitments under such revolving credit facilities as
of the date of determination and (ii) the aggregate principal amount of loans
outstanding under such a revolving credit facilities on such #89832380v1 -112-

GRAPHIC [g179892ko07i010.gif]

 


date). Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate as the Borrower
may designate. chosen #89832380v1 -113-

GRAPHIC [g179892ko07i011.gif]

 


In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of: (i) determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio or the Fixed Charge Coverage Ratio; (ii) determining
the accuracy of representations and warranties in Section 8 and/or whether a
Default or Event of Default shall have occurred and be continuing under Section
11; or (iii) testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets); in each case, at the option of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving Pro Forma Effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCT Test Date, the Borrower could have taken
such action on the relevant LCT Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCT
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of the Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to the incurrence of Indebtedness or Liens, or the making of
Restricted Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCT Test Date and
prior to the earlier of (i) the date on which such Limited Condition Transaction
is consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated. (c) Notwithstanding
anything to the contrary in this Section 1.12 or in any classification under
GAAP of any Person, business, assets or operations in respect of which a
definitive agreement for the disposition thereof has been entered into as
discontinued operations, no Pro Forma Effect shall be given to any discontinued
operations (and the EBITDA attributable to any such Person, business, assets or
operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated. (d) Any determination of Consolidated
Total Assets shall be made by reference to the last day of the Test Period most
recently ended on or prior to the relevant date of determination.
#8983238089847286v115 -114-

GRAPHIC [g179892ko07i012.gif]

 


(e) Consolidated Consolidated Except as otherwise specifically provided herein,
all computations of Excess Cash Flow, TotalAssets, EBITDA Ratio,
AvailableAmount,ConsolidatedFirstLienSecuredDebtto Consolidated Total Debt to
Consolidated EBITDA Ratio, the Fixed other financial ratios and financial
calculations (and all definitions Charge Coverage Ratio and (including
accounting terms) used in determining any of the foregoing) and all computations
and all definitions (including accounting terms) used in determining compliance
with Section 10.9 shall be calculated, in each case, with respect to the
Borrower and the Restricted Subsidiaries on a consolidated basis. (f) All leases
of any Person that are or would be characterized as operating leases in
accordance with GAAP immediately prior to December 31, 2015 (whether or not such
operating leases were in effect on such date) shall continue to be accounted for
as operating leases (and not as Capital Leases) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such leases to be recharacterized as Capital Leases. Section 2. Amount and Terms
of Credit. 2.1 Commitments. (a) Initial Term Subject to and upon the terms and
conditions herein set forth, each Lender having an Loan Commitment severally
agrees to make a loan or loans in Dollars (each, an “Initial Term Loan”) to the
Borrower on the Closing Date, which Initial Term Loans shall not exceed for any
such Lender the Initial Term Loan Commitment of such Lender and in the aggregate
shall not exceed $900,000,000. Such Term Loans (i) may at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Term Loans made by each of the Lenders pursuant
to the same Borrowing shall, unless otherwise specifically provided herein,
consist entirely of Term Loans of the same Type, (ii) may be repaid or prepaid
(without premium or penalty other than as set forth in Section 5.1(b)) in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, (iii) shall not exceed for any such Lender the Initial Term Loan
Commitment of such Lender, and (iv) shall not exceed in the aggregate the Total
Initial Term Loan Commitments. On the Initial Term Loan Maturity Date, all then
unpaid Initial Term Loans shall be repaid in full in Dollars. (b) Subject to and
upon the terms and conditions herein set forth each Revolving Credit Lender
severally agrees to make Revolving Credit Loans denominated in Dollars to the
Borrower from its applicable lending office (each, a “Revolving Credit Loan”) in
an aggregate principal amount not to exceed at any time outstanding the amount
of such Revolving Credit Lender’s Revolving Credit Commitment (and not to
exceed, prior to the Waiver Finalization Date, the Waiver Period Sublimit),
provided that any of the foregoing such Revolving Credit Loans (A) shall be made
at any time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date, (B) may, at the option of the Borrower be
incurred and maintained as, and/or converted into, ABR Loans or LIBOR Loans that
are Revolving Credit Loans; provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid (without premium or penalty) and reborrowed in
accordance with the provisions hereof, (D) shall not, for any Lender at any
time, after giving effect thereto and to the application of the proceeds
thereof, result in such Revolving Credit Lender’s Revolving Credit Exposure in
respect of any Class of Revolving Loans at such time exceeding such Revolving
Credit Lender’s Revolving #8983238089847286v115 -115-

GRAPHIC [g179892ko07i013.gif]

 


Credit Commitment in respect of such Class of Revolving Loan at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect or the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Exposures of any Class of Revolving
Loans at such time exceeding the aggregate Revolving Credit Commitment with
respect to #8983238089847286v115 -116-

GRAPHIC [g179892ko07i014.gif]

 


such Class. (c) Subject to and upon the terms and conditions herein set forth,
the Swingline Lender in its individual capacity agrees, at any time and from
time to time on and after the Closing Date and prior to the Swingline Maturity
Date, to make a loan or loans (each, a “Swingline Loan” and, collectively the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of this Section 2.1(c),
(iii) shall not exceed at any time outstanding the Swingline Commitment, (iv)
shall not, after giving effect thereto and to the application of the proceeds
thereof, result at any time in the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Exposures at such time exceeding the Total Revolving
Credit Commitments at such time and (v) may be repaid and reborrowed in
accordance with the provisions hereof. So long as any Lender is a Defaulting
Lender, the Swingline Lender may require, in its sole discretion, as a condition
precedent to the issuance, amendment or increase of any Swingline Loan, that the
Borrower Cash Collateralize such Swingline Loan in an amount equal to the
Swingline Lender’s Fronting Exposure immediately prior to, or simultaneously
with, the issuance, amendment or increase of such Swingline Loan. On the
Swingline Maturity Date, all Swingline Loans shall be repaid in full. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative Agent or the Required Lenders
stating that a Default or Event of Default exists and is continuing until such
time as the Swingline Lender shall have received written notice of (i)
rescission of all such notices from the party or parties originally delivering
such notice or (ii) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1. (d) On any Business Day, the Swingline
Lender may, in its sole discretion, give notice to each Revolving Credit Lender
that all then-outstanding Swingline Loans shall be funded with a Borrowing of
Revolving Credit Loans (provided that, if no such notice is given by the
Swingline Lender within seven days of making any Swingline Loan, notice to each
Revolving Credit Lender shall be deemed to be provided by the Swingline Lender
in accordance with this Section 2.1(d), in which case (i) Revolving Credit Loans
constituting ABR Loans shall be made on the immediately succeeding Business Day
(each such Borrowing, a “Mandatory Borrowing”) by each Revolving Credit Lender
pro rata based on each Revolving Credit Lender’s Revolving Credit Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Revolving Credit Lender hereby irrevocably agrees to make such Revolving Credit
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Section 7 are then satisfied, (iii) whether a Default or an Event of Default
has occurred and is continuing, (iv) the date of such Mandatory Borrowing, or
(v) any reduction in the Total Revolving Credit Commitment after any such
Swingline Loans were made. In the event that, in the sole judgment of the
Swingline Lender, any Mandatory Borrowing cannot for any reason be made on the
date otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Revolving
Credit Lender hereby agrees that it shall forthwith purchase from the Swingline
Lender (without recourse or warranty) such participation of the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective Revolving Credit Commitment
Percentages; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
#8983238089847286v115 -117-

GRAPHIC [g179892ko07i015.gif]

 


respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase. #8983238089847286v115 -118-

GRAPHIC [g179892ko07i016.gif]

 


(e)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the Section 2.1(d) by the date specified for such
payment, the Swingline Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Swingline Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s committed Loan included in the relevant
committed Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (e) shall be conclusive absent manifest error. (f) Commitments of
Revolving If the maturity date shall have occurred in respect of any tranche of
Revolving Credit (the “Expiring Credit Commitment”) at a time when another
tranche or tranches Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding
Swingline Loan, if consented to by the Swingline Lender (such consent not to be
unreasonably withheld, conditioned or delayed), on the earliest occurring
maturity date such Swingline Loan shall be deemed reallocated to the tranche or
tranches of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation the amount of
Swingline Loans to be reallocated equal to such excess shall be repaid or Cash
Collateralized and (y) notwithstanding the foregoing, if a Default or Event of
Default has occurred and is continuing, the Borrower shall still be obligated to
pay Swingline Loans allocated to the Revolving Credit Lenders holding the
Expiring Credit Commitments at the maturity date of the Expiring Credit
Commitment or if the Loans have been accelerated prior to the maturity date of
the Expiring Credit Commitment. Upon the maturity date of any tranche of
Revolving Credit Commitments, the sublimit for Swingline Loans may be reduced as
agreed between the Swingline Lender and the Borrower, without the consent of any
other Person. 2.2 Minimum Amount of Each Borrowing; Maximum Number of
Borrowings. The aggregate principal amount of each Borrowing of (i) Term Loans
shall be in a minimum amount of at least the Minimum Borrowing Amount for such
Type of Loans and in a multiple of $100,000 in excess thereof, (ii) Revolving
Credit Loans shall be in a minimum amount of at least the Minimum Borrowing
Amount for such Type of Loans and in a multiple of $50,000 in excess thereof and
(iii) Swingline Loans shall be in a minimum amount of $500,000 and in a multiple
of $100,000 in excess thereof (except that Mandatory Borrowings shall be made in
the amounts required by Section 2.1(c) and Revolving Credit Loans to reimburse
the Letter Drawing shall be made in the amounts required by More than one
Borrowing may be incurred on any of Credit Issuer with respect to any Unpaid
Section 3.3 or Section 3.4, as applicable). date; provided that at no time shall
there be outstanding more than eight Borrowings of LIBOR Loans that are Term
Loans and six Borrowings of LIBOR Loans that are Revolving Credit Loans and
three Borrowings of LIBOR Loans for each additional Class of Loans. 2.3Notice of
Borrowing. #8983238089847286v115 -119-

GRAPHIC [g179892ko07i017.gif]

 


(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office prior to 12:00 p.m. (New York City time) at least one Business
Day’s prior written notice in the case of a #8983238089847286v115 -120-

GRAPHIC [g179892ko07i018.gif]

 


Borrowing of Initial Term Loans to be made on the Closing Date if such Initial
Term Loans are to be LIBOR Loans or ABR Loans. Such notice (a “Notice of
Borrowing”) shall specify (A) the aggregate principal amount of the Term Loans
to be made, (B) the date of the Borrowing (which shall be the Closing Date) and
(C) whether the Term Loans shall consist of ABR Loans and/or LIBOR Loans and, if
the Term Loans are to include LIBOR Loans, the Interest Period to be initially
applicable thereto. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Borrowing of LIBOR Loans is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.3(a) (and
the contents thereof), and of each Lender’s pro rata share of the requested
Borrowing. (b) Whenever the Borrower desires to incur Revolving Credit Loans
(other than borrowings to repay Unpaid Drawings), than the Borrower shall give
the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 noon (New York City Time) at least three Business Days’ prior written
notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans and (ii)
prior to 10:00 a.m. (New York City time) on the Business Day prior to such
Borrowing prior written notice of each Borrowing of Revolving Credit Loans that
are ABR Loans. Each such Notice of Borrowing, except as otherwise expressly
provided in Section 2.10, shall specify (A) the aggregate principal amount of
the Revolving Credit Loans to be made pursuant to such Borrowing, (B) the date
of Borrowing (which shall be a Business Day) and (C) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Loans that are Revolving Credit
Loans and, if LIBOR Loans that are Revolving Credit Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall promptly give
each Revolving Credit Lender written notice of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s Revolving Credit Commitment Percentage
thereof, of the identity of the Borrower, and of the other matters covered by
the related Notice of Borrowing. (c) Whenever the Borrower desires to incur
Swingline Loans hereunder, the Borrower shall give the Swingline Lender written
notice in the form of Exhibit J with a copy to the Administrative Agent of each
Borrowing of Swingline Loans prior to 11:00 a.m. (New York City time) on the
date of such Borrowing. Each such notice shall specify (x) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing
and (y) the date of Borrowing (which shall be a Business Day). (d) Mandatory
Borrowings shall be made upon the notice specified in Section 2.1(c), with the
Borrower irrevocably agreeing, by its incurrence of any Swingline Loan, to the
making of Mandatory Borrowings as set forth in such Section. (e)Borrowings to
reimburse Unpaid Drawings shall be made upon the notice specified in Section
3.4(a). (f) Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it shall give hereunder by telephone (which
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of the Borrower. 2.4Disbursement of Funds. (a)No later than 2:00 p.m.
(New York City time) on the date specified in each Notice of
#8983238089847286v115 -121-

GRAPHIC [g179892ko07i019.gif]

 


Borrowing (including Mandatory Borrowings but not any Borrowing of Swingline
Loans), each Lender shall make available its pro rata portion, if any, of each
Borrowing requested to be made on such date in #8983238089847286v115 -122-

GRAPHIC [g179892ko07i020.gif]

 


the manner provided below; provided that on the Closing Date, such funds may be
made available at such earlier time as may be agreed among the Lenders, the
Borrower, and the Administrative Agent for the purpose of consummating the
Transactions; provided, further, that all Swingline Loans shall be made
available to the Borrower in the full amount thereof by the Swingline Lender no
later than 4:00 p.m. (New York City time). (b)Each Lender shall make available
all amounts it is to fund to the Borrower under any Borrowing for its applicable
Commitments, and in immediately available funds, to the Administrative Agent at
the Administrative Agent’s Office and the Administrative Agent will (except in
the case ofMandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to an account designated by the
Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans. (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder). 2.5 Repayment of Loans; Evidence of Debt. (a) Loan Lenders, The
Borrower shall repay to the Administrative Agent, for the benefit of the Initial
Term on the Initial Term Loan Maturity Date, the then outstanding Initial Term
Loans. The Borrower shall repay to the Administrative Agent for the benefit of
the Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then
outstanding Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders, on each
Extended Revolving Loan Maturity Date, the then outstanding amount of Extended
Revolving Credit Loans. The Borrower shall repay to the Administrative Agent for
the benefit of the Incremental Revolving Loan Lenders, on each Incremental
Revolving Credit Maturity Date, the then outstanding amount of Incremental
Revolving Credit Loans. The Borrower shall repay to the Swingline Lender, on the
Swingline Maturity Date, the then outstanding Swingline Loans. (b) The Borrower
shall repay to the Administrative Agent, for the benefit of the Initial Term
LoanLenders,(i) onthelastBusinessDayofeachofMarch,June,September and
#8983238089847286v115 -123-

GRAPHIC [g179892ko07i021.gif]

 


December, #8983238089847286v115 -124-

GRAPHIC [g179892ko07i022.gif]

 


commencing with the fiscal quarter ending on June 30, 2017 (each such date, an
“Initial Term Loan Repayment Date”), a principal amount of Term Loans equal to
the aggregate outstanding principal amount of Initial Term Loans made on the
Closing Date multiplied by 0.25% and (ii) on the Initial Term Loan Maturity
Date, any remaining outstanding amount of Initial Term Loans (the repayment
amounts in clauses (i) and (ii) above, each, an “Initial Term Loan Repayment
Amount”) . (c) In the event that any New Term Loans are made, such New Term
Loans shall, subject to Section 2.14(d), be repaid by the Borrower in the
amounts (each, a “New Term Loan “New Term Loan Repayment Date”) set forth in
that any Incremental Revolving Credit Loans are shall, subject to Section
2.14(e), be repaid by the Repayment Amount”) and on the dates (each a the
applicable Joinder Agreement. In the event made, such Incremental Revolving
Credit Loans Borrower in the amounts (each, a “New Revolving Loan Repayment
Amount”) and on the dates (each a “New Revolving Loan Repayment Date”) set forth
in the applicable Joinder Agreement. In the event that any Extended Term Loans
are established, such Extended Term Loans shall, subject to Section 2.14(g), be
repaid by the Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment. (d) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement. (e)The Administrative Agent shall
maintain the Register pursuant to Section 13.6(b), and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded (i)
the amount of each Loan made hereunder, whether such Loan is an Initial Term
Loan, New Term Loan, Revolving Credit Loan, New Revolving Credit Loan,
Additional Revolving Credit Loan, Incremental Revolving Credit Loan or Swingline
Loan, the Type of each Loan made, the name of the Borrower and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof. (f) The entries
made in the Register and accounts and subaccounts maintained pursuant to clauses
(d) and (e) of this Section 2.5 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that, in the event of any
inconsistency between the Register and any such account or subaccount, the
Register shall govern; provided, further, that the failure of any Lender, the
Administrative Agent or the Swingline Lender to maintain such account, such
Register or subaccount, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrower to repay (with applicable interest)
the Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement. (g) The Borrower hereby agrees that, upon request of any Lender
at any time and from time to time after the Borrower has made an initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
G-1 or Exhibit G-2, as applicable, evidencing the Initial Term Loans, New Term
Loans, Revolving Loans and Swingline Loans owing to such Lender. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times #8983238089847286v115
-125-

GRAPHIC [g179892ko07i023.gif]

 


(including after assignment pursuant to Section 13.6) be represented by one or
more promissory notes in such form #8983238089847286v115 -126-

GRAPHIC [g179892ko07i024.gif]

 


payable to the order of the payee named therein (or, if requested by such payee,
to such payee and its registered assigns). 2.6 Conversions and Continuations.
(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans of one
Type or Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and (y) the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans if an Event of Default is in existence on
the date of the conversion and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2. Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent prior written notice at the Administrative Agent’s Office
prior to 12:00 noon (New York City time) at least (i) three Business Days prior,
in the case of a continuation of or conversion to LIBOR Loans (other than in the
case of a notice delivered on the Closing Date, which shall be deemed to be
effective on the Closing Date), or (ii) 10:00 a.m. (New York City time) on the
Business Day prior, in the case of a conversion into ABR Loans (each, a “Notice
of Conversion or Continuation” substantially in the form of Exhibit J)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable
thereto. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a LIBOR Loan, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall give each applicable Lender notice as promptly as practicable of any
such proposed conversion or continuation affecting any of its Loans. (b)If any
Event of Default is in existence at the time of any proposed continuation of any
LIBOR Loans denominated in Dollars and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a), the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period. 2.7 Pro Rata Borrowings. Each Borrowing of Initial Term
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable Revolving Credit Commitment Percentages. Each
Borrowing of New Term Loans under this Agreement shall be made by the Lenders
pro rata on the basis of their then-applicable New Term Loan Commitments. Each
Borrowing of Incremental #8983238089847286v115 -127-

GRAPHIC [g179892ko07i025.gif]

 


Revolving Credit Loans under this Agreement shall be made by the Lenders pro
rata on the basis of their then-applicable Incremental Revolving Credit
Commitments. no Lender shall be responsible for It is understood that (a)
#8983238089847286v115 -128-

GRAPHIC [g179892ko07i026.gif]

 


any default by any other Lender in its obligation to make Loans hereunder and
that each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation, under any Credit
Document. 2.8 Interest. (a) The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for ABR Loans plus the ABR, in each case, in effect from time
to time. (b) The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant Adjusted LIBOR Rate. (c) If
an Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing, if all or a portion of (i) the principal amount of any Loan or (ii)
any interest payable thereon or any other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum (the “Default Rate”)
that is (x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2.00% or (y) in the case of any other overdue amount,
including overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) for the applicable Class plus 2.00% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment). (d) Interest on each Loan shall accrue from and including
the date of any Borrowing to but excluding the date of any repayment thereof and
shall be payable in Dollars; provided that any Loan that is repaid on the same
date on which it is made shall bear interest for one day. Except as provided
below, interest shall be payable (i) in respect of each ABR Loan, quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, and (iii) in respect of each Loan, (A) on any prepayment in
respect thereof, (B) at maturity (whether by acceleration or otherwise), and (C)
after such maturity, on demand. (e) All computations of interest hereunder shall
be made in accordance with Section 5.5. (f) The Administrative Agent, upon
determining the interest rate for any Borrowing of LIBOR Loans, shall promptly
notify the Borrower and the relevant Lenders thereof. Each such determination
shall, absent clearly demonstrable error, be final and conclusive and binding on
all parties hereto. 2.9Interest Periods. At the time the Borrower gives a Notice
of Borrowing or Notice of Conversion or Continuation in respect of the making
of, or conversion into or continuation as, a Borrowing of LIBOR Loans in
accordance with Section 2.6(a), the Borrower shall give the Administrative Agent
written notice of the Interest Period applicable to such Borrowing, which
#8983238089847286v115 -129-

GRAPHIC [g179892ko07i027.gif]

 


Interest Period shall, approved by all at the option of the Borrower, be a one,
two, three or six month period (or if #8983238089847286v115 -130-

GRAPHIC [g179892ko07i028.gif]

 


the Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions, a twelve month or shorter period).
Notwithstanding anything to the contrary contained above: (a)the initial
Interest Period for any Borrowing of LIBOR Loans shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of ABR
Loans) and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires; (b)if any Interest Period relating to a Borrowing of LIBOR Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; (c)if any Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided that if any Interest
Period in respect of a LIBOR Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day; and (d) the Borrower shall not be entitled to elect any
Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the Maturity Date of such Loan. 2.10 Increased Costs, Illegality,
Etc. (a) In the event that (x) in the case of clause (i) below, the
Administrative Agent and (y) in the case of clauses (ii) and (iii) below, the
Required Term Loan Lenders (with respect to Term Loans) or the Required
Revolving Credit Lenders (with respect to Revolving Credit Commitments) shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto): (i) on any date for determining the Adjusted LIBOR Rate for any
Interest Period that (x) deposits in the principal amounts and currencies of the
Loans comprising such LIBOR Borrowing are not generally available in the
relevant market or (y) by reason of any changes arising on or after the Closing
Date affecting the interbank LIBOR market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBOR Rate; or (ii) shall subject any Credit Party to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
at any time, that such Lenders shall incur increased costs or reductions in the
amounts received or receivable hereunder with respect to any LIBOR Loans (other
than Taxes) because of any Change in Law; or (iv)at any time, that the making or
continuance of any LIBOR Loan has become unlawful by compliance by such Lenders
in good faith with any law, governmental rule, #8983238089847286v115 -131-

GRAPHIC [g179892ko07i029.gif]

 


regulation, regulation, guideline or order (or would conflict with any such
governmental rule, #8983238089847286v115 -132-

GRAPHIC [g179892ko07i030.gif]

 


guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or has become impracticable as a result of a
contingency occurring after the Closing Date that materially and adversely
affects the interbank LIBOR market; (such Loans, “Impacted Loans”), then, and in
any such event, such Required Term Loan Lenders or Required Revolving Credit
Lenders, as applicable (or the Administrative Agent, in the case of clause (i)
above) shall within a reasonable time thereafter give notice (if by telephone,
confirmed in writing) to theBorrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Loans shall no longer be available until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lenders, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Required Term Loan Lenders or Required Revolving Credit Lenders, as
applicable, in their reasonable discretion shall determine) as shall be required
to compensate such Lenders for such actual increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lenders, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lenders shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto), and (z) in the case of clauses (iii) and (iv) above, the
Borrower shall take one of the actions specified in subclause (x) or (y), as
applicable, of Section 2.10(b) promptly and, in any event, within the time
period required by law. Notwithstanding the foregoing, if the Administrative
Agent has made the determination described in Section 2.10(a)(i)(x), the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (x) of the first sentence of the
immediately preceding paragraph, (2) the Administrative Agent or the affected
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable lending office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof. (b) At any time that any LIBOR Loan is
affected by the circumstances described in Section 2.10(a)(ii), (iii) or (iv),
the Borrower may (and in the case of a LIBOR Loan affected pursuant to Section
2.10(a)(iii) and (iv) shall) either (x) if a Notice of Borrowing or Notice of
Conversion or Continuation with respect to the affected LIBOR Loan has been
submitted pursuant to Section 2.3 but the affected LIBOR Loan has not been
funded or continued, cancel such requested Borrowing by giving the
Administrative Agent written notice thereof on the same date that the Borrower
was notified by Lenders pursuant to Section 2.10(a)(ii), (iii) or (iv) or (y) if
the affected LIBOR Loan is then outstanding, upon at least three Business Days’
notice to the Administrative Agent, require the #8983238089847286v115 -133-

GRAPHIC [g179892ko07i031.gif]

 


affected Lender to convert each such LIBOR Loan into an ABR Loan; provided that
if more than one Lender is affected at any time, then this Section 2.10(b). all
affected Lenders must be treated in the same manner pursuant to
#8983238089847286v115 -134-

GRAPHIC [g179892ko07i032.gif]

 


(c)If, after the Closing Date, any Change in Law relating to capital adequacy or
liquidity of any Lender or compliance by any Lender or its parent with any
Change in Law relating to capital adequacy or liquidity occurring after the
Closing Date, has or would have the effect of reducing the actual rate of return
on such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrower hereunder) under comparable syndicated credit facilities similar
to the Credit Facilities. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) promptly following receipt of such notice. (d)
If the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
certified by such Lenders) of making or maintaining its affected LIBOR Loans
during such Interest Period, the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the Lenders as soon as practicable
thereafter (which notice shall include supporting calculations in reasonable
detail). If such notice is given, (i) any LIBOR Loan requested to be made on the
first day of such Interest Period shall be made an ABR Loan, (ii) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Loans shall be continued as an ABR Loan and (iii) any outstanding LIBOR Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
LIBOR Loans shall be made or continued as such, nor shall the Borrower have the
right to convert ABR Loans to LIBOR Loans. 2.11Compensation. If (a) any payment
of principal of any LIBOR Loan is made by the Borrower to or for the account of
a Lender other than on the last day of the Interest Period for such LIBOR Loan
as a result of a payment or conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1,
5.2 or 13.7, as a result of acceleration of the maturity of the Loans pursuant
to Section 11 or for any other reason, (b) any Borrowing of LIBOR Loans is not
made as a result of a withdrawn Notice of Borrowing or a failure to LIBOR Loan
as a result Loan is not continued as satisfy borrowing conditions, (c) any ABR
Loan is not converted into a of a withdrawn Notice of Conversion or
Continuation, (d) any LIBOR a LIBOR Loan, as the case may be, as a result of a
withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Sections 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), promptly pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to convert, failure to
continue or failure to prepay, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or #8983238089847286v115 -135-

GRAPHIC [g179892ko07i033.gif]

 


other funds acquired by any Lender to fund or maintain such LIBOR Loan. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as #8983238089847286v115 -136-

GRAPHIC [g179892ko07i034.gif]

 


specified in this Section 2.11 and setting forth in reasonable detail the manner
in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The obligations of the
Borrower under this Section 2.11 shall survive the payment in full of the Loans
and the termination of this Agreement. 2.12Change of Lending Office. Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Sections 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event; suffer object provided that such
designation is made on such terms that such Lender and its lending office no
unreimbursed cost or other material economic, legal or regulatory disadvantage,
with the of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Sections 2.10, 3.5 or 5.4. 2.13 Notice of Certain Costs. Notwithstanding
anything in this Agreement to the contrary, to the extent any notice required by
Sections 2.10, 2.11 or 3.5 is given by any Lender more than 180 days after such
Lender has knowledge (or should have had knowledge) of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss, or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Sections 2.10, 2.11 or 3.5, as the case may be, for any
such amounts incurred or accruing prior to the 181st day prior to the giving of
such notice to the Borrower. 2.14 Incremental Facilities. (a) establishment The
Borrower may, by written notice to Administrative Agent, elect to request the of
one or more (x) additional tranches of term loans or increases in Term Loans of
any Class (the commitments thereto, Revolving Credit Commitments of any (z)
additional tranches of Revolving the “New Term Loan Commitments”), (y) increases
in Class (the “New Revolving Credit Commitments”), and/or Credit Commitments
(the “Additional Revolving Credit Commitments” and, together with the New
Revolving Credit Commitments, the “Incremental Revolving Credit Commitments”;
together with the New Term Loan Commitments and the New Revolving Credit
Commitments, the “New Loan Commitments”), by an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$10,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date). In connection with the incurrence of any Indebtedness under
this Section 2.14, at the request of the Administrative Agent, the Borrower
shall provide to the Administrative Agent a certificate certifying that the New
Loan Commitments do not exceed the Maximum Incremental Facilities Amount, which
certificate shall be in reasonable detail and shall provide the calculations and
basis therefor. The Borrower may approach any Lender or any Person (other than a
natural Person) to provide all or a portion of the New Loan Commitments,
subject, if applicable, to the proviso to Section 2.14(b); provided that any
Lender offered or approached to provide all or a portion of the New Loan
Commitments may elect or decline, in its sole discretion, to provide a New Loan
Commitment. In each case, such New Loan Commitments shall become effective as of
the applicable Increased Amount Date; provided that (i) no Event of Default (or,
where waived by the Lenders providing the New Loan Commitments in connection
with an acquisition or investment subject to customary “funds certain”
conditions, no Event of Default under Section 11.1 or Section 11.5) shall exist
on such Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable, and subject to Section 1.12, (ii) the New Loan
#8983238089847286v115 -137-

GRAPHIC [g179892ko07i035.gif]

 


Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by #8983238089847286v115 -138-

GRAPHIC [g179892ko07i036.gif]

 


the Borrower and Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section
5.4(e), and (iii) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Loan Commitments, as applicable. No
Lender shall have any obligation to provide any Commitments pursuant to this
Section 2.14(a). Any New Term Loans made on an Increased Amount Date shall, at
the election of the Borrower and agreed to by Lenders providing such New Term
Loan Commitments, be designated as (a) a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement or (b) as part of a Series of
existing Term Loans for all purposes of this Agreement. On and after the
Increased Amount Date, Additional Revolving Credit Loans shall be designated a
separate Series of Additional Revolving Credit Loans for all purposes of this
Agreement. (b) On any Increased Amount Date on which Incremental Revolving
Credit Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (a) with respect to New Revolving Credit Commitments, each
of the Lenders with Revolving Credit Commitments of such Class shall assign to
each Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with thereof, such interests shall be necessary in Revolving Credit
Commitments of such Class, at the principal amount in the Revolving Credit Loans
outstanding on such Increased Amount Date as order that, after giving effect to
all such assignments and purchases, the Revolving Credit Loans of such Class
will be held by existing Revolving Credit Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Credit Commitments of such Class
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, and (b) with respect to Incremental Revolving
Credit Commitments, (i) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and, each Loan made under
a New Revolving Credit Commitment (a “New Revolving Credit Loan”) and each Loan
made under an Additional Revolving Credit Commitment (an “Additional Revolving
Credit Loan” and, together with “Incremental Revolving Credit Loan”) shall be
deemed, for and (ii) each New Revolving Loan Lender and each Lender Commitment
(each an “Additional Revolving Loan Lender” New Revolving Credit Loans, the all
purposes, Revolving Credit Loans with an Additional Revolving Credit and,
together with the New Revolving Loan Lenders, the “Incremental Revolving Loan
Lenders”) shall become a Lender with respect to the
NewRevolvingCreditCommitmentandallmattersrelatingthereto;provided thatthe
Administrative Agent, the Swingline Lender and the Letter of Credit Issuers
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Incremental Revolving Loan Lender’s providing such Incremental
Revolving Credit Commitment to the extent such consent, if any, would be
required under Section 13.6(b) for an assignment of Revolving Loans or Revolving
Credit Commitments, as applicable, to such Lender or Incremental Revolving Loan
Lender. (c) On any Increased Amount Date on which any New Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with a New Term Loan Commitment (each, a “New
Term Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term
Loan” and, together with the Incremental Revolving Credit Loans, the
“Incremental Loans”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto. (d) The terms and
provisions of the New Term Loans and New Term Loan Commitments of any Series
shall be on terms and documentation set forth in the Joinder Agreement as
determined by #8983238089847286v115 -139-

GRAPHIC [g179892ko07i037.gif]

 


the Borrower; provided that (i) in the case of all New Term Loans in the form of
a term loan B or similar form of institutional term loan (excluding, for the
avoidance of doubt, an amortizing Series of New Term Loans in the form of a
“term loan A” or similar form), the applicable New Term Loan Maturity Date of
#8983238089847286v115 -140-

GRAPHIC [g179892ko07i038.gif]

 


each Series shall be no earlier than the Initial Term Loan Maturity Date; (ii)
in the case of all New Term Loans in the form of a term loan B or similar form
of institutional term loan, the weighted average life to maturity shall be no
shorter than the weighted average life to maturity of the then existing Initial
Term Loans; (iii) the pricing, interest rate margins, discounts, premiums, rate
floors, fees, and amortization schedule applicable to any New Term Loans shall
be determined by the Borrower and the Lenders thereunder; provided that with
respect to any New Term Loan in the form of a term loan B or similar form of
institutional term loan that matures earlier than two years after the Initial
Term Loan Maturity Date, only during the period commencing on the Closing Date
and ending on the date that is 18 months after the Closing Date, if the
Effective Yield for LIBOR Loans or ABR Loans in respect of such New Term Loans
exceeds the Effective Yield for LIBOR Loans or ABR Loans in respect of the then
existingthen-existing Initial Term Loans by more than 0.50%, the Applicable
Margin for LIBOR Loans or ABR LoansLoan in respect of the then
existingthen-existing Initial Term Loans shall be adjusted so that the Effective
Yield in respect of the then existingthen-existing Initial Term Loans is equal
to the Effective Yield for LIBOR Loans or ABR Loans in respect of the New Term
Loans minus 0.50% (this clause (iii), the “MFN Protection”); and (iv) to the
extent such terms and documentation are not consistent with the then existing
Initial Term Loans (except to the extent permittedby clause (i), (ii) or (iii)
above), they shall be reasonably satisfactory to the Administrative Agent (it
being understood that, (1) to the extent that any financial maintenance covenant
is added for the benefit of any such Indebtedness (other than an amortizing
Incremental Loans in the from of a “term loan A” or similar form where, such
financial maintenance covenant iswill also added for the benefit of the
Revolving Credit Facility), no consent shall be required by the Administrative
Agent or any of the Lenders if such financial maintenance covenant is alsob e
added for the benefit of any corresponding Term Loans remaining outstanding
after the issuance or incurrence of such Indebtedness or (2) no consent shall be
required by the Administrative Agent or any of the Lenders if any covenants or
other provisions are only applicable after the Latest Term Loan Maturity Date).
(e) be identical otherthan Incremental Revolving Credit Commitments and
Incremental Revolving Credit Loans to the Initial Revolving Credit Commitments
and the related Revolving Credit Loans,
theMaturityDateandassetforthinthisSection 2.14(e);provided that shall
notwithstanding anything to the contrary in this Section 2.14 or otherwise: (i)
any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans Loans shall rank equal in right of payment and of security with the
Revolving Credit and the Term Loans, (ii)any such Incremental Revolving Credit
Commitments or Incremental Revolving Loans shall not mature earlier than the
Initial Revolving Credit Commitments and Credit related Revolving Credit Loans
at the time of incurrence of such Incremental Revolving Credit Commitments,
(iii)the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2)
repaymentsrequireduponthematuritydateoftheIncrementalRevolvingCredit
Commitments, and (3) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (v) below)) of Loans with respect
to Incremental Revolving Credit Commitments after the associated Increased
Amount Date shall be made on a pro rata basis with all other Revolving Credit
Commitments on such Increased Amount Date, #89832380v1 -141-

GRAPHIC [g179892ko07i039.gif]

 


(iv) subject to the provisions of Sections 2.1(e) and Sections 3.12 to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exists Incremental Revolving Credit Commitments
with a longer maturity date, all #89832380v1 -142-

GRAPHIC [g179892ko07i040.gif]

 


 

Swingline Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Credit Commitments of the same Series in
accordance with their percentage of such Revolving Credit Commitments on the
applicable Increased Amount Date (and except as provided in Section 2.1(e) and
Section 3.12, without giving effect to changes thereto on an earlier maturity
date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued in respect of such Series), (v)the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Incremental Revolving Credit
Commitments after the associated Increased Amount Date shall be made on a pro
rata basis with all other Revolving Credit Commitments on such Increased Amount
Date, except that the Borrower shall be permitted to permanently repay and
terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class,
(vi)assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the applicable Increased Amount Date, (vii) any
Incremental Revolving Credit Commitments may constitute a separate Class or
Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to such Increased Amount Date,
(viii) the pricing, fees, maturity and other immaterial terms of the Additional
Revolving Credit Loans may be different and shall be determined by the Borrower
and the Lenders thereunder so long as the final maturity date and the weighted
average maturity of any Additional Revolving Credit Loans and Additional
Revolving Credit Commitments, as applicable, shall not be earlier than, or
shorter than, as the case may be, the maturity date or the weighted average
life, as applicable, of the Initial Revolving Credit Commitments and related
Revolving Credit Loans, and (ix) to the extent that any financial maintenance
covenant is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant is also added for the benefit of any corresponding
Indebtedness. Loans remaining outstanding after the issuance or incurrence of
such (f) Each Joinder Agreement may, without the consent of any other Lenders,
effect technical and corresponding amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14. (g)(i) The
Borrower may at any time, and from time to time, request that all or of the Term
Loans of any Class (an “Existing Term Loan Class”) be converted to extend
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of a portion the any principal amount of such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to order to
establish anyExtended Administrative Agent (who shall provide for other terms
consistent with this Section 2.14(g). In Term Loans, the Borrower shall provide
a notice to the provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class which such request shall be offered equally
to all such Lenders) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans #8983238089847286v115 -143-

GRAPHIC [g179892ko09i001.gif]

 


to be established, which shall not be materially more restrictive to the Credit
Parties (as determined in good faith by the Borrower), when taken as a
#8983238089847286v115 -144-

GRAPHIC [g179892ko09i002.gif]

 


whole, than the terms of the Term Loans of the Existing Term Loan Class unless
(x) the Lenders of the Term Loans of such applicable Existing Term Loan Class
receive the benefit of such more restrictive terms or (y) any such provisions
apply after the Initial Term Loan Maturity Date (a “Permitted Other Provision”);
provided, however, that (x) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5 or in the Joinder Agreement, as
the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were converted, in each case as more particularly set forth
in paragraph (iv) of this Section 2.14(g) below), (y) (A) the interest margins
with respect to the Extended Term Loans may be higher or lower than the interest
margins for the Term Loans of such Existing Term Loan Class and/or (B)
additional fees, premiums or applicable high-yield discount obligation (“AHYDO”)
payments may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment and to the extent that any Permitted Other Provision (including a
financial maintenance covenant) is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such Permitted Other Provision is also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or if such Permitted Other Provision applies only after the
Initial Term Loan Maturity Date. Notwithstanding anything to the contrary in
this Section 2.14 or otherwise, no Extended Term Loans may be optionally prepaid
prior to the date on which the Existing Term Loan Class from which they were
converted is repaid in full, except in accordance with the last sentence of
Section 5.1(a). No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Extension Request. Any Extended Term Loans of any Extension
Series shall constitute a separate Class of Term Loans from the Existing Term
Loan Class from which they were converted. (ii) The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of any Class, any Extended Revolving Credit Commitments and/or any
Incremental Revolving Credit Commitments, each existing at the time of such
request (each, an “Existing Revolving Credit Commitment” and any related
revolving credit loans thereunder, “Existing Revolving Credit Loans”; each
Existing Revolving Credit Commitment and related Existing Revolving Credit Loans
together being referred to as an “Existing Revolving Credit Class”) be converted
to extend the termination date thereof and the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
Loans related to such Existing Revolving Credit Commitments (any such Existing
Revolving Credit Commitments which have been so extended, “Extended Revolving
Credit Commitments” and any related Loans, “Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Credit
Commitments which such request shall be offered equally to all such Lenders)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall not be materially more restrictive to the Credit
Parties (as determined in good faith by the Borrower), when taken as a whole,
than the terms of the applicable Existing Revolving Credit Commitments (the
“Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing existing Revolving Credit Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Revolving Credit
Termination Date, in each case, to the extent provided in the applicable
Extension Amendment; provided, however, that (w) all or any of the
#8983238089847286v115 -145-

GRAPHIC [g179892ko09i003.gif]

 


final maturity dates of such Extended Revolving Credit Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Revolving Credit Commitments, (x) (A) the interest margins with respect to the
Extended Revolving Credit Commitments may be higher or lower
#8983238089847286v115 -146-

GRAPHIC [g179892ko09i004.gif]

 


than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees and premiums may be payable to the
Lenders providing such Extended Revolving Credit Commitments in addition to or
in lieu of any increased margins contemplated by the preceding clause (A) and
(y) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the Revolving Credit
Commitment Fee Rate for the Specified Existing Revolving Credit Commitment;
provided that, notwithstanding anything to the contrary in thisSection 2.14(g)
or otherwise, (1) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of Loans with respect to any
Original Revolving Credit Commitments shall be made on a pro rata basis with all
other Original Revolving Credit Commitments and (2) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and the Revolving Credit
Loans related to such Commitments set forth in Section 13.6. No Lender shall
have any obligation to agree to have any of its Revolving Credit Loans or
Revolving Credit Commitments of any Existing Revolving Credit Class converted
into Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date). (iii) Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans, Revolving Credit Commitments, Incremental Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to such Extension Request converted into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans, Revolving Credit Commitments,
Incremental Revolving Credit Commitment or Extended Revolving Credit Commitment
of the Existing Class or Existing Classes subject to such Extension Request that
it has elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable. In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, Incremental Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to Extension Elections exceeds the amount of Extended Term Loans or
Extended Revolving Credit Commitments, as applicable,requested pursuant to the
Extension Request, Term Loans or Revolving Credit Commitments, Incremental
Revolving Credit Commitments or Extended Revolving Credit Commitments of the
Existing Class or Existing Classes subject to Extension Elections shall be
converted to Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans, Revolving
Credit Commitments, Incremental Revolving Credit Commitment or Extended
Revolving Credit Commitment included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Credit Commitment into
an Extended Revolving Credit Commitment, such Extended Revolving Credit
Commitment shall be treated identically to all other Original Revolving Credit
Commitments for purposes of the obligations of a Revolving Credit Lender in
respect of Swingline Loans under Section 2.1(c) and Letters of Credit under
Section 3, except that the Swingline Maturity Date and/or the applicable
Extension Amendment may provide that the L/C Facility Maturity Date may be
extended and the related obligations to make Swingline Loans and to issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
Letter of Credit Issuer, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension). #8983238089847286v115
-147-

GRAPHIC [g179892ko09i005.gif]

 


(iv) established Extended Term Loans or Extended Revolving Credit Commitments,
as applicable, shall be pursuant to an amendment (an “Extension Amendment”) to
this Agreement (which, #8983238089847286v115 -148-

GRAPHIC [g179892ko09i006.gif]

 


except to the extent expressly contemplated by the penultimate sentence of this
Section 2.14(g)(iv) and notwithstanding anything to the contrary set forth in
Section 13.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders. No Extension
Amendment shall provide for any tranche of Extended Term Loans or Extended
Revolving Credit Commitments in an aggregate principal amount that is less than
$10,000,000. In addition to any terms and changes required or permitted by
Section 2.14(g)(i), each Extension Amendment (x) shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Joinder
Agreement with respect to the Existing Term Loan Class from which the Extended
Term Loans were converted to reduce each scheduled Repayment Amount for the
Existing Term Loan Class in the same proportion as the amount of Term Loans of
the Existing Term Loan Class is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof) and (y)
may, but shall not be required to, impose additional requirements (not
inconsistent with the provisions of this Agreement in effect at such time) with
respect to the final maturity and weighted average life to maturity of New Term
Loans incurred following the date of such Extension Amendment. Notwithstanding
anything to the contrary in this Section 2.14(g) and without limiting the
generality or applicability of Section 13.1 to any Section 2.14 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.14 Additional Amendment”) to this
Agreement and the other Credit Documents; provided that such Section 2.14
Additional Amendments are within the requirements of Section 2.14(g)(i) and do
not become effective prior to the time that such Section 2.14 Additional
Amendments have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of New Term Loans or Extended Revolving
Credit Commitments provided for in any Joinder Agreement and (2) consents
applicable to holders of any Extended Term Loans or Extended Revolving Credit
Commitments provided for in any Extension Amendment) by such of the Lenders,
Credit Parties and other parties (if any) as may be required in order for such
Section 2.14 Additional Amendments to become effective in accordance with
Section 13.1. (v) Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Class is converted to extend
the related scheduled maturity date(s) in accordance with clauses (i) and/or
(ii) above (an “Extension Date”), (I) in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date), and
(II) in the case of the Specified Existing Revolving Credit Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Revolving Credit Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Revolving Credit Commitments so converted
by such Lender on such date, and such Extended Revolving Credit Commitments
shall be commitments from the Specified Existing Existing Revolving Credit
Commitments Commitments so established on such date) Extending Lender are
outstanding under established as a separate Class of revolving credit Revolving
Credit Commitments and from any other (together with anyother Extended Revolving
Credit and (B) if, on any Extension Date, any Loans of any the applicable
Specified ExistingRevolvingCredit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans
#8983238089847286v115 -149-

GRAPHIC [g179892ko09i007.gif]

 


(and related participations) in the same proportion as such Extending Lender’s
Revolving Credit Commitments to Extended Revolving Credit Commitments. Specified
Existing #8983238089847286v115 -150-

GRAPHIC [g179892ko09i008.gif]

 


(vi)The Administrative Agent and the Lenders (other than the Swingline Lender to
the extent such consent is expressly required by this Section 2.14) hereby
consent to the consummation of the transactions contemplated by this Section
2.14 (including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14. 2.15
Permitted Debt Exchanges[reserved]. (a) Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower, the Borrower may
from time to time following the Closing Date consummate one or more exchanges of
Term Loans for Permitted Other Indebtedness in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) no Event of
Default shall have occurred and be continuing at the time the final offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal no more than the aggregate
principal amount (calculated on the face amount thereof) of Permitted Debt
Exchange Notes issued in exchange for such Term Loans; provided that the
aggregate principal amount of the Permitted Debt Exchange Notes may include
accrued interest and premium (if any) under the Term Loans exchanged and
underwriting discounts, fees, commissions and expenses in connection with the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by the Borrower pursuant to any Permitted Debt Exchange
shall automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Auction Agent, and (vi) any applicable
Minimum Tender Condition shall be satisfied. (b) With respect to all Permitted
Debt Exchanges effected by the Borrower pursuant to this Section 2.15, (i) such
Permitted Debt Exchanges (and the cancellation of the exchanged Term Loans in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 5.1 or 5.2, and (ii) such Permitted Debt
Exchange Offer shall be made for #8983238089847286v115 -151-

GRAPHIC [g179892ko09i009.gif]

 


not less than $10,000,000 in aggregate principal amount of Term Loans; provided
that subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and
#8983238089847286v115 -152-

GRAPHIC [g179892ko09i010.gif]

 


specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered. (c) In
connection with each Permitted Debt Exchange, the Borrower and the Auction Agent
shall mutually agree to such procedures as may be necessary or advisable to
accomplish the purposes of this Section 2.15 and without conflict with Section
2.15(d); provided that the terms of any Permitted Debt Exchange Offer shall
provide that the date by which the relevant Lenders are required to indicate
their election to participate in such Permitted Debt Exchange shall be not less
than a reasonable period (in the discretion of the Borrower and the Auction
Agent) of time following the date on which the Permitted Debt Exchange Offer is
made. (d) The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x) none
of the Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act. 2.16 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Requirements of Law: (i) Waivers and Amendments.
Such Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and Section 13.1. (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 13.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Letter of Credit Issuers or Swingline Lender hereunder; third, to Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 3.8; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Letter of Credit Issuers’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 3.8;
sixth, to the payment of any amounts owing to the Borrower, the Lenders, the
Letter of Credit Issuers or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower, any Lender, the
Letter of Credit Issuers or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
#89832380v1 -153-

GRAPHIC [g179892ko09i011.gif]

 


Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, and L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any fee payable under Section 4 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender). (B)Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees any period during which that Lender is a Defaulting Lender only to the
extent allocable to its applicable percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 3.8. for
(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuers the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 13.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation. (v) Cash Collateral, Repayment
of Swingline Loans. If the reallocation described in #8983238089847286v115 -154-

GRAPHIC [g179892ko09i012.gif]

 


clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall (x) first, prepay #8983238089847286v115 -155-

GRAPHIC [g179892ko09i013.gif]

 


Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Letter of Credit Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 3.8. (b)
Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Credit Commitment Percentages (without giving
effect to Section 2.16(a)(iv)),whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Section 3. Letters of Credit 3.1 Letters of Credit. (a) Subject to and
upon the terms and conditions herein set forth, at any time and from time to
time after the Closing Date and prior to the L/C Facility Maturity Date, the
Letter of Credit Issuers agree, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 3, to issue from time to time from the
Closing Date through the L/C Facility Maturity Date for the account of the
Borrower (or, so long as the Borrower is the primary obligor and a signatory to
the Letter of Credit Request, for the account of the Borrower or any Restricted
Subsidiary (other than the Borrower)) letters of credit (the “Letters of Credit”
and each, a “Letter of Credit”), which Letters of Credit in the aggregate shall
not exceed the L/C Sublimit, in such form as may be approved by the applicable
Letter of Credit Issuer in its reasonable discretion. No Letter of Credit Issuer
shall be required to issue Letters of Credit (or have Existing Letters of Credit
outstanding) in excess of the amount set forth opposite its name on Schedule
1.1(b) (as may be amended from time to time). Notwithstanding anything to the
contrary contained herein, Schedule 1.1(b) may be amended with the consent of
the Borrower and each Letter of Credit Issuer that would be directly affected by
such amendment, with notice to the Administrative Agent. (b) Notwithstanding the
foregoing, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letters of Credit Outstanding at such time, would exceed the
L/C Sublimit then in effect (or with respect to any Letter of Credit Issuer,
exceed such Letter of Credit Issuer’s Letter of Credit Commitment); (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures at the time of the
issuance thereof to exceed the Total Revolving Credit Commitment then in effect;
(iii) each Letter of Credit shall have an expiration date occurring no later
than one year after the date of issuance thereof (except as set forth in Section
3.2(d)), provided that in no event shall such expiration date occur later than
the L/C Facility Maturity Date, in each case, unless otherwise agreed upon by
the Administrative Agent, the applicable Letter of Credit Issuer and, unless
such Letter of Credit has #8983238089847286v115 -156-

GRAPHIC [g179892ko09i014.gif]

 


been Cash Collateralized or backstopped (in the case of a backstop only, on
terms reasonably satisfactory to such Letter of Credit Issuer), the Revolving
Credit shall be denominated in Dollars (or, with respect to Lenders; (iv) the
Letter of Credit #8983238089847286v115 -157-

GRAPHIC [g179892ko09i015.gif]

 


Letters of Credit issued by JPMorgan Chase Bank, N.A., Australian Dollars); (v)
no Letter of Credit shall be issued if it would be illegal under any applicable
law for the beneficiary of the Letter of Credit to have a Letter of Credit
issued in its favor; (vi) no Letter of Credit shall be issued by a Letter of
Credit Issuer after it has received a written notice from any Credit Party or
the Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
such Letter of Credit Issuer shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering such
notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1; and (vii) no Letter of Credit shall be issued by
a Letter of Credit Issuer if any other Letter of Credit Issuer is a Defaulting
Lender and such Defaulting Lender’s Fronting Exposure (x) has not been
reallocated among the Letter of Credit Issuers that are Non-Defaulting Lenders
or (y) has not been Cash Collateralized by the Borrower. (c) Upon at least two
Business Days’ prior written notice to the Administrative Agent and the
applicable Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right, on
any day, permanently to terminate or reduce such Letter of Credit Issuer’s
Letter of Credit Commitment in whole or in part; provided that, after giving
exceed the Outstanding effect to such termination or reduction, the Letters of
Credit Outstanding shall not of Credit shall not L/CSublimit (or with with
respect to Letters respect to a Letter of Credit Issuer, the Letters of Credit
issued by such Letter of Credit Issuer Letter of Credit Commitment). exceed such
Letter of Credit Issuer’s (d) A Letter of Credit Issuer shall not be under any
obligation to issue any Letter of Credit if: (i) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms enjoin or
restrain such Letter of Credit Issuer from issuing such Letter of Credit, or any
law applicable to such Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Letter of Credit Issuer shall prohibit, or request that
such Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (in each case, for which such Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such Letter of Credit Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Letter of Credit Issuer in good faith deems material to it; (ii) the issuance of
such Letter of Credit would violate one or more policies of such Letter of
Credit Issuer applicable to letters of credit generally; (iii) except as
otherwise agreed by such Letter of Credit Issuer, such Letter of Credit is in an
initial Stated Amount less than $250,000; (iv) such Letter of Credit is
denominated in a currency other than Dollars; (v) such Letter of Credit contains
any provisions for automatic reinstatement of the Stated Amount after any
drawing thereunder; or (vi) a default of any Revolving Credit Lender’s
obligations to fund under Section 3.3 exists or any Revolving Credit Lender is
at such time a Defaulting Lender hereunder, unless, in each case, the Borrower
has entered into arrangements reasonably satisfactory to such
#8983238089847286v115 -158-

GRAPHIC [g179892ko09i016.gif]

 


Letter of Credit Revolving Credit Issuer to eliminate such Letter of Credit
Issuer’s risk with respect to such #8983238089847286v115 -159-

GRAPHIC [g179892ko09i017.gif]

 


Lender or such risk has been reallocated in accordance with Section 2.16. (e)A
Letter of Credit Issuer shall not increase the Stated Amount of any Letter of
Credit if such Letter of Credit Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof. (f) A
Letter of Credit Issuer shall be under no obligation to amend any Letter of
Credit if (A) such Letter of Credit Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit. (g) Each Letter of Credit Issuer shall act
on behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and each Letter of Credit
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 13 with respect to any acts taken or omissions
suffered by any Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 13 included such Letter of Credit Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Letter of
Credit Issuers. 3.2 Letter of Credit Requests. (a) Whenever the Borrower desires
that a Letter of Credit be issued or amended, the Borrower shall give the
Administrative Agent and the applicable Letter of Credit Issuer a Letter of
Credit Request by no later than 1:00 p.m. (New York City time) at least five
Business Days (or such other period as may be agreed upon by the Borrower, the
Administrative Agent and the applicable Letter of Credit Issuer) prior to the
proposed date of issuance or amendment. Each Letter of Credit Request shall be
executed by the Borrower. Such Letter of Credit Request may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such Letter of Credit Issuer, by
personal delivery or by any other means acceptable to such Letter of Credit
Issuer. (b)In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the applicable Letter of Credit Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the Stated Amount thereof; (C) the expiry date thereof; (D)
the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the identity of the applicant; and (H) such other
matters as such Letter of Credit Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Request shall specify in form and detail reasonably satisfactory to the
applicable Letter of Credit Issuer (I) the Letter of Credit to be amended; (II)
the proposed date of amendment thereof (which shall be a Business Day); (III)
the nature of the proposed amendment; and (IV) such other matters as such Letter
of Credit Issuer may reasonably require. Additionally, the Borrower shall
furnish to such Letter of Credit Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Letter of Credit Issuer or
the Administrative Agent may reasonably require. #8983238089847286v115 -160-

GRAPHIC [g179892ko09i018.gif]

 


(c) Unless the applicable Letter of Credit Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Credit Party,
at least one Business Day prior to the requested date of issuance or amendment
of the Letter of Credit, that one or more applicable #8983238089847286v115 -161-

GRAPHIC [g179892ko09i019.gif]

 


conditions contained in Sections 6 (solely with respect to any Letter of Credit
issued on the Closing Date) and 7 shall not then be satisfied to the extent
required thereby, then, subject to the terms and conditions hereof, such Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or, so long as the Borrower is the primary obligor, for
the account of the Borrower or a Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with each
such Letter of Credit Issuer’s usual and customary business practices. (d)If the
Borrower so requests in any Letter of Credit Request, the applicable Letter of
Credit Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such Letter of Credit
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
applicable Letter of Credit Issuer, the Borrower shall not be required to make a
specific request to such Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and such Letter of Credit Issuer; provided, however, that
such Letter of Credit Issuer shall not permit any such extension if (A) such
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing such Letter of
Credit Issuer not to permit such extension. (e) Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, the applicable Letter of
Credit Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. On the first
Business Day of each month, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time. (f) The making of each Letter of Credit Request shall
be deemed to be a representation and warranty by the Borrower that the Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.1(b). 3.3 Letter of Credit Participations. (a) Immediately upon
the issuance by a Letter of Credit Issuer of any Letter of Credit, such Letter
of Credit Issuer shall be deemed to have sold and transferred to each Revolving
Credit Lender (each such Revolving Credit Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Revolving CreditCommitment Percentage in each Letter of Credit,
each substitute #8983238089847286v115 -162-

GRAPHIC [g179892ko09i020.gif]

 


therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto; provided that the Letter of Credit Fees will be paid
directly to the Administrative Participants as provided in Section 4.1(b) and
the Agent for the ratable account of the L/C #8983238089847286v115 -163-

GRAPHIC [g179892ko09i021.gif]

 


L/C Participants shall have no right to receive any portion of any Fronting
Fees. (b)In determining whether to pay under any Letter of Credit, the
applicable Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the applicable Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for such Letter of Credit Issuer any resulting liability. (c)In the event that a
Letter of Credit Issuer makes any payment under any Letter of Credit issued by
it and the Borrower shall not have repaid such amount in full to the respective
Letter of Credit Issuer through the Administrative Agent pursuant to Section
3.4(a), the Administrative Agent shall promptly notify each L/C Participant of
such failure, and each L/C Participant shall promptly and unconditionally pay to
the Administrative Agent for the account of such Letter of Credit Issuer, the
amount of such L/C Participant’s Revolving Credit Commitment Percentage of such
unreimbursed payment in Dollars and in immediately available funds. If and to
the extent such L/C Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the applicable Letter of Credit Issuer,
such L/C Participant agrees to pay to the Administrative Agent for the account
of such Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees that are reasonably and
customarily charged by such Letter of Credit Issuer in connection with the
foregoing. The failure of any L/C Participant to make available to the
Administrative Agent for the account of the applicable Letter of Credit Issuer
its Revolving Credit Commitment Percentage of any payment under any Letter of
Credit shall not relieve any other L/C Participant of its obligation hereunder
to make available to the Administrative Agent for Commitment Percentage
specified above, but no the account of the applicable Letter of Credit Issuer
its Revolving Credit of any payment under such Letter of Credit on the date
required, as L/C Participant shall be responsible for the failure of any other
L/C Participant to make available to the Administrative Agent such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment. (d)
Whenever the Administrative Agent receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of a Letter ofCredit Issuer any payments from the L/C Participants
pursuant to clause (c) above, the Administrative Agent shall promptly pay to
each L/C Participant that has paid its Revolving Credit Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations at the Overnight Rate. (e)The obligations of the
L/C Participants to make payments to the Administrative Agent for account of a
Letter of Credit Issuer with respect to Letters of Credit shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances. the
#8983238089847286v115 -164-

GRAPHIC [g179892ko09i022.gif]

 


(f) If any payment received by the Administrative Agent for the account of a
Letter of Credit #8983238089847286v115 -165-

GRAPHIC [g179892ko09i023.gif]

 


Issuer pursuant to Section 3.3(c) is required to be returned, each Lender shall
pay to the Administrative Agent for the account of the applicable Letter of
Credit Issuer its Revolving Credit Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement. 3.4 Agreement to Repay Letter
of Credit Drawings. (a) The Borrower hereby agrees to reimburse the applicable
Letter of Credit Issuer, by making payment with respect to any drawing under any
Letter of Credit in the same currency in which such drawing was made unless such
Letter of Credit Issuer (at its option) shall have specified in the notice of
drawing that it will require reimbursement in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Australian Dollars, the Letter of Credit Issuer shall notify the Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Any such reimbursement shall be made by the Borrower to
the Administrative Agent in immediately available funds for any payment or
disbursement made by a Letter of Credit Issuer under any Letter of Credit (each
such amount so paid until reimbursed, an “Unpaid Drawing”) no later than the
date that is one Business Day after the date on which the Borrower receive
written notice of such payment or disbursement (the “Reimbursement Date”), with
interest on the amount so paid or disbursed by such Letter of Credit Issuer, to
the extent not reimbursed prior to 5:00 p.m. (New York City time) on the
Reimbursement Date, from the Reimbursement Date to the date such Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for ABR Loans that are Revolving Credit Loans plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the applicable Letter of Credit Issuer
prior to 12:00 noon (New York City time) on the Reimbursement Date that the
Borrower intend to reimburse the applicable Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that, with
respect to Letters of Credit, the Revolving Credit Lenders make Revolving Credit
Loans (which shall be denominated in Dollars and which shall be ABR Loans) on
the Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Credit Loan available to the Administrative Agent.
Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the applicable Letter
of Credit Issuer for the related Unpaid Drawing. In the event that the Borrower
fails to Cash Collateralize any Letter of Credit that is outstanding on the L/C
Facility Maturity Date, the full amount of the Letters of Credit Outstanding in
respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject
to the provisions of this Section 3.4 except that the applicable Letter of
Credit Issuer shall hold the proceeds received from the L/C Participants as
contemplated above as cash collateral for such Letter of Credit to reimburse any
Unpaid Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Unpaid Drawings made in respect of such Letter of
Credit following the L/C Facility Maturity Date, second, #8983238089847286v115
-166-

GRAPHIC [g179892ko09i024.gif]

 


to the extent such Letter of Credit expires or is returned undrawn while any
such cash collateral remains, to the repayment of obligations in respect of any
Revolving Credit Loans that have not been paid at such time and third, to the
Borrower or as otherwise directed by a court of competent jurisdiction. Nothing
in this Section 3.4(a) #8983238089847286v115 -167-

GRAPHIC [g179892ko09i025.gif]

 


shall affect the Borrower’s obligation to repay all outstanding Revolving Credit
Loans when due in accordance with the terms of this Agreement. (b)The obligation
of the Borrower to reimburse the applicable Letter of Credit Issuer for each
drawing under each Letter of Credit and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following: (i) Documents; any lack of validity or enforceability of this
Agreement or any of the other Credit (ii) the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the applicable Letter of Credit Issuer, any Lender or other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the applicable Borrower and the beneficiary named
in any such Letter of Credit); (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv)waiver by the applicable Letter of Credit Issuer of any requirement that
exists for such Letter of Credit Issuer’s protection and not the protection of
the Borrower (or a Restricted Subsidiary) or any waiver by the applicable Letter
of Credit Issuer which does not in fact materially prejudice the Borrower (or a
Restricted Subsidiary); (v) any payment made by the applicable Letter of Credit
Issuer in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; (vi) any payment by
the applicable Letter of Credit Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the applicable Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code; (vii) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (viii) any adverse change in any
relevant exchange rates or in the relevant currency markets generally; or (ix)
any other circumstance or happening whatsoever, whether or not similar to any of
#8983238089847286v115 -168-

GRAPHIC [g179892ko09i026.gif]

 


the foregoing, including any other circumstance that might otherwise constitute
a defense #8983238089847286v115 -169-

GRAPHIC [g179892ko09i027.gif]

 


available to, or a discharge of, the Borrower (or a Restricted Subsidiary)
(other than the defense of payment or performance). 3.5 Increased Costs. If
after the Closing Date, any Change in Law or actual compliance by the applicable
Letter of Credit Issuer or any L/C Participant with any request or directive
made or adopted after the Closing Date (whether or not having the Authority
shall (x) impose, modify or make applicable any similar requirement against
letters of credit issued by such Participant’s L/C Participation therein, force
of law), by any Governmental reserve, deposit, capital adequacy or Letter of
Credit Issuer, or any L/C (y) subject any Credit Party to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto or (z) impose on such Letter
of Credit Issuer or any L/C Participant any other conditions or costs (other
than Taxes) affecting its obligations under this Agreement in respect of Letters
of Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, and the result of any of the foregoing
is to increase the actual cost to such Letter of Credit Issuer or such L/C
Participant of issuing, maintaining or participating in any Letter of Credit, or
to reduce the actual amount of any sum received or receivable by such Letter of
Credit Issuer or such L/C Participant hereunder in respect of Letters of Credit
or L/C Participations therein, then, promptly after receipt of written demand to
the Borrower by such Letter of Credit Issuer or such L/C Participant, as the
case may be (a copy of which notice shall be sent by such Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of the Borrower (or a Restricted
Subsidiary))), the Borrower shall pay to such Letter of Credit Issuer or such
L/C Participant such actual additional amount or amounts as will compensate such
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however,that a Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Closing
Date. A certificate submitted to the Borrower by a Letter of Credit Issuer or an
L/C Participant, as the case may be (a copy of which certificate shall be sent
by such Letter of Credit Issuer or such L/C Participant to the Administrative
Agent), setting forth in reasonable detail the basis for the determination of
such actual additional amount or amounts necessary to compensate such Letter of
Credit Issuer or such L/C Participant as aforesaid shall be conclusive and
binding on the Borrower absent clearly demonstrable error. The obligations of
the Borrower under this Section 3.5 shall survive the payment in full of the
Obligations and the termination of this Agreement. 3.6 New or Successor Letter
of Credit Issuer. (a) A Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 60 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower. The Borrower may replace any Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and such Letter
of Credit Issuer. The Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent. If a Letter of Credit Issuer shall resign or
be replaced, or if the Borrower shall decide to add a new Letter of Credit
Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), another successor or
new issuer of Letters of Credit, whereupon such successor issuer accepting such
appointment shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit accepting such appointment
shall be granted the rights, powers and duties of a Letter of Credit Issuer
hereunder, and the term Letter of Credit #8983238089847286v115 -170-

GRAPHIC [g179892ko09i028.gif]

 


Issuer shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. At the time such resignation or replacement
shall become effective, the Borrower shall pay to the resigning or replaced
Letter of Credit Issuer all accrued #8983238089847286v115 -171-

GRAPHIC [g179892ko09i029.gif]

 


and unpaid fees applicable to the Letters of Credit pursuant to Sections 4.1(b)
and 4.1(d). The acceptance of any appointment as a Letter of Credit Issuer
hereunder whether as a successor issuer or new issuer of Letters of Credit in
accordance with this Agreement, shall be evidenced by an agreement entered into
by such new or successor issuer of Letters of Credit, in a form reasonably
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a Letter of Credit Issuer hereunder. After the resignation
or replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as a Letter of Credit Issuer, the provisions of this Agreement relating to the
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer. (b) To the extent there are, at the time of any
resignation or replacement as set forth in clause (a) above, any outstanding
Letters of Credit, nothing herein shall be deemed to impact or impair any rights
and obligations of any of the parties hereto with respect to such outstanding
Letters of Credit(including, without limitation, any obligations related to the
payment of Fees or the reimbursement or funding of amounts drawn), except that
the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (a) above. 3.7 Role of Letter
of Credit Issuer. Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, a Letter of Credit Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Administrative
Agent, any Letter of Credit Issuer, any of their respective Affiliates nor any
correspondent, participant or assignee of a Letter of Credit Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Required Revolving Credit Lenders;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in the final non-appealable judgment of a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter
#8983238089847286v115 -172-

GRAPHIC [g179892ko09i030.gif]

 


of Credit or Issuer Document. The Borrower hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuit of such rights and remedies as they may
have against the beneficiary or transferee at law or Administrative Agent, any
Letter of Credit Issuer, any of under any other agreement. None of the
#8983238089847286v115 -173-

GRAPHIC [g179892ko09i031.gif]

 


their respective Affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and a Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower prove were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, a Letter of Credit Issuer may accept documents that appear on their
face to be order, without responsibility for further investigation, regardless
of any notice or information the contrary, and such Letter of Credit Issuer
shall not be responsible for the validity in to or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. 3.8 Cash
Collateral. (a) Certain Credit Support Events. Upon the written request of the
Administrative Agent or a Letter of Credit Issuer, if (i) as of the L/C Facility
Maturity Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to Section 11.13,
or (iii) the provisions of Section 2.16(a)(v) are in effect, the Borrower shall
immediately (in the case of clause (ii) above) or within one Business Day (in
all other cases) following any written request by the Administrative Agent or a
Letter of Credit Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iii) above, after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender). (b)Grant
of Security Interest. The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to (and subject to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Letter of Credit Issuers and the Revolving Credit Lenders, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein as described in Section 3.8(a), and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable Letter of Credit Issuer as herein
provided, other than Permitted Liens, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount (including, without
limitation, as a result of exchange rate fluctuations), the Borrower will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral. (c) Application.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 3.8 or Sections 2.16, 5.2, or
11.13 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund
#8983238089847286v115 -174-

GRAPHIC [g179892ko09i032.gif]

 


participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on provided, prior to such obligation)
and other obligations for which the Cash Collateral was so #8983238089847286v115
-175-

GRAPHIC [g179892ko09i033.gif]

 


any other application of such property as may otherwise be provided for herein.
(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of
DefaultingLender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.6(b)(ii)) or there is no longer
existing an Event of Default) or (ii) the determination by the Administrative
Agent and the applicable Letter of Credit Issuer that there exists excess Cash
Collateral. 3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed
by the applicable Letter of Credit Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the applicable Letter of Credit Issuer shall not
be responsible to the Borrower for, and such Letter of Credit Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of such Letter of Credit Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the applicable law or any order of a
jurisdiction where such Letter of Credit Issuer or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether ornot any Letter of Credit chooses such law or
practice. 3.10 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control and any grant of security interest in any Issuer Documents shall
be void. 3.11Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Borrower or a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
applicable Letter of Borrower Restricted Credit Issuer hereunder for any and all
drawings under such Letter of Credit. The hereby acknowledges that the issuance
of Letters of Credit for the account of any Subsidiaries inures to the benefit
of the Borrower and that the Borrower’s business derives substantial benefits
from the businesses of the Restricted Subsidiaries. 3.12 Provisions Related to
Extended Revolving Credit Commitments. If the Letter of Credit Expiration Date
in respect of any tranche of Revolving Credit Commitments occurs prior to the
expiry date of any Letter of Credit, then (i) if consented to by the applicable
Letter of Credit Issuer which issued such Letter of Credit, if one or more other
tranches of Revolving Credit Commitments in respect of which the Letter of
Credit Expiration Date shall not have so occurred are then in effect, such
Letters of Credit for which consent has been obtained shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Sections 3.3
and 3.4) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
#8983238089847286v115 -176-

GRAPHIC [g179892ko09i034.gif]

 


(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with date of any tranche of Revolving Credit Commitments, Section 3.8. Upon the
maturity #8983238089847286v115 -177-

GRAPHIC [g179892ko09i035.gif]

 


the sublimit for Letters of Credit may be reduced as agreed between the
applicable Letter of Credit Issuer and the Borrower, without the consent of any
other Person. Section 4. Fees 4.1 Fees. (a) Without duplication, the Borrower
agrees to pay to the Administrative Agent in Dollars, for the account of each
Revolving Credit Lender (in each case pro rata according to the respective
Revolving Credit Commitments of all such Lenders), a commitment fee (the
“Commitment Fee”) for each day from the Closing Date to the Revolving Credit
Termination Date. Each Commitment Fee shall be payable (x) quarterly in arrears
on the last Business Day of each fiscal quarter of the Borrower (for the
quarterly period (or portion thereof) ended on such day for which no payment has
been received) and (y) on the Revolving Credit Termination Date (for the period
ended on such date for which no payment has been received pursuant to clause (x)
above), and shall be computed for each day during such period at a rate per
annum equal to the Commitment Fee Rate in effect on such day on the Available
Commitment in effect on such day. (b) Without duplication, the Borrower agrees
to pay to the Administrative Agent in Dollars for the account of the Revolving
Credit Lenders pro rata on the basis of their respective Letter of Credit
Exposure, a fee in respect of each Letter of Credit issued on the Borrower’s or
any of the other Restricted Subsidiaries’ behalf (the “Letter of Credit Fee”),
for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit computed at the per annum rate for
each day equal to the Applicable Margin for Adjusted LIBOR Rate Revolving Credit
Loans less the Fronting Fee set forth in clause (d) below. Except as provided
below, such Letter of Credit Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and (y)
on the date upon which the Total Revolving Credit Commitment terminates and the
Letters of Credit Outstanding shall have been reduced to zero. (c) Without
duplication, the Borrower agrees to pay to the Administrative Agent in Dollars,
for its own account, administrative agent fees as have been previously agreed in
writing or as may be agreed in writing from time to time. (d)Without
duplication, the Borrower agrees to pay to the applicable Letter of Credit
Issuer fee in Dollars in respect of each Letter of Credit issued by it at the
request of the Borrower (the “Fronting Fee”) (i) with respect to each commercial
Letter of Credit, at the rate of 0.125%, computed onthe amount of such Letter of
Credit (in Dollars or the Dollar Equivalent thereof, as applicable), and (ii)
with respect to each standby Letter of Credit, for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit (or at such other rate per
annum as agreed in writing between the Borrower and the applicable Letter of
Credit Issuer). Such Fronting Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and (y)
on the date upon which the Total Revolving Credit Commitment terminates and the
Letters of Credit Outstanding shall have been reduced to zero. a (e)Without
duplication, the Borrower agree to pay directly to the Letter of Credit Issuers
in Dollars upon each issuance or renewal of, drawing under, and/or amendment of,
a Letter of Credit issued by it such amount as shall at the time of such
issuance or renewal of, drawing under, and/or #8983238089847286v115 -178-

GRAPHIC [g179892ko09i036.gif]

 


amendment be the processing charge that such Letter of Credit Issuer is
customarily charging for issuances or renewals of, drawings under or amendments
of, letters of credit issued by it. #8983238089847286v115 -179-

GRAPHIC [g179892ko09i037.gif]

 


(f) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1. 4.2Voluntary
Reduction of Revolving Credit Commitments. Upon at least two Business Days’
prior written notice to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, without premium or penalty, on
any day, permanently to terminate or reduce the Revolving Credit Commitments in
whole or in part; provided that (a) any such reduction shall apply
proportionately and permanently to reduce the Revolving Credit Commitment of
each of the Lenders of any applicable Class, except that (i) notwithstanding the
foregoing, in connection with the establishment on any date of any Extended
Revolving Credit Commitments pursuant to Section 2.14(g), the Revolving Credit
Commitments of any one or more Lenders providing any such Extended Revolving
Credit Commitments on such date shall be reduced in an amount equal to the
amount of Revolving Credit Commitments so extended on such date (provided that
(x) after giving effect to any such reduction and to the repayment of any
Revolving Credit Loans made on such date, the Revolving Credit Exposure of any
such Lender does not exceed the Revolving Credit Commitment thereof and (y) for
the avoidance of doubt, any such repayment of Revolving Credit Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.14(g) ofRevolving Credit Commitments and
Revolving Credit Loans into Extended Revolving Credit Commitments and Extended
Revolving Credit Loans pursuant to Section 2.14(g) prior to any reduction being
made to the Revolving Credit Commitment of any other Lender) and (ii) the
Borrower may at its election permanently reduce the Revolving Credit Commitment
of a Defaulting Lender to $0 without affecting the Revolving Credit Commitments
of any other Lender, (b) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $5,000,000, and (c) after giving effect to
such termination or reduction and to any prepayments of the Loans made on the
date thereof in accordance with this Agreement, the aggregate amount of the
Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment and the aggregate amount of the Lenders’ Revolving Credit Exposures
in respect of any Class shall not exceed the aggregate Revolving Credit
Commitment of such Class. 4.3 Mandatory Termination of Commitments. (a) The
Initial Term Loan Commitments shall terminate at 5:00 p.m. (New York City time)
on the Closing Date. (b) The Revolving Credit Commitment shall terminate at 5:00
p.m. (New York City time) on the Revolving Credit Maturity Date. (c) The
Swingline Commitment shall terminate at 5:00 p.m. (New York City time) on the
Swingline Maturity Date. (d) The New Term Loan Commitment for any Series shall,
unless otherwise provided in the applicable Joinder Agreement, terminate at 5:00
p.m. (New York City time) on the Increased Amount Date for such Series. Section
5. Payments 5.1Voluntary Prepayments. #8983238089847286v115 -180-

GRAPHIC [g179892ko09i038.gif]

 


(a)The Borrower shall have the right to prepay Loans, including Term Loans,
Revolving Credit Loans and Swingline Loans, as applicable, in each case, other
than ass u b j e c t t o t h e t e r ms s et f o r t h i n S e c t i o n 5 . 1 (
b ) , without premium or penaltyin each case, in whole or in part from time to
time on the following terms and conditions: (1) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice of its
intent to make such prepayment, the amount of such prepayment and (in the case
of LIBOR Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrower no later than 12:00 noon (New York City time) (i)
in the case of LIBOR Loans, three Business Days prior to, (ii) in the case of
ABR Loans (other than Swingline Loans), one Business Day prior to the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders and (iii) in the case of Swingline Loans, on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders or the Swingline Lender, as the case may be; (2) each
partial prepayment of (i) any Borrowing of LIBOR Loans shall be in a minimum
amount of $5,000,000 and in multiples of $1,000,000 in excess thereof, (ii) any
ABR Loans (other than Swingline Loans) shall be in a minimum amount of
$1,000,000 and in multiples of $100,000 in excess thereof and (iii) Swingline
Loans shall be in a minimum amount of $500,000 and in multiples of $100,000 in
excess thereof, provided that no partial prepayment of LIBOR Loans made pursuant
to a single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to
such Borrowing to an amount less than the applicable Minimum Borrowing Amount
for such LIBOR Loans,; a n d (3) in the case of any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto, the Borrower shall, promptly after receipt of a
written request by any applicable Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be (a) applied to the Class or Classes of Term Loans
as the Borrower may specify and (b) applied to reduce Initial Term Loan
Repayment Amounts, any New Term Loan Repayment Amounts, and, subject to Section
2.14(g), Extended Term Loan Repayment Amounts, as the case may be, in each case,
in such order as the Borrower may specify. At the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Term Loan or Revolving Credit Loan of a Defaulting
Lender. (b) (i) In the event that, on or prior to the date that is six months
after the Closingduring the period from the Amendment No. 1 Effective Date
through and including the Initial Period End Date, the Borrower (ix) makes any
prepayment of Initial Term Loans in connection with any Repricing Transaction
the primary purpose of which is to decrease the Effective Yield on such Initial
Term Loans or (iiy) effects any amendment of this Agreement resulting in a
Repricing Transaction the primary purpose of which is to decrease the Effective
Yield on the Initial Term Loans, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the applicable Lenders, (x1) in the
case of clause (ix), a prepayment premium of 1.00% of the principal amount of
the Initial Term Loans being prepaid in connection with such Repricing
Transaction and (y2) in the case of clause (iiy), an amount equal to 1.00% of
the aggregate amount of the applicable Initial Term Loans outstanding
immediately prior to such amendment that are subject to an effective pricing
reduction pursuant to such Repricing Transaction. (ii) In the event that, during
the period after the Initial Period End Date through and including the one-year
anniversary of the Initial Period End Date, the Borrower makes any prepayment of
Initial Term Loans pursuant to Section 5.1(a) or a Debt Incurrence Prepayment
Event or in connection with #8983238089847286v115 -181-

GRAPHIC [g179892ko09i039.gif]

 


any Change of Control, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, a prepayment premium of
2.00% of the principal amount of the Initial Term Loans being prepaid. (iii) In
the event that, during the period after the first anniversary of the Initial
Period End Date and prior to the second anniversary of the Initial Period End
Date, the Borrower makes any prepayment of Initial Term Loans pursuant to
Section 5.1(a) or a Debt Incurrence Prepayment Event or in connection with any
Change of Control, the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, a prepayment premium equal to
1.00% of the principal amount of the Initial Term Loans being prepaid. 5.2
Mandatory Prepayments. (a) (i) Term Loan Prepayments. On each occasion that a
Prepayment Event occurs, the Borrower shall, within three Business Days after
receipt of the Net Cash Proceeds of a Debt Incurrence Prepayment Event (other
than one covered by clause (iii) below) and within tenfive Business Days after
the occurrence of any other Prepayment Event (or, in the case of Deferred Net
Cash Proceeds, within tenfive Business Days after the Deferred Net Cash Proceeds
Payment Date), prepay, in accordance with clause (c) below, Term Loans with an
equivalent principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment #8983238089847286v115 -182-

GRAPHIC [g179892ko09i040.gif]

 


 

Event. Event; provided that, with respect to the Net Cash Proceeds of an Asset
Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback, in each case
solely to the extent with respect to any Collateral, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking equal with the
Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking equal with
the Liens securing the Obligations and with respect to which such a requirement
to prepay or make an offer to purchase exists and the denominator of which is
the sum of the outstanding principal amount of such Permitted Other Indebtedness
and the outstanding principal amount of Term Loans. (ii) Not later than ten
Business Days after the date on which financial statements are required to be
delivered pursuant to Section 9.1(a) for any fiscal year (commencing with and
including the fiscal year ending December 31, 2017), the Borrower shall prepay
(or cause to be prepaid), in accordance with clause (c) below, Term Loans with a
principal amount equal to (x) 5075% of Excess Cash Flow for such fiscal year;
provided that (A) the percentage in this Section 5.2(a)(ii) shall be reduced to
2550% if the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
on the date of prepayment (prior to giving effect thereto but giving effect to
any prepayment described in clause (y) below and as certified by an Authorized
Officer of the Borrower) for the most recent Test Period ended prior to such
prepayment date is less than or equal to 3.50 to 1.00 but greater than 2.75 to
1.00, (B) the percentage in this Section 5.2(a)(ii) shall be reduced to 25% if
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the
date of prepayment (prior to giving effect) for the most recent Test Period
ended prior to such prepayment date is less than or equal to 2.75 to 1.00 but
greater than 2.25 to 1.00 and (BC) no payment of any Term Loans shall be
required under this Section 5.2(a)((ii) if the Consolidated First Lien Secured
Debt to Consolidated EBITDA Ratio on the date of prepayment (prior to giving
effect thereto but giving effect to any prepayment described in clause (y) below
and as certified by an Authorized Officer of the Borrower) for the most recent
Test Period ended prior to such prepayment date is less than or equal to 2.25 to
1.00, minus (y) (i) the principal amount of Term Loans voluntarily prepaid
pursuant to Section 5.1 or purchases under Section 13.6(h) (in each case,
including purchases of the Loans by the Borrower and its Subsidiaries at or
below par, in which case the amount of voluntary prepayments of Loans shall be
deemed not to exceed the actual purchase price of such Loans below par) during
such fiscal year or after such fiscal year and prior to the date of the required
Excess Cash Flow payment, and (ii) to the extent accompanied by permanent
optional reductions of Revolving Credit Commitments, Extended Revolving Credit
Commitments or Incremental Revolving Credit Commitments, as applicable,
Revolving Credit Loans, Swingline Loans, Extended Revolving Credit Loans,
Incremental Revolving Credit Loans, in each case, other than to the extent any
such prepayment is funded with the proceeds of Funded Debt; provided further,
that no payment of any Term Loans shall be required under this Section
5.2(a)(ii) if Excess Cash Flow for such fiscal year is equal to or less than
$5,000,000. (iii) On each occasion that Permitted Other Indebtedness is issued
or incurred pursuant to Section 10.1(u), the Borrower shall within three
Business Days of receipt of the Net Cash Proceeds of such Permitted Other
Indebtedness prepay, in accordance with clause (c) below, Term Loans with a
principal amount equal to 100% of the Net Cash Proceeds from such issuance or
incurrence of Permitted Other Indebtedness. #89832380v1 -183-

GRAPHIC [g179892ko11i001.gif]

 


(iv) Notwithstanding any other provisions of this Section 5.2, (A) to the extent
that any or all of the Net Cash Proceeds of any Prepayment Event by a Foreign
Subsidiary giving rise to a prepayment pursuant to clause (i) above (a “Foreign
Prepayment Event”) or Excess Cash Flow are prohibited or delayed by any
Requirements of Law from being repatriated to the Credit Parties, an amount
equal to the portion of such Net Cash Proceeds or Excess Cash Flow so affected
will not be required to be applied to #89832380v1 -184-

GRAPHIC [g179892ko11i002.gif]

 


repay Loans at the times provided in clauses (i) and (ii) above, as the case may
be, but only so long, as the applicable Requirements of Law will not permit
repatriation to the Credit Parties (the Credit Parties hereby agreeing to cause
the applicable Subsidiary to promptly take all actions reasonably required by
the applicable Requirements of Law to permit repatriation), and once a
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable Requirements of Law, an amount equal to such Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than ten Business Days after such repatriation is permitted) applied (net of any
taxes that would be payable or reserved against if such amounts were actually
repatriated whether or not they are repatriated) to the repayment of the Loans
pursuant to clauses (i) and (ii) above, as applicable, and (B) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Prepayment Event or Excess Cash Flow
would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (B), on or before the date on which any
Net Cash Proceeds from any Foreign Prepayment Event so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
clause (i) above or, in the case of Excess Cash Flow, a date on or before the
date that is eighteen months after the date an amount equal to such Excess Cash
Flow would have so required to be applied to prepayments pursuant to clause (ii)
above unless previously actually repatriated in which case such repatriated
Excess Cash Flow shall have been promptly applied to the repayment of the Term
Loans pursuant to clause (ii) above, (x) the Borrower shall apply an amount
equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Credit Parties rather than such Foreign Subsidiary, less the amount of
any taxes that would have been payable or reserved against if such Net Cash
Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net Cash
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
Subsidiary. For the avoidance of construed to require any Foreign shall be
applied to the repayment of Indebtedness of a Foreign doubt, nothing in this
Agreement, including Section 5 shall be Subsidiary to repatriate cash. (b)
Repayment of Revolving Credit Loans. If on any date the aggregate amount of the
Lenders’ Revolving Credit Exposures in respect of any Class of Revolving Loans
for any reason exceeds 100% of the Revolving Credit Commitment of such Class
then in effect, the Borrower shall forthwith repay on such date Revolving Loans
of such Class in an amount equal to such excess. If after giving effect to the
prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess. (c)
Application to Repayment Amounts. Subject to Section 5.2(f), each prepayment of
Term Loans required by Section 5.2(a)(i) or (ii) shall be allocated pro rata
among the Initial Term Loans, the New Term Loans and the Extended Term Loans
based on the applicable remaining Repayment Amounts due thereunder and shall be
applied within each Class of Term Loans in respect of such Term Loans in direct
order of maturity thereof or as otherwise directed by the Borrower; provided
that if any Class of Extended Term Loans have been established hereunder, the
Borrower may allocate such prepayment in its sole discretion to the Term Loans
of the Existing Term Loan Class, if any, from which such Extended Term Loans
were converted (except, as to Term Loans made pursuant to a Joinder Agreement,
as otherwise set forth in such Joinder Agreement, or as to a Replacement Term
Loan).Subject to Section 5.2(f), with respect to each such prepayment, the
Borrower will, not later than the date specifiedin Section 5.2(a) for making
such prepayment, give the #8983238089847286v115 -185-

GRAPHIC [g179892ko11i003.gif]

 


Administrative Agent written notice which shall Term include Loans a calculation
of the amount of such prepayment to be applied to each Class of
#8983238089847286v115 -186-

GRAPHIC [g179892ko11i004.gif]

 


requesting that the Administrative Agent provide notice of such prepayment to
each Initial Term Loan Lender, New Term Loan Lender or Lender of Extended Term
Loans, as applicable. (d) Application to Term Loans. With respect to each
prepayment of Term Loans required by Section 5.2(a), the Borrower may, if
applicable, designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection Notice in compliance with Section 5.2(f), such prepayment shall be
applied with respect to the Term Loans to be prepaid on a pro rata basis across
all outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class. In the
absence of a Rejection Notice or a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11. (e)Application
to Revolving Credit Loans. With respect to each prepayment of Revolving Credit
Loans, the Borrower may designate (i) the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made and (ii) the Revolving
Loans to be prepaid, provided that (y) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; and (z)
notwithstanding the provisions of the preceding clause (y), no prepayment of
Revolving Loans shall be applied to the Revolving Credit Loans of any Defaulting
Lender unless otherwise agreed in writing by the Borrower. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11. (f) Rejection Right. The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 5.2(a) at least three Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Lender
holding Term Loans of the contents of such prepayment notice and of such
Lender’s pro rata share of the prepayment. Each Term Loan prepayment Prepayment
Lender may reject all (but not less than all) of its pro rata share of any
mandatory other than any suchmandatory prepayment with respect to a Debt
Incurrence Event under Section 5.2(a)(i) or Permitted Other Indebtedness under
Section 5.2(a)(iii) (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent no later than 5:00 p.m.
(New York City time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Term Loans. Promptly after the time
period specified above, the Administrative Agent shall notify each Lender
holding Term Loans that did not deliver a Rejection Notice (each, an “Accepting
Term Loan Lender”) of the amount of the Declined Proceeds and such Accepting
Term Loan Lender’s pro rata share of such Declined Proceeds. Each Accepting Term
Loan Lender may reject all (but not less than all) of its pro rata share of the
Declined Proceeds by providing written notice (each, a “Declined Proceeds
Rejection Notice”) to the Administrative Agent no later than 5:00 p.m. (New York
City time) one Business Day after the date of such Accepting Term Loan Lender’s
receipt of notice from the Administrative Agent regarding the Declined Proceeds.
If an Accepting Term Loan Lender fails to deliver a Declined Proceeds Rejection
Notice to the Administrative Agent within the time frame specified above, any
such failure will be deemed an acceptance of the total amount of such Accepting
Term Loan #8983238089847286v115 -187-

GRAPHIC [g179892ko11i005.gif]

 


Lender’s pro rata share of the Declined Proceeds. Any Declined Proceeds
remaining after offering such Declined Proceeds to the Accepting Term Loan
Lenders in accordance with the terms hereof shall be retained by the Borrower
(“Retained Declined Proceeds”). 5.3 Method and Place of Payment. (a) Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made by the Borrower, without set-off, counterclaim or deduction of any kind,
to the Administrative Agent for the ratable account of the Lenders entitled
thereto (or, in the case of the Swingline Loans to the Swingline Lender) or the
Letter of Credit Issuer entitled thereto, as the case may be, not later than
12:00 noon (New York City time), in each case, on the date when due and shall be
made in immediately available funds at the Administrative Agent’s Office or at
such other office as the Administrative the case of the Agent shall specify for
such purpose by notice to the Borrower (or, in #8983238089847286v115 -188-

GRAPHIC [g179892ko11i006.gif]

 


Swingline Loans, at such office as the Swingline Lender shall specify for such
purpose by Notice to the Borrower), it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
12:00 noon (New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto. (b) Any
payments under this Agreement that are made later than 12:00 noon (New York City
time) may be deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion for purposes of calculating interest
thereon (or, in the case of the Swingline Loans, at the Swingline Lender’s sole
discretion). Except as otherwise provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
5.4 Net Payments. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document shall to the
extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. (ii) If any Withholding Agent shall be
required by applicable law to withhold or deduct any Taxes from any payment,
then (A) such Withholding Agent shall withhold or make such deductions as are
reasonably determined by such Withholding Agent to be required by applicable
law, (B) such Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 5.4) each Lender (or, in the case of a payment to the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such withholding or deductions been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Credit Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes. (c)Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, the Credit Party shall indemnify the Administrative Agent and
each Lender, and shall make payment in respect thereof within 15 days after
demand therefor, for the full amount of Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.4) payable by the Administrative Agent or such Lender, as the case may
be, and any #8983238089847286v115 -189-

GRAPHIC [g179892ko11i007.gif]

 


reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of any such
#8983238089847286v115 -190-

GRAPHIC [g179892ko11i008.gif]

 


payment or liability (along with a written statement setting forth in reasonable
detail the basis and calculation of such amounts) delivered to the Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. If the Borrower reasonably
believes that any such Indemnified Taxes were not correctly or legally asserted,
the Administrative Agent and/or each affected Lender will use reasonable efforts
to cooperate with the Borrower in pursuing a refund of such Indemnified Taxes so
long as such efforts would not, in the sole determination of the Administrative
Agent or affected Lender, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it. (d) Evidence of Payments. After any payment
of Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this Section 5.4, the Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (e) Status of Lenders and
Tax Documentation. (i) Each Lender shall deliver to the Borrower and to the
Administrative Agent, at such time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided. (ii) Without limiting the generality of
the foregoing: (A) any Lender that is a “United States person” within the
meaningof Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent executed originals or copies of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; (B)each Non-U.S. Lender that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
U.S. federal withholding tax with respect to any #8983238089847286v115 -191-

GRAPHIC [g179892ko11i009.gif]

 


payments Borrower hereunder or under any other Credit Document shall deliver to
the and the #8983238089847286v115 -192-

GRAPHIC [g179892ko11i010.gif]

 


Administrative Agent (in such number of copies as shall be requested by the
recipient) whichever of the following is applicable: (1) executed originals or
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
applicable successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (2) executed originals or copies
of Internal Revenue Service Form W-8ECI (or any successor form thereto); (3) in
the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit I-1, I-2, I-3 or I-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments under any Credit Document
are effectively connected with such Non-U.S. Lender’s conduct of a United States
trade or business and (y) executed originals or copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any applicable successor form);
(4)where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), Internal Revenue Service Form W-8IMY (or any successor thereto),
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E and all required supporting
documentation (including, where one or more of the underlying beneficial
owner(s) is claiming the benefitsofthe portfolio interest exemption,a Non-Bank
Tax Certificate (substantially in the form of Exhibit I-2 or Exhibit I-3, as
applicable) of such beneficial owner(s)) (provided that, if the Non-U.S. Lender
is a partnership and not a participating Lender, the Non-Bank Tax Certificate(s)
(substantially in the form of Exhibit I-4) may be provided by the Non-U.S.
Lender on behalf of the direct or indirect partner(s)); or (5) executed
originals of any other form prescribed by applicable laws as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax together
with such supplementary documentation as may be prescribed by applicable laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; (C) if a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) andsuch
additionaldocumentationreasonablyrequestedbytheBorrowerorthe Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
#8983238089847286v115 -193-

GRAPHIC [g179892ko11i011.gif]

 


comply with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under and withhold from such payment.
FATCA or to determine the amount, if any, to deduct #8983238089847286v115 -194-

GRAPHIC [g179892ko11i012.gif]

 


Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement; and (D)If the Administrative
Agent is a “United States person” (as defined in Section 7701(a)(30) of the
Code), it shall provide the Borrower with two duly completed copies of Internal
Revenue Service Form W-9. If the Administrative Agent is not a “United States
person” (as defined in Section 7701(a)(30) of the Code), it shall provide an
applicable Form W-8 (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders. (iii)
Administrative to deliver. Notwithstanding anything to the contrary in this
Section 5.4, no Lender or the Agent shall be required to deliver any
documentation that it is not legally eligible (f) Treatment of Certain Refunds.
If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
as to which it has been indemnified by any Credit Party or with respect to which
any Credit Party has paid additional amounts pursuant to this Section 5.4, the
Administrative Agent or such Lender (as applicable) shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Credit Parties under this
Section 5.4 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential). Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place after-Tax position than subject to indemnification
otherwise imposed and the the and the Administrative Administrative giving rise
to Agent orany Lenderin a less favorable net Agent or any such refund Lender
would have been in if the Tax had not been deducted, withheld or indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person. (g) For the avoidance of doubt, for purposes of this Section 5.4, the
term “Lender” includes any Letter of Credit Issuer and the term “applicable law”
includes FATCA. (h)Each party’s obligations under this Section 5.4 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents. #8983238089847286v115 -195-

GRAPHIC [g179892ko11i013.gif]

 


5.5 Computations of Interest and Fees. (a) Except as provided in the next
succeeding sentence, interest on LIBOR Loans shall be calculated on the basis of
a 360-day year for the actual days elapsed. Interest on ABR Loans shall be
calculated on the basis of a 365-(or 366-, as the case may be) day year for the
actual days elapsed. (b) Fees and the average daily Stated Amount of Letters of
Credit shall be calculated on the basis of a 360-day year for the actual days
elapsed. 5.6 Limit on Rate of Interest. (a) Agreement, No Payment Shall Exceed
Lawful Rate. Notwithstanding any other term of the Borrower shall not be obliged
to pay any interest or other amounts under or in connection with this Agreement
or otherwise in respect of the Obligations in excess of the amount or rate
permitted under or consistent with any applicable law, rule or regulation. (b)
Payment at Highest Lawful Rate. If the Borrower is not obliged to make a payment
that it would otherwise be required to make, as a result of Section 5.6(a), the
Borrower shall make such payment to the maximum extent permitted by or
consistent with applicable laws, rules, and regulations. (c) Adjustment if Any
Payment Exceeds Lawful Rate. If any provision of this Agreement or any of the
other Credit Documents would obligate the Borrower to make any payment of
interest or other amount payable to any Lender in an amount or calculated at a
rate that would be prohibited by any applicable law, rule or regulation, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law, such adjustment to be
effected, to the extent necessary, by reducing the amount or rate of interest
required to be paid by the Borrower to the affected Lender under Section 2.8;
provided that to the extent lawful, the interest or other amounts that would
have been payable but were not payable as a result of the operation of this
Section shall be cumulated and the interest payable to such Lender in respect of
other Loans or periods shall be increased (but not above such maximum amount or
rate of interest therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable law, rule or regulation, then the Borrower shall be entitled, by
notice in writing to the Administrative Agent, to obtain reimbursement from that
Lender in an amount equal to such excess, and pending such reimbursement, such
amount shall be deemed to be an amount payable by that Lender to the Borrower.
Section 6. Conditions Precedent to Initial Borrowing The initial Borrowing under
this Agreement is subject to the satisfaction of the following conditions
precedent, except as otherwise agreed between the Borrower and the
Administrative Agent. 6.1 Credit Documents. The Administrative Agent (or its
counsel) shall have received: #8983238089847286v115 -196-

GRAPHIC [g179892ko11i014.gif]

 


(a) Borrower; this Agreement, executed and delivered by a duly Authorized
Officer of the (b) Guarantors; and the Guarantee, executed and delivered by a
duly Authorized Officer of the (c)the Security Agreement, including any
Intellectual Property security agreements contemplated thereunder, executed and
delivered by a duly Authorized Officer of the Borrower and each Guarantor. 6.2
Collateral. (a) All outstanding equity interests in whatever form of each
Restricted Subsidiary that is directly owned by or on behalf of any Credit Party
and required to be pledged pursuant to the Security Documents shall have been
pledged pursuant thereto; (b) Except for any items referred to on Schedule 9.14,
to the extent received by the Borrower from the Target, the Collateral Agent
shall have received the certificates representing securities of each Credit
Party’s Wholly-Owned Restricted Subsidiaries that are Domestic Subsidiaries to
the extent required to be delivered under the Security Documents and pledged
under the Security Documents to the extent certificated, accompanied by
instruments of transfer and undated stock powers or allonges endorsed in blank;
provided that the Borrower shall use commercially reasonable efforts to receive
all such certificates on the Closing Date; (c) All Uniform Commercial Code
financing statements and Intellectual Property security agreements required to
be filed, registered or recorded to create the Liens intended to be created by
any Security Document and perfect such Liens shall have been delivered to the
Collateral Agent, and shall be in proper form, for filing, registration or
recording; and (d) The Administrative Agent shall have received an executed
Perfection Certificate and results of UCC, tax, judgment and Intellectual
Property lien searches satisfactory to the Administrative Agent. 6.3Legal
Opinions. The Administrative Agent (or its counsel) shall have received the
executed legal opinion, in customary form, of Simpson Thacher & Bartlett LLP,
special New York counsel to the Credit Parties. The Borrower hereby instructs
and agrees to instruct the other Credit Parties to have such counsel deliver
such legal opinions. 6.4Closing Certificates. The Administrative Agent (or its
counsel) shall have received a certificate of (x) each of the Borrower and the
Guarantors, dated the Closing Date, substantially in the form of Exhibit E, with
appropriate insertions, executed by any Authorized Officer and the Secretary
orany Assistant Secretary of the Borrower and each Guarantor, as applicable, and
attaching the documents referred to in Section 6.5 and (y) an Authorized Officer
of the Borrower certifying compliance with Section 6.7, 6.9 and 6.13. 6.5
Authorization of Proceedings of the Borrower and the Guarantors; Corporate
Documents. The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of the Borrower and the
Guarantors (or a duly authorized committee thereof) authorizing
#8983238089847286v115 -197-

GRAPHIC [g179892ko11i015.gif]

 


(a) the execution, delivery, and performance of the Credit Documents (and any
agreements relating thereto) to which it is a party and (b) in the case of the
Borrower, the extensions of credit contemplated #8983238089847286v115 -198-

GRAPHIC [g179892ko11i016.gif]

 


hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, the Borrower and the Guarantors, and (iii) signature and
incumbency certificates (or other comparable documents evidencing the same) of
the Authorized Officers of the Borrower and the Guarantors executing the Credit
Documents to which it is a party. 6.6 Fees. The Agents and Lenders shall have
received, substantially simultaneously with the funding of the Initial Term
Loans, fees and, to the extent invoiced at least three business days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower)
expenses in the amounts previously agreed in writing to be received on the
Closing Date (which amounts may, at the Borrower’s option, be offset against the
proceeds of the Initial Term Loans). 6.7Representations and Warranties. On the
Closing Date, the Specified Representations shall be true and correct in all
material respects (provided that any such Specified Representations which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) and the Company Representations shall be true
to the extent a breach thereof would give the Borrower (or one of its
Affiliates) the right (taking into account any applicable cure provisions) to
terminate its obligations under the Acquisition Agreement (or otherwise decline
to consummate the Acquisition without any liability). 6.8 Solvency Certificate.
On the Closing Date, the Administrative Agent shall have received a certificate
from the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, the Vice President-Finance, a Director, a Manager, or any other
senior financial officer of the Borrower to the effect that after giving effect
to the consummation of the Transactions, the Borrower on a consolidated basis
with the Subsidiaries is Solvent. 6.9 concurrently Acquisition. The Tender Offer
and the Merger shall have been, or substantially with the initial Credit Event
hereunder shall be, consummated in all material respects in accordance with the
terms of the Acquisition Agreement (or the Joint Lead Arrangers and Joint
Bookrunners shall be reasonably satisfied with the arrangements in place for the
consummation of the Acquisition reasonably promptly after the initial Credit
Event hereunder and shall have received confirmation from representatives of the
Borrower that such actions shall be taken promptly after the initial Credit
Event hereunder). 6.10 Patriot Act. The Administrative Agent and the Joint Lead
Arrangers shall have received at least three Business Days prior to the Closing
Date such documentation and information as is reasonably requested in writing at
least ten Business Days prior to the Closing Date by the Administrative Agent or
the Joint Lead Arrangers about the Credit Parties to the extent required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act. 6.11 Pro Forma Balance Sheet. The Joint Lead Arrangers and Joint
Bookrunners shall have received a pro forma consolidated balance sheet and
related pro forma statement of income (collectively, the “Pro Forma Financial
Statements”) of the Borrower as of and for the 12-month period ending on
September 30, 2016, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other statements of
income), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by ASC 805).
-110-#8983238089847286v115

GRAPHIC [g179892ko11i017.gif]

 


6.12 Financial Statements. The Joint Lead Arrangers and Joint Bookrunners shall
have received the Borrower Historical Financial Statements and the Target
Historical Financial Statements. 6.13 No Company Material Adverse Effect. Since
the date of the Acquisition Agreement, there shall not have occurred any Company
Material Adverse Effect. 6.14 Refinancing. Substantially simultaneously with the
funding of the Initial Term Loans, the Closing Date Refinancing shall be
consummated. 6.15 Notice of Term Loan Borrowing. The Administrative Agent (or
its counsel) shall have received a Notice of Borrowing with respect to the
Initial Term Loan meeting the requirements of Section 2.3. For purposes of
determining compliance with the conditions specified in Section 6 on the Closing
Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Section 7. Conditions Precedent to All Credit Events after
the Closing Date The agreement of each Lender to make any Loan requested to be
made by it on any date (excluding Mandatory Borrowings and Revolving Credit
Loans required to be made by the Revolving Credit Lenders in respect of Unpaid
Drawings pursuant to Sections 3.3 and 3.4) and the obligation of the Letter of
Credit Issuers to issue, amend, renew, increase or extend any Letters of Credit
on any date is subject to the satisfaction (or waiver) of the following
conditions precedent: 7.1 No Default; Representations and Warranties. At the
time of each Credit Event and also after giving effect thereto (other than any
Credit Event on the Closing Date or pursuant to any Loan made pursuant to
Section 2.14 (which shall be subject to the terms of Section 2.14) (a) no
Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
(provided that any such representations and warranties which are qualified by
materiality, material adverse effect or similar language shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (provided that any such representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) as of such earlier
date). 7.2 Notice of Borrowing. (a) Prior to the making of each Term Loan after
the Closing Date, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.3. (b)Prior to the making of
each Revolving Credit Loan (other than any Revolving Credit Loan made pursuant
to Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.3.
-111-#8983238089847286v115

GRAPHIC [g179892ko11i018.gif]

 


(c) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the applicable Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a). The acceptance of the
benefits of each Credit Event shall constitute a representation and warranty by
each Credit Party to each of the Lenders that all the applicable conditions
specified in Section 7 above have been satisfied as of that time. Section 8.
Representations and Warranties In order to induce the Lenders to enter into this
Agreement and to make the Loans and issue or participate in Letters of Credit as
provided for herein, the Borrower makes the following representations and
warranties to the Lenders, all of which shall survive the execution and delivery
of this Agreement, the making of the Loans and the issuance of the Letters of
Credit (it being understood that the following representations and warranties
shall be deemed made with respect to any Foreign Subsidiary only to the extent
relevant under applicable law): 8.1Corporate Status. Each Credit Party (a) is a
duly organized and validly existing corporation, limited liability company or
other entity in good standing (if applicable) under the laws of the jurisdiction
of its organization and has the corporate, limited liability company or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect. 8.2Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms (provided that, with respect to the creation and
perfection of security interests with respect to Indebtedness, Capital Stock and
Stock Equivalents of Foreign Subsidiaries, only to the extent enforceability of
such obligation with respect to which Capital Stock and Stock Equivalents of
Foreign Subsidiaries is governed by the Uniform Commercial Code), except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity. 8.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the
consummationoftheAcquisitionandtheothertransactionscontemplated hereby or
thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents or
Permitted Liens) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property -112-#8983238089847286v115

GRAPHIC [g179892ko11i019.gif]

 


or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or
-113-#8983238089847286v115

GRAPHIC [g179892ko11i020.gif]

 


Lien that would not reasonably be expected to result in a Material Adverse
Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries (after giving effect to the Acquisition). 8.4
Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
the Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect. 8.5 Margin Regulations. Neither the making of any Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, U or X of the Board. 8.6 Governmental Approvals. The execution,
delivery and performance of each Credit Document does not require any consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except for (i) such as have been obtained or made and are in full
force and effect, (ii) filings, consents, approvals, registrations and
recordings in respect of the Liens created pursuant to the Security Documents
(and to release existing Liens), and (iii) such licenses, approvals,
authorizations, registrations, filings or consents the failure of which to
obtain or make would not reasonably be expected to result in a Material Adverse
Effect. 8.7 Investment Company Act. None of the Borrower or any Restricted
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. 8.8 True and Complete Disclosure. (a) None of
the written factual information and written data (taken as a whole) heretofore
or contemporaneously furnished by or on behalf of the Borrower, any of the
Restricted Subsidiaries or any of their respective authorized representatives to
the Administrative Agent, any Joint Lead Arranger, and/or any Lender on or
before the Closing Date (including all such written information and data
contained in (i) the Confidential Information Memorandum (as updated prior to
the Closing Date and including all information incorporated by reference
therein) and (ii) the Credit Documents) for purposes contained any to make such
of or in connection with this Agreement or any transaction contemplated herein
untrue statement of any material fact or omitted to state any material fact
necessary information and data (taken as a whole) not materially misleading at
such time in light of the circumstances under which such information or data was
furnished (after giving effect to all supplements and updates), it being
understood and agreed that for the purposes of this Section 8.8(a), such factual
information and data shall not include pro forma financial information,
projections, estimates (including financial estimates, forecasts, and other
forward-looking information) or other forward looking information and
information of a general economic or general industry nature. (b) The
projections (including financial estimates, forecasts, and other forward-looking
information) contained in the information and data referred to in paragraph (a)
above were based on good faith estimates and assumptions believed by such
Persons to be reasonable at the time made, it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material. 8.9
Financial Condition; Financial Statements. (a) forth in the Financial (i) The
unaudited historical consolidated financial information of the Borrower as set
Confidential Information Memorandum, and (ii) the BorrowerHistorical
-114-#8983238089847286v115

GRAPHIC [g179892ko11i021.gif]

 


Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The Pro Forma Financial Statements, copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Borrower Historical Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as at September 30, 2016 and their estimated results of operations
for the period covered thereby. The financial statements referred to in clause
(a)(ii) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. (b)There has been no Material Adverse Effect since the
Closing Date. Each Lender and the Administrative Agent hereby acknowledges and
agrees that the Borrower and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP, or the interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents. 8.10
Compliance with Laws; No Default. (a) Each Credit Party is in compliance with
all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance would not reasonably be expected to result in a
Material Adverse Effect. (b) No Default or Event of Default has occurred and is
continuing. 8.11 Tax Matters. Except as would not reasonably be expected to have
a Material Adverse Effect, (a) each of the Borrower and its Subsidiaries has
filed all Tax returns required to be filed by it and has timely paid all Taxes
payable by it (whether or not shown on a Tax return and including in its
capacity as withholding agent) that have become due, other than those being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower or such
Subsidiary, as applicable) with respect thereto in accordance with GAAP and (b)
each of the Borrower and its Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of management of the Borrower accordance
with GAAP for the payment of all Taxes current or proposed Tax assessment,
deficiency or other or such Subsidiary, as applicable) in not yet due and
payable. There is no claim against the Borrower or any of its Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect. 8.12
Compliance with ERISA. (a) Except as would not reasonably be expected to have a
Material Adverse Effect, no ERISA Event has occurred or is reasonably expected
to occur. (b) Except as would not reasonably be expected to have a Material
Adverse Effect, no Foreign Plan Event has occurred or is reasonably expected to
occur. 8.13 Subsidiaries. Schedule 8.13 lists each Subsidiary of the Borrower
existing on the Closing Date after giving effect to the Transactions.
-115-#8983238089847286v115

GRAPHIC [g179892ko11i022.gif]

 


8.14 Intellectual Property. Each of the Borrower and the Restricted Subsidiaries
owns or has the right to use all Intellectual Property that is used or held for
use in or otherwise necessary for the operation of their respective businesses
as currently conducted, except where the failure to own or have a right to use
such Intellectual Property would not reasonably be expected to have a Material
Adverse Effect. The operation of their respective businesses by each of the
Borrower and the Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.
8.15 Environmental Laws. (a) the Borrower Except as would not reasonably be
expected to have a Material Adverse Effect: (i) each and the Restricted
Subsidiaries and their respective operations and properties are in of compliance
with all applicable Environmental Laws; (ii) none of the Borrower or any
Restricted Subsidiary has received written notice of any Environmental Claim;
(iii) none of the Borrower or any Restricted Subsidiary is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) to the knowledge of the Borrower, no
underground or above ground storage tank or related piping, or any impoundment
or other disposal area containing Hazardous Materials is located at, on or under
any Real Estate currently owned or leased by the Borrower or any of the
Restricted Subsidiaries. (b)None of the Borrower or any of the Restricted
Subsidiaries has treated, stored, transported, Released or arranged for disposal
or transport for disposal or treatment of Hazardous Materials at, on, under or
from any currently or formerly owned or operated property nor, to the knowledge
of the Borrower, has there been any other Release of Hazardous Materials at, on,
under or from any such properties, in each case, in a manner that would
reasonably be expected to have a Material Adverse Effect. 8.16 Properties. (a)
(i) Each of the Borrower and the Restricted Subsidiaries has good and valid
record title to, valid leasehold interests in, or rights to use, all properties
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title or interest would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect and (ii) no Mortgage encumbers
improved Real Estate that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968, as
amended, unless flood insurance available under such Act has been obtained in
accordance with Section 9.3(b). (b) As of the Closing Date, no Credit Party owns
any real property having a Fair Market Value in excess of $10.0 million.
8.17Solvency. On the Closing Date (after giving effect to the Transactions)
immediately following the making of the Loans and after giving effect to the
application of the proceeds of such Loans, the Borrower and its Subsidiaries on
a consolidated basis will be Solvent. 8.18 Patriot Act. The use of proceeds of
the Loans will not violate the Patriot Act, OFAC, the UK Bribery Act of 2010 or
the FCPA in any material respect. -116-#8983238089847286v115

GRAPHIC [g179892ko11i023.gif]

 


8.19 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. (a) The
Borrower and its Subsidiaries and to its knowledge its directors, officers and
employees, have conducted its business in compliance in all material respects
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws. (b)None of the Borrower and its
Subsidiaries or to its knowledge its directors, officers, employees, agents or
representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Designated Person; (ii) is a Person that is owned or
controlled by a Designated Person; (iii) is located, organized, resident or has
assets located in a Sanctioned Country; or (iv) has directly or indirectly
engaged in, or is now directly or indirectly engaged in, any dealings or
transactions (1) with any Designated Person, (2) in any Sanctioned Country, or
(3) otherwise in violation of Sanctions. (c) No proceeds of any Credit Event
have been used directly, or, to the knowledge of the Borrower, indirectly, by
the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (ii) in any manner that would result in a violation of any applicable
Sanctions. 8.20 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution. Section 9. Affirmative Covenants. The Borrower hereby covenants and
agrees that the Commitments, the Swingline Commitment and each on the Closing
Date and thereafter, until Letter of Credit have terminated or been Agreement
and the Loans and Unpaid collateralized in accordance with the Drawings,
together with interest, Fees contingent indemnity obligations as to terms of
this and all other Obligations incurred hereunder (other than which no valid
demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit collateralized in accordance with the terms of
this Agreement), are paid in full: 9.1Information Covenants. The Borrower will
furnish to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice): (a) Annual
Financial Statements. As soon as available and in any event within five days
after the date on which such financial statements are required to be filed with
the SEC (after giving effect to any permitted extensions) (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheets of the Borrower and the Restricted Subsidiaries as at the end of each
fiscal year, and the related consolidated income statements and cash flows for
such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal years, all in reasonable detail and prepared in accordance with
GAAP, and, in each case, certified by Ernst & Young LLP or another independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Borrower or
any of the Material Subsidiaries (or group of Subsidiaries that together would
constitute a Material Subsidiary) as a going concern (other than any
qualification, that is solely with respect to, or resulting solely from, (i) an
-117-#8983238089847286v115

GRAPHIC [g179892ko11i024.gif]

 


upcoming maturity date under any Indebtedness occurring within one year from the
time such opinion is delivered or (ii) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period), together
with a customary -118-#8983238089847286v115

GRAPHIC [g179892ko11i025.gif]

 


management’s describes the Subsidiaries. discussion and analysis of financial
condition and results of operations that condition and results of operations of
the Borrower and its consolidated (b) Quarterly Financial Statements. As soon as
available and in any event within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheets of the Borrower and the Restricted Subsidiaries as
at the end of such quarterly period and the related consolidated income
statements for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of the applicable quarterly period, and
commencing with the quarter ending June 30, 2017 setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the related period
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP (except as noted therein),
subject to changes resulting from normal year-end adjustments and the absence of
footnotes, and, with respect to fiscal 2015 reporting periods, subject to
finalization of the purchase price allocation to the fair value of assets
acquired and liabilities assumed in the Transactions, as required by GAAP,
together with a customarymanagement’s discussion and analysis of financial
condition and results operations that describes the condition and results of
operations of the Borrower and consolidated Subsidiaries. of its (c)Budgets.
Within 60 days after the commencement of each fiscal year of the Borrower and
commencing with the fiscal year beginning January 1, 2018, a consolidated budget
of the Borrower in reasonable detail on a quarterly basis for such fiscal year
as customarily prepared by management of the Borrower for its internal use
consistent in scope with the financial statements provided pursuant to Section
9.1(a), setting forth the principal assumptions upon which such budget is based
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood and agreed that
such Projections and assumptions as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ from the projected results and such differences may be
material. (d) Officer’s Certificates. Not later than five days after the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, as the case may be, which
certificate shall set forth (i) a specification of any change in the identity of
the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may bedetailed
calculation of the covenants set forth in Section 10.9 and (ii) the then
-119-#8983238089847286v115

GRAPHIC [g179892ko11i026.gif]

 


applicable Status and underlying calculations in connection therewith. At the
time of the delivery of the financial statements provided for in Section 9.1(a),
a certificate of an Authorized Officer of -120-#8983238089847286v115

GRAPHIC [g179892ko11i027.gif]

 


the Borrower setting forth changes to the legal name, jurisdiction of formation,
type of entity and organizational number (or equivalent) to the Person organized
in a jurisdiction where an organizational identification number is required to
be included in a Uniform Commercial Code financing statement, in each case for
each Credit Party or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d), as the case may be. (e)Notice of Default
or Litigation. Promptly after an Authorized Officer of the Borrower or any of
the Restricted Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending against the Borrower or any of the
Subsidiaries that would reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect. (f) Environmental
Matters. Promptly after an Authorized Officer of the Borrower or any of the
Restricted Subsidiaries obtains knowledge of any one or more of the following
environmental matters, unless such environmental matters would not reasonably be
expected to result in a Material Adverse Effect, notice of: (i) any pending or
threatened Environmental Claim against any Credit Party or any Real Estate; and
(ii) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate. All such notices shall describe in reasonable detail the nature of the
claim, investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party. (g) Other Information.
Promptly upon filing thereof, copies of any filings (including on Form 10-K,
10-Q or 8-K) or registration statements (other than drafts of pre-effective
versions of registration statements) with, and reports to, the SEC or Authority
in any relevant jurisdiction by the Borrower or any (otherthan amendments to any
registration statement (to any analogous Governmental of the Restricted
Subsidiaries the extent such registration statement, in the form it becomes
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8) and copies of all financial statements, proxy statements, notices, and
reports that the Borrower or any of the Restricted Subsidiaries shall send to
the holders of any publicly issued debt of the Borrower and/or any of the
Restricted Subsidiaries, in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time; provided that none of the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection or discussion of any document, information or other matter (i)
that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law, or any
binding -121-#8983238089847286v115

GRAPHIC [g179892ko11i028.gif]

 


agreement, (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product or (iv) that is otherwise subject to Section
13.16 or the limitations set forth in Section 9.2. Documents required to be
delivered pursuant to clauses (a), (b), and (g) of this Section 9.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earliest date on which (i) the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet;
(ii) such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided that (A) the Borrower shall, at the request of
the Administrative Agent, continue to deliver copies (which delivery may be by
electronic transmission) of such documents to the Administrative Agent and (B)
the Borrower shall notify (which notification may be by facsimile or electronic
transmission) the Administrative Agent of the posting of any such documents on
any website described in this paragraph. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery ofpaper copies of
such maintaining its copies of such documents. documents from the Administrative
Agent and Each Credit Party hereby acknowledges Administrative Agent in advance,
all financial Sections 9.1(a), (b) and (d) above are hereby and agrees that,
unless the Borrower notifies the statements and certificates furnished pursuant
to deemed to be suitable for distribution, and to be made available, to all
Lenders and may be treated by the Administrative Agent and the Lenders as not
containing any material nonpublic information. 9.2 Books, Records, Inspections
and Discussions; Lender Calls. (a) The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (ii) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at the Borrower’s expense, and (iii)
notwithstanding anything to the contrary in this Section 9.2, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (A) constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which disclosure to the Administrative Agent or any Lender (ortheir
respective representatives or contractors) is prohibited by law or any agreement
binding on a third-party or -122-#8983238089847286v115

GRAPHIC [g179892ko11i029.gif]

 


(C) is subject to attorney-client or similar privilege or constitutes attorney
work product; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its respective representatives or independent
contractors) or any representative of the Required Lenders may do any of
-123-#8983238089847286v115

GRAPHIC [g179892ko11i030.gif]

 


the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. (b) At the
request of and upon reasonable prior notice by the Administrative Agent (no more
frequently than annually), the Borrower shall make representatives available to
attend a conference call with the Lenders. (c) During the period from the
Amendment No. 1 Effective Date through and including the Waiver Finalization
Date, the Borrower shall, at its own expense, (i) provide Houlihan Lokey with
its cash balance and the amount of the aggregate Revolving Credit Exposure as of
the end of each month not later than 10 Business Days after the end of such
month and (ii) organize and hold diligence calls between Houlihan and
representatives of BDO USA LLP and Torys LLP, FTI Consulting, Inc. and any other
representative engaged by the Borrower or its board of directors in connection
with the Restated Financial Statements not less than once every other week. (d)
On and after the Waiver Finalization Date, the Borrower shall, at its own
expense, (i) concurrent with the delivery of its quarterly financial statements
pursuant to Section 9.1(b) hereof, schedule at reasonable times and upon
reasonable notice to the Lenders, and make its representatives available for,
(x) a call with the Lenders to discuss the Borrower’s financial performance and
(y) a call with the private-side Term Loan Lenders to discuss the Borrower’s
financial forecasts, (ii) upon reasonable notice, provide prompt written
responses to any inquiries from any Lenders, (iii) provide all information
reasonably requested by, and cooperate with, counsel to the Collateral Agent in
connection with its ongoing Collateral review and Lien perfection analysis and
direct the Collateral Agent’s counsel to provide Davis Polk with periodic
updates and information regarding such counsel’s Collateral review and Lien
perfection analysis and the results thereof, (iv) disclose to the private-side
Term Loan Lenders its cash balance and the aggregate amount of all outstanding
Revolving Credit Exposure as of the end of each month not later than 10 Business
Days after the end of such month and (v) upon request, provide detailed support
certified by a financial officer of the Borrower for its calculation of
Consolidated EBITDA in connection with its delivery of each Compliance
Certificate pursuant to Section 9.1(d) that shows, at a minimum, (x)
Consolidated EBITDA prior to giving effect to any of the adjustments set forth
in clause (b) of the definition of Consolidated EBITDA, (y) a breakdown, on an
item-by-item basis, of the amount of each adjustment set forth in clause (b) of
the definition of Consolidated EBITDA and (z) the amount of any revenue that, as
a result of the Restated Financial Statements, is deemed to be earned in a time
period later than the period in which it was originally deemed earned.
9.3Maintenance of Insurance. (a) The Borrower will, and will cause each Material
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements orwith insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business and the
availability of insurance on a cost-effective basis; and will furnish to the
Administrative Agent,promptly following written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so carried
and (b) with respect to each Mortgaged Property, the Borrower will obtain flood
insurance in such total amount as may reasonably be required by the Collateral
Agent and the Revolving Credit Lenders, if at any time the area in which any
improvements located on any Mortgaged Property is designated a
-124-#8983238089847286v115

GRAPHIC [g179892ko11i031.gif]

 


“special flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time. Each such policy
of insurance shall (i) name the Collateral Agent, on behalf of the Secured
Parties as an additional insured thereunder as its interests may appear and (ii)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties as
the loss payee thereunder. 9.4Payment of Taxes. The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material Taxes imposed upon it (including in its capacity as a withholding
agent) or upon its income or profits, or upon any properties belonging to it,
prior to the date on which material penalties attach thereto, and all lawful
material claims in respect of any Taxes imposed, assessed or levied that, if
unpaid, would reasonably be expected to become a material Lien upon any
properties of the Borrower or any of the Restricted Subsidiaries; provided that
neither the Borrower nor any of the Restricted Subsidiaries shall be required to
pay any such Tax that is being contested in good faith and by proper proceedings
if it has maintained adequate reserves (in the good faith judgment of management
of the Borrower) with respect thereto in accordance with GAAP and the failure to
pay would not reasonably be expected to result in a Material Adverse Effect. 9.5
Preservation of Existence; Consolidated Corporate Franchises. The Borrower will,
and will cause each Material Subsidiary to, take all actions necessary (a) to
preserve and keep in full force and effect its existence, organizational rights
and authority and (b) to maintain its rights, privileges (including its good
standing (if applicable)), permits, licenses and franchises necessary in the
normal conduct of its business, in each case, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrower and its Subsidiaries mayconsummate
any transaction permitted under Permitted Investments and Sections 10.2, 10.3,
10.4, or 10.5. -125-#8983238089847286v115

GRAPHIC [g179892ko11i032.gif]

 


9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, OFAC, the FCPA and the Patriot Act, and all governmental approvals
or authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, (b) comply
with, and use commercially reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
Environmental Laws, and (c) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal, and other actions required
under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b), and (c) of this Section
9.6, where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. 9.7 ERISA. (a) The Borrower will furnish to the
Administrative Agent promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Credit Party or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan to which
a Credit Party or any of its ERISA Affiliates is obligated to contribute;
provided that if the Credit Parties or any of their ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Credit Parties, or their ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; provided, further, that
the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and (b) the Borrower will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in liability of any Credit Party that would reasonably be expected to
have a Material Adverse Effect. 9.8Maintenance of Properties. The Borrower will,
and will cause each of the Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty, and condemnation excepted, and (b)
maintain, prosecute, renew, preserve and protect its Intellectual Property,
except, in each case, to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect. 9.9Transactions with
Affiliates. The Borrower will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates (other than
the Borrower and the Restricted Subsidiaries) involving aggregate payments or
consideration in excess of $5.0 million for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Affiliate transaction, for
any individual transaction or series of related transactions on terms that are
at least substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors of the
Borrower or such Restricted Subsidiary in good faith; provided that the
foregoing restrictions shall not apply to: (a) transactions permitted by Section
10.5 and Sections 10.6(a) and 10.6(c)(ii), #89832380v1 -126-

GRAPHIC [g179892ko11i033.gif]

 


(b) consummation of the Transactions and the payment of the Transaction
Expenses, #89832380v1 -127-

GRAPHIC [g179892ko11i034.gif]

 


(c) the issuance of Capital Stock or Stock Equivalents of the Borrower or any of
its Subsidiaries not otherwise prohibited by the Credit Documents, (d) loans,
advances and other transactions between or among the Borrower, any Restricted
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower but for the Borrower’s or a
Subsidiary’s ownership of Capital Stock or Stock Equivalents in such joint
venture or Subsidiary) to the extent permitted under Section 10, (e) employment
and severance arrangements between the Borrower and the Restricted Subsidiaries
and their respective officers, employees or consultants (including management
and employee benefit plans or agreements, stock option plans and other
compensatory arrangements) in the ordinary course of business (including loans
and advances in connection therewith), (f) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers or employees of the Borrower and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries, (g)
transactions undertaken pursuant to membership in a purchasing consortium, (h)
transactions pursuant to any agreement or arrangement as in effect as of the
Closing Date, or any amendment, modification, supplement or replacement thereto
(so long as any such amendment, modification, supplement or replacement is not
disadvantageous in any material respect to the Lenders when taken as a whole as
compared to the applicable agreement as in effect on the Closing Date as
determined by the Borrower in good faith), (i) the existence and performance of
agreements and transactions with any Unrestricted Subsidiary that were entered
into prior to the designation of a Restricted Subsidiary as such Unrestricted
Subsidiary to the extent that the transaction was permitted at the time that it
was entered into with such Restricted Subsidiary and transactions entered into
by an Unrestricted Subsidiary with an Affiliate prior to the redesignation of
any such Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable, (i) [reserved], and (j) Affiliate repurchases of
the Loans or Commitments to the extent permitted hereunder and the holding of
such Loans or Commitments and the payments and other transactions contemplated
herein in respect thereof and. (k) any customary transactions with a Receivables
Subsidiary effected as part of a Receivables Facility. 9.10End of Fiscal Years.
The Borrower will, for financial reporting purposes, cause each of its, and each
of the Restricted Subsidiaries’, fiscal years to end on dates consistent with
past practice; provided, however, that the Borrower may, upon written notice to
the Administrative Agent change the financial reporting convention specified
above to and for any Restricted Subsidiary whose fiscal years end Borrower or
(y) any other financial reporting convention (x) align the dates of such fiscal
year on dates different from those of the (including a change of fiscal year)
reasonably acceptable (suchconsent not to be unreasonably withheld or delayed)
to the Administrative Agent, in which case the Borrower and the Administrative
Agent will, and are #89832380v1 -128-

GRAPHIC [g179892ko11i035.gif]

 


hereby authorized by the Lenders to, make any order to reflect such change in
financial reporting. adjustments to this Agreement that are necessary in
#89832380v1 -129-

GRAPHIC [g179892ko11i036.gif]

 


9.11 Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Security Documents, the Borrower will cause each direct or
indirect Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition), and each other Subsidiary that ceases to constitute an Excluded
Subsidiary, within 60 days from the date of such formation, acquisition or
cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion), and the Borrower may at its option cause
any other Domestic Subsidiary, to execute a supplement to each of the Guarantee
and the Security Agreement in order to become a Guarantor under the Guarantee
and a grantor under such Collateral Agent, enter into existing Security
Documents Security Documents or, to the extent reasonably requested by the a new
Security Document substantially consistent with the analogous and otherwise in
form and substance reasonably satisfactory to the Collateral Agent and take all
other action reasonably requested by the Collateral Agent to grant a perfected
security interest in its assets to substantially the same extent as created and
perfected by the Credit Parties on the Closing Date and pursuant to Section
9.14(d) in the case of such Credit Parties. For the avoidance of doubt, no
Credit Party or any Restricted Subsidiary that is a Domestic Subsidiary shall be
required to take any action outside the United States to perfect any security
interest in the Collateral (including the execution of any agreement, document
or other instrument governed by the law of any jurisdiction other than the
United States, any State thereof or the District of Columbia). 9.12 Pledge of
Additional Stock and Evidence of Indebtedness. Subject to any applicable
limitations set forth in the Security Documents and other than (x) when in the
reasonable determination of the Administrative Agent and the Borrower (as agreed
to in writing), the cost or other consequences of doing so would be excessive in
view of the benefits to be obtained by the Lenders therefrom or (y) to the
extent doing so would result in material adverse tax consequences to the
Borrower or any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, the Borrower will cause (i) all
certificates representing Capital Stock and Stock Equivalents of any Restricted
Subsidiary (other than any Excluded Stock and Stock Equivalents) held directly
by the Borrower or any other Credit Party, (ii) all evidences of Indebtedness in
excess of $5.0 million received by the Borrower or any of the Guarantors in
connection with any disposition of assets pursuant to Section 10.4(b), and (iii)
any promissory notes executed after the Closing Date evidencing Indebtedness in
excess of $5.0 million at the time such promissory note is executed; of the
Borrower or any Subsidiary that is owing to the Borrower or any other Credit
Party, in each case, to be delivered to the Collateral Agent as security for the
Obligations accompanied by undated instruments of transfer executed in blank
pursuant to the terms of the Security Documents. Notwithstanding the foregoing
any promissory note among the Borrower and/or its Subsidiaries need not be
delivered to the Collateral Agent so long as (i) a global intercompany note
superseding such promissory note has been delivered to the Collateral Agent,
(ii) such promissory note is not delivered to any other party other than the
Borrower or any other Credit Party, in each case, owed money thereunder, and
(iii) such promissory note indicates on its face that it is subject to the
security interest of the Collateral Agent. 9.13 Use of Proceeds. (a) The
Borrower will use the proceeds of the Initial Term Loans and up to $10 million
of the proceeds of borrowing by it under the Revolving Credit Facility on the
Closing Date and its cash on hand to effect the Transactions. (b) The Borrower
will use Letters of Credit, Revolving Loans and Swingline Loans for working
capital and for other general corporate purposes (including any other
transactions not prohibited by the Credit Documents). #89832380v1 -130-

GRAPHIC [g179892ko11i037.gif]

 


(c) The Borrower will not request any Borrowing, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use the proceeds of any Borrowing (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 9.14
Further Assurances. (a) Subject to the terms of Sections 9.11 and 9.12, this
Section 9.14 and the Security Documents, the Borrower will, and will cause each
other Credit Party to, execute any and all further documents, financing
statements, agreements, and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust, intellectual property security agreements and other
documents) that may be required under any applicable law, or that the Collateral
Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.
(b) Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing adverse tax consequences to the
Borrower or any of its Subsidiaries, the Borrower in consultation with the
Administrative Agent, if any so would result in material as reasonably
determined by assets (other than Excluded Property) (including any real estate
or improvements thereto or any interest therein but excluding any real estate
which the applicable Credit Party intends to dispose of pursuant to a Permitted
Sale Leaseback so long as actually disposed of within 270 days of acquisition
(or such longer period as the Administrative Agent may reasonably agree)) are
acquired by the Borrower or any other Credit Party after the Closing Date (other
than assets constituting Collateral under a Security Document that become
subject to the Lien of the applicable Security Document upon acquisition
thereof) that are of a nature secured by a Security Document or that constitute
a fee interest in real property in the United States, the Borrower will notify
the Collateral Agent, and, if requested by the Collateral Agent, the Borrower
will cause such assets to be subjected to a Lien securing the Obligations
(provided, however, that in the event any Mortgage delivered pursuant to this
clause (b) shall incur any mortgage recording tax or similar charges in
connection withthe recording thereof, such Mortgage shall not secure an amount
in excess of the Fair Market Value of the applicable Mortgaged Property) and
will take, and cause the other applicable Credit Parties to take, such actions
as shall be necessary or reasonably requested by the Collateral Agent, as soon
as commercially reasonable but in no event later than 90 days (but in no event
prior to forty-five (45) days after the Borrower has given notice of such
acquisition to the Administrative Agent and in no event prior to the Borrower
receiving confirmation from the applicable Lender(s) that flood insurance due
diligence and compliance in accordance with Section 9.3 hereof has been
completed, or such longer period as the applicable Lender(s) may agree in its
sole reasonable discretion), unless extended by the applicable Lender(s) in its
sole discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 9.14. (c) Any Mortgage delivered to the Administrative Agent
in accordance with the preceding #89832380v1 -131-

GRAPHIC [g179892ko11i038.gif]

 


clause (b) shall, if requested by the Collateral Agent, be received as soon as
commercially reasonable but in no event by the later than 90 days (except as set
forth in the preceding clause (b)), unless extended #89832380v1 -132-

GRAPHIC [g179892ko11i039.gif]

 


Administrative Agent acting reasonably and accompanied by (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued by a nationally recognized title
insurance company (each such policy, a “Title Policy”), in such amounts as
reasonably acceptable to the Administrative Agent not to exceed the Fair Market
Value of the applicable Mortgaged Property, insuring the Lien of each Mortgage
as a valid first Lien on the Mortgaged Property described therein, free of any
other Liens except as expressly permitted by Section 10.2 or as otherwise
permitted by the Administrative Agent and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request but only to the extent such endorsements are (i)
available in the relevant jurisdiction (provided in no event shall the
Administrative Agent request a creditors’ rights endorsement) and (ii) available
at commercially reasonable rates, (y) an opinion of local counsel to the
applicable Credit Party in form and substance reasonably acceptable to the
Administrative Agent, (z) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, and if any improvements
on such Mortgaged Property are located in a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Credit Parties and (ii) certificates of insurance
evidencing the insurance required by Section 9.3 in form and substance
reasonably satisfactory to the Administrative Agent, and (aa) an ALTA survey in
a form and substance reasonably acceptable to the Collateral Agent or such
existing survey together with a no-change affidavit sufficient for the title
company to remove all standard survey exceptions from the Title Policy related
to such Mortgaged Property and issue the endorsements required in (x) above. (d)
Post-Closing Covenant. The Borrower agrees that it will, or will cause its
relevant Subsidiaries to, (i) complete each of the actions described on Schedule
9.14 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree. and (ii) prior to December 31, 2018
(or such longer period as may be extended by the Agent with the consent of the
Required Lenders), deliver Control Agreements with respect to each deposit
account and securities account of the Credit Parties, each duly executed by, in
addition to the applicable Credit Party, the applicable financial institution,
as the depositary bank, and the Agent, as the secured party. 9.15 Maintenance of
Ratings. The Borrower will use commercially reasonable efforts to specific
rating) a corporate family and/or corporate applicable, and ratings in respect
of the Term Loans obtain and maintain (but not maintain any credit rating in
respect of the Borrower, as provided pursuant to this Agreement, in each case,
from each of S&P and Moody’s. 9.16 Lines of Business. The Borrower and the
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by the Borrower and the Subsidiaries, taken as a whole, on
the Closing Date and other business activities which are extensions thereof or
otherwise incidental, synergistic, reasonably related, orancillary to any of the
foregoing (and non-core incidental businesses acquired in connection with any
Permitted Acquisition or permitted Investment). Section 10.Negative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date (immediately
after consummation of the Acquisition) and thereafter, until the Commitments,
the Swingline Commitment and each Letter of Credit have terminated or been
collateralized in accordance with the terms of this Agreement and the Loans and
Unpaid Drawings, together with interest, Fees, and all other #89832380v1 -133-

GRAPHIC [g179892ko11i040.gif]

 


 

Obligations incurred hereunder (other than contingent indemnity obligations as
to which no valid demand has been made, Secured Hedge Obligations, Secured Cash
Management Obligations and Letters of Credit, collateralized in accordance with
the terms of this Agreement), are paid in full: #89832380v1 -134-

GRAPHIC [g179892ko13i001.gif]

 


10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to create, incur, issue, assume, guarantee or
otherwise become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness), except that the foregoing limitations will not apply to:
(a) Indebtedness arising under the Credit Documents; (b) Date listed (i)
Indebtedness (including any unused commitment) outstanding on the Closing on
Schedule 10.1 and (ii) intercompany Indebtedness (including any unused
commitment) outstanding on the Closing Date listed on Schedule 10.1; (c)
Indebtedness (including Capitalized Lease Obligations) to finance the purchase,
lease, construction, installation, maintenance, replacement or improvement of
property (real or personal) or equipment that is used or useful in the business
of the Borrower or any Restricted Subsidiary or a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets and Indebtedness arising from the conversion of the obligations of
the Borrower or any Restricted Subsidiary under or pursuant to any “synthetic
lease” transactions to on-balance sheet Indebtedness of the Borrower or such
Restricted Subsidiary, in an aggregate principal amount which, when aggregated
with the principal amount of all other Indebtedness then outstanding and
incurred pursuant to this clause (c) and all Refinancing Indebtedness incurred
to refinance any other Indebtedness incurred pursuant to this clause (d), does
not exceed the greater of (x) $20.0 million and (y) 1.0% of Consolidated Total
Assets for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence; provided that Capitalized Lease Obligations incurred
by the Borrower or any Restricted Subsidiary pursuant to this clause (c) in
connection with a Permitted Sale Leaseback shall not be subject to the foregoing
limitation so long as the proceeds of such Permitted Sale Leaseback are used by
the Borrower or such Restricted Subsidiary to permanently repay outstanding Term
Loans or other Indebtedness secured by a Lien on the assets subject to such
Permitted Sale Leaseback (excluding any Lien ranking junior to the Lien securing
the Obligations);; (d)Indebtedness (including letter of credit obligations
consistent with past practice constituting reimbursement obligations with
respect to letters of credit issued in the ordinary course of business), in
respect of workers’ compensation claims, deferred compensation, performance or
surety bonds, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement or indemnification type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance; (e)Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary or other Person, other than guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition; (f) [reserved];
#8983238089847286v115 -135-

GRAPHIC [g179892ko13i002.gif]

 


(g) Indebtedness of the Borrower or a Restricted Subsidiary owing to the
Borrower or another Restricted Subsidiary; provided that if the Borrower or a
Guarantor incurs such Indebtedness owing to a Restricted Subsidiary that is not
a Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be (it being understood that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor shall
be permitted 10.6); provided, further, that any other event which results to the
extent permitted as an Investment pursuant to Section any subsequent issuance or
transfer of any Capital Stock or in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Restricted Subsidiary) shall be
deemed, in each case to be an incurrence of such Indebtedness not permitted by
this clause; (h) shares of preferred stock of a Restricted Subsidiary issued to
the Borrower or another Restricted Subsidiary; provided that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock not permitted by this clause; (i)
purposes); Hedging Obligations (excluding Hedging Obligations entered into for
speculative (j) bonds and Restricted (i) obligations in respect of
self-insurance, performance, bid, appeal, and surety completion guarantees and
similar obligations provided by the Borrower or any Subsidiary or (ii)
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case, in the ordinary course of business or
consistent with past practice; (k) Indebtedness not otherwise permitted
hereunder in an aggregate principal amount not to exceed the greater of (x)
$100.0 million and (y) 5.0% of Consolidated Total Assets for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence$50.0 million; (l) Indebtedness incurred or issued to refinance any
Indebtedness incurred under clause (b) above, this clause (l), and clauses (m)
and (x) below or any Indebtedness incurred or issued to so refinance, replace,
refund, extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness (the “Refinancing Indebtedness”)
prior Indebtedness toits respectivematurity;provided that suchRefinancing (1)
has a weighted average life to maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining weighted average
life to maturity of the Indebtedness, Disqualified Stock or preferred stock
being refinanced, (2) to the extent such Refinancing Indebtedness refinances (i)
Indebtedness that is unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations, such Refinancing Indebtedness is unsecured or secured
by a Lien ranking junior to the Liens securing the Obligations and (ii)
Indebtedness subordinated to the Obligations, such Refinancing Indebtedness is
subordinated to the Obligations at least to the same extent as the Indebtedness
being Refinanced and, (3) shall not include Indebtedness of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness of the Borrower or
a Guarantor;, (4) to the extent such Refinancing Indebtedness refinances the
Convertible Notes, such Refinancing Indebtedness has a weighted
#8983238089847286v115 -136-

GRAPHIC [g179892ko13i003.gif]

 


average life to maturity at the time such Refinancing Indebtedness is incurred
that is at least 181 days greater than the Latest Term Loan Maturity Date and
(5) shall not rank superior in the capital structure of the Borrower or any
applicable Restricted Subsidiary to the Indebtedness being refinanced, including
by virtue of such Refinancing Indebtedness being secured by a Lien where the
Indebtedness being refinanced by such secured Refinancing Indebtedness is
unsecured; (m) finance an Borrower Indebtedness of (x) the Borrower or a
Restricted Subsidiary incurred or issued to acquisition, merger, or
consolidation, or (y) Persons that are acquired by the #8983238089847286v115
-137-

GRAPHIC [g179892ko13i004.gif]

 


or any Restricted Subsidiary or merged into or consolidated with the Borrower or
a Restricted Subsidiary in accordance with the terms hereof (including
designating an Unrestricted Subsidiary a Restricted Subsidiary); provided that
after giving effect to any such acquisition, merger, consolidation or
designation described in this clause (m), (i) in the case of such Indebtedness
that is unsecured or Junior Debt (A) either (1) the Fixed Charge Coverage Ratio
of the Borrower and Restricted Subsidiaries would be at least 2.00:1.00 or (2)
the Fixed Charge Coverage Ratio of the Borrower and the Restricted Subsidiaries
is equal to or greater than that immediately prior to such acquisition, merger,
consolidation or designation or (B) the Consolidated Total Debt to Consolidated
EBITDA Ratio (calculated on a Pro Forma Basis) shall be either (1) less than or
equal to the Consolidated Total Debt to Consolidated EBITDA Ratio immediately
prior to such acquisition, merger, consolidation or designation or (2) less than
or equal to 4.50:1.00 and (ii) in the case of such Indebtedness secured on an
equal priority basis (but without regard to the control of remedies) with Liens
on the Collateral securing the Obligations, Consolidated First Lien Securedthe
Consolidated Total Debt to Consolidated EBITDA Ratio (calculated on a Pro Forma
Basis) shall be less than or equal to 3.04.50:1.00; provided, however, that any
Indebtedness in the form of a term loan B or similar form of institutional term
loan incurred pursuant to clause (ii) of the immediately preceding proviso shall
be subject to the MFN Protection; provided, further that the amount of
Indebtedness (other than Acquired Indebtedness) that may be incurred pursuant to
this clause (m) by Restricted Subsidiaries that are not Guarantors shall not
exceed (I) the greater of (x) $100.0 million and (y) 5.0% of Consolidated Total
Assets for the most recently ended Test Period (calculated on a Pro Forma
Basis)$25.0 million less (II) the aggregate amount of Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors pursuant to clauses (q) and (x)
of this Section 10.1, at any one time outstanding; (n) check, draft business;
Indebtedness arising from the honoring by a bank or other financial institution
of or similar instrument drawn against insufficient funds in the ordinary course
of a (o) (i) Indebtedness supported by a letter of credit, in a principal amount
not in excess of the stated amount of such letter of credit so long as such
letter of credit is otherwise permitted to be incurred pursuant to this Section
10.1 or (ii) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States; (p) (1) any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of any Restricted Subsidiary so
long as in the case of a guarantee of Indebtedness by a Restricted Subsidiary
that is not a Guarantor, such Indebtedness could have been incurred directly by
the Restricted Subsidiary providing such guarantee or (2) anyand in the case of
guarantee by the Borrower or a Guarantor of Indebtedness of a Restricted
Subsidiary of Indebtedness of the Borrowerthat is not a Guarantor, such
guarantee is permitted under Section 10.6 (other than clause (j) thereof); (q)
Indebtedness of Restricted Subsidiaries that are not Guarantors in the aggregate
at any one time outstanding not to exceed (I) the greater of (x) $100.0 million
and (y) 5.0% of Consolidated Total Assets for the most recently ended Test
Period (calculated on a Pro Forma Basis)$25.0 million less (II) the aggregate
amount of Indebtedness incurred by Restricted Subsidiaries that are not
Guarantors pursuant to clauses (m) and (x) of this Section #89832380v1 -138-

GRAPHIC [g179892ko13i005.gif]

 


10.1, at any one time outstanding; (r) Indebtedness of the Borrower or any of
the Restricted Subsidiaries consisting of (i) the financing supply of insurance
premiums or (ii) take or pay obligations contained in #89832380v1 -139-

GRAPHIC [g179892ko13i006.gif]

 


arrangements in each case, incurred in the ordinary course of business or
consistent with past practice; (s) (i) Indebtedness of the Borrower or any of
the Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business, including with respect to financial accommodations
of the type described in the definition of Cash Management Services and (ii)
Indebtedness owed on a short term basis of no longer than 30 days to banks and
other financial institutions incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries with such banks orfinancial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries; (t)
Restricted employees Indebtedness consisting of Indebtedness issued by the
Borrower or any of the Subsidiaries to future, current or former officers,
directors, managers and thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower to the extent permitted by Section 10.5 and 10.6; (u)
Indebtedness in respect of (i) Permitted Other Indebtedness to the extent that
the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans in
the manner set forth in Section 5.2(a)(i) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding renewal or extension (except for
any of fees, expenses, and premium and immediately prior to such refinancing,
refunding, original issue discount thereon and the amount accrued and unpaid
interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness; (v)
Indebtedness in respect of (i) Permitted Other Indebtedness; provided that the
aggregate principal amount of all such Permitted Other Indebtedness issued or
incurred pursuant to this subclause (i) shall not exceed the Maximum Incremental
Facilities Amount, and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above; provided that (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium and accrued and unpaid interest in
connection with such refinancing) and (y) such Indebtedness otherwise complies
with the definition of Permitted Other Indebtedness and (iii) any such
Indebtedness in the form of a term loan B or similar form of institutional term
loan incurred pursuant to this clause (v) shall be subject to the MFN
Protection; (w) (i) Indebtedness in respect of Permitted Debt Exchange Notes
incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.15
(and which does not generate any additional proceeds) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness;
and[reserved]; and #8983238089847286v115 -140-

GRAPHIC [g179892ko13i007.gif]

 


(x) unlimited Indebtedness, so long as (i) in the case of such Indebtedness
secured on an equal priority basis (but without regard to the control of
remedies) with Liens on the Collateral securing the Obligations, Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio (calculated on a Pro Forma
Basis) shall be less than or equal to 3.00:1.00; provided, however, that any
Indebtedness in the form of a term loan B or similar form of institutional term
loan incurred pursuant to this clause (i) shall be subject to the MFN
Protection, or (ii) in the case of such Indebtedness that is unsecured or Junior
Debt, (ii) the Consolidated Total Debt to Consolidated EBITDA Ratio (calculated
on a Pro Forma Basis) shall be less than or equal to 4.50:1.00 and (iii) such
Indebtedness complies with clauses (a), (b) and (d) of the definition of
Permitted Other Indebtedness; provided that the amount of Indebtedness that may
be incurred pursuant to this clause (x) by Restricted Subsidiaries that are not
Guarantors shall not exceed (I) the greater of (x) $100.0 million and (y) 5.0%
of Consolidated Total Assets for the most recently ended Test Period (calculated
on a Pro Forma Basis)$25.0 million less (II) the aggregate amount of
Indebtedness incurred by Restricted Subsidiaries that are not Guarantors
pursuant to clauses (m) and (q) of this Section 10.1, at any one time
outstanding. For purposes of determining compliance with this Section 10.1: (i)
in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
above, the Borrower, in its sole discretion, will classify and may reclassify
(including within the definition of Maximum Incremental Facilities Amount) such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one of the above clauses or
paragraphs; and (ii) at the time of incurrence, the Borrower will be entitled to
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in this Section 10.1. Accrual of interest or dividends,
the accretion of accreted value, the accretion or amortization of original issue
discount and the payment of interest or dividends in the form of additional
Indebtedness will not be deemed to be an incurrence of Indebtedness for purposes
of this covenant. Any Refinancing Indebtedness shall be deemed to include
additional Indebtedness incurred to pay premiums (including reasonable tender
premiums), defeasance costs, fees, and expenses in connection with such
refinancing. For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the principal amount of
Indebtedness denominated in another currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in another currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
(i) the principal amount of such Indebtedness being refinanced plus (ii) the
aggregate amount of fees, underwriting discounts, premiums, and other costs and
expenses and accrued and unpaid interest incurred in connection with such
refinancing. The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing. This Agreement
will not treat (1) unsecured Indebtedness as subordinated or junior to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior to -130-#8983238089847286v115

GRAPHIC [g179892ko13i008.gif]

 


any other senior Indebtedness merely because it has a junior priority with
respect to the same collateral. -131-#8983238089847286v115

GRAPHIC [g179892ko13i009.gif]

 


10.2 Limitation on Liens. (a) incur, assume The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, create, or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired (each, a “Subject Lien”) that secures obligations under any
Indebtedness on any asset or property of the Borrower or any Restricted
Subsidiary, except: if such Subject Lien is a Permitted Lien. (i) (ii) if such
Subject Lien is a Permitted Lien; and in the case of any Subject Lien on assets
or property not constituting Collateral, any Subject Lien if (i) the Obligations
are equally and ratably secured with (or on a senior basis to, in the case such
Subject Lien secures any Junior Debt) the obligations secured by such Subject
Lien or (ii) such Subject Lien is a Permitted Lien. (b) Any Lien created for the
benefit of the Secured Parties pursuant to the preceding paragraph shall provide
by its terms that such Lien shall be automatically and unconditionally be
released and discharged upon the release and discharge of the Subject Lien that
gave rise to the obligation to so secure the Obligations. 10.3 Limitation on
Fundamental Changes. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that: (a) so long as no Event of Default has occurred
and is continuing or would result therefrom, any Subsidiary of the Borrower or
any other Person may be merged, amalgamated or consolidated with or into the
Borrower; continuing or surviving corporation; provided that the Borrower shall
be the (b) so long as no Event of Default has occurred and is continuing or
would result any other Person (in each case, other than therefrom, any
Subsidiary of the Borrower or the Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Borrower; provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving Person or (B) the Borrower shall cause the Person formed
by or surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation and if the surviving
Person is not already a Guarantor, such Person shall execute a supplement to the
Guarantee and the relevant Security Documents in form and substance reasonably
satisfactory to the Administrative Agent in order to become a Guarantor and
pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of the
Secured Parties, and (iii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
amalgamation or consolidation and any such supplements to any Security Document
preserve the enforceability of the Guarantees and the perfection and priority of
the Liens under the applicable Security Documents; (c) the Transactions may be
consummated; -132-#8983238089847286v115

GRAPHIC [g179892ko13i010.gif]

 


(d) (i) any Restricted Subsidiary that is not a Credit Party may convey, sell,
lease, assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to the Borrower or any other
Restricted Subsidiary or (ii) any Credit Party (other than the Borrower) may
convey, sell, lease, assign, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party; (e) any Subsidiary may convey, sell, lease, assign, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
dissolution or otherwise) to a Credit Party; provided that the consideration for
any such disposition by any Person other than a Guarantor shall not exceed the
fair value of such assets; and (f) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and. (g) the Borrower and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or conveyance, sale, lease, assignment or disposition, the purpose of
which is to effect an Asset Sale (which for purposes of this Section 10.3(g),
will include any disposition below the dollar threshold set forth in clause (d)
of the definition of “Asset Sale”) permitted by Section 10.4 or an investment
permitted pursuant to Section 10.6. 10.4 Limitation on Sale of Assets.The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale, unless: (a)the Borrower or such Restricted Subsidiary,
as consideration at the time of such Asset Sale at least equal to determined at
the time of contractually agreeing to such Asset otherwise disposed of; the case
may be, receives the Fair Market Value (as Sale) of the assets sold or (b) at
the time of entering into the definitive documentation with respect to such
Asset Sale, no Event of Default shall have occurred and be continuing; and (c)
except in the case of a Permitted Asset Swap, if the property or assets sold or
otherwise disposed of, taken together with all other dispositions of assets and
issuances of Equity Interests in Restricted Subsidiaries excepted from the
definition of Asset Sales, have a Fair Market Value in excess of the greater of
(a) $20.0$5.0 million and (b) 1.0% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
disposition, at least 75% of the consideration therefor received by the Borrower
or such Restricted Subsidiary, as the case may be, is in the form of cash or
Cash Equivalents; provided that the amount of: (i) any liabilities (as reflected
on the Borrower’s most recent consolidated balance sheet or in the footnotes
thereto, or if incurred or accrued subsequent to the date of such balance sheet,
such liabilities that would have been reflected on the Borrower’s consolidated
balance sheet or in the footnotes thereto if such incurrence or accrual had
taken place on or prior to the date of such consolidated balance sheet, as
determined in good faith by the Borrower) of the Borrower, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale)
-133-#8983238089847286v115

GRAPHIC [g179892ko13i011.gif]

 


-134-#8983238089847286v115

GRAPHIC [g179892ko13i012.gif]

 


and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing; (ii) any securities,
notes or other obligations or assets received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents, or by their terms are
required to be satisfied for cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received), in each case, within 180 days following the
closing of such Asset Sale; and (iii) Indebtedness, other than liabilities that
are by their terms subordinated to the Loans, that are of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such Asset
Sale, to the extent that the Borrower and all Restricted Subsidiaries have been
validly released from any Guarantee of payment of such Indebtedness in
connection with such Asset Sale; and, (iv) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iv) that is at that
time outstanding, not to exceed the greater of $50.0 million or 2.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash for purposes of this
clause (b) of this provision and for no other purpose. Within the Reinvestment
Period After the Borrower’s or any Restricted Subsidiary’s receipt of theNet
Cash Proceeds of any Asset Sale, any Permitted Non-Core Asset Disposition, or
any transaction described in clause (ii)(jj) of the definition of “Asset Sale,”
the Borrower or such Restricted Subsidiary shall apply the Net Cash Proceeds
from such Asset Sale Prepayment Event: (i) toimmediately prepay Loans; or
Permitted Other Indebtedness in accordance with Section 5.2(a)(i); and/or (ii)
if the Consolidated Total Debt to Consolidated EBITDA Ratio at the time of such
receipt is less than 3.50:1:00 (after giving effect to any such Asset Sale
described in this clause (c) but prior to giving effect to any prepayment of the
Loans described in this clause (c)), within the Reinvestment Period, to make
investments in the Borrower and its Subsidiaries; provided that the Borrower and
the Restricted Subsidiaries will be deemed to have complied with this clause
(ii) if and to the extent that, within the Reinvestment Period after the Asset
Sale that generated the Net Cash Proceeds, the Borrower or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement or
letter of intent to consummate any such investment described in this clause (ii)
with the good faith expectation that such Net Cash Proceeds will be applied to
satisfy such commitment within 180 days of such commitment and, in the event any
such commitment is later cancelled or terminated for any reason before the Net
Cash Proceeds are applied in connection therewith, the Borrower or such
Restricted Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
(d)Pending the final application of any Net Cash Proceeds pursuant to this
covenant, the Borrower or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds #89832380v1 -135-

GRAPHIC [g179892ko13i013.gif]

 


temporarily to reduce Indebtedness outstanding under the Revolving Credit
Facility or any other revolving credit facility or otherwise invest such Net
Cash Proceeds in any manner not prohibited by this Agreement. #89832380v1 -136-

GRAPHIC [g179892ko13i014.gif]

 


10.5 Limitation on Restricted Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare, pay or make, directly or
indirectly, any Restricted Payment, except: (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock; (b) Interests; Restricted Subsidiaries may declare
and pay dividends ratably with respect to their Equity (c) option plans the
Borrower may make Restricted Payments pursuant to and in accordance with stock
or other benefit plans for management, employees or independent consultants of
the Borrower and its Restricted Subsidiaries; (d) the Borrower may make
Restricted Payments to pay for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests of the Borrower held by any future,
present or former employee, director, manager or consultant of the Borrower or
any of its Subsidiaries, or their estates, descendants, family, spouse or former
spouse pursuant to any management equity plan or stock option or phantom equity
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (d) subsequent(i) prior to the Closing Date Waiver Finalization Date, do
not exceed $300,000 and (ii) after the Waiver Finalization Date, do not exceed
in any calendar year the greater of (a) $10.0 million and (b) 0.5% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) (with unused amounts in any calendar year being carried over
to succeeding calendar years);$5.0 million; (e) [reserved]; (f) the Borrower may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issuance of its Equity
Interests; (g) the Borrower may repurchase fractional shares of its Equity
Interests arising out of stock dividends, splits or combinations, business
combinations or conversions of convertible securities; (h) the Borrower or any
Subsidiary may receive or accept the return to the Borrower or any Restricted
Subsidiary of Equity Interests of the Borrower or any Subsidiary constituting a
portion of the purchase price consideration in settlement of indemnification
claims; (i) the Borrower or any Subsidiary may make payments or distributions to
dissenting stockholders pursuant to applicable law; (j) the Borrower may
repurchase its Equity Interests pursuant to its existing share repurchase
program announced on February 4, 2016 or any other stock repurchase program or
plan so long as (1) no Default or Event of Default has occurred and is
continuing prior to making any such repurchase or would arise after giving
effect (including giving effect on a pro forma basis) thereto and, (2) the
aggregate amount of such repurchases does not exceed $70 million and (3) at the
time of such repurchase, the Consolidated Total Debt to Consolidated EBITDA
Ratio is not greater than 3.50:1.00; (k) the Borrower may make other Restricted
Payments not otherwise permitted hereunder in an aggregate principal amount not
to exceed the sum of (I) the greater of (x) $100.0 million and (y) 5.0% of
Consolidated Total Assets for the most recently ended Test Period (calculated on
a Pro Forma Basis) #8983238089847286v115 -137-

GRAPHIC [g179892ko13i015.gif]

 


at the time of making such Restricted Payments$10.0 million minus (II) any
Investments pursuant to Section 10.6(z); #8983238089847286v115 -138-

GRAPHIC [g179892ko13i016.gif]

 


(l) therefrom at so long as (x) no Event of Default shall have occurred and be
continuing or would result the time of declaration thereof and (y) with respect
to Restricted Payments made in reliance on clause (b) of the definition of
“Available Amount” only, after giving effect thereto on a Pro Forma Basis,
thethe Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than
3.50 to 1.00, the Borrower may make Restricted Payments in an amount not to
exceed the Available Amount; (m) the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents); and[reserved];
and (n) so long as no Event of Default shall have occurred and be continuing at
the time of declaration thereof, the Borrower may make additional Restricted
Payments so long as, after giving effect thereto on a Pro Forma Basis, the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than
2.50:1.00. The Borrower will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Borrower and
the Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment. Such designation
will be permitted only if a Restricted Payment in such amount would be permitted
at such time, and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the restrictive covenants set forth in this Agreement. 10.6Limitation on
Investments. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make, purchase, oracquire any Investments, except (each, a
“Permitted Investment”): (a) any Investment in the Borrower or any Restricted
Subsidiary; provided that Investments by the Borrower or a Guarantor in
Restricted Subsidiaries that are not Guarantors, in each case from the Borrower
or a Guarantor to a Restricted Subsidiary that is not a Guarantor, pursuant to
this clause (a), taken together with any disposition of property or assets or
issuance of securities made pursuant to clause (e) of the definition of Asset
Sales, shall not exceed $25 million; (a) shall not exceed (x) the greater of (i)
$50.0 million and (ii) 2.5% of Consolidated Total Assets for the most recently
ended Test Period (calculated on a Pro Forma Basis) less (y) the amount of any
Investments in Restricted Subsidiaries that are not Guarantors made pursuant to
clause (h) below, at the time of such Investment (with the Fair Market Value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value) in the aggregate; (b) any Investment in cash, Cash
Equivalents, or Investment Grade Securities at the time such Investment is made;
(c) (i) any transactions or Investments otherwise made in connection with the
Transactions and in accordance with the Acquisition Agreement and (ii) so long
as the Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than
3.50 to 1.00 and the Borrower is in pro forma compliance with the covenants set
forth in Section 10.9 as of the date of such Investment (after giving effect to
such Investment), any Investment by the Borrower or any Restricted Subsidiary in
a Person that is engaged in a Similar Business if as a result of such Investment
(a “Permitted Acquisition”), (1) such #8983238089847286v115 -139-

GRAPHIC [g179892ko13i017.gif]

 


Person becomes a Restricted Subsidiary or (2) such Person, in one transaction or
a series of related transactions, is merged, consolidated, or amalgamated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, and, in each case, any
Investment held by such Person; provided that such Investment was not acquired
by such Person in contemplation of such acquisition , merger, consolidation, or
transfer; and provided, further that Investments in Persons that become
Restricted Subsidiaries that are not Guarantors pursuant to this clause (c)(ii)
shall not exceed $10 million; (d) any Investment in securities or other assets
not constituting cash, Cash Equivalents, or #8983238089847286v115 -140-

GRAPHIC [g179892ko13i018.gif]

 


Investment Grade Securities and received in connection with an Asset Sale made
pursuant to Section 10.4 or any other disposition of assets not constituting an
Asset Sale; (e) (i) any Investment existing or contemplated on the Closing Date
and, in each case, listed on Schedule 10.6 and (ii) Investments consisting of
any modification, replacement, renewal, reinvestment, or extension of any such
Investment; provided that the amount of any such Investment is not increased
from the amount of such Investment on the Closing Date except pursuant to the
terms of such Investment (including in respect of any unused commitment), plus
any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such modified, extended, renewed, or
replaced Investment) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith as of the Closing Date; (f)
any Investment acquired by the Borrower or any Restricted Subsidiary (i) in
exchange for any other Investment or accounts receivable held by the Borrower or
any such Restricted Subsidiary inconnection with or as a result of a bankruptcy,
workout, reorganization, r es t r u c t u r ing or recapitalization of such
other Investment or accounts receivable or (ii) as a result of a foreclosure by
the Borrower or any Restricted Subsidiary with respect to any secured Investment
or other transfer of title with respect to any secured Investment in default;
(g) Hedging Obligations permitted under Section 10.1 and Cash Management
Services; (h) any Investment in a Similar Business having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (h) that are at that time outstanding, not to exceed (x) the greater of
(i) $50.0 million and (ii) 2.5% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) less (y) the amount
of any Investments in Restricted Subsidiaries that are not Guarantors made
pursuant to clause (a) above, at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (h) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) above and shall
cease to have been made pursuant to this clause (h) for so long as such Person
continues to be a Restricted Subsidiary; (h) [reserved]; (i) Investments the
payment for which consists of Equity Interests of the Borrower (exclusive of
Disqualified Stock); (j) guarantees of Indebtedness permitted under Section
10.1; (k) accordance paragraph); any transaction to the extent it constitutes an
Investment that is permitted and made in with the provisions of Section 9.9
(except transactions described in clause (a) of such (l) Investments consisting
of purchases and acquisitions of inventory, supplies, material, equipment, or
other similar assets in the ordinary course of business; (m) additional
Investments having an aggregate Fair Market Value, taken together with all other
Investments made pursuant to this clause (m) that are at that time outstanding
(without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or #89832380v1 -141-

GRAPHIC [g179892ko13i019.gif]

 


marketable securities), not to exceed the greater of (a) $100.0$100 million and
(b) 5.0% ofin the aggregate so long as the Consolidated Total Assets for the
most recently ended Test Period (calculated on a Pro Forma Basis) at the time of
such Debt to Consolidated EBITDA Ratio is not greater than 3.50 to 1.00 as of
the date any such Investments, provided that if the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than 3.50 to 1.00, such Investments shall
not exceed $25 million #89832380v1 -142-

GRAPHIC [g179892ko13i020.gif]

 


Investment (with the Fair Market Value of each Investment made pursuant to this
Section 10.6(m) being measured at the time made and without giving effect to
subsequent changes in value); (n) Investments relating to any Receivables
Subsidiary that, in the good faith determination of the board of directors of
the Borrower, are necessary or advisable to effect a Receivables Facility or any
repurchases in connection therewith;[reserved]; (o) advances to, or guarantees
of Indebtedness of, employees not in excess of $10.05.0 million; (p) (i) loans
and advances to officers, directors, managers, and employees for business
related travel expenses, moving expenses, and other similar expenses, in each
case, incurred in the ordinary course of business or consistent with past
practices or to fund such Person's purchase of Equity Interests of the Borrower
and (ii) promissory notes received from stockholders of the Borrower or any
Subsidiary in connection with the exercise of stock options in respect of the
Equity Interests of the Borrower and the Subsidiaries; (q) Investments
consisting of extensions of trade credit in the ordinary course of business; (r)
Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit and Uniform Commercial
Code Article 4 customary trade arrangements with customers consistent with past
practices; (s)Non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired; (t) Investments made in the ordinary
course of business in connection with obtaining, maintaining or renewing client,
franchisee and customer contracts and loans or advances made to, and guarantees
with respect to obligations of, franchisees, distributors, suppliers, licensors
and licensees in the ordinary course of business; (u) the licensing and
contribution of Intellectual Property pursuant to joint development, venture or
marketing arrangements with other Persons, in the ordinary course of business;
(v) contributions to a "rabbi" trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; (w) Investments by an Unrestricted Subsidiary entered into prior to
the day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary”[reserved]; (x) so long
as (x) no Event of Default shall have occurred and be continuing and (y) with
respect to Investments made in reliance on clause (b) of the definition of
“Available Amount” only, after giving effect thereto on a Pro Forma Basis, the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than 3.50 to
1.00, other Investments made with any portion of the Available Amount; (y)so
long as no Event of Default shall have occurred and be continuing at the time of
such Investment, the Borrower or any Restricted Subsidiary may make additional
Investments so long as, #89832380v1 -143-

GRAPHIC [g179892ko13i021.gif]

 


aftergiving effect EBITDA Ratio thereto on a Pro Forma Basis, the Consolidated
Total Debt to Consolidated #89832380v1 -144-

GRAPHIC [g179892ko13i022.gif]

 


is not greater than 2.75:1.00; and (z) additional Investments having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (z) that are at that time outstanding (without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash or marketable securities), not to exceed
available capacity under Section 10.5(k). 10.7 Limitation on Subsidiary
Distributions. The Borrower will not permit any of its Restricted Subsidiaries
that are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to: (a) (i) pay
dividends or make any other distributions to the Borrower or any Restricted
Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits or (ii) pay any Indebtedness owed
to the Borrower or any Restricted Subsidiary; (b) make loans or advances to the
Borrower or any Restricted Subsidiary; or (c) sell, lease or transfer any of its
properties or assets to the Borrower or any Restricted Subsidiary; except (in
each case) for such encumbrances or restrictions (x) which the Borrower has
reasonably determined in good faith will not materially impair the Borrower’s
ability to make payments under this Agreement when due or (y) existing under or
by reason of: (i) contractual encumbrances or restrictions in effect on the
Closing Date, including pursuant to this Agreement and the related documentation
and related Hedging Obligations; (ii)purchase money obligations for property
acquired in the ordinary course of business or consistent with past practice and
Capitalized Lease Obligations that impose restrictions of the nature discussed
in clause (c) above on the property so acquired; (iii) Requirements of Law or
any applicable rule, regulation or order; (iv) any agreement or other instrument
of a Person acquired by or merged or consolidated with or into the Borrower or
any Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated; (v) contracts for
the sale of assets, including customary restrictions with respect to a
Subsidiary of the Borrower pursuant to an agreement that has been entered into
for the sale ordisposition of all or substantially all of the Capital Stock or
assets of such Subsidiary and restrictions on transfer of assets subject to
Permitted Liens; #8983238089847286v115 -145-

GRAPHIC [g179892ko13i023.gif]

 


(vi) (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien); (vii) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business; (viii) other Indebtedness, Disqualified Stock or
preferred stock of Restricted Subsidiaries permitted to be incurred subsequent
to the Closing Date pursuant to the provisions of Section 10.1; (ix) customary
provisions in joint venture agreements or arrangements and other similar
agreements or arrangements relating solely to such joint venture and the Equity
Interests issued thereby; (x) customary provisions contained in leases,
sub-leases, licenses, sub-licenses or similar agreements, in each case, entered
into in the ordinary course of business; (xi) restrictions created in connection
with any Receivables Facility that, in the good faith determination of the board
of directors of the Borrower, are necessary or advisable to effect such
Receivables Facility[reserved]; and (xii) any encumbrances or restrictions of
the type referred to in clauses (a), (b), and (c) above imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xii) above; provided that such
amendments, modifications,restatements, renewals, increases, refinancings (x)
are, in the good faith judgment more restrictive in any material respect with
supplements, refundings, replacements, or of the Borrower’s board of directors,
no respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing or (y) do not materially
impair the Borrower’s ability to pay its obligations under the Credit Documents
as and when due (as determined in good faith by the Borrower). 10.8Limitation on
Prepayments of Subordinated IndebtednessJunior Debt or Unsecured Debt. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of any SubordinatedJunior
Debt or Indebtedness that is unsecured of the Borrower or any Restricted
Subsidiary that is or any payment or other distribution (whether in other
property), including any sinking fund or similar deposit, on account redemption,
retirement, acquisition, cancellation or termination in respect of any Debt or
Indebtedness that is unsecured except for: cash, securities or of the purchase,
SubordinatedJunior (a) Refinancing Indebtedness, (b) maturity date payments of
regularly scheduled interest and payment of principal on the scheduled of any
SubordinatedJunior Debt or Indebtedness that is unsecured (including for
avoidance of doubt, the Convertible Notes), #8983238089847286v115 -146-

GRAPHIC [g179892ko13i024.gif]

 


(c) the conversion of any SubordinatedJunior Debt or Indebtedness that is
unsecured to Equity Interests (other than Disqualified Stock) of the Borrower or
any Restricted Subsidiary, (d)so long as no Event of Default shall have occurred
and be continuing at the time of declaration thereof, the Borrower may make
additional payments or distributions in respect of SubordinatedJunior Debt or
Indebtedness that is unsecured prior to its scheduled maturity so long as, after
giving effect to such payments or distribution on a Pro Forma Basis, the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than
2.75:1.00, (e) so long as (x) no Event of Default shall have occurred and be
continuing or would result therefrom at the time of declaration thereof and (y)
with respect to payments or distributions in respect of Subordinated
Indebtedness made in reliance on clause (b) of the definition of “Available
Amount” only, after giving effect thereto on a Pro Forma Basis, thethe
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than 3.50 to
1.00, the Borrower may make payments or distributions in respect of
SubordinatedJunior Debt or Indebtedness that is unsecured with the Available
Amount; and (f) payments or distributions in amounts that would otherwise have
been permitted to be made as Restricted Payments; provided that any such
prepayment shall constitute a utilization of the applicable Restricted Payment
capacity.; and (g) payments of Capitalized Lease Obligations. 10.9 Financial
Covenants. (a) Total Gross Leverage Ratio. Solely with respect to the Revolving
Credit Facility,Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio. The Borrower will not permit the Total Gross LeverageConsolidated First
Lien Secured Debt to Consolidated EBITDA Ratio as of the last day of any Test
Period (commencing with the Test Period ending September 30, 2017) ending during
any period set forth below to be greater than the ratio set forth below opposite
such period: (b) Minimum Interest Coverage Ratio. Solely with respect to the
Revolving Credit Facility, The Borrower will not permit the Consolidated
Interest Coverage Ratio as of the last day of any Test Period (commencing with
the Test Period ending September 30, 2017) to be less 3.50than 2.00 to 1.00.
Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”): 11.1Payments. The Borrower shall
(a) default in the payment when due of any principal of the Loans or (b)
default, and such default shall continue for five or more Business Days, in the
payment when due of any interest on the Loans or any Fees or any Unpaid Drawings
or of any other amounts owing hereunder or under any other Credit Document; or
11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be -140-#8983238089847286v115 Period Ratio
Closing Date through September 30, 2017 5.255.50 to 1.00 June 30, 2019 through
December 31, 2017 4.255.00 to 1.00 DecemberMarch 31, 20182020 and thereafter
3.504.25 to 1.00

GRAPHIC [g179892ko13i025.gif]

 


delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or 11.3 Covenants. Any
Credit Party shall: (a) default in the due performance or observance by it of
any term, covenant or agreement contained in Section 9.1(e)(i), Section 9.5
(solely with respect to the Borrower), Section 9.13 or Section 10; provided that
any default under Section 10.9 shall not constitute an Event of Default with
respect to the Term Loans and the Term Loans may not be accelerated as a result
thereof until the date on which the Revolving Credit Loans (if any) have been
accelerated or the Revolving Credit Commitments have been terminated, in each
case, by the Required Revolving Credit Lenders; provided that, if the Lenders
under any Incremental Revolving Credit Commitment have agreed not to have the
benefit of the covenant set forth in Section 10.9, such Incremental Revolving
Credit Commitments shall be disregarded for purposes of determining the Required
Revolving Credit Lenders and such Incremental Revolving Credit Commitments shall
be treated in the same way as the Term Loans are treated pursuant to this
proviso (such period commencing with a default under Section 10.9 and ending on
the date on which the Required Revolving Credit Lenders with respect to the
Revolving Credit Facility terminate and accelerate the Revolving Loans, the
“Term Loan Standstill Period”); oror (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement or any Security Document and such default shall continue unremedied
for a period of at least 30 days after receipt of written notice by the Borrower
from the Administrative Agent or the Required Lenders; or 11.4 Default Under
Other Agreements. (a) The Borrower or any of the Restricted Subsidiaries shall
(i) fail to make any payment with respect to any Indebtedness (other than the
Obligations) in excess of $50.0 million, beyond the period of grace and
following all required notices, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (after giving effect
to all applicable grace period and delivery of all required notices) (other
than, with respect to Indebtedness consisting of any Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements (it being understood that clause (i) shall apply to any failure to
make any payment in excess of $50.0 million that is required as a result of any
such termination or similar event and that is not otherwise being contested in
good faith)),the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(a) shall not apply to secured Indebtedness that becomes due as a result of the
sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (b) without limiting the provisions of clause (a) above, anysuch
than by a respect to Indebtedness shall be declared to be due and payable, or
required to be prepaid other regularly scheduled required prepayment or as a
mandatory prepayment (and, with Indebtedness consisting of any Hedge Agreements,
other than due to a termination event or equivalent event pursuant to the terms
of such Hedge Agreements (it being understood that clause (a)(i) above
-141-#8983238089847286v115

GRAPHIC [g179892ko13i026.gif]

 


shall apply to result of any any failure to make any payment in excess of $50.0
million that is required as a -142-#8983238089847286v115

GRAPHIC [g179892ko13i027.gif]

 


such termination or equivalent event and that is not otherwise being contested
in good faith)), prior to thestated maturity thereof; provided that this clause
(b) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) Indebtedness which is convertible
into Qualified Stock and converts to Qualified Stock in accordance with its
terms and such conversion is not prohibited hereunder, or (z) any breach or
default that is (I) remedied by the Borrower or the applicable Restricted
Subsidiary or (II) waived (including in the form of amendment) by the required
holders of the applicable item of Indebtedness, in either case, prior to the
acceleration of Loans pursuant to this Section 11; or 11.5 Bankruptcy, Etc.
Except as otherwise permitted by Section 10.3, the Borrower or any Significant
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under Title 11 of the United States Code entitled “Bankruptcy” as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against the
Borrower or any Significant Subsidiary and the petition is not controverted
within 60 days after commencement of the case, proceeding or action; or an
involuntary case, proceeding or action is commenced against the Borrower or any
Significant Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, compulsory manager, receiver, receiver
manager, trustee, liquidator, administrator, administrative receiver or similar
Person is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any Significant Subsidiary; or the Borrower or any
Significant Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, winding-up, administration or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any Significant Subsidiary; or there is commenced against the
Borrower or any Significant Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or the Borrower or any Significant
Subsidiary is adjudicated bankrupt; or any order of relief or other order
approving any such case or proceeding or action is entered; or the Borrower or
any Significant Subsidiary suffers any appointment of any custodian receiver,
receiver manager, trustee, administrator or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or the Borrower or any Significant Subsidiary makes a general assignment
for the benefit of creditors; or 11.6 ERISA. (a) An ERISA Event or a Foreign
Plan Event shall have occurred, (b) a trustee shall be appointed by a United
States district court to administer any Pension Plan(s), (c) the PBGC shall
institute proceedings to terminate any Pension Plan(s), or (d) any Credit Party
or any of their respective ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, and in each case
in clauses (a) through (d) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to result
in a Material Adverse Effect; or 11.7Guarantee. Other than as expressly
permitted hereunder, any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or 11.8[Reserved]. -143-#8983238089847286v115

GRAPHIC [g179892ko13i028.gif]

 


11.8 Amendment No. 1 Default; Waiver Finalization Date. A Limited Waiver Default
shall occur prior to the Waiver Finalization Date or othe Waiver Finalization
Date shall not have occurred on or prior to the Waiver Termination Date.
-144-#8983238089847286v115

GRAPHIC [g179892ko13i029.gif]

 


11.9 Security Agreement. The Security Agreement or any other Security Document
pursuant to which the assets of the Borrower or any Material Subsidiary are
pledged as Collateral or any material provision thereof shall cease to be in
full force or effect or any Lien created thereunder on any material portion of
Collateral shall cease to be a valid and perfected Lien (other than pursuant to
the terms hereof or thereof, solely as a result of acts or omissions of the
Collateral Agent in respect of certificates, promissory notes or instruments
actually delivered to it (including as a result of the Collateral Agent’s
failure to file a Uniform Commercial Code continuation statement)) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Security Agreement or any other Security
Document; or 11.10Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
in excess of $50.0 million in the aggregate for all such judgments and decrees
for the Borrower and the Restricted Subsidiaries (to the extent not covered by
insurance or indemnities as to which the applicable insurance company or third
party has not denied coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within 60
days after the entry thereof; or 11.11Change of Control. A Change of Control
shall occur; or 11.12Remedies Upon Event of Default. If an Event of Default
occurs and is continuing (other than in the case of an Event of Default under
Section 11.3(a) with respect to any default of performance or compliance with
the covenant under Section 10.9), the Administrative Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrower,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement: (i) declare the Total Revolving
CreditCommitmentandSwingline Commitment terminated, whereupon the Revolving
Credit Commitment and Swingline Commitment, if any, of each Lender or the
Swingline Lender, as the case may be, shall forthwith terminate immediately and
any Fees theretofore accrued shall forthwith become due and payable without any
other notice of any kind, (ii) declare the principal of and any accrued interest
and fees in respect of all Loans and all Obligations (excluding any Secured Cash
Management Obligations and Secured Hedge Obligations) to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
extent permitted by applicable law; (iii) terminate any Letter of Credit that
may be terminated in accordance with its terms; and/or (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Unpaid Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding; provided that, if an Event of
Default specified in Section 11.5 shall occur with respect to the Borrower, the
result that would occur upon the giving of written notice by the Administrative
Agent shall occur automatically without the giving of any such notice. In the
case of an Event of Default under Section 11.3(a) in respect of a failure to
observe or perform the covenant under Section 10.9, and at any time thereafter
during the continuance of such event, the Administrative Agent shall, upon the
written request of the Required Revolving Credit Lenders, by written notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitment of each Lender, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; and (ii) declare the
Revolving Loans (excluding any Secured Cash Management Obligations and Secured
Hedge -145-#8983238089847286v115

GRAPHIC [g179892ko13i030.gif]

 


Obligations) then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to -146-#8983238089847286v115

GRAPHIC [g179892ko13i031.gif]

 


be due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower (to the
extent permitted applicable law). On or after the date on which the Required
Revolving Credit Lenders have, written request to the Administrative Agent,
elected to take the action under clause (ii) above by by as a result of an Event
of Default under Section 11.3(a) in respect of a failure to observe or perform
the covenant under Section 10.9, the Required Term Loan Lenders may, upon the
written request of the Required Term Loan Lenders to the Administrative Agent,
elect to declare the Term Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter, during the continuance of such event, be declared to be due and
payable), and thereupon the principal of the Term Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower (to the extent permitted by
applicable law). 11.13Application of Proceeds. Subject to the terms of, in each
case if executed, the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.5 shall be applied: (i)
first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or the Collateral Agent in connection with
any collection or sale of the Collateral or otherwise in connection with any
Credit Document, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document on behalf of any Credit Party and any other reasonable and documented
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document to the extent reimbursable
hereunder or thereunder; (ii)second, to the Secured Parties, an amount (x) equal
to all Obligations owing to them on the date of any distribution and (y)
sufficient to Cash Collateralize all Letters of Credit Outstanding on the date
of any distribution, and, if such moneys shall be insufficient to pay such
amounts in full and Cash Collateralize all Letters of Credit Outstanding, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and (iii) third, any surplus then remaining shall be paid
to the applicable Credit Parties or their successors or assigns or to whomsoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct; provided that any amount applied to Cash Collateralize
any Letters of Credit Outstanding that has not been applied to reimburse the
Borrower for Unpaid Drawings under the applicable Letters of Credit at the time
of expiration of all such Letters of Credit shall be applied by the
Administrative Agent in the order specified in clauses (i) through (iii) above.
Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations.
-147-#8983238089847286v115

GRAPHIC [g179892ko13i032.gif]

 


Section 12. The Agents. 12.1 Appointment. (a) Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Credit Documents and irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The provisions of this Section 12 (other than Section 12.1(c) with respect to
the Joint Lead Arrangers and Joint Bookrunners and Sections 12.1, 12.9, 12.11
and 12.12 with respect to the Borrower) are solely for the benefit of the Agents
and the Lenders, none of the Borrower or any other Credit Party shall have
rights as third partybeneficiaryofanysuchprovision. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for the Borrower or any of its Subsidiaries. (b)The Administrative
Agent, each Lender, the Swingline Lender and the Letter of Credit Issuers hereby
irrevocably designate and appoint the Collateral Agent as the agent with respect
to the Collateral, and each of the Administrative Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuers irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Lenders, the Swingline Lender or the Letter of Credit Issuers, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Collateral Agent. (c)Each of the Joint Lead Arrangers and Joint
Bookrunners each in its capacity as such, shall not have any obligations, duties
or responsibilities under this Agreement but shall be entitled to all benefits
of this Section 12. 12.2Delegation of Duties. The Administrative Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of its
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction). 12.3 Exculpatory
Provisions. No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken -148-#8983238089847286v115

GRAPHIC [g179892ko13i033.gif]

 


by any of them under or in connection with this Agreement or any other Credit
Document (except for its or -149-#8983238089847286v115

GRAPHIC [g179892ko13i034.gif]

 


such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.
Without limiting the generality of the foregoing, (a) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that
suchAgent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 13.1), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law and (b) except as expressly set forth in the
Credit Documents, no Agent shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. 12.4 Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and the Collateral Agent shall not be required to take any action that, in
its opinion or in the opinion of -150-#8983238089847286v115

GRAPHIC [g179892ko13i035.gif]

 


its counsel, law. may expose it to liability or that is contrary to any Credit
Document or applicable -151-#8983238089847286v115

GRAPHIC [g179892ko13i036.gif]

 


12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, it shallgive notice thereof to the
Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable. 12.6 Non-Reliance on
Administrative Agent, Collateral Agent, and Other Lenders. Each Lender expressly
acknowledges that neither the Administrative Agent nor the Collateral Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or the Collateral Agent hereinafter
taken, including any review of the affairs of any Credit Party, shall be deemed
to constitute any representation or warranty by the Administrative Agent or the
Collateral Agent to any Lender, the Swingline Lender or the Letter of Credit
Issuers. Each Lender, the Swingline Lender and each Letter of Credit Issuer
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and each other Credit Party and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of any of the Credit Parties. Except for notices, reports, and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates. 12.7 Indemnification. The Lenders agree
to severally indemnify each Agent and the Revolving Credit Lenders agree to
indemnify each Letter of Credit Issuer, in each case in its capacity as such (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against an Agent or Letter of Credit Issuer
in any way relating to or arising out of the Commitments,
-152-#8983238089847286v115

GRAPHIC [g179892ko13i037.gif]

 


this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions
-153-#8983238089847286v115

GRAPHIC [g179892ko13i038.gif]

 


contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent or such Letter of Credit Issuer
under or in connection with any of the foregoing; provided that no Lender shall
be liable to an Agent or Letter of Credit Issuer for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
or Letter of Credit Issuer’s (i) gross negligence, bad faith or willful
misconduct of such Agent or Letter of Credit Issuer as determined in a final and
non-appealable judgment of a court of competent jurisdiction, (ii) a material
breach of the obligations of the Agent or Letter of Credit Issuer under the
terms of this Agreement by the Agent or Letter of Credit Issuer as determined in
a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among such Lenders that does not involve an act
or omission by the Agent or Letter of Credit Issuer; provided, further, that no
action taken by the Administrative Agent in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Credit Documents) shall be deemed to constitute gross
negligence, bad faith or willful misconduct for purposes of this Section 12.7.
In the case of any investigation, litigation or proceeding giving rise to any
liabilities, obligations, losses, damages, penalties, any kind whatsoever that
may at any the Loans), this Section 12.7 applies actions, judgments, suits,
costs, expenses or disbursements of time occur (including at any time following
the payment of whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent or Letter of Credit Issuer upon demand
for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent or Letter of Credit Issuer in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice rendered in respect of rights or responsibilities
under, this Agreement, any other Credit Document, or any document contemplated
by or referred to herein, to the extent that such Agent or Letter of Credit
Issuer is not reimbursed for such expenses by or on behalf of the Borrower;
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto. If any indemnity
furnished to any Agent or Letter of Credit Issuer for any purpose shall, in the
opinion of such Agent or Letter of Credit Issuer, be insufficient or become
impaired, such Agent or Letter of Credit Issuer may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent or Letter of Credit Issuer
against any liability, obligation,loss, damage, penalty, action, judgment, suit,
cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided, further, this sentence shall not be deemed to require any
Lender to indemnify any Agent or Letter of Credit Issuer against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s or Letter of Credit Issuer’s gross
negligence, bad faith or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder. The indemnity provided to each Agent and Letter of Credit
Issuer under this Section 12.7 shall also apply to such Agent’s and Letter of
Credit Issuer’s respective Affiliates, directors, officers, members, controlling
persons, employees, trustees, investment advisors and agents and successors.
12.8Agents in Their Individual Capacities. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, -154-#8983238089847286v115

GRAPHIC [g179892ko13i039.gif]

 


and the terms Lender and Lenders shall include each Agent in its individual
capacity. -155-#8983238089847286v115

GRAPHIC [g179892ko13i040.gif]

 


 

12.9 Successor Agents. (a) Each of the Administrative Agent and the Collateral
Agent may at any time give notice of its resignation to the Lenders, the Letter
of Credit Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed) so long as no Event
of Default under Sections 11.1 or 11.5 is continuing, to appoint a successor,
which shall be a bank with an office in the office in the United States. If no
such Lenders and shall have accepted such United States, or an Affiliate of any
such bank with an successor shall have been so appointed by the Required
appointment within 30 days after the retiring Agent gives notice of its
resignation (the “Resignation Effective Date”), then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above (including receipt of the Borrower’s consent); provided that if the
Administrative Agent or the Collateral Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
(b)If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of Lender Default, the Required Lenders
may to the extent permitted be unreasonably withheld or remove such Person as
the by applicable law, subject to the consent of the Borrower (not to delayed),
bynotice in writing to the Borrower and such Person Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c)With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), (1) the retiring or removed agent shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Letter of Credit Issuers under
any of the Credit Documents, the retiring or removed Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through the retiring or removed
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuers directly, until such time as the Required Lenders appoint a
successor Agent as provided for above inthis paragraph. Upon the acceptance of a
successor’s appointment as the Administrative Agent or the Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section 12.9). Except as
provided above, any resignation or removal of Goldman Sachs Bank USA as the
Administrative Agent pursuant to this Section 12.9 shall also constitute the
resignation or removal of Goldman Sachs Bank USA as the Collateral Agent. The
fees payable by the Borrower (following the effectiveness of such appointment)
to such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Credit
Documents, the provisions of this Section 12 (including Section 12.7) and
Section 13.5 shall -156-#8983238089847286v115

GRAPHIC [g179892ko15i001.gif]

 


continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and -157-#8983238089847286v115

GRAPHIC [g179892ko15i002.gif]

 


their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as an
Agent. (a) Any resignation by or removal of Goldman Sachs Bank USA as the
Administrative Agent pursuant to this Section 12.9 shall also constitute its
resignation or removal as Swingline Lender and Letter of Credit Issuer; provided
that, for the avoidance of doubt, (1) it shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Letter of Credit Issuer and all L/C Obligations with respect thereto (including
the right to require L/C Participants to make Revolving Credit Loans pro rata
based on their Revolving Credit Commitment Percentages of the applicable Unpaid
Drawing pursuant to Section 3.4(a)) and (2) it shall retain all the rights of
the Swingline Lender provided forhereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require Mandatory Borrowings pursuant to Section 2.1(d). Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and Letter of
Credit Issuer, (b) the retiring Swingline Lender and Letter of Credit Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Swingline
Lender and Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit issued by such Affiliate of the Administrative Agent
or the Administrative Agent, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring Letter of Credit Issuer
to effectively assume the obligations of the retiring Letter of Credit Issuer
with respect to such Letters of Credit. 12.10Withholding Tax. To the extent
required by any applicable law, the Administrative Agent may withhold from any
payment to any Lender under any Credit Document an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective) or if the
Administrative Agent reasonably determines applicable Agent (to applicable so),
fully that a payment was made to a Lender pursuant to this Agreement without
deduction of withholding Tax from such payment, such Lender shall indemnify the
Administrative the extent that the Administrative Agent has not already been
reimbursed by any Credit Party and without limiting the obligation of any
applicable Credit Party to do for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including penalties, additions to
Tax and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
Section 12.10. The agreements in Section 12.10 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, for purposes of this Section 12.10, the term Lender includes the
Swingline Lender and the Letter of Credit Issuers. 12.11Agents Under Security
Documents and Guarantee. Each Secured Party hereby further authorizes the
Administrative Agent or the Collateral Agent, as applicable, on behalf of and
for -150-#8983238089847286v115

GRAPHIC [g179892ko15i003.gif]

 


the benefit of the Secured Parties, to be the agent for and representative of
the Secured Parties with respect to the Collateral written consent or and the
Security Documents. Subject to Section 13.1, without further
-151-#8983238089847286v115

GRAPHIC [g179892ko15i004.gif]

 


authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to (a)
release any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent (or any sub-agent thereof) under any Credit Document (i)
upon the final Maturity Date and the payment in full (or Cash Collateralization)
of all Obligations (except for contingent indemnification obligations in respect
of which a claim has not yet been made and Secured Hedge Obligations and Secured
Cash Management Obligations), (ii) that is sold or to be sold or transferred as
part of or in connection with any sale or other transfer permitted hereunder or
under any other Credit Document to a Person that is not a Credit Party or in
connection with the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, (iii) if the property subject to such Lien is owned by a Guarantor,
upon the release of such Guarantor from its Guarantee otherwise in accordance
with the Credit Documents, (iv) as to the extent provided in the Security
Documents, (v) that constitutes Excluded Property or Excluded Stock and Stock
Equivalents or (vi) if approved, authorized or ratified in writing in accordance
with Section 13.1; (b) release any Guarantor from its obligations under the
Guarantee if such Person ceases to be a Restricted Subsidiary (or becomes an
Excluded Subsidiary) as a result of a transaction or designation permitted
hereunder; (c) subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Credit Document to the
holder of any Lien permitted under clause (vi) (solely with respect to Section
10.1(d)), and (ix) of the definition of Permitted Lien; and (d) enter into
subordination or intercreditor agreements with respect to Indebtedness to the
extent the Administrative Agent or the Collateral Agent is otherwise
contemplated herein as being a party to such intercreditor or subordination
agreement, including the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement. The Collateral Agent shall have its own independent
right to demand payment of the amounts payable by the Borrower under this
Section 12.11, irrespective of any discharge of the Borrower’s obligations to
pay those amounts to the other Lenders resulting from failure by them to take
appropriate steps in insolvency proceedings affecting the Borrower to preserve
their entitlement to be paid those amounts. Any amount due and payable by the
Borrower to the Collateral Agent under this Section 12.11 shall be decreased to
the extent that the other Lenders have received (and are able to retain) payment
in full of the corresponding amount under the other provisions of the Credit
Documents and any amount due and payable by the Borrower to the Collateral Agent
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 12.11. 12.12Right to Realize on Collateral and Enforce
Guarantee. Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents, and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights, and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights, and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale -152-#8983238089847286v115

GRAPHIC [g179892ko15i005.gif]

 


or other disposition. No holder of Secured Hedge Obligations
-153-#8983238089847286v115

GRAPHIC [g179892ko15i006.gif]

 


or Secured Cash Management Obligations shall have any rights in connection with
the management or release of any Collateral or of the obligations of any Credit
Party under this Agreement. No holder of Secured Hedge Obligations or Secured
Cash Management Obligations that obtains the benefits of any Guarantee or any
Collateral by virtue of the provisions hereof or of any other Credit Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender or Agent and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements and Secured Cash Management Agreements, unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the AdministrativeAgent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.
12.13Intercreditor Agreement Governs. The Administrative Agent, the Collateral
Agent, and each Lender (a) hereby agrees that it will be bound by and will take
no actions contrary to the provisions of any intercreditor agreement entered
into pursuant to the terms hereof, (b) hereby authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each intercreditor
agreement entered into pursuant to the terms hereof and to subject the Liens
securing the Secured Obligations to the provisions thereof, and (c) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness. Section 13. Miscellaneous. 13.1
Amendments, Waivers, and Releases. Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
as provided to the contrary under Section 2.14 or 2.15 or the fifth and sixth
paragraphs hereof in respect of Replacement Term Loans, and other than with
respect to any amendment, modification or waiver contemplated in the proviso to
clause (i) below, which shall only require the consent of the Lenders expressly
set forth therein and not Required (a) enter the Required Lenders, the Required
Lenders may, or, with the written consent of the Lenders, the Administrative
Agent and/or the Collateral Agent may, from time to time, into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or the Collateral Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that each such waiver and each such amendment,
supplement or modification shall be effective only in the specific instance and
for the specific purpose for which given; and provided, further, that no such
waiver and no such amendment, supplement or modification shall (x) (i) forgive
or reduce any portion of any Loan or extend the final scheduled maturity date of
any Loan or reduce the stated rate (it being understood that only the consent of
the Required Lenders shall be necessary to waive any obligation of the Borrower
to pay interest at the Default Rate or amend Section 2.8(c)), or forgive any
portion thereof, or extend the date for the payment, of any principal, interest
or fee hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Letter of Credit beyond the L/C Facility Maturity -154-#8983238089847286v115

GRAPHIC [g179892ko15i007.gif]

 


Date, or amend or modify any provisions of Sections 5.3(a) (with respect to the
ratable allocation of any payments only) 13.8(a) or 13.20, or make any Loan,
interest, Fee or other amount payable in any currency -155-#8983238089847286v115

GRAPHIC [g179892ko15i008.gif]

 


other than expressly provided herein, in each case without the written consent
of each Lender directly and adversely affected thereby; provided that a waiver
of any condition precedent in Section 6 or 7 of this Agreement, the waiver of
any Default, Event of Default, default interest, mandatory prepayment or
reductions, any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof or the waiver of any
other covenant shall not constitute an increase of any Commitment of a Lender, a
reduction or forgiveness in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal, premium or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment, in each case for purposes of this clause
(i), or (ii) consent to the assignment or transfer by the Borrower of its rights
and obligations under any Credit Document to which it is a
party(exceptaspermitted pursuantto Section 10.3), in each case without the
written consent of each Lender directly and adversely affected thereby, or (iii)
amend, modify or waive any provision of Section 12 without the written consent
of the then-current Administrative Agent and Collateral Agent in a manner that
directly and adversely affects such Person, or (iv) amend, modify or waive any
provision of Section 3 with respect to any Letter of Credit without the written
consent of the Letter of Credit Issuer to the extent such amendment,
modification or waiver directly and adversely affects the Letters of Credit
Issuer, or (v) amend, modify or waive any provisions (including the waiver of
any conditions set forth in Section 6 or 7 of this Agreement) which directly
affects Lenders under one or more Facilities and does not directly affect
Lenders under any other Facilities, in each case, without the written consent of
the Required Facility Lenders under such applicable Facility or Facilities (and
in the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility); provided however that the
waivers described in this clause (v) shall not require the consent of any
Lenders other than the Required Facility Lenders under such Facility or
Facilities; (vi) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender in a manner
that directly and adversely affects such Person, or (vii) change any Revolving
Credit Commitment to a Term Loan Commitment, or change any Term Loan Commitment
to a Revolving Credit Commitment, in each case without the prior written consent
of each Lender directly and adversely affected thereby, or (viii) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees, the First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement or this Agreement) or release all or substantially
all of the Collateral under the Security Documents (except as expressly
permitted by the Security Documents, the First Lien Intercreditor Agreement, the
Second Lien Intercreditor Agreement or this Agreement) without the prior written
consent of each Lender, or (ix) decrease the Initial Term Loan Repayment Amount
applicable to Initial Term Loans or extend any scheduled Initial Term Loan
Repayment Date applicable to Initial Term Loans, in each case without the
written consent of each Lender directly and adversely affected thereby, or (x)
reduce the percentages specified in the definitions of the term Required
Lenders, Required Revolving Credit Lenders or Required Initial Term Loan Lenders
or amend, modify or waive any provision of this Section 13.1 that has the effect
of decreasing the number of Lenders that must approve any amendment,
modification or waiver, without the written consent of each Lender, (y)
notwithstanding anything to the contrary in clause (x), (i) extend the final
expiration date of any Lender’s Commitment or (ii) increase the aggregate amount
of the Commitments of any Lender, in each case, without the written consent of
such Lender, or (z) in connection with an amendment that addresses solely a
repricing transaction in which any Class of Term Loans is refinanced with a
replacement Class of Term Loans bearing (or is modified in such a manner such
that the resulting Term Loans bear) a lower Effective Yield (a “Permitted
Repricing Amendment”), only the consent of the Lenders holding Term Loans
subject to such permitted repricing transaction that will continue as a Lender
in respect of the repriced tranche of Term Loans or modified Term Loans.
-156-#8983238089847286v115

GRAPHIC [g179892ko15i009.gif]

 


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of -157-#8983238089847286v115

GRAPHIC [g179892ko15i010.gif]

 


such Lender may not be increased or extended without the consent of such Lender
and (y) for any such amendment, waiver or consent that treats such Defaulting
Lender disproportionately from the other Lender of the same Class (other than
because of its status as a Defaulting Lender). Notwithstanding the foregoing,
only the Required Revolving Credit Lenders shall have the ability to waive,
amend, supplement or modify the covenant set forth in Section 10.9 (or the
defined terms to the extent used therein but not as used in any other Section of
this Agreement) or Section 11 (solely as it relates to Section 10.9). Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the affected Lenders and shall be binding upon the Borrower, such
Lenders, the Administrative Agent and all future holders of the affected Loans.
In the case of any waiver, the Borrower, the Lenders and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Credit Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, it being understood that no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender. Notwithstanding the foregoing, in addition to any credit
extensions and related Joinder Agreement(s) effectuated without the consent of
Lenders in accordance with Section 2.14, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans and the Revolving Credit Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Term Loans and the Revolving
Credit Loans. In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans
(plus an amount equal to all accrued butunpaidinterest, fees, premiums, and
expenses incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the
Initial Term Loan Maturity Date, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), and (d)
the covenants, events of default and guarantees shall be not materially more
restrictive (taken as a whole) (as determined in good faith by the Borrower) to
the Lenders providing such Replacement Term Loans than the covenants, events of
default and guarantees applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants, events of default and guarantees
applicable to any period after the maturity date in respect of the Refinanced
Term Loans in effect immediately prior to such refinancing.
-158-#8983238089847286v115

GRAPHIC [g179892ko15i011.gif]

 


The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of thisAgreement and the payment of all
Obligations hereunder(except for(w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) Cash Collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the Letter of Credit Issuer and (z) Secured Cash Management
Obligations), (ii) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Credit Party, to the
extent such sale or other disposition ismade in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the second following sentence), (vi) as required to effect
any sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents, and (vii)
if such assets constitute Excluded Property or Excluded Stock or Stock
Equivalents. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be released from the Guarantees
upon consummation of any transaction not prohibited hereunder resulting in such
Subsidiary ceasing to constitute a Restricted Subsidiary. The Lenders hereby
authorize the Administrative Agent and the
CollateralAgent,asapplicable,toexecute anddeliveranyinstruments,documents,and
agreements necessary or desirable to evidence and confirm the release of any
Guarantor or Collateral pursuant to the foregoing provisions of this paragraph,
all without the further consent or joinder of any Lender. Notwithstanding
anything herein to the contrary, the Credit Documents may be amended to add
syndication or documentation agents and make customary changes and references
related thereto with the consent of only the Borrower and the Administrative
Agent. Notwithstanding anything in this Agreement (including, without
limitation, this Section 13.1) or any other Credit Document to the contrary, (i)
this Agreement and the other Credit Documents may be amended to effect an
incremental facility or extension facility pursuant to Section 2.14 (and the
Administrative Agent and the Borrower may effect such amendments to this
Agreement and the otherCredit Documents without the consent of any other party
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms of any such
incremental facility or extension facility); (ii) no Lender consent is required
to effect any amendment or supplement to the First Lien Intercreditor Agreement,
Second Lien IntercreditorAgreementorotherintercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of addingthe holders of
any Indebtedness as expressly contemplated by the terms of the First Lien
Intercreditor Agreement, Second Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in
-159-#8983238089847286v115

GRAPHIC [g179892ko15i012.gif]

 


any material respect, to the interests of the Lenders taken as a whole);
provided, further, that no such agreement shall amend, modify or otherwise
directly and adversely affect -160-#8983238089847286v115

GRAPHIC [g179892ko15i013.gif]

 


the rights or duties of the Administrative Agent hereunder or under any other
Credit Document without the prior written consent of the Administrative Agent;
(iii) any provision of this Agreement or any other Credit Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Administrative Agent and the
Borrower) or (y) effect administrative changes of a technical or immaterial
nature (including to effect changes to the terms and conditions applicable
solely to the Letter of Credit Issuers in respect of issuances of Letters of
Credit); provided that, in each case, such amendment shall be deemed approved by
the Lenders if the Lenders shall have received at least five Business Days’
prior written notice of such change and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iv) guarantees, collateral documents and related
documents executed by Credit Parties in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with any other Credit Document, entered into, amended, supplemented or waived,
without the consent of any other Person, by the applicable Credit Party or
Credit Parties and the Administrative Agent or the Collateral Agent in its or
their respective sole discretion, to (A) effect the granting, perfection,
protection, expansion orenhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law or advice of counsel to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
(as reasonably determined by the Administrative Agent and the Borrower) or to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Credit Documents. Notwithstanding
anything in this Agreement or any Security Document to the contrary, the
Administrative Agent may, in its sole discretion, grant extensions of time for
the satisfaction of any of the requirements under Sections 9.12, 9.13 and 9.14
or any Security Documents in respect of any particular Collateral or any
particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document. 13.2 Notices.
Unlessotherwiseexpresslyprovidedherein,allnoticesandother communications
provided for hereunder or under any other Credit Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows: (a)if to the Borrower, the Administrative Agent, the
Collateral Agent, a Letter of Credit Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 13.2 or to such other address,facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and (b) if to any other Lender, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Collateral Agent, the
-161-#8983238089847286v115

GRAPHIC [g179892ko15i014.gif]

 


Letter of Credit Issuers and the Swingline Lender.; -162-#8983238089847286v115

GRAPHIC [g179892ko15i015.gif]

 


(c) A copy of all communications and notices provided by or to the Borrower
hereunder shall be provided to Davis Polk, as counsel to the Amendment No. 1
Consenting Lenders, at the following address: Davis Polk & Wardwell LLP 450
Lexington Avenue New York, NY 10017 Attn: Damian S. Schaible Michelle M. McGreal
damian.schaible@davispolk.com michelle.mcgreal@davispolk.com All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, three Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail, when
delivered; provided that notices and other communications to the Administrative
Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not
be effective until received. 13.3 No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers, and privileges provided by law. 13.4Survival of
Representations and Warranties. All representations and warranties made
hereunder, in the other Credit Documents and in any document, certificate or
statement delivered pursuanthereto or in connection herewith shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
13.5 Payment of Expenses; Indemnification. (a) The Borrower agrees (i) to pay or
reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any amendment,
supplement, modification to, waiver and/or enforcement this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cahill Gordon & Reindel LLP (or such other counsel as may
be agreed by the Administrative Agent and the Borrower), one counsel in each
relevant local jurisdiction with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
all such out-of-pocket costs and expenses incurred during any workout or
restructuring and including the reasonable fees, disbursements and #89832380v1
-163-

GRAPHIC [g179892ko15i016.gif]

 


other charges of one firm or counsel to the Administrative Agent and the
Collateral Agent, and, to the extent required, one firm or local counsel in each
relevant local jurisdiction with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed (which may include a single special counsel
acting in multiple jurisdictions), and (iii) to pay all reasonable and
documented fees, costs and expenses of Davis Polk, as counsel to the Amendment
No. 1 Consenting Lenders, incurred in connection with the enforcement or
preservation of any rights under this Agreement, Amendment No. 1, the other
Credit Documents and any such other documents, including all such fees, costs
and expenses incurred during any workout or restructuring, provided that from
and after the Amendment No. 1 Effective Date, in the event that Davis Polk
reasonably believes that such fees, costs and expenses will exceed $25,000 in
the aggregate for any one month, Davis Polk shall provide written notice thereof
to the Borrower, along with a summary explanation of such expected fees, costs
and expenses for such month, (iv) to pay, indemnify and hold harmless each
Lender, each Agent, each Letter of Credit Issuer and their respective Related
Parties (without duplication) (the “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, obligations, demands, actions,
judgments, suits, costs, expenses, disbursements or penalties of any kind or
nature whatsoever (and the reasonable and documented out-of-pocket fees,
expenses, disbursements and other charges of one firm of counsel for all
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Person), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel relating to any acting in multiple jurisdictions)) of any such
Indemnified Person arising out of or #89832380v1 -164-

GRAPHIC [g179892ko15i017.gif]

 


action, claim, litigation, investigation or other proceeding (regardless of
whether such Indemnified Personis a party thereto or whether or not such action,
claim, litigation or proceeding was brought by the Borrower, any of its
Subsidiaries or any other Person), arising out of, or with respect to the
Transactions or to the execution, enforcement, delivery, performance and
administration of this Agreement, the otherCredit Documents and any such other
documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence, Release or threatened Release of Hazardous Materials relating
in any way to the Borrower or any of its Subsidiaries (all the foregoing in this
clause (iiiv), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to any Indemnified Person with
respect to indemnified liabilities to the extent arising from (i) the gross
negligence, bad faith or willful misconduct of such Indemnified Person or any of
its Related Parties as determined in a final and non-appealable judgment of a
court of competent jurisdiction, (ii) a material breach of the obligations of
such Indemnified Person or any of its Related Parties under the terms of this
Agreement by such Indemnified Person or any of its Related Parties as determined
in a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among Indemnified Persons that does not involve
an act or omission by the Borrower or its Restricted Subsidiaries; provided the
Agents, to the extent acting in their capacity as such, shall remain indemnified
in respect of such proceeding, to the extent that neither of the exceptions set
forth in clause (i) or (ii) of the immediately preceding proviso applies to such
person at such time. The agreements in this Section 13.5 shall survive repayment
of the Loans and all other amounts payable hereunder. This Section 13.5 shall
not apply with respect to Taxes, other than any Taxes that represent losses,
claims, damages, liabilities, obligations, penalties, actions, judgments, suits,
costs, expenses or disbursements arising from any non-Tax claim. (b) No Credit
Party nor any Indemnified Person shall have any liability for any special,
punitive, indirect or consequential damages resulting from this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the ClosingDate);provided that the foregoing
shall not limit the Borrower’s indemnification obligations to the Indemnified
Persons pursuant to Section 13.5(a) in respect of damages incurred or paid by an
Indemnified Person to a third party. No Indemnified Person shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of any Indemnified Person or any of
its Related Parties as determined by a final and non-appealable judgment of a
court of competent jurisdiction. 13.6 Successors and Assigns; Participations and
Assignments. (a) parties hereto The provisions of this Agreement shall be
binding upon and inure to the benefit of the and their respective successors and
assigns permitted hereby, except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in clause (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the #89832380v1 -165-

GRAPHIC [g179892ko15i018.gif]

 


Collateral Agent, the Letter of Credit Issuers and the Lenders and each other
Person entitled to indemnification this Agreement. under Section 13.5) any legal
or equitable right, remedy or claim under or by reason of #89832380v1 -166-

GRAPHIC [g179892ko15i019.gif]

 


(b) (i) Subject to the conditions set forth in clause (b)(ii) below and Section
13.7, any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of: (A)
the Borrower; provided that the Borrower shall be deemed to have consented to
any such assignment of the Term Loans unless it shall have objected thereto by
written notice to the Administrative Agent within ten Business Days after having
received notice thereof; provided, further, that no consent of the Borrower
shall be required for (1) an assignment of Term Loans to (X) a Lender, (Y) an
Affiliate of a Lender, or (Z) an Approved Fund, (2) an assignment of Loans or
Commitments to any assignee if an Event of Default under Section 11.1 or Section
11.5 (with respect to the Borrower) has occurred and is continuing or (3) any
assignments between Goldman Sachs Bank USA and Goldman Sachs Lending Partners
LLC; and (B) the Administrative Agent (not to be unreasonably withheld or
delayed) and, in the case of Revolving Credit Commitments or Revolving Credit
Loans only, the Swingline Lender and the Letter of Credit Issuers; provided that
no consent of the Administrative Agent shall be required for an assignment of
any Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, further that no consent of the Administrative Agent, the Swingline
Lender or any Letter of Credit Issuer shall be required for any assignments
between Goldman Sachs Bank USA and Goldman Sachs Lending Partners LLC.
Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments, the Borrower or any of its Subsidiaries. For the
avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring and enforcing the list of Persons who are Disqualified
Lenders at any time. (ii) Assignments shall be subject to the following
additional conditions: (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in
the case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided, further, that contemporaneous assignments by a Lender and
its Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as
#8983238089847286v115 -167-

GRAPHIC [g179892ko15i020.gif]

 


one assignment), if any; (B) each partial assignment shall be made as an
assignment of a proportionate part of all the this assigning Lender’s rights and
obligations under this Agreement; provided that #8983238089847286v115 -168-

GRAPHIC [g179892ko15i021.gif]

 


clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans; (C) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system or other method reasonably acceptable to the
Administrative Agent, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment; provided, further, that such recordation fee shall not be
payable in the case of assignments by any Affiliate of the Joint Bookrunners;
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent administrative questionnaire inaform approvedbythe
Administrative Agent(the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and an (E) any assignment to the
Borrower or any Subsidiary shall also be subject to the requirements of Section
13.6(h). For the avoidance of doubt, the Administrative Agent bears no
responsibility for tracking or monitoring assignments to or participations by
any Disqualified Lender. (iii) Subject to acceptance and recording thereof
pursuant to clause (b)(v) of this Section 13.6, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have Lender thereunder be released from the rights and
obligations of a Lender under this Agreement, and the assigning shall, to the
extent of the interest assigned by such Assignment and Acceptance, its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section 13.6. For the
avoidance of doubt, in case of an assignment to a new Lender pursuant to this
Section 13.6, (i) the Administrative Agent, the new Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the new Lender been an original
Lender signatory to this Agreement with the rights and/or obligations acquired
or assumed by it as a result of the assignment and to the extent of the
assignment the assigning Lender shall each be released from further obligations
under the Credit Documents and (ii) the benefit of each Security Document shall
be maintained in favor of the new Lender. (iv)The Administrative Agent, acting
for this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans (and stated
interest amounts) and any payment made by a Letter of Credit Issuer under any
Letter of Credit owing to each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, -160-#8983238089847286v115

GRAPHIC [g179892ko15i022.gif]

 


notwithstanding notice to the -161-#8983238089847286v115

GRAPHIC [g179892ko15i023.gif]

 


contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent, the Letter of Credit Issuers, the Administrative Agent and its
Affiliates and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice. (v)Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and applicable
tax forms (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
and any written consent to such assignment required by clause (b) of this
Section 13.6, the Administrative Agent shall promptly accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (b)(v). (c) the Letter of (i) Any Lender may, without
the consent of the Borrower or the Administrative Agent, Credit Issuers or the
Swingline Lender, sell participations to one or more banks or other entities
(other than (x) a natural person, (y) the Borrower and its Subsidiaries and (z)
any Disqualified Lender provided, however, that, notwithstanding clause (y)
hereof, participations may be sold to Disqualified Lenders unless a list of
Disqualified Lenders has been made available to all Lenders) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (C) the
Borrower, the Administrative Agent, the Letter of Credit Issuers and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring and enforcing the list of Disqualified Lenders or the
sales of participations thereto at any time. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i) and (vii) of the
second proviso to Section 13.1 that affects such Participant. Subject to clause
(c)(ii) of this Section 13.6, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent
as if it were a Lender (subject to the Lender and had acquired its including the
requirements of limitations and requirements of those Sections as though it were
a interest by assignment pursuant to clause (b) of this Section 13.6, clause (e)
of Section 5.4) (it being agreed that any documentation required under Section
5.4(e) shall be provided to the participating Lender)). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section
13.8(b) as though it were a Lender; provided such Participant shall be subject
to Section 13.8(a) as though it were a Lender. (ii) A Participant shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4
than the applicable Lender would have been entitled to receive absent the sale
of such the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent (which consent shall not be unreasonably withheld). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest
amounts) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this -162-#8983238089847286v115

GRAPHIC [g179892ko15i024.gif]

 


Agreement notwithstanding any notice -163-#8983238089847286v115

GRAPHIC [g179892ko15i025.gif]

 


to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. (d) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, or other central bank having jurisdiction over such Lender and
this Section 13.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. (e) Participant,
prospective Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any secured creditor of such Lender or assignee (each, a
“Transferee”) and any Transferee any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement. (f) The words “execution,” “signed,” “signature,” and words
of like import in any Assignment and Acceptance shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. (g) SPV Lender.
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans -164-#8983238089847286v115

GRAPHIC [g179892ko15i026.gif]

 


to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This Section 13.6(g)
may not be amended without the written consent of the SPV. Notwithstanding
anything to the contrary in this Agreement but subject to the following
sentence, each SPV shall be entitled to the benefits of Sections 2.10, 2.11, 3.5
and 5.4 to the same extent as if it were a Lender (subject to the limitations
and requirements of those Sections as though it were a Lender and had acquired
its interest by assignment pursuant to clause (b) of this Section 13.6,
including the requirements of clause (e) of Section 5.4 (it being agreed that
any documentation required under Section 5.4(e) shall be provided to the
Granting Lender)). Notwithstanding the prior sentence, an SPV shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4
than its Granting Lender would have been entitled to receive absent the grant to
such SPV, unless such grant to such SPV is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld). (h)
Notwithstanding anything to the contrary contained herein, (x) any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to the Borrower or any Affiliate and (y)
the Borrower and any Affiliate may, from time to time, purchase or prepay Term
Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Auction Agent or
(2) open market purchases; provided that (I) at the time of such assignment, no
Event of Default shall have occurred and be continuing, (II) any Term Loans
acquired by the Borrower or any of its controlled Affiliates shall be retired
and cancelled promptly upon the acquisition thereof, and (III) no Term Loans
shall be purchased by the Borrower or any Affiliate with the proceeds of any
Revolving Loans. (h) [reserved]. None of the Borrower or any Subsidiary of the
Borrower shall be required to make any representation that it is not in
possession of information which is not publicly available and/or material with
respect to the Borrower and its Subsidiaries or their respective securities for
purposes of U.S. federal and state securities laws. 13.7 Replacements of Lenders
Under Certain Circumstances. (a) Commitment The Borrower shall be permitted (x)
to replace any Lender or (y) terminate the of such Lender or Letter of Credit
Issuer, as the case may be, and (1) in the case of a Lender (other than a Letter
of Credit Issuer), repay all Obligations of the Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of a Letter of Credit Issuer, repay all
Obligations of the Borrower owing to of Credit Letter of such Letter of Credit
Issuer Issuer as of such termination Credit Issuer any Letters of relating to
the Loans and participations held by such Letter date and cancel or backstop on
terms satisfactory to such Credit issued by it that (a) requests reimbursement
for amounts owing pursuant to Sections 2.10, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirements of
Law, (ii) no Event of Default under Sections 11.1 or 11.5 shall have occurred
and be continuing at the time of such replacement, (iii) the Borrower shall
repay (or the replacement bank or institution shall purchase, at par) all Loans
and other amounts pursuant to Sections 2.10, 2.11, 3.5 or 5.4, as the case may
be, owing to such replaced -165-#8983238089847286v115

GRAPHIC [g179892ko15i027.gif]

 


Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, an Affiliate of the Lender or Approved
Fund, and the terms and -166-#8983238089847286v115

GRAPHIC [g179892ko15i028.gif]

 


conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6 (provided that unless otherwise agreed the Borrower
shall be obligated topay the registration and processing fee referred to
therein), and (vii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. If any Lender (such Lender, a “Non-Consenting
Lender”) has failed to consent to a (b) proposed amendment, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
either (i) all of the Lenders directly and adversely affected or (ii) all of the
Lenders, and, in each directly and adversely have the right (unless case, with
respect to which the Required Lenders (or at least 50.1% of the affected
Lenders) shall have granted their consent, then, the Borrower shall such
Non-Consenting Lender grants such consent) to (x) replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign its Loans, and its
Commitments hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (to the extent such consent would be required under Section
13.6) or to terminate the Commitment of such Lender or Letter of Credit Issuer,
as the case may be, and (1) in the case of a Lender (other than a Letter of
Credit Issuer), repay all Obligations of the Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of a Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by such Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it); provided that (a) all
Obligations hereunder of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon, and (c) the Borrower shall pay
to such Non-Consenting Lender the amount, if any, owing to such Lender pursuant
to Section 5.1(b). In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacementLender shall
otherwise comply with Section 13.6. 13.8 Adjustments; Set-off. (a) Except as
contemplated in Section 13.6 or elsewhere herein, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. (b) After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without
-167-#8983238089847286v115

GRAPHIC [g179892ko15i029.gif]

 


prior notice notice being to the Credit Parties but with the prior consent of
the Administrative Agent, any such -168-#8983238089847286v115

GRAPHIC [g179892ko15i030.gif]

 


expressly waived by the Credit Parties to the extent permitted by applicable
law, upon any amount becoming due and payable by the Credit Parties hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final) (other than payroll, trust, tax,
fiduciary, and petty cash accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Credit Parties. Each Lender agrees promptly to notify the Credit
Parties and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. 13.9Counterparts. This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by facsimile or other electronic transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
13.10Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 13.11Integration. This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents. 13.12GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH
LETTEROFCREDITSHALLBEGOVERNEDBY,ANDCONSTRUEDIN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. 13.13Submission to Jurisdiction; Waivers. Each party hereto
irrevocably and unconditionally: (a)submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party to the exclusive general jurisdiction of the
courts of the State of New York or the courts of the United States for the
Southern District of New York, in each case sitting in New York City in the
Borough of Manhattan, and appellate courts from any thereof; (b) consents that
any such action or proceeding shall be brought in such courts and waives (to the
extent permitted by applicable law) any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same or to commence or support any such action or proceeding
in any other courts; -169-#8983238089847286v115

GRAPHIC [g179892ko15i031.gif]

 


(c) agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2; (d)
agrees that nothing herein shall affect the right of the Administrative Agent,
any Lender or another Secured Party to effect service of process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Borrower or any other Credit Party in any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5. 13.14Acknowledgments. The
Borrower hereby acknowledges that: (a) it has been advised by counsel in the
negotiation, execution, and delivery of this Agreement and the other Credit
Documents; (b)(i)the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders and the other Agents on the other hand, and the Borrower and the other
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii)in connection with the process leading to
such transaction, each of the Administrative Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees, or any other Person; (iii)
neither the Administrative Agent nor any other Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Credit Party with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or other Agent has advised or is currently
advising the Borrower, the other Credit Parties or their respective Affiliates
on other matters) and neither the Administrative Agent or other Agent has any
obligation to the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(iv)the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
-170-#8983238089847286v115

GRAPHIC [g179892ko15i032.gif]

 


thatdiffer from Administrative those of the Borrower and their Affiliates, and
neither the -171-#8983238089847286v115

GRAPHIC [g179892ko15i033.gif]

 


Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby agrees that it will not claim
that any Agent owes a fiduciary or similar duty to the Credit Parties in
connection with the Transactions contemplated hereby and waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and (c) no joint venture is created hereby
or by the other Credit Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower, on the
one hand, and any Lender, on the other hand. 13.15WAIVERS OF JURY TRIAL. EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16Confidentiality. The Administrative Agent, each other Agent and each Lender
(collectively, the “Restricted Persons” and, each a “Restricted Person”) shall
treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or
obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower promptly thereof prior to disclosure), (b)
upon the request or demand of any regulatory authority having jurisdiction over
such Restricted Person or any of its Affiliates (in which case such Restricted
Person agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority) to the
extentpracticable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (c) to the extent
that such Confidential Information becomes publicly available other than by
reason of improper disclosure by such Restricted Person or any of its affiliates
or any related parties thereto in violation of any confidentiality obligations
owing under this Section 13.16, (d) to the extent that such Confidential
Information is received by such Restricted Person from a third party that is
not, to such Restricted Person’s knowledge, subject to confidentiality
obligations owing to any Credit Party or any of their respective subsidiaries or
affiliates, (e) to the extent that such Confidential Information was already in
the possession of the Restricted Persons prior to any duty or
-172-#8983238089847286v115

GRAPHIC [g179892ko15i034.gif]

 


other undertakingof confidentiality or is independently developed by the
Restricted Persons without the use of such Confidential Information, (f) to such
Restricted Person’s affiliates and to its and their respective officers,
-173-#8983238089847286v115

GRAPHIC [g179892ko15i035.gif]

 


directors, partners, employees, legal counsel, independent auditors, and other
experts or agents who need to know such Confidential Information in connection
with providing the Loans or action as an Agent hereunder and who are informed of
the confidential nature of such Confidential Information and who are subject to
customary confidentiality obligations of professional practice or who agree to
be bound by the terms of this Section 13.16 (or confidentiality provisions at
least as restrictive as those set forth in this Section 13.16) (with each such
Restricted Person, to the extent within its control, responsible for such
person’s compliance with this paragraph), (g) to potential or prospective
Lenders, hedge providers (orother derivative transaction counterparties) (any
such person, a “Derivative Counterparty”), participantsor assignees, in each
case who agree (pursuant to customary provisions disclosure syndication
practice) to be bound by the terms of this Section 13.16 (or confidentiality at
least as restrictive as those set forth in this Section 13.16); provided that
(i) the of any such Confidential Information to any Lenders, Derivative
Counterparties or prospective Lenders, Derivative Counterparties or participants
or prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender, Derivative Counterparty or
prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the customary market standards for event require “click through”
or standard syndication processes of such Restricted Person or dissemination of
such type of information, which shall in any other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by any Restricted Person to whom a list of Disqualified
Lenders has been made available to any person that is at such time a
Disqualified Lender, (h) for purposes of establishing a “due diligence” defense,
or (i) to rating agencies in connection with obtaining ratings for the Borrower
and the Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than the Borrower, its Subsidiaries or its Affiliates,
(ii) the Administrative Agent shall not be responsible for compliance with this
Section 13.16 by any other Restricted Person (other than its officers, directors
or employees), (iii) in no event shall any Lender, the Administrative Agent or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any of its Subsidiaries, and (iv) each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration, settlement and management of this Agreement and the other
Credit Documents. 13.17Direct Website Communications. The Borrower may, at its
option, provide to the Administrative Agent any information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents, including, without limitation, all notices, requests,
financial statements, financial, and other reports, certificates, and other
information materials, but excluding any such communication that (A) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto, (B) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (C)
provides notice of any default or event of default under this Agreement or (D)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format -174-#8983238089847286v115

GRAPHIC [g179892ko15i036.gif]

 


reasonably acceptable to the Administrative Agent to the Administrative Agent at
an email address request provided by the Administrative Agent the from time to
time; provided that (i) upon written by the Administrative Agent,
-175-#8983238089847286v115

GRAPHIC [g179892ko15i037.gif]

 


Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents. Nothing
in this Section 13.17 shall prejudice the right of the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document. The
AdministrativeAgentagreesthatthereceiptoftheCommunicationsbythe Administrative
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Credit
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address. (a) Lenders by transmission Agents, the The Borrower
further agrees that any Agent may make the Communications available to posting
the Communications on Intralinks or a substantially similar electronic system
(the “Platform”), so long as the access to such Platform (i) is limited to the
Lenders and Transferees or prospective Transferees and (ii) remains subject to
the the confidentiality requirements set forth in Section 13.16. (b) THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR
INFORMATIONPROVIDEDBYTHECREDIT PARTIES(THE“BORROWER MATERIALS”) OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties” and each an “Agent
Party”) have any liability to the Borrower, any Lender, or any other Person for
losses, claims, damages, liabilities, or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the internet, except to the
extent the liability of any Agent Party resulted from such Agent Party’s (or any
of its Related Parties’ (other than any trustee or advisor)) gross negligence,
bad faith or willful misconduct or material breach of the Credit Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction. (c) The Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to the Borrower, the Subsidiaries
or their securities) and, if documents or notices required to be delivered
pursuant to the Credit Documents or otherwise are being distributed through the
Platform, any document or notice that the Borrower has indicated contains only
publicly available information with -176-#8983238089847286v115

GRAPHIC [g179892ko15i038.gif]

 


respect to the -177-#8983238089847286v115

GRAPHIC [g179892ko15i039.gif]

 


Borrower may be posted on that portion of the Platform designated for such
public-side Lenders. If the Borrower has not indicated whether a document or
notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Borrower, the Subsidiaries and their securities.
Notwithstanding the foregoing, the Borrower shall use commercially reasonable
efforts to indicate whether any document or notice contains only publicly
available information; provided, however, that the following documents shall be
deemed to be marked“PUBLIC,” unless the Borrower notifies the Administrative
Agent promptly that any such document contains material nonpublic information:
(1) the Credit Documents, (2) any notification of changes in the terms of the
Credit Facility and (3) all financial statements and certificates delivered
pursuant to Sections 9.1(a),(b) and (d). 13.18USA PATRIOT Act. Each Lender
hereby notifies each Credit Party that, pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify, and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
to identify each Credit Party in accordance with the Patriot Act. 13.19Payments
Set Aside. To the extent that any payment by or on behalf of the Borrower is
made to any Agent or any Lender, or any Agent or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver, or
any other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
13.20No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exerciseof rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders or creditors. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory -170-#8983238089847286v115

GRAPHIC [g179892ko15i040.gif]

 


 

services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto. 13.21Nature of Borrower Obligations. (a) Notwithstanding anything to
the contrary contained elsewhere in this Agreement, it is understood and agreed
by the various parties to this Agreement that all of the Borrower’s Obligations
to repay principal of, interest on, and all other amounts with respect to, all
Loans, L/C Obligations and all other Obligations of the Borrower pursuant to
this Agreement (including, without limitation, all fees, indemnities, taxes and
other Obligations in connection therewith or in connection with the related
Commitments) shall be guaranteed pursuant to, and in accordance with the terms
of, the Guarantee. (b) The obligations of the Borrower with respect to the
Borrower’s Obligations are independent of the obligations of any Guarantor under
its guaranty of the Borrower’s Obligations, and a separate action or actions may
be brought and prosecuted against the Borrower, whether or not any such
Guarantor is joined in any such action or actions. The Borrower waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. (c) The Borrower
authorizes the Administrative Agent and the Lenders without notice or demand
(except as shall be required by the Credit Documents and applicable statute that
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to: (i) exercise or refrain from exercising any rights against
any Guarantor or others or otherwise act or refrain from acting; (ii)apply any
sums paid by any other Person, howsoever realized or otherwise received to or
for the account of the Borrower to any liability or liabilities of such other
Person regardless of what liability or liabilities of such other Person remain
unpaid; and/or (iii) Agreement or other Person. consent to or waive any breach
of, or act, omission or default under, this any of the instruments or agreements
referred to herein, or otherwise, by any (d)It is not necessary for the
Administrative Agent or any other Lender to inquire into the capacity or powers
of the Borrower or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf. (e) The Borrower
waives any right to require the Administrative Agent or the other Lenders to (i)
proceed against any Guarantor or any other party, (ii) proceed against or
exhaust any security held from any Guarantor or any other party or (iii) pursue
any other remedy in the Administrative Agent’s or the Lenders’ power whatsoever.
The Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from the Borrower, any Guarantor or any other party
or on or arising out of any defense of any Guarantor or any other party other
than payment in full in cash of the Obligations of the Credit Parties,
including, without limitation, any defense based on or arising out of the
disability of any Guarantor or any other party, or the unenforceability of the
Obligations of the Borrower or any part thereof from any cause, in each case
other than as a result of the payment in full in cash of the Obligations of the
Borrower. (f) All provisions contained in any Credit Document shall be
interpreted consistently with this -171-#8983238089847286v115

GRAPHIC [g179892ko17i001.gif]

 


Section 13.21 to the extent possible. -172-#8983238089847286v115

GRAPHIC [g179892ko17i002.gif]

 


13.22Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a)the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. 13.23Flood Matters. Each of
the parties hereto acknowledges and agree that, if there are any Mortgaged
Properties that are improved with a building (as defined in the applicable flood
regulations), any increase, extension, or renewal of any of the Loans or
Commitments shall be subject to (and conditioned upon) the prior delivery to all
Lenders, at least ten (10) Business Days, if no such Mortgaged Property is in a
“special flood hazard area” and forty-five (45) days, if any such Mortgaged
Property is in a “special flood hazard area” of: (A) a completed flood hazard
determination from a third party vendor; (B) if such real property is located in
a “special flood hazard area”, (1) a notification to the applicable Lender(s) of
that fact and (if applicable) notification to the applicable Lender(s) that
flood insurance coverage is not available and (2) evidence of receipt by the
applicable Lender(s) of such notice; and (C) if required by applicable flood
regulations, evidence of required flood insurance as required by Section 9.3
hereof. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] -173-#8983238089847286v115

GRAPHIC [g179892ko17i003.gif]

 


Exhibit B Amended Credit Agreement [Signature Page to First Amendment and
Limited Waiver to Credit Agreement] Error! Unknown document property name.

GRAPHIC [g179892ko17i004.gif]

 


Execution Version CREDIT AGREEMENT dated as of January 19, 2017 as amended by
the First Amendment and Limited Waiver dated as of July 19, 2017 among
SYNCHRONOSS TECHNOLOGIES, INC., as the Borrower, The Several Lenders from Time
to Time Parties Hereto, GOLDMAN SACHS BANK USA, as the Administrative Agent, the
Collateral Agent, the Swingline Lender, a Letter of Credit Issuer and a Lender,
and GOLDMAN SACHS BANK USA, CREDIT SUISSE SECURITIES (USA) LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, KEYBANC CAPITAL MARKETS INC. and WELLS
FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint Bookrunners
#89847286v15

GRAPHIC [g179892ko17i005.gif]

 


TABLE OF CONTENTS Page Section 1.
Definitions...........................................................................................................................
1 1.1 1.2 1.3 1.4 1.5 1.6 1.7 1.8 1.9 1.10 1.11 1.12 Defined
Terms.....................................................................................................................
1 Other Interpretive Provisions
............................................................................................
61 Accounting Terms
.............................................................................................................
62
Rounding...........................................................................................................................
62 References to Agreements, Laws, Etc
...............................................................................
63 Exchange Rates
.................................................................................................................
63 Rates
.................................................................................................................................
63 Times of
Day.....................................................................................................................
63 Timing of Payment or Performance
..................................................................................
63 Certifications
.....................................................................................................................
63 Compliance with Certain Sections
....................................................................................
63 Pro Forma and Other Calculations
....................................................................................
64 Section 2. Amount and Terms of Credit
............................................................................................
66 2.1 2.2 2.3 2.4 2.5 2.6 2.7 2.8 2.9 2.10 2.11 2.12 2.13 2.14 2.15 2.16
Commitments
....................................................................................................................
66 Minimum Amount of Each Borrowing; Maximum Number of Borrowings
..................... 68 Notice of Borrowing
.........................................................................................................
68 Disbursement of Funds
.....................................................................................................
69 Repayment of Loans; Evidence of Debt
...............................................................................
70 Conversions and
Continuations.........................................................................................
72 Pro Rata Borrowings
.........................................................................................................
72
Interest...............................................................................................................................
73 Interest
Periods..................................................................................................................
73 Increased Costs, Illegality, Etc
..........................................................................................
74
Compensation....................................................................................................................
76 Change of Lending
Office.................................................................................................
77 Notice of Certain Costs
.....................................................................................................
77 Incremental Facilities
........................................................................................................
77 Permitted Debt Exchanges
................................................................................................
84 Defaulting Lenders
............................................................................................................
85 Section 3. Letters of Credit
................................................................................................................
87 3.1 3.2 3.3 3.4 3.5 3.6 3.7 3.8 3.9 3.10 3.11 3.12 Letters of Credit
................................................................................................................
87 Letter of Credit
Requests...................................................................................................
89 Letter of Credit Participations
...........................................................................................
90 Agreement to Repay Letter of Credit
Drawings................................................................ 92
Increased Costs
.................................................................................................................
94 New or Successor Letter of Credit Issuer
.......................................................................... 94
Role of Letter of Credit
Issuer...........................................................................................
95 Cash Collateral
..................................................................................................................
96 Applicability of ISP and UCP
...........................................................................................
97 Conflict with Issuer Documents
........................................................................................
97 Letters of Credit Issued for Restricted Subsidiaries
.......................................................... 97 Provisions Related
to Extended Revolving Credit Commitments .....................................
97 -i-#89847286v15

GRAPHIC [g179892ko17i006.gif]

 


Page Section 4. Fees
...................................................................................................................................
98 4.1 4.2 4.3 Fees
...................................................................................................................................
98 Voluntary Reduction of Revolving Credit Commitments
................................................. 99 Mandatory Termination of
Commitments
......................................................................... 99
Section 5. Payments
...........................................................................................................................
99 5.1 5.2 5.3 5.4 5.5 5.6 Voluntary Prepayments
.....................................................................................................
99 Mandatory
Prepayments..................................................................................................
100 Method and Place of
Payment.........................................................................................
103 Net Payments
..................................................................................................................
104 Computations of Interest and Fees
..................................................................................
108 Limit on Rate of Interest
.................................................................................................
108 Section 6. Conditions Precedent to Initial Borrowing
...................................................................... 108 6.1
6.2 6.3 6.4 6.5 Credit Documents
...........................................................................................................
108 Collateral
.........................................................................................................................
109 Legal Opinions
................................................................................................................
109 Closing Certificates
.........................................................................................................
109 Authorization of Proceedings of the Borrower and the Guarantors; Corporate
Documents
..................................................................................................
109 Fees
.................................................................................................................................
110 Representations and Warranties
......................................................................................
110 Solvency Certificate
........................................................................................................
110 Acquisition
......................................................................................................................
110 Patriot Act
.......................................................................................................................
110 Pro Forma Balance Sheet
.....................................................................................................
110 Financial Statements
.......................................................................................................
111 No Company Material Adverse Effect
............................................................................ 111
Refinancing
.....................................................................................................................
111 Notice of Term Loan
Borrowing.....................................................................................
111 6.6 6.7 6.8 6.9 6.10 6.11 6.12 6.13 6.14 6.15 Section 7. Conditions
Precedent to All Credit Events after the Closing Date
.................................. 111 7.1 7.2 No Default; Representations and
Warranties ..................................................................
111 Notice of Borrowing
.......................................................................................................
111 Section 8. Representations and Warranties
......................................................................................
112 8.1 8.2 8.3 8.4 8.5 8.6 8.7 8.8 8.9 8.10 Corporate Status
..............................................................................................................
112 Corporate Power and Authority
......................................................................................
112 No
Violation....................................................................................................................
112 Litigation
.........................................................................................................................
113 Margin Regulations
.........................................................................................................
113 Governmental Approvals
................................................................................................
113 Investment Company
Act................................................................................................
113 True and Complete Disclosure
........................................................................................
113 Financial Condition; Financial
Statements......................................................................
113 Compliance with Laws; No Default
................................................................................
114 -ii-#89847286v15

GRAPHIC [g179892ko17i007.gif]

 


Page 8.11 8.12 8.13 8.14 8.15 8.16 8.17 8.18 8.19 8.20 Tax Matters
.....................................................................................................................
114 Compliance with
ERISA......................................................................................................
114 Subsidiaries
.....................................................................................................................
114 Intellectual Property
........................................................................................................
115 Environmental
Laws.............................................................................................................
115 Properties
........................................................................................................................
115
Solvency..........................................................................................................................
115 Patriot Act
.......................................................................................................................
115 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
............................ 116 EEA Financial Institutions
..............................................................................................
116 Section 9. Affirmative Covenants
....................................................................................................
116 9.1 9.2 9.3 9.4 9.5 9.6 9.7 9.8 9.9 9.10 9.11 9.12 9.13 9.14 9.15 9.16
Information Covenants
....................................................................................................
116 Books, Records, Inspections and Discussions; Lender
Calls........................................... 119 Maintenance of Insurance
...............................................................................................
120 Payment of Taxes
............................................................................................................
120 Preservation of Existence; Consolidated Corporate
Franchises....................................... 120 Compliance with Statutes,
Regulations,
Etc.................................................................... 121
ERISA
.............................................................................................................................
121 Maintenance of
Properties...............................................................................................
121 Transactions with Affiliates
............................................................................................
121 End of Fiscal Years
.........................................................................................................
122 Additional Guarantors and Grantors
...............................................................................
123 Pledge of Additional Stock and Evidence of Indebtedness
............................................. 123 Use of
Proceeds...............................................................................................................
123 Further
Assurances..........................................................................................................
124 Maintenance of
Ratings........................................................................................................
125 Lines of Business
............................................................................................................
125 Section 10. Negative Covenants
........................................................................................................
125 10.1 10.2 10.3 10.4 10.5 10.6 10.7 10.8 10.9 Limitation on Indebtedness
.............................................................................................
126 Limitation on Liens
.........................................................................................................
131 Limitation on Fundamental
Changes...............................................................................
131 Limitation on Sale of Assets
................................................................................................
132 Limitation on Restricted Payments
.................................................................................
134 Limitation on
Investments...............................................................................................
135 Limitation on Subsidiary Distributions
........................................................................... 138
Limitation on Prepayments of Subordinated Indebtedness
............................................. 139 Financial Covenants
........................................................................................................
140 Section 11. Events of Default
............................................................................................................
140 11.1 11.2 11.3 11.4 11.5 11.6 Payments
.........................................................................................................................
140 Representations, Etc
........................................................................................................
140
Covenants........................................................................................................................
141 Default Under Other
Agreements....................................................................................
141 Bankruptcy,
Etc...............................................................................................................
142 ERISA
.............................................................................................................................
142 -iii-#89847286v15

GRAPHIC [g179892ko17i008.gif]

 


Page 11.7 11.8 11.9 11.10 11.11 11.12 11.13 Guarantee
........................................................................................................................
142 [Reserved]
.......................................................................................................................
142 Security
Agreement.........................................................................................................
143 Judgments
.......................................................................................................................
143 Change of Control
...........................................................................................................
143 Remedies Upon Event of
Default....................................................................................
143 Application of Proceeds
..................................................................................................
144 Section 12. The Agents
......................................................................................................................
145 12.1 12.2 12.3 12.4 12.5 12.6
Appointment....................................................................................................................
145 Delegation of Duties
.......................................................................................................
145 Exculpatory Provisions
...................................................................................................
145 Reliance by Agents
.........................................................................................................
146 Notice of Default
..................................................................................................................
147 Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders
........................................................................................................................
147 Indemnification
...............................................................................................................
147 Agents in Their Individual Capacities
.............................................................................
148 Successor Agents
..................................................................................................................
149 Withholding Tax
.............................................................................................................
150 Agents Under Security Documents and Guarantee
......................................................... 150 Right to Realize
on Collateral and Enforce
Guarantee.................................................... 151 Intercreditor
Agreement
Governs....................................................................................
152 12.7 12.8 12.9 12.10 12.11 12.12 12.13 Section 13.
Miscellaneous..................................................................................................................
152 13.1 13.2 13.3 13.4 13.5 13.6 13.7 13.8 13.9 13.10 13.11 13.12 13.13 13.14
13.15 13.16 13.17 13.18 13.19 13.20 13.21 13.22 13.23 Amendments, Waivers, and
Releases..............................................................................
152 Notices
............................................................................................................................
156 No Waiver; Cumulative Remedies
..................................................................................
157 Survival of Representations and Warranties
................................................................... 157 Payment
of Expenses; Indemnification
........................................................................... 157
Successors and Assigns; Participations and Assignments
............................................... 158 Replacements of Lenders
Under Certain Circumstances................................................. 163
Adjustments; Set-off
.......................................................................................................
164 Counterparts
....................................................................................................................
165 Severability
.....................................................................................................................
165 Integration
.......................................................................................................................
165 GOVERNING LAW
.......................................................................................................
165 Submission to Jurisdiction; Waivers
...............................................................................
165
Acknowledgments...........................................................................................................
166 WAIVERS OF JURY
TRIAL.........................................................................................
167 Confidentiality
................................................................................................................
167 Direct Website
Communications.....................................................................................
168 USA PATRIOT Act
........................................................................................................
170 Payments Set
Aside.........................................................................................................
170 No Fiduciary Duty
..........................................................................................................
170 Nature of Borrower
Obligations......................................................................................
171 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
...................... 172 Flood Matters
..................................................................................................................
172 -iv-#89847286v15

GRAPHIC [g179892ko17i009.gif]

 


SCHEDULES Schedule 1.1(a) Schedule 1.1(b) Schedule 1.1(c) Schedule 1.1(d)
Schedule 8.13 Schedule 9.14 Schedule 10.1 Schedule 10.2 Schedule 10.6 Schedule
13.2 Commitments of Lenders Letter of Credit Issuers Letters of Credit Existing
on the Closing Date Secured Cash Management Agreements Existing on the Closing
Date Subsidiaries Post-Closing Actions Closing Date Indebtedness Closing Date
Liens Closing Date Investments Notice Addresses EXHIBITS Exhibit A Exhibit B
Exhibit C Exhibit D Exhibit E Exhibit F Exhibit G-1 Exhibit G-2 Exhibit H-1
Exhibit H-2 Exhibit I-1 Form of Joinder Agreement Form of Guarantee [Reserved]
Form of Security Agreement Form of Credit Party Closing Certificate Form of
Assignment and Acceptance Form of Promissory Note (Initial Term Loans) Form of
Promissory Note (Revolving Credit Loans) Form of First Lien Intercreditor
Agreement Form of Second Lien Intercreditor Agreement Form of Non-Bank Tax
Certificate (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Form of Non-Bank Tax Certificate (For Non-U.S. Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Form of Non-Bank Tax
Certificate (For Non-U.S. Participants That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Form of Non-Bank Tax Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Form of
Notice of Borrowing or Continuation or Conversion Exhibit I-2 Exhibit I-3
Exhibit I-4 Exhibit J -v-#89847286v15

GRAPHIC [g179892ko17i010.gif]

 


CREDIT AGREEMENT CREDITAGREEMENT,datedasofJanuary19,2017,amongSYNCHRONOSS
TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), and GOLDMAN SACHS BANK USA, as the Administrative
Agent, the Collateral Agent, the Swingline Lender and a Letter of Credit Issuer
(such terms and each other capitalized term used but not defined in this
preamble having the meaning provided in Section 1). WHEREAS, pursuant to that
certain Agreement and Plan of Merger, dated as of December 5, 2016 (the
“Acquisition Agreement”), by and among the Borrower, GL Merger Sub, Inc.
(“Merger Sub”) and Intralinks Holdings, Inc. (“Target”), the Borrower will
acquire Target (together with the other transactions contemplated in the
Acquisition Agreement, the “Acquisition”); WHEREAS, in connection with the
foregoing, the Borrower has requested that (i) the Term Loan Lenders extend
credit in the form of Initial Term Loans to the Borrower on the Closing Date, in
an aggregate principal amount of $900,000,000, (ii) the Revolving Credit Lenders
extend credit in the form of Revolving Credit Loans made available to the
Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of, initially, $100,000,000 less the sum of (1) aggregate Letters of
Credit Outstanding at such time and (2) the aggregate principal amount of all
Swingline Loans outstanding at such time, (iii) the Letter of Credit Issuers
issue Letters of Credit at any time and from time to time prior to the L/C
Facility Maturity Date, in an aggregate Stated Amount at any time outstanding
not in excess of $25,000,000 and (iv) the Swingline Lender extend credit in the
form of Swingline Loans at any time and from time to time prior to the Swingline
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $15,000,000; WHEREAS, the proceeds of the Initial Term Loans will be
used, together with (i) any net proceeds of borrowings by the Borrower hereunder
and (ii) cash on hand, to effect the Acquisition, to consummate the Closing Date
Refinancing and to pay Transaction Expenses; WHEREAS, the Lenders and Letter of
Credit Issuers are willing to make available tothe Borrower such term loan and
revolving credit and letter of credit facilities upon the terms and subject to
the conditions set forth herein; NOW, THEREFORE, in consideration of the
premises and the covenants and agreements contained herein, the parties hereto
hereby agree as follows: Section 1. Definitions 1.1 Defined Terms. As used
herein, the following terms shall have the meanings specified in this Section
1.1 unless the context otherwise requires (it being understood that defined
terms in this Agreement shall include in the singular number the plural and in
the plural the singular): “ABR” shall mean for any day a fluctuating rate per
annum equal to the highest of (i) the Federal Funds Effective Rate plus 1/2 of
1%, (ii) the rate of interest in effect for such day as determined from time to
time by the Administrative Agent as its “prime rate” at its principal office in
New York City, and (iii) the Adjusted LIBOR Rate then in effect that would be
payable in respect of a LIBOR Loan borrowed on such date (which rate shall be
calculated based on an Interest Period of one month as of such date) plus 1.00%.
Any change in the ABR due to a change in such rate determined by the
Administrative Agent or #89847286v15

GRAPHIC [g179892ko17i011.gif]

 


in the Federal Funds Effective Rate or Adjusted LIBOR Rate shall take effect at
the opening of business on the day of such change. “ABR Loan” shall mean each
Loan bearing interest based on the ABR. “Accepting Term Loan Lender” shall have
the meaning provided in Section 5.2(f). “Acquired EBITDA” shall mean, with
respect to any Acquired Entity or Business (any of the foregoing, a “Pro Forma
Entity”) for any period, the EBITDA of such Pro Forma Entity (determined using
Borrower and the Restricted Subsidiaries therein were to amount for such period
of Consolidated such definitions as if references to the such Pro Forma Entity
and its Restricted Subsidiaries), all as determined on a consolidated basis for
such Pro Forma Entity in accordance with GAAP. “Acquired Entity or Business”
shall have the meaning provided in the definition of the term Consolidated
EBITDA. “Acquired Indebtedness” shall mean, with respect to any specified
Person, (i) Indebtedness of any other Person existing at the time such other
Person is merged, consolidated, or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, including Indebtedness incurred
in connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person. “Acquisition” shall have the
meaning provided in the recitals to this Agreement. “Acquisition Agreement”
shall have the meaning provided in the recitals to this Agreement. “Acquisition
Model” shall mean the Borrower’s financial model, dated November 30, 2016, used
in connection with the syndication of the Credit Facilities. “Additional
Revolving Credit Commitment” shall have the meaning provided in Section 2.14(a).
“Additional Revolving Credit Loan” shall have the meaning provided in Section
2.14(b). “Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b). “Adjusted LIBOR Rate” shall mean, with respect to any LIBOR
Rate Borrowing for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBOR Rate in effect for such Interest Period and (ii)
Statutory Reserves; provided that, if the Adjusted LIBOR Rate shall be less than
1.00%, such rate shall be deemed 1.00% for purposes of this Agreement. “Adjusted
Total Initial Term Loan Commitment” shall mean at any time the Total Initial
Term Loan Commitment less the Initial Term Loan Commitments of all Defaulting
Lenders. “Adjusted Total Revolving Credit Commitment” shall mean at any time the
Total Revolving Credit Commitment less the aggregate Revolving Credit
Commitments of all Defaulting Lenders. “Adjusted Total Term Loan Commitment”
shall mean at any time the Total Term Loan Commitment less the Term Loan
Commitments of all Defaulting Lenders. -2-#89847286v15

GRAPHIC [g179892ko17i012.gif]

 


“Administrative Agent” shall mean Goldman Sachs Bank USA, as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 12.9. “Administrative
Agent’s Office” shall mean the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.2 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders. “Administrative Questionnaire” shall have the meaning provided
in Section 13.6(b)(ii)(D). “Affiliate” shall mean, with respect to any Person,
any other Person directly or indirectly controlling, controlled by, or under
direct or indirect common control with such Person. A Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise. “Agent Parties” shall have the meaning provided in Section 13.17(b).
“Agents” shall mean the Administrative Agent, the Collateral Agent and each of
the Joint Lead Arrangers and Joint Bookrunners. “Agreement” shall mean this
Credit Agreement. “Amendment No. 1” shall mean that First Amendment and Limited
Waiver to Credit Agreement, dated as of July 19, 2017, among the Borrower, the
Lenders party thereto, and the Administrative Agent. “Amendment No. 1 Consenting
Lenders” shall mean the Consenting Lenders Amendment No. 1. as defined in
“Amendment No. 1 Effective Date” shall mean the Effective Date, as defined in
Amendment No. 1. “Anti-Corruption Laws” means all laws, rules, and regulations
of any jurisdiction applicable to the Borrower and its affiliated companies
concerning or relating to bribery or corruption, including, without limitation,
under the United States Foreign Corrupt Practices Act of 1977, as amended, (the
“FCPA”) and the rules and regulations thereunder and the UK Bribery Act.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower and its affiliated companies related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Margin” shall mean a percentage per annum equal to: (i) (1) prior to
the Amendment No. 1 Effective Date, (x) for LIBOR Loans that are Initial Term
Loans, 2.75% and (y) for ABR Loans that are Initial Term Loans, 1.75%, (2) on
and after the Amendment No. 1 Effective Date through and including the day prior
to the earlier of (i) the Initial Period End Date and (ii) June 15, 2018, (x)
for LIBOR Loans that are Initial Term Loans, 4.50% and (y) for ABR Loans that
are Initial Term Loans, 3.50%, -3-#89847286v15

GRAPHIC [g179892ko17i013.gif]

 


(3) on and after the earlier of (i) the Initial Period End Date and (ii) June
15, 2018, if the Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio (as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 9.1(b)) is less than or equal to 5.00
to 1.00, (x) for LIBOR Loan that are Initial Term Loans, 5.75% and (y) for ABR
Loans that are Initial Term Loans, 4.75% and (4) on and after the earlier of (i)
the Initial Period End Date and (ii) June 15, 2018, if the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio (as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
9.1(b)) is greater than 5.00 to 1.00, (x) for LIBOR Loan that are Initial Term
Loans, 6.75% and (y) for ABR Loans that are Initial Term Loans, 5.75%; provided,
that if the Initial Period End Date occurs on a date after December 15, 2017
when the Borrower or its counterparty publicly discloses that the Borrower or
such counterparty will no longer pursue an End Date Transaction that the
Borrower had publicly announced, or that such End Date Transaction cannot or
will not be consummated for any reason, then the Applicable Margin for the
period from December 15, 2017 through and including the Initial Period End Date
shall retroactively be the Applicable Margin that would have been in effect had
the Initial Period End Date occurred on December 15, 2017, and any amounts on
account of such retroactive Applicable Margin that have not yet been paid shall
become due and payable on the third Business Day following the date of such
disclosure; provided, further, that if the Restated Financial Statements show an
amount of net revenue for any fiscal year ended December 31, 2015, December 31,
2016 and, if applicable, December 31, 2014 that varies by greater than 15% of
the net revenue set forth on consolidated balance sheets and related
consolidated income statements of the Borrower and the Restricted Subsidiaries
for such fiscal year that had originally been filed with the SEC, then the
Applicable Margin set forth in clauses (2), (3) and (4) hereof shall be 0.25%
greater than is otherwise set forth in this subparagraph (i), which increase
shall be retroactive to the Amendment No. 1 Effective Date and due and payable
within three Business Days thereof; and (ii) (1) prior to the Amendment No. 1
Effective Date, (x) for LIBOR Loans that are Revolving Credit Loans, 2.50%, (y)
for ABR Loans that are Revolving Credit Loans, 1.50%, and (z) for Letter of
Credit Fees, 0.125% per annum; (2) on and after the Amendment No. 1 Effective
Date through and including the day prior to the Initial Period End Date, (x) for
LIBOR Loans that are Revolving Credit Loans, 4.50%, (y) for ABR Loans that are
Revolving Credit Loans, 3.50%, and (z) for Letter of Credit Fees, 0.125% per
annum; and (3) on and after the Initial Period End Date, in connection with
Revolving Credit Loans and Letter of Credit Fees, the percentages per annum set
forth in the table below, based upon the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 9.1(b): -4-#89847286v15
Pricing Level Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
Letter of Credit Fees ABR Rate Revolving Credit Loans Adjusted LIBOR Rate
Revolving Credit Loans I > 3.50:1.00 0.125% 3.50% 4.50% II < 3.50:1.00 but >
2.75:1.00 0.125% 3.25% 4.25%

GRAPHIC [g179892ko17i014.gif]

 


Any increase or decrease in the Applicable Margin for Revolving Credit Loans
resulting from a change in the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio shallbecome effective as of the first Business Day
immediately following the date a Compliance Certificateis delivered pursuant to
Section 9.1(d). Notwithstanding the foregoing, (a) the Applicable Margin in
respect of any Class of Extended Revolving Credit Commitments or any Extended
Term Loans or Revolving Credit Loans made pursuant to any Extended Revolving
Credit Commitments shall be the applicable percentages per annum set forth in
the relevant Extension Amendment, (b) the Applicable Margin in respect of any
Class of Additional Revolving Credit Commitments, any Class of Incremental
Loans, or any Class of Loans in respect of Additional Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Joinder Agreement, (c) the Applicable Margin in respect of any Class of
Replacement Term Loans shall be the applicable percentages per annum set forth
in the relevant agreement, (d) the Applicable Margin in respect of any Class of
Refinancing Indebtedness that would constitute Revolving Credit Commitments
shall be the applicable percentages per annum set forth in the relevant
agreement and (e) in the case of the Term Loans and any Class of Incremental
Loans, the Applicable Margin shall be increased as, and to the extent, necessary
to comply with the provisions of Section 2.14. Notwithstanding anything to the
contrary contained above in this definition or elsewhere in this Agreement, if
it is subsequently determined that the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio set forth in any Compliance Certificate delivered to
the Administrative Agent is inaccurate for any reason and the result thereof is
that the Lenders received interest or fees for any period based on an Applicable
Margin that is less than that which would have been applicable had the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio been
accurately determined, then, for all purposes of this Agreement, the Applicable
Margin for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio shall be deemed to be (and shall be) due and payable, at the time
the interest or fees for such period were required to be paid; provided that
notwithstanding the foregoing, so long as an Event of Default described in
Section 11.5 has not occurred with respect to the Borrower, such shortfall shall
be due and payable within five Business Days following the written demand
thereof by the Administrative Agent and no Default shall be deemed to have
occurred as a result of such non-payment until the expiration of such five
Business Day period. In addition, at the option of the Required Revolving Credit
Lenders, at any time during which the Borrower shall have failed to deliver any
of the Section 9.1 Financials by the applicable date required under Section 9.1,
then the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall
be deemed to be, with respect to (ii) above, in Pricing Level I for the purposes
of determining the Applicable Margin (but only for so long as such failure
-5-#89847286v15 III < 2.75:1.00 but > 2.25:1.00 0.125% 3.00% 4.00% IV <
2.25:1.00 0.125% 2.75% 3.75%

GRAPHIC [g179892ko17i015.gif]

 


continues, after which such ratio and Pricing Level and shall be determined
based on the then existing Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio). “Approved Fund” shall mean any Fund that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an
Affiliate of an entity that administers, advises or manages a Lender. “Asset
Sale” shall mean: (i) the sale, conveyance, transfer, or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale Leaseback) (each a “disposition”) of the
Borrower or any Restricted Subsidiary, or (ii) the issuance or sale of Equity
Interests of any Restricted Subsidiary, whether in a transaction or a series of
related transactions, single in each case, other than: (a) any disposition of
Cash Equivalents or Investment Grade Securities or obsolete, worn out or surplus
property or property (including leasehold property interests) that is no longer
economically practical in its business or commercially desirable to maintain or
no longer used or useful equipment in the ordinary course of business or any
disposition of inventory, immaterial assets, or goods (or other assets) in the
ordinary course of business; (b) [reserved] (c) 10.2 or the the incurrence of
Liens that are permitted to be incurred pursuant to Section making of any
Restricted Payment or Investments permitted to be made pursuant to Sections 10.5
or 10.6, respectively; (d) any disposition of assets or issuance or sale of
Equity Interests of any Restricted Subsidiary in any transaction or series of
transactions with an aggregate Fair Market Value, with respect to any individual
disposition of assets or issuance or sale of Equity Interests of any Restricted
Subsidiary, of $1.0 million, up to an aggregate amount of $5.0 million; (e) any
disposition of property or assets or issuance of securities by (1) a Restricted
Subsidiary to the Borrower or (2) by the Borrower or a Restricted Subsidiary to
another Restricted Subsidiary; provided that any disposition made pursuant to
this clause (e) to Restricted Subsidiaries that are not Guarantors shall be
treated as Investments made pursuant to Section 10.6(a) hereof for purposes of
the proviso set forth in Section 10.6(a) hereof; (f) [reserved]; (g) [reserved];
(h) foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith); (i) [reserved];
-6-#89847286v15

GRAPHIC [g179892ko17i016.gif]

 


(j) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including Sale
Leasebacks and asset securitizations permitted by this Agreement; (k) (1) any
surrender or waiver of contractual rights or the settlement, release, or
surrender of contractual rights or other litigation claims, (2) the termination
or collapse of cost sharing agreements with the Borrower or any Subsidiary and
the settlement of any crossing payments in connection therewith, or (3) the
settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers or
employees of the Borrower or any Subsidiary or any of their successors or
assigns; (l) the disposition or discount of inventory, accounts receivable, or
notes receivable in the ordinary course of business or the conversion of
accounts receivable to notes receivable; (m) Property or otherwise) in the
non-exclusive licensing, cross-licensing or sub-licensing of Intellectual other
general intangibles (whether pursuant to franchise agreements or the ordinary
course of business; (n) the unwinding of any Hedging Obligations or obligations
in respect of Cash Management Services; (o) sales, transfers, and other
dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the jointventure parties
set forth in joint venture arrangements and similar binding arrangements; (p)
the lapse or abandonment of Intellectual Property rights in the ordinary course
of business, which in the reasonable business judgment of the Borrower are not
material to the conduct of the business of the Borrower and the Restricted
Subsidiaries, taken as a whole; (q) the issuance of directors’ qualifying shares
and shares issued to foreign nationals as required by applicable law; (r)
leases, assignments, subleases, licenses, or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole; (s)
dispositions of non-core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder (each such disposition, a
“Permitted Non-Core Asset Disposition”), provided that (i) such Permitted
Non-Core Asset Disposition is sold for Fair Market Value and (ii) at least 75%
of the consideration therefor received by the Borrower or Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; and (t) other
Asset Sales with a Fair Market Value, together with all dispositions of assets
or sale of Equity Interests of any Restricted Subsidiaries described in clause
(d) of the definition of Asset Sales, less than or equal to $10.0 million.
-7-#89847286v15

GRAPHIC [g179892ko17i017.gif]

 


“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4, any Permitted Non-Core Asset
Disposition, and any transaction under clause (11)(a) of the definition of
“Asset Sale” provided herein; provided, further, that with respect to any Asset
Sale Prepayment Event, the Borrower shall not be obligated to make any
prepayment otherwise required by Section 5.2 unless and until the aggregate
amount of Net Cash Proceeds from all such Asset Sale Prepayment Events, after
giving effect to the reinvestment rights set forth herein, exceeds $5.0 million
(the “Prepayment Trigger”) in any fiscal year of the Borrower, but then from all
such Net Cash Proceeds (excluding amounts below the Prepayment Trigger).
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent. “Authorized Officer” shall mean, with respect to any
Person, any individual holding the position of chairman of the board (if an
officer), the Chief Executive Officer, President, the Chief Financial Officer,
the Treasurer, the Controller, the Vice President-Finance, a Senior Vice
President, a Director, a Manager, the Secretary, the Assistant Secretary or any
other senior officer or agent with express authority to act on behalf of such
Person designated as such by the board of directors or other managing authority
of such Person. “Auto-Extension Letter of Credit” shall have the meaning
provided in Section 3.2(d). “Available Amount” shall mean, at any time, an
amount (which shall not be less than zero) equal to: (a) [reserved] (b) the
result of (x) 100% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) minus (y) the amount equal to the
product of (i) 1.40 times (ii) the amount of Consolidated Interest Expense for
the most recently ended Test Period (calculated on a Pro Forma Basis), plus (c)
100% of the aggregate net cash proceeds and the Fair Market Value of marketable
securities or other property received by the Borrower since immediately after
the Closing Date from the issue or sale of Equity Interests of the Borrower
(other than Disqualified Stock), plus (d) 100% of the aggregate amount of cash
and the Fair Market Value of marketable securities or other property contributed
to the capital of the Borrower following the Closing Date (other than
Disqualified Stock), plus -8-#89847286v15

GRAPHIC [g179892ko17i018.gif]

 


(e)100% of the aggregate amount received in cash and the Fair Market Value of
marketable securities or other property received by means of the sale or other
disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments made by the Borrower and the Restricted Subsidiaries pursuant to
Section 10.6(x) and repurchases and redemptions of such Investments from the
Borrower and the Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Investments made by the borrower or
the Restricted Subsidiaries, in each case, after the Closing Date, plus (f)
[reserved], plus (g) the aggregate amount of any Retained Declined Proceeds
since the Closing Date. “Available Commitment” shall mean an amount equal to the
excess, if any, of (i) the amount of the Total Revolving Credit Commitment over
(ii) the sum of the aggregate principal amount of, without duplication, (a) all
Revolving Credit Loans (but not Swingline Loans) then outstanding and (b) the
aggregate Letters of Credit Outstanding at such time. “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Benefited Lender” shall have the meaning provided in Section 13.8(a). “Board”
shall mean the Board of Governors of the Federal Reserve System of the United
States (or any successor). “Borrower” shall mean Synchronoss Technologies, Inc.
“Borrower Historical Financial Statements” shall mean (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at December 31, 2013, December 31, 2014 and December 31, 2015 and the related
audited consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for the years ended December 31, 2013, December 31,
2014 and December 31, 2015 and (ii) the unaudited interim consolidated balance
sheets of the Borrower and its consolidated Subsidiaries for the fiscal quarters
ending March 31, 2016, June 30, 2016 and September 30, 2016 and the related
unaudited consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for the fiscal quarters ending March 31, 2016, June 30, 2016
and September 30, 2016. “Borrowing” shall mean (i) Loans of the same Class and
Type, made, converted, or continued on the same date and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan. -9-#89847286v15

GRAPHIC [g179892ko17i019.gif]

 


“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market. “Capital
Expenditures” shall mean, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Leases) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant,
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries (including Capitalized Software Expenditures, website
development costs, website content development costs, customer acquisition costs
and incentive payments, conversion costs, and contract acquisition costs).
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person, subject to Section 1.12. “Capital Stock” shall
mean (i) in the case of a corporation, corporate stock, (ii) in the case of an
association or business entity, any and all shares, interests, participations,
rights, or other equivalents (however designated) of corporate stock, (iii) in
the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and (iv) any other interest
or participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person (it
being understood and agreed, for the avoidance of doubt, that “cash-settled
phantom appreciation programs” in connection with employee benefits that do not
require a dividend or distribution shall not constitute Capital Stock).
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12. “Capitalized Software Expenditures” shall mean,
for any period, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities) by the Borrower and the Restricted Subsidiaries during
such period in respect of purchased software or internally developed software
and software enhancements that, in conformity with GAAP, are or are required to
be reflected as capitalized costs on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries. “Cash Collateral” shall have a meaning
correlative to the immediately succeeding paragraph and shall include the
proceeds of such cash collateral and other credit support. “Cash Collateralize”
shall mean to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of one or more of the Letter of Credit Issuers or the Lenders
(including the Swingline Lender), as collateral for L/C Obligations or
obligations of the Lenders (including those of the Swingline Lender) to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable Letter of Credit Issuer shall
agree in their sole discretion, other credit support. -10-#89847286v15

GRAPHIC [g179892ko17i020.gif]

 


“Cash Equivalents” shall mean: (i) Dollars, (ii) (a) Euro, Pounds Sterling, Yen,
Swiss Francs, Canadian Dollars, or any national currency of any Participating
Member State in the European Union or (b) local currencies held from time to
time in the ordinary course of business, (iii) securities issued or directly and
fully and unconditionally guaranteed or insured by the United States government
or any country that is a member state of the European Union or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition, (iv)certificates of deposit, time
deposits, and eurodollar time deposits with maturities of one year or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding one
year, and overnight bank deposits, in each case with any commercial bank having
capital and surplus of not less than $100,000,000, (v) repurchase obligations
for underlying securities of the types described in clauses (iii), (iv), and
(ix) entered into with any financial institution meeting the qualifications
specified in clause (iv) above, (vi) commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P and in each case maturing within 24 months after
the date of creation thereof, (vii) marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
ratings agency) and in each case maturing within 24 months after the date of
creation or acquisition thereof, (viii) readily marketable direct obligations
issued by any state, commonwealth, or territory of the United States or any
political subdivision or taxing authority thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition, (ix) Indebtedness or preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 24 months or less from the date of
acquisition, (x) solely with respect to any Foreign Subsidiary: (a) obligations
of the national government of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (b) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or -11-#89847286v15

GRAPHIC [g179892ko17i021.gif]

 


from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 24
months from the date of acquisition, and (c) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank, in each case,
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction, (xi) in the case of investments by any Foreign Subsidiary or
investments made in a country outside the United States, Cash Equivalents shall
also include investments of the type and maturity described in clauses (i)
through (ix) above of foreign obligors, which investments have ratings,
described in such clauses or equivalent ratings from comparable foreign rating
agencies, and (xii) investment funds investing 90% of their assets in securities
of the types described in clauses (i) through (ix) above. Notwithstanding the
foregoing, Cash Equivalents shall include amounts denominated in currencies
other than those set forth in clauses (i) and (ii) above; provided that
suchamountsare converted into any currency listed in clauses (i) and (ii) as
promptly as practicable and in any event within ten Business Days following the
receipt of such amounts. For the avoidance of doubt, any items identified as
Cash Equivalents under this definition will be deemed to be Cash Equivalents for
all purposes under the Credit Documents regardless of the treatment of such
items under GAAP. “Cash Management Agreement” shall mean any agreement or
arrangement to provide Cash Management Services. “Cash Management Bank” shall
mean any Person that, at the time it enters into a Cash Management Agreement
with the Borrower or any Restricted Subsidiary, is an Agent or a Lender or an
Affiliate of an Agent or a Lender. “Cash Management Services” shall mean any one
or more of the following types of services or facilities: (i) commercial credit
cards, merchant card services, purchase or debit cards, including non-card
e-payables services, or electronic funds transfer services, (ii) treasury
management services (including controlled disbursement, overdraft automatic
clearing house fund transfer services, return items, and interstate depository
network services), (iii) any other demand deposit or operating account
relationships or other cash management services, including pursuant to any Cash
Management Agreements and (iv) and other services related, ancillary or
complementary to the foregoing. “Casualty Event” shall mean, with respect to any
property of any Person, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property for which such Person or
any of its Restricted Subsidiaries receives insurance proceeds or proceeds of a
condemnation award in respect of any equipment, fixed assets, or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets, or real property; provided, further, that with respect to any Casualty
Event, the Borrower shall not be obligated to make any prepayment otherwise
required by Section 5.2 unless and until the aggregate amount of Net Cash
Proceeds from all such Casualty Events, after giving effect to the reinvestment
rights set forth herein, exceeds $5.0 million (the “Casualty -12-#89847286v15

GRAPHIC [g179892ko17i022.gif]

 


Prepayment Trigger”) in any fiscal year of the Borrower, but then from all such
Net Cash Proceeds (excluding amounts below the Casualty Prepayment Trigger).
“CFC” shall mean a direct or indirect Subsidiary of the Borrower that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower that has
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries that are CFCs. “Change in Law” means the occurrence, after the date
of this Agreement (or with respect to any Lender, if later, the date on which
such Lender becomes a Lender), of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented. “Change of Control” shall mean (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Indebtedness with an aggregate principal
amount in excess of $50.0 million which occurrence triggers a default or
mandatory prepayment not waived in writing prior to such occurrence. “Class” (i)
when used in reference to any Loan or Borrowing, shall refer to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Additional Revolving Credit Loans, New Revolving Credit Loans, Initial Term
Loans, New Term Loans (of each Series), Extended Term Loans (of the same
Extension Series), Replacement Term Loans (of the same Series), Extended
Revolving Credit Loans (of the same Extension Series), or Swingline Loans and
(ii) when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment, an Additional Revolving Credit Commitment, a
New Revolving Credit Commitment, an Extended Revolving Credit Commitment (of the
same Extension Series), an Initial Term Loan Commitment or a New Term Loan
Commitment. “Closing Date” shall mean January 19, 2017. “Closing Date
Refinancing” means the repayment, repurchase, redemption, defeasance or other
discharge of the Existing Debt Facilities and termination and/or release of any
security interests and guarantees in connection therewith. “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time. -13-#89847286v15

GRAPHIC [g179892ko17i023.gif]

 


“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property. “Collateral Agent” shall mean Goldman Sachs Bank USA, as
collateral agent under the Security Documents, or any successor collateral agent
pursuant to Section 12.9, and any Affiliate or designee of Goldman Sachs Bank
USA, may act as the Collateral Agent under any Credit Document. “Commitment Fee”
shall have the meaning provided in Section 4.1(a). “Commitment Fee Rate” shall
mean a rate per annum set forth below opposite the Status in effect on such day:
Status Commitment Fee Rate Level I Status 0.375% Level II Status 0.25%
Notwithstanding the foregoing, the term Commitment Fee Rate shall mean 0.375%
during the period from and including the Closing Date to but excluding the
Trigger Date. “Commitments” shall mean, with respect to each Lender (to the
extent applicable), such Lender’s Initial Term Loan Commitment, New Term Loan
Commitment, Revolving Credit Commitment, New Revolving Credit Commitment,
Extended Revolving Credit Commitment, Additional Revolving Credit Commitment, or
Incremental Revolving Credit Commitment. “Commodity Exchange Act” shall mean the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Communications” shall have the meaning provided in
Section 13.17. “Company Material Adverse Effect” shall have the meaning provided
to the term “Company Material Adverse Effect” in the Acquisition Agreement.
“Company Representations” shall mean the representations and warranties made by
the Target with respect to itself, its subsidiaries and their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Borrower (or one of its Affiliates) has the
right (taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of a breach of such representations and warranties in
the Acquisition Agreement. “Compliance Certificate” shall mean a certificate of
a responsible financial or accounting officer of the Borrower delivered pursuant
to Section 9.1(d) for the applicable Test Period. “Confidential Information”
shall have the meaning provided in Section 13.16. “ConfidentialInformation
Memorandum”shallmeantheConfidentialInformation Memorandum of the Borrower dated
January 5, 2017. -14-#89847286v15

GRAPHIC [g179892ko17i024.gif]

 


“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, (a) the Consolidated Net
Income of such Person for such period, plus (b) to the extent deducted from
revenues and without duplication of the additions in determining Consolidated
Net Income, (i) (A) Consolidated Interest Expense, (B) expense for income taxes
paid or accrued, (C) depreciation, and (D) amortization, in each case for such
period, (ii) to the extent publicly disclosed prior to the Amendment No. 1
Effective Date or contained within the projections provided to the private-side
Term Loan Lenders on the call therewith that took place on July 11, 2017, (A)
severance costs in an amount not to exceed $45.0 million in the aggregate, (B)
fees and expenses of professional advisors not to exceed $48.0 million in the
aggregate, (C) the “Consent Fees” as defined in Amendment No. 1, such amount not
to exceed $18.0 million in the aggregate, (D) Pro Forma Adjustments related to
mergers and other business combinations, acquisitions, divestitures and other
transactions in aggregate amount not to exceed $4.4 million on a net basis, and
(E) cost savings, operating expense reductions and synergies, in aggregate
amount not to exceed $60.0 million, provided that any amounts to be added to
Consolidated Net Income for each of the foregoing cases (A)-(E) in this clause
(ii) shall be treated as having occurred or having been incurred during the
period in which such actions, transactions or costs actually occurred or were
incurred, and (iii) (A) extraordinary, unusual or non-recurring items, (B)
non-cash expenses or losses, (C) restructuring charges, (D) Pro Forma
Adjustments related to mergers and other business combinations, acquisitions,
divestitures and other transactions already completed (including in respect of
the Pro Forma Adjustments and other addbacks set forth in sub-clauses (A)-(C) of
this clause (iii)) and (E) “run rate” cost savings, operating expense reductions
and synergies, in each case of clauses (A) to (E) resulting from actions taken
prior to the end of such period, and in the case of clause (E), projected by the
Borrower in good faith to be realized within twelve-months after the date of the
action or transaction giving rise to any such cost savings and synergies, so
long as such cost savings and synergies are reasonably identifiable and
factually supportable and certified by a financial officer of the Borrower,
provided that any amounts to be added to Consolidated Net Income pursuant to
this clause (b) on account of any such adjustment set forth in clause (iii)
hereof (other than clause (B) thereof and other than consent fees paid to
Lenders) shall (A) for the period ending September 30, 2017, be subject to a cap
of 5% of the unadjusted Consolidated EBITDA (without giving effect to other
adjustments including those set forth in clauses (b)(ii) and b(iii) of this
definition) for such period, (B) for the period ending December 31, 2017, be
subject to a cap of 15% of the unadjusted Consolidated EBITDA (without giving
effect to other adjustments including those set forth in clauses (b)(ii) and
b(iii) of this definition) for such period and (C) thereafter be subject to a
cap of 25% of the unadjusted Consolidated EBITDA (without giving effect to other
adjustments including those set forth in clauses (b)(ii) and b(iii) of this
definition) for such period plus (iv) for the fiscal quarters ended September
30, 2017 and December 31, 2017, taken together, an aggregate additional amount
of addbacks of the types set forth in clause (iii) above, including but not
limited to anticipated cost savings project by the Borrower in good faith to be
realized within twelve-months from the date of the action or transaction giving
rise thereto, which action or transaction shall have occurred at the time of
such calculation, which are reasonably #89847286v15

GRAPHIC [g179892ko17i025.gif]

 


identifiable and factually supportable and certified by a financial officer of
the Borrower, in an aggregate amount for all such adjustments pursuant to this
clause (iv) not to exceed $7.0 million; provided, further that to the extent
that any revenue is shifted into later periods in the Restated Financial
Statements (as defined in Amendment No. 1), such shifting shall not be taken
into account for purposes of this definition, minus (c) to the extent included
in Consolidated Net Income, (1) interest income, (2) income tax credits and
refunds (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clause (iii)(B) above (or
described in the definition of Consolidated Net Income) subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were incurred and (4)
extraordinary, unusual or non-recurring income or gains realized, all calculated
for the Borrower and its Restricted Subsidiaries on a consolidated basis. For
the avoidance of doubt: (i) to the extent included in Consolidated Net Income,
there shall be excluded in determining Consolidated EBITDA for any period any
adjustments resulting from the application of ASC 815 and its related
pronouncements and interpretations, or the equivalent accounting standard under
GAAP or an alternative basis of accounting applied in lieu of GAAP, (ii) there
shall be included in determining Consolidated EBITDA for any period, without
duplication, (1) the Acquired EBITDA of any Person or business, or attributable
to any property or asset acquired by the Borrower or any Restricted Subsidiary
during such period (but not the Acquired EBITDA of any related Person or
business or any Acquired EBITDA attributable to any assets or property, in each
case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned, or otherwise disposed by the Borrower or such Restricted
Subsidiary during such period (each such Person, business, property, or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
based on the actual Acquired EBITDA of such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition or
conversion) and (2) an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition); and to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business, or asset sold,
transferred, abandoned, or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business, or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, or disposition or conversion); provided that for
the avoidance of doubt, notwithstanding any classification under GAAP of any
Person or business in respect of which a definitive agreement for the
disposition thereof has been entered into as discontinued operations, the
Disposed EBITDA of such Person or business shall not be excluded pursuant to
this paragraph until such disposition shall have been consummated. “Consolidated
First Lien Secured Debt” shall mean Consolidated Total Debt as of such date
secured by a first-priority security interest on any assets of the Borrower or
any Guarantor. “Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio” shall mean, as of any date of determination, the ratio of (i)
Consolidated First Lien Secured Debt as of such date of #89847286v15

GRAPHIC [g179892ko17i026.gif]

 


determination, minus unrestricted cash and Cash Equivalents of the Borrower and
the Restricted Subsidiaries to (ii) Consolidated EBITDA of the Borrower for the
Test Period most recently ended on or prior to such date of determination, in
each case with such pro forma adjustments to Consolidated First Lien Secured
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma adjustment provisions set forth herein; provided that the calculation of
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio for
purposes of determining (1) the amount of any interest payable hereunder, (2)
compliance with the financial covenants contained in Section 10.9, or (3) any
amounts payable under Section 5.2 shall be without regard to any pro forma
adjustments for events, actions, or transactions that occurred after the end of
such period. “Consolidated Interest Coverage Ratio” shall mean for any period,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period, provided that the calculation of the
Consolidated Interest Coverage Ratio for purposes of determining compliance with
the financial covenants contained in Section 10.9 shall be without regard to any
pro forma adjustments for events, actions, or transactions that occurred after
the end of such period. “Consolidated Interest Expense” shall mean the sum of
(1) cash interest expense (including that attributable to Capitalized Lease
Obligations), net of cash interest income of such Person and its Restricted
Subsidiaries with respect to all outstanding Indebtedness of such Person and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under hedging agreements, plus (2) non-cash interest expense
resulting solely from the net amortization of original issue discount and
original issuance premium from the issuance of Indebtedness of such Person and
its Restricted Subsidiaries (excluding any Indebtedness borrowed under this
Agreement in connection with the Transactions and any Permitted Refinancing
thereof) but excluding, for the avoidance of doubt, (a) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses and any
other amounts of non-cash interest other than referred to in clause (2) above
(including as a result of the effects of acquisition method accounting or
pushdown accounting), (b) non-cash interest expense attributable to the movement
of the mark-to-market valuation of Indebtedness or obligations under Hedging
Obligations or other derivative instruments pursuant to FASB Accounting
Standards Codification Topic 815—Derivatives and Hedging, (c) any one-time cash
costs associated with breakage in respect of hedging agreements for interest
rates, (d) [reserved], (e) any “additional interest” owing pursuant to a
registration rights agreement with respect to any securities, (f) any payments
with respect to make-whole premiums or other breakage costs of any Indebtedness,
including, without limitation, any Indebtedness issued in connection with the
Transactions, (g) penalties and interest relating to taxes, (h) accretion or
accrual of discounted liabilities not constituting Indebtedness, (i) any expense
resulting #89847286v15

GRAPHIC [g179892ko17i027.gif]

 


from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, and (j) any interest expense
attributable to the exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or Investment
permitted hereunder, all as calculated on a consolidated basis. For purposes of
this definition, interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by such Person to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. “Consolidated Net Income” shall mean, with respect to any Person for any
period, the net income (or loss) of such Person calculated in accordance with
GAAP on a consolidated basis for such period, plus (or minus if applicable), to
the extent deducted from revenues in determining such net income (or loss) and
without duplication, (i) non-cash charges, losses or expenses resulting from the
after-tax write-down of deferred revenue, (ii) non-cash after-tax stock-based
compensation expense, (iii) charges, losses or expenses, net of associated
taxes, resulting from acquisitions or restructurings, (iv) non-cash charges,
losses or expenses resulting from the net after-tax change in contingent
consideration obligations, calculated after adjusting for related foreign
exchange gains or losses, (v) deferred compensation expense with respect to
earn-out obligations, net of taxes and (vi) after-tax amortization expense.
Consolidated Net Income shall (a) exclude any income (or loss) of any Person
other than the Borrower or a Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower and (b) include any income of the Joint
Venture Subsidiaries to the extent of any cash dividends or distributions
actually paid in the relevant period to the Consolidated Parties, to the extent
not already included in determining Consolidated Net Income. “Consolidated Total
Assets” shall mean, as of any date of determination, the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on the most recent consolidated balance sheet of the Borrower and
the Restricted Subsidiaries at such date. “Consolidated Total Debt” shall mean,
as at any date of determination, an amount equal to the sum of the aggregate
amount of all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries on a consolidated basis consisting of Indebtedness for borrowed
money, Capitalized Lease Obligations and debt obligations evidenced by
promissory notes and similar instruments (and excluding, for the avoidance of
doubt, Hedging Obligations); provided that Consolidated Total Debt shall not
include Letters of Credit, except to the extent of Unpaid Drawings thereunder.
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus unrestricted cash and Cash Equivalents of the Borrower
and the Restricted Subsidiaries to (ii) Consolidated EBITDA of the Borrower for
the Test Period most recently ended on or prior to such date of determination,
in each case with such pro forma adjustments to Consolidated Total Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth herein; provided that the calculation of the
Consolidated Total Debt to Consolidated EBITDA Ratio for purposes of determining
(1) the amount of any interest payable hereunder or (2) any amounts payable
under Section 5.2 shall be without regard to any pro forma adjustments for
events, actions, or transactions that occurred after the end of such period.
#89847286v15

GRAPHIC [g179892ko17i028.gif]

 


“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth #89847286v15

GRAPHIC [g179892ko17i029.gif]

 


opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date excluding the current portion of current and deferred income taxes
over (ii) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date, but excluding (for purposes of both clauses (i) and (ii) above),
without duplication, (a) the current portion of any Funded Debt, (b) all
Indebtedness consisting of Loans and Letter of Credit Exposure to the extent
otherwise included therein, (c) the current portion of interest, (d) the current
portion of current and deferred income taxes; provided that, for purposes of
calculating Excess Cash Flow, increases or decreases in working capital (A)
arising from acquisitions or dispositions by the Borrower and the Restricted
Subsidiaries shall be measured from the date on which such acquisition or
disposition occurred and (B) shall exclude (I) the impact of non-cash
adjustments contemplated in the Excess Cash Flow calculation, (II) the impact of
adjusting items in the definition of “Consolidated Net Income” and (III) any
changes in current assets or current liabilities as a result of (x) the effect
of fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under hedging agreements or other derivative obligations, (y) any
reclassification, other than as a result of the passage of time, in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent or (z) the effects of acquisition method accounting. “Contingent
Obligations” shall mean, with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends, or other payment obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof. “Contract
Consideration” shall have the meaning provided in the definition of Excess Cash
Flow. “Contractual Requirement” shall have the meaning provided in Section 8.3.
“Control Agreement” shall mean, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement among the Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable Uniform Commercial Code) over such account (and all
assets on deposit therein or credited thereto) to the Agent, for the benefit of
the Secured Parties. “Convertible Notes” means the Borrower’s 0.75% Convertible
Senior Notes maturing on August 15, 2019. “Credit Documents” shall mean this
Agreement, each Joinder Agreement, each Extension Amendment, each Permitted
Repricing Amendment, the Guarantees, the Security Documents, each Fee Letter,
and any promissory notes issued by the Borrower pursuant hereto. “Credit Event”
shall mean and include the making (but not the conversion or continuation) of a
Loan and the issuance, amendment, renewal, increase or extension of a Letter of
Credit. #89847286v15

GRAPHIC [g179892ko17i030.gif]

 


“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder. “Credit Facility” shall mean a category of
Commitments and extensions of credit thereunder. “Credit Party” shall mean the
Borrower and the Guarantors. “Davis Polk” shall mean Davis Polk & Wardwell LLP.
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(u)(i)). “Declined Proceeds” shall have the meaning provided in
Section 5.2(f). “Declined Proceeds Rejection Notice” shall have the meaning
provided in Section 5.2(f). “Default” shall mean any event, act, or condition
that with notice or lapse of time, or both, would constitute an Event of
Default. “Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default. “Deferred Net Cash Proceeds” shall have the meaning provided such term
in the definition of Net Cash Proceeds. “Deferred Net Cash Proceeds Payment
Date” shall have the meaning provided such term in the definition of Net Cash
Proceeds. “Derivative Counterparty” shall have the meaning provided in Section
13.16. “Designated Person” means any Person listed on a Sanctions List.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business for
any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its respective Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business, as the case
may be. #89847286v15

GRAPHIC [g179892ko17i031.gif]

 


“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale. “Disqualified Lenders” shall mean such Persons (i)
that have been specified in writing to the Administrative Agent and the Joint
Lead Arrangers and Joint Bookrunners prior to December 5, 2016 as being
Disqualified Lenders, (ii) who are competitors of the Borrower and its
Subsidiaries that are separately identified in writing by the Borrower to the
Administrative Agent from time to time, and (iii) in the case of each of clauses
(i) and (ii), any of their Affiliates (other than any such Affiliate that is
affiliated with a financial investor in such Person and that is not itself an
operating company or otherwise an Affiliate of an operating company so long as
such Affiliate is a bona fide Fund) that are either (a) identified in writing by
the Borrower to the Administrative Agent from time to time or (b) clearly
identifiable solely on the basis of such Affiliate’s name; provided that no
updates to the list of Disqualified Lenders shall be deemed to retroactively
disqualify any parties that have previously validly acquired an assignment or
participation in respect of the Loans from continuing to hold or vote such
previously acquired assignments and participations on the terms set forth herein
for Lenders that are not Disqualified Lenders. Notwithstanding the foregoing,
each Credit Party and the Lenders acknowledge and agree that the Administrative
Agent shall not have any responsibility or obligation to determine whether any
Lender or potential Lender is a Disqualified Lender and the Administrative Agent
shall have no liability with respect to any assignment made to a Disqualified
Lender. “Disqualified Stock” shall mean, with respect to any Person, any Capital
Stock of such Person which, by its terms, or by the terms of any security into
which it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability. “Dollar
Equivalent” means, with respect to an amount of Australian Dollars, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable Letter of Credit Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date or other
relevant date of determination) for the purchase of Dollars with Australian
Dollars. “Dollars” and “$” shall mean dollars in lawful currency of the United
States. “Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia. “EEA Financial Institution” shall mean (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a #89847286v15

GRAPHIC [g179892ko17i032.gif]

 


subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
shall mean any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. “EEA Resolution Authority” shall mean any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Yield” shall mean, as of any date of determination, the sum of (x) the higher of
(A) the LIBOR Rate on such date for a deposit in dollars with a maturity of one
month and (B) the “LIBOR floor”, if any, with respect thereto as of such date,
(y) the interest rate margins as of such date (with such interest rate margin
and interest spreads to be determined by reference to the LIBOR Rate) and (z)
the amount of original issue discount and upfront fees thereon paid generally to
lenders (converted to yield assuming a four-year average life and without any
present value discount). “End Date Transaction” shall mean a strategic
transaction, or merger, business combination, acquisition or divestiture that
will result in a Change of Control or a requirement to prepay the Loans in full
and terminate the Commitments hereunder, the financing for which has been
previously committed or obtained (or evidence of financing sufficient to
consummate the transaction has been provided). “Environmental Claims” shall mean
any and all actions, suits, orders, decrees, demand letters, claims, notices of
noncompliance or potential responsibility or violation, or proceedings pursuant
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereinafter, “Claims”), including, without limitation,
(i) any and all Claims by governmental or regulatory authorities for
enforcement, investigation, cleanup, removal, response, remedial, or other
actions or damages pursuant to any Environmental Law and (ii) any and all Claims
by any third party seeking damages, contribution, indemnification, cost
recovery, compensation, or injunctive relief relating to the presence, Release
or threatened Release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, indoor air, surface water, groundwater, soil, land surface and
subsurface strata, and natural resources such as wetlands, flora and fauna.
“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials. “Equity
Interest” shall mean Capital Stock and all warrants, options, or other rights to
acquire Capital Stock, but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock. “Equity Prepayment Event” shall mean 25% of
the Net Cash Proceeds of the issuance or sale of any Equity Interests of the
Borrower; provided, that with respect to any Equity Prepayment Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 during any time when the Consolidated Total Debt to Consolidated
EBITDA Ratio (at the time of receipt of such #89847286v15

GRAPHIC [g179892ko17i033.gif]

 


proceeds) is less than 3.50 to 1.00. “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time. “ERISA Affiliate”
shall mean any trade or business (whether or not incorporated) that, together
with any Credit Party, is treated as a single employer under Section 414 (b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code). #89847286v15

GRAPHIC [g179892ko17i034.gif]

 


“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan under Section 4042 of
ERISA or the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan (other than for PBGC premiums due but not delinquent under Section
4007 of ERISA), including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (viii) the receipt by any Credit Party or any
of its ERISA Affiliates from the PBGC or a plan administrator of any notice to
terminate any Pension Plan under Section 4041 of ERISA or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (ix) the failure by
any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal from
any Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a “substantial employer” (within the meaning of Section 4001(a)(2) of
ERISA), or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or the complete or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(xii) the failure by any Credit Party or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA. “EU Bail-In
Legislation Schedule” shall mean the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time. “Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
(i) the sum, without duplication (in each case, for the Borrower and the
Restricted Subsidiaries on a consolidated basis), of: (a) Consolidated Net
Income for such period, (b) an amount equal to the amount of all non-cash
charges to the extent deducted in arriving at such Consolidated Net Income and
cash receipts to the extent excluded in arriving at such Consolidated Net
Income, (c) decreases in Consolidated Working Capital for such period (other
than (1) reclassification of items from short-term to long-term or vice versa
and (2) any such decreases arising from acquisitions or Asset Sales by the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting), #89847286v15

GRAPHIC [g179892ko17i035.gif]

 


(d) an amount equal to the aggregate net non-cash loss on Asset Sales by the
Borrower and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income, (e) cash receipts in respect of Hedge Agreements
during such period to the extent not otherwise included in Consolidated Net
Income, and (f) increases in current and non-current deferred revenue to the
extent deducted or not included in arriving at such Consolidated Net Income;
over (ii) the sum, without duplication, of: (a) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income, cash
charges to the extent excluded in arriving at such Consolidated Net Income, and
Transaction Expenses to the extent not deducted in arriving at such Consolidated
Net Income and paid in cash during such period, (b) without duplication of
amounts deducted pursuant to clause (k) below in prior periods, the amount of
Capital Expenditures or acquisitions of Intellectual Property accrued or made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of long-term Indebtedness of the
Borrower or the Restricted Subsidiaries (unless such Indebtedness has been
repaid other than with the proceeds of long-term indebtedness) other than
intercompany loans, (c) the aggregate amount of all principal payments of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (1) the
principal component of payments in respect of Capitalized Lease Obligations, (2)
the amount of any scheduled repayment of Term Loans pursuant to Section 2.5, and
(3) the amount of a mandatory prepayment of Term Loans pursuant to Section
5.2(a) to the extent required due to an Asset Sale that resulted in an increase
to Consolidated Net Income and not in excess of the amount of such increase but
excluding (A) all other prepayments of Term Loans and (B) all prepayments of
Revolving Loans (and any other revolving loans (unless there is an equivalent
permanent reduction in commitments thereunder)) made during such period, except
to the extent financed with the proceeds of other long-term Indebtedness of the
Borrower or the Restricted Subsidiaries, (d)an amount equal to the aggregate net
non-cash gain on Asset Sales by the Borrower and the Restricted Subsidiaries
during such period (other than Asset Sales in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income, (e)
increases in Consolidated Working Capital for such period (other than (1)
reclassification of items from short-term to long-term or vice versa and (2) any
such increases arising from acquisitions or Asset Sales by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting), (f) payments in cash by the Borrower and the Restricted
Subsidiaries during such period in respect of any purchase price holdbacks,
earn-out obligations, and long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted from Consolidated Net Income, #89847286v15

GRAPHIC [g179892ko17i036.gif]

 


(g)without duplication of amounts deducted pursuant to clause (k) below in prior
fiscal periods, the aggregate amount of cash consideration paid by the Borrower
and the Restricted Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions (but excluding Investments of the type
described in clauses (a) and (b) of Section 10.6) made during such period to the
extent that such Investments were not financed with the proceeds received from
(1) the issuance or incurrence of long-term Indebtedness or (2) the issuance of
Capital Stock, (h) [reserved], (i) the aggregate amount of expenditures actually
made by the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income, (j) the aggregate amount of any premium,
make-whole, or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are made in connection with any
prepayment of Indebtedness to the extent that such payments are not deducted in
calculating Consolidated Net Income, (k) without duplication of amounts deducted
from Excess Cash Flow in other periods, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts entered into prior to or during such period or planned cash
expenditures by the Borrower or any of the Restricted Subsidiaries, in an
aggregate amount not to exceed $25.0 million (the “Planned Expenditures”)
relating to Permitted Acquisitions (or Investments similar to those made for
Permitted Acquisitions), Capital Expenditures, or acquisitions of Intellectual
Property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period (except to the extent
financed with any of the proceeds received from (A) the issuance or incurrence
of long-term Indebtedness or (B) the issuance of Equity Interests); provided
that to the extent that the aggregate amount of cash actually utilized to
finance such Permitted Acquisitions (or Investments similar to those made for
Permitted Acquisitions), Capital Expenditures, or acquisitions of Intellectual
Property during such following period of four consecutive fiscal quarters is
less than the Contract Consideration and Planned Expenditures, the amount of
such shortfall shall be added to the calculation of Excess Cash Flow, at the end
of such period of four consecutive fiscal quarters; provided, further that any
amounts deducted under this clause (k) shall be first deducted from the portion
of Excess Cash Flow that was not required to be applied as a mandatory
prepayment under Section 5.2(a)(11), and only the excess above such amount shall
be deducted from the applicable mandatory prepayment, (l) the amount of taxes
(including penalties and interest) paid in cash or tax reserves set aside or
payable (without duplication) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (m) cash expenditures in respect of Hedge Agreements during such period
to the extent not deducted in arriving at such Consolidated Net Income, and (n)
decreases in current and non-current deferred revenue to the extent included or
not deducted in arriving at such Consolidated Net Income. #89847286v15

GRAPHIC [g179892ko17i037.gif]

 


“Excluded Property” shall have the meaning set forth in the Security Agreement.
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Voting Stock of any CFC or CFC Holding Company, any Capital
Stock in excess of 66% of the outstanding Voting Stock and 100% of the
Non-Voting Stock of such CFC or CFC Holding Company, (iii) any Capital Stock of
any direct or indirect Subsidiary of a CFC or CFC Holding Company; (iv) any
Capital Stock or Stock Equivalents to the extent the pledge thereof would
violate any applicable Requirements of Law after giving effect to the applicable
provisions of the Uniform Commercial Code or other applicable law (including any
legally effective requirement to obtain the consent of any Governmental
Authority unless such consent has been obtained), (v) in the case of (A) any
Capital Stock or Stock Equivalents of any Subsidiary to the extent such Capital
Stock or Stock Equivalents are subject to a Lien permitted by clause (ix) of the
definition of Permitted Lien or (B) any Capital Stock or Stock Equivalents of
any Subsidiary that is not Wholly-Owned by the Borrower and its Subsidiaries at
the time such Subsidiary becomes a Subsidiary, any Capital Stock or Stock
Equivalents of each such Subsidiary described in clause (A) or (B) to the extent
(I) that a pledge thereof to secure the Obligations is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law and other than proceeds thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction), (II) any Contractual
Requirement prohibits such a pledge without the consent of any other party;
provided that this clause (II) shall not apply if (x) such other party is a
Credit Party or Wholly-Owned Subsidiary or (y) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(vi) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to the Borrower or any Subsidiary as reasonably
determined by the Borrower in consultation with the Administrative Agent, (vii)
any Capital Stock or Stock Equivalents that are margin stock, and (viii) any
Capital Stock and Stock Equivalents of any Subsidiary that is not a Material
Subsidiary, a captive insurance Subsidiary, an SPV or any special purpose
entity. “Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for
so long as any such Subsidiary does not (on (x) a consolidated basis with its
Restricted Subsidiaries, if determined on the Closing Date by reference to the
Pro Forma Financial Statements or (y) a consolidated basis with its Restricted
Subsidiaries, if determined after the Closing Date by reference to the financial
statements delivered to the Administrative Agent pursuant to Section 9.1(a) and
(b)) constitute a Material Subsidiary, (ii) (after December 31, 2018, solely to
the extent that the consent of a third party that is not an Affiliate of the
Borrower is required in order for such Subsidiary to be a Guarantor and, after
use of commercially reasonable efforts, such consent is not obtained) each
Subsidiary that is not a Wholly-Owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-Wholly-Owned
Restricted Subsidiary), (iii) any CFC Holding Company, (iv) any direct or
indirect Subsidiary of a Foreign #89847286v15

GRAPHIC [g179892ko17i038.gif]

 


Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) prior to December 31,
2018, each Subsidiary that is prohibited by any applicable permitted Contractual
Requirement (with respect to any such Contractual Obligation, only to the extent
existing on the Closing Date or on the date such Subsidiary becomes a direct or
indirect Subsidiary of the Borrower and not incurred in contemplation thereof)
or Requirements of Law from guaranteeing or granting Liens to secure the
Obligations at the time such Subsidiary becomes a Restricted Subsidiary (and for
so long as such restriction or any replacement or renewal thereof is in effect),
(vii) prior to December 31, 2018, each Subsidiary with respect to which, as
reaosnably determined by the Borrower, the consequence of providing a Guarantee
of the Obligations would adversely affect the ability of the Borrower and its
Subsidiaries to satisfy applicable Requirements of Law, (viii) each Subsidiary
with respect to which, as reasonably determined by the Borrower in consultation
with the Administrative Agent, providing such a Guarantee would result in
material adverse tax consequences to the Borrower or one of its Subsidiaries,
(ix) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Borrower, as agreed in writing, the cost or
other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, (x)
[reserved], (xi) [reserved], (xii) each other Subsidiary acquired pursuant to a
Permitted Acquisition or other Investment permitted hereunder and financed with
assumed secured Indebtedness permitted to be incurred hereunder as assumed
Indebtedness (and not incurred in contemplation of such Permitted Acquisition),
and each Restricted Subsidiary acquired in such Permitted Acquisition or other
Investment permitted hereunder that guarantees such Indebtedness, in each case
to the extent that, and for so long as, the documentation relating to such
Indebtedness to which such Subsidiary is a party prohibits such Subsidiary from
guaranteeing the Obligations and such prohibition was not created in
contemplation of such Permitted Acquisition or other Investment permitted
hereunder and (xiii) prior to December 31, 2018, each SPV or not-for-profit
Subsidiary. “Excluded Swap Obligation” shall mean, with respect to any Credit
Party, (a) any Swap Obligation if, and to the extent that, all or a portion of
the Obligations of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any Obligations thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful. “Excluded
Taxes” shall mean, with respect to the Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document, (i) Taxes imposed
on or measured by its overall net income, net profits, or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local, or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), (ii) any U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Credit Party
hereunder or under any Credit Document that is required to be imposed on amounts
payable to or for the account of a Lender pursuant to laws in force on the date
on which (A) such Lender acquires such interest in the Loan or #89847286v15

GRAPHIC [g179892ko17i039.gif]

 


Commitment (other than pursuant to an assignment request by the Borrower under
Section 13.7) or (B) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 5.4, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (iii) any Taxes attributable
to a recipient’s failure to comply with Section 5.4(e), or (iv) any withholding
Tax imposed under FATCA. “Existing Class” shall mean any Existing Term Loan
Class and any Existing Revolving Credit Class. “Existing Debt Facilities” shall
mean: (i) that certain Amended and Restated Credit Agreement, dated as of July
7, 2016, by and among the Borrower, the lenders from time to time party thereto
and Wells Fargo Bank, National Association, as agent; (ii) that certain Credit
Agreement, dated as of February 24, 2014, by and among Intralinks, Inc., as
borrower, the guarantors from time to time party thereto, the lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as agent; and (iii) that
certain Credit Agreement, dated as of February 24, 2014, as amended, by and
among Intralinks, Inc., as borrower, the guarantors from time to time party
thereto and JPMorgan Chase Bank, N.A., as lender. “Existing Revolving Credit
Class” shall have the meaning provided in Section 2.14(g)(ii). “Existing
Revolving Credit Commitment” shall have the meaning provided in Section
2.14(g)(ii). “Existing Revolving Credit Loans” shall have the meaning provided
in Section 2.14(g)(ii). “Existing Term Loan Class” shall have the meaning
provided in Section 2.14(g)(i). “Expiring Credit Commitment” shall have the
meaning provided in Section 2.1(f). “Extended Repayment Date” shall have the
meaning provided in Section 2.5(c). “Extended Revolving Credit Commitments”
shall have the meaning provided in Section 2.14(g)(ii). “Extended Revolving
Credit Loans” shall have the meaning provided in Section 2.14(g)(ii). “Extended
Revolving Loan Maturity Date” shall mean the date on which any tranche Extended
Revolving Credit Loans matures. of “Extended Term Loan Repayment Amount” shall
have the meaning provided Section 2.5(c). in “Extended Term Loans” shall have
the meaning provided in Section 2.14(g)(i). “Extending Lender” shall have the
meaning provided in Section 2.14(g)(iii). “Extension Amendment” shall have the
meaning provided in Section 2.14(g)(iv). “Extension Date” shall have the meaning
provided in Section 2.14(g)(v). “Extension Election” shall have the meaning
provided in Section 2.14(g)(iii). #89847286v15

GRAPHIC [g179892ko17i040.gif]

 


 

“Extension Request” shall mean a Term Loan Extension Request. “Extension Series”
shall mean all Extended Term Loans and Extended Revolving Credit Commitments
that are established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, and amortization schedule. “Facility” means any Term Loan
Facility or Revolving Credit Facility, as the context may require. “Fair Market
Value” shall mean with respect to any asset or group of assets on any date of
determination, the value of the consideration obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as determined by the board of directors of the Borrower. “FATCA”
shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing, and any laws, fiscal or regulatory
legislation, rules, guidance notes and practices adopted by a non-U.S.
jurisdiction to effect any such intergovernmental agreement. “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the per annum
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided that (i) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. If the Federal Funds Effective Rate would otherwise be
negative, it shall be deemed to be 0.00%. “Fee Letters” shall mean (i) that
certain Amended and Restated Fee Letter dated as of January 4, 2017 by and among
Goldman Sachs Bank USA, Credit Suisse AG, Credit Suisse Securities (USA) LLC,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Keybank National Association, Keybanc Capital Markets Inc., Wells Fargo Bank,
N.A., Wells Fargo Securities, LLC and the Borrower and (ii) that certain
Administrative Agent Fee Letter dated as of January 19, 2017 by and among the
Administrative Agent and the Borrower, in each case as amended, amended and
restated, supplemented and/or replaced from time to time. “Fees” shall mean all
amounts payable pursuant to, or referred to in, Section 4.1. “First Lien
Intercreditor Agreement” shall mean an Intercreditor Agreement substantially in
the form of Exhibit H-1 (with such changes to such form as may be reasonably
acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the #89847286v15

GRAPHIC [g179892ko19i001.gif]

 


representatives for purposes thereof for holders of one or more classes of First
Lien Obligations (other than the Obligations). “First Lien Obligations” shall
mean the Obligations. “First Lien Secured Leverage Test” shall mean, as of any
date of determination, with respect to the last day of the most recently ended
Test Period, the Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio shall be no greater than 3.00 to 1.00. “Fixed Charges” shall mean, with
respect to any Person for any period, the sum of: (i) Consolidated Interest
Expense of such Person and its Restricted Subsidiaries on a consolidated basis
for such period, (ii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock of such Person made during such
period, and (iii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries. “Foreign Plan” shall mean each “employee
benefit plan” (within the meaning of Section 3(3) of ERISA, whether or not
subject to ERISA) that is not subject to U.S. law and is maintained or
contributed to by any Credit Party or any of its Subsidiaries. “Foreign Plan
Event” shall mean, with respect to any Foreign Plan or Foreign Benefit
Arrangement, (i) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Plan or Foreign
Benefit Arrangement; (ii) the failure to register or loss of good standing (if
applicable) with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (iii) the failure of
any Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the terms of such Foreign Plan or Foreign
Benefit Arrangement. “Foreign Subsidiary” shall mean each Subsidiary of the
Borrower that is not a Domestic Subsidiary. “Fronting Exposure” shall mean, at
any time there is a Defaulting Lender, (a) with respect to a Letter of Credit
Issuer, such Defaulting Lender’s Revolving Credit Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
#89847286v15

GRAPHIC [g179892ko19i002.gif]

 


Commitment Percentage of Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof. “Fronting Fee” shall have
the meaning provided in Section 4.1(d). “Fund” shall mean any Person (other than
a natural Person) that is engaged or advises funds or other investment vehicles
that are engaged in making, purchasing, holding, or investing in commercial
loans and similar extensions of credit in the ordinary course. “Funded Debt”
shall mean all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of the Borrower or any Restricted Subsidiary, to a date more than one
year from the date of its creation or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date (including all amounts of such Funded Debt
required to be paid or prepaid within one year from the date of its creation),
and, in the case of the Credit Parties, Indebtedness in respect of the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, the amount of any Indebtedness under GAAP with
respect to Capitalized Lease Obligations shall be determined in accordance with
the definition of Capitalized Lease Obligations. “Governmental Authority” shall
mean any nation, sovereign, or government, any state, province, territory, or
other political subdivision thereof, and any entity or authority exercising
executive, legislative, judicial, taxing, regulatory, or administrative
functions of or pertaining to government, including a central bank or stock
exchange (including any supranational body exercising such powers or functions,
such as the European Union or the European Central Bank). “Granting Lender”
shall have the meaning provided in Section 13.6(g). “Guarantee” shall mean (i)
the Guarantee made by each Guarantor in favor of the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit B, and (ii)
any other guarantee of the Obligations made by a Restricted Subsidiary in form
and substance reasonably acceptable to the Administrative Agent. “guarantee
obligations” shall mean, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any primary obligor in
any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent, (i) to purchase any such Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (a) for the purchase or payment of any such Indebtedness or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities, or services primarily for the purpose of assuring the
owner #89847286v15

GRAPHIC [g179892ko19i003.gif]

 


of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness, or (iv) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term guarantee obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations or product warranties in effect on the Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any guarantee obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such guarantee obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. “Guarantors” shall mean (i) each Subsidiary of the Borrower that is party
to the Guarantee on the Closing Date and (ii) each Subsidiary of the Borrower
that becomes a party to the Guarantee after the Closing Date pursuant to Section
9.11 or otherwise; provided that in no event shall any Excluded Subsidiary be
required to be a Guarantor (unless such Subsidiary is no longer an Excluded
Subsidiary). “Hazardous Materials” shall mean (i) any petroleum or petroleum
products, radioactive materials, friable asbestos, polychlorinated biphenyls,
and radon gas; (ii) any chemicals, materials, or substances defined as or
included in the definition of “hazardous substances,” “hazardous waste,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,”
or words of similar import, under any Environmental Law; and (iii) any other
chemical, material, or substance, which is prohibited, limited, or regulated due
to its dangerous or deleterious properties or characteristics, by any
Environmental Law. “Hedge Agreements” shall mean (i) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(ii) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Hedge Bank” shall mean (a) any Person that, at the time it
enters into a Hedge Agreement with the Borrower or any Restricted Subsidiary, is
a Lender, an Agent or an Affiliate of a Lender or an Agent and (b) with respect
to any Hedge Agreement entered into prior to the Closing Date, any Person that
is a Lender or an Agent or an Affiliate of a Lender or an Agent on the Closing
Date. “Hedging Obligations” shall mean, with respect to any Person, the
obligations of such Person under any Hedge Agreements. “Houlihan Lokey” shall
mean Houlihan Lokey Capital, Inc. “Impacted Loans” shall have the meaning
provided in Section 2.10(a). “Increased Amount Date” shall mean, with respect to
any New Loan Commitments, the date on #89847286v15

GRAPHIC [g179892ko19i004.gif]

 


which such New Loan Commitments shall be effective. #89847286v15

GRAPHIC [g179892ko19i005.gif]

 


“Incremental Loans” shall have the meaning provided in Section 2.14(c).
“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a). “Incremental Revolving Credit Loans” shall have the meaning
provided in Section 2.14(b). “Incremental Revolving Credit Maturity Date” shall
mean the date on which any tranche of Revolving Credit Loans made pursuant to
the Lenders’ Incremental Revolving Credit Commitments matures. “Incremental
Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).
“incur” shall have the meaning provided in Section 10.1. “Indebtedness” shall
mean, with respect to any Person, (i) any indebtedness (including principal and
premium) of such Person, whether or not contingent (a) in respect of borrowed
money, (b) evidenced by bonds, notes, debentures, or similar instruments or
letters of credit or bankers’ acceptances (or, without double counting,
reimbursement agreements in respect thereof), (c) representing the balance
deferred and unpaid of the purchase price of any property (including Capitalized
Lease Obligations), or (d) representing any Hedging Obligations, if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a net liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP, (ii) to the extent not otherwise included, any obligation by such Person
to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (i) of another Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business, (iii) to the extent not otherwise included,
all obligations of such Person in respect of Disqualified Stock and (iv) to the
extent not otherwise included, the obligations of the type referred to in clause
(i) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (1)
Contingent Obligations incurred in the ordinary course of business, (2)
obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, or (6) any earn-out obligation until such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP. The amount of Indebtedness of any Person for purposes of clause (iv) above
shall (unless such Indebtedness has been assumed by such Person) be deemed to be
equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness and
(y) the Fair Market Value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of the
Borrower and the Restricted Subsidiaries, shall exclude all intercompany
Indebtedness having a term not exceeding 365 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice. “Indemnified Liabilities” shall have the meaning provided in
Section 13.5. “Indemnified Person” shall have the meaning provided in Section
13.5. #89847286v15

GRAPHIC [g179892ko19i006.gif]

 


“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes. “Initial Period End Date” shall mean
the later of (a) December 15, 2017 and (b) in the event that, prior to December
15, 2017, the Borrower has publicly announced an End Date Transaction, then the
date after December 15, 2017 when either such End Date Transaction is
consummated or the Borrower or its counterparty publicly discloses that the
Borrower or such counterparty will no longer pursue such End Date Transaction,
or that such End Date Transaction cannot or will not be consummated for any
reason. “Initial Term Loan” shall have the meaning provided in Section 2.1(a).
“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s Initial Term Loan Commitment. The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$900,000,000. “Initial Term Loan Lender” shall mean a Lender with an Initial
Term Loan Commitment or an outstanding Initial Term Loan. “Initial Term Loan
Maturity Date” shall mean January 19, 2024 or, if such date is not a Business
Day, the immediately preceding Business Day. “Initial Term Loan Repayment
Amount” shall have the meaning provided in Section 2.5(b). “Initial Term Loan
Repayment Date” shall have the meaning provided in Section 2.5(b). “Insolvent”
shall mean, with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is “insolvent” within the meaning of Section 4245 of ERISA.
“Intellectual Property” shall mean all intellectual property, including all (i)
(a) patents, inventions, designs, processes and know-how; (b) copyrights and
works of authorship; (c) trademarks, service marks, trade names, brand names,
corporate names, Internet domain names, logos, trade dress, and other source
indicators, and the goodwill of any business symbolized thereby; (d) trade
secrets; and (e) rights in software, data and databases, and (ii) all
registrations and applications for registration of the foregoing. “Interest
Period” shall mean, with respect to any Loan, the interest period applicable
thereto, as determined pursuant to Section 2.9. “Investment” shall mean, with
respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances, or
capital contributions (excluding accounts receivable, trade credit, advances to
customers, commission, travel, and similar advances to officers and employees,
in each case made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests, or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the consolidated balance sheet (excluding the footnotes) of
the Borrower in the same manner as the other investments included in this
definition to the extent such transactions involve the transfer of cash or other
property; provided that Investments shall not include, in the case of the
Borrower and the Restricted Subsidiaries, intercompany loans (including
guarantees), advances, or Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of #89847286v15

GRAPHIC [g179892ko19i007.gif]

 


business. The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced by any dividend, distribution,
interest payment, return of capital, repayment, or other amount received by the
Borrower or a Restricted Subsidiary in respect of such Investment (provided
that, with respect to amounts received other than in the form of Cash
Equivalents, such amount shall be equal to the Fair Market Value of such
consideration). “Investment Grade Rating” shall mean a rating equal to or higher
than Baa3 (or the equivalent) by Moody’s and BBB-(or the equivalent) by S&P, or
an equivalent rating by any other rating agency. “Investment Grade Securities”
shall mean: (i) securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents), (ii) debt securities or debt instruments with an
Investment Grade Rating, but excluding any debt securities or instruments
constituting loans or advances among the Borrower and its Subsidiaries, (iii)
investments in any fund that invest at least 90% in investments of the type
described in clauses (i) and (ii) which fund may also hold immaterial amounts of
cash pending investment or distribution, and (iv) corresponding instruments in
countries other than the United States customarily utilized for high-quality
investments. “ISP” shall mean, with respect to any Letter of Credit, the
“International Standby Practices 1998” as published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance). “Issuer Documents” shall mean, with respect to
any Letter of Credit, the Letter of Credit Request and any other document,
agreement, and instrument entered into by the applicable Letter of Credit Issuer
and the Borrower (or any other Restricted Subsidiary) or in favor of the
applicable Letter of Credit Issuer and relating to such Letter of Credit.
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A. #89847286v15

GRAPHIC [g179892ko19i008.gif]

 


“Joint Lead Arrangers and Joint Bookrunners” shall mean Goldman Sachs Bank USA,
Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, KeyBanc Capital Markets Inc. and Wells Fargo Securities, LLC.
“Joint Venture Subsidiaries” means each of SNCR, LLC and Zentry, LLC. “Junior
Debt” shall mean any Indebtedness (other than any permitted intercompany
Indebtedness owing the Borrower or any Restricted Subsidiary) constituting
Subordinated Indebtedness or that is secured by a Lien ranking junior to Liens
securing the Obligations. “Latest Term Loan Maturity Date” shall mean, at any
date of determination, the latest maturity or expiration date applicable to any
Term Loan hereunder at such time, including the latest maturity or expiration
date of any New Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time. “L/C Borrowing” shall mean an
extension of credit resulting from a drawing under any Letter of Credit which
has not been reimbursed on the date when made or refinanced as a Borrowing. “L/C
Facility Maturity Date” shall mean the date that is five Business Days prior to
the Revolving Credit Maturity Date; provided that the L/C Facility Maturity Date
may be extended beyond such date with the consent of the applicable Letter of
Credit Issuer. “L/C Obligations” shall mean, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unpaid Drawings, including all L/C Borrowings.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the International Standby Practices
(ISP98), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time. “L/C Participant” shall have
the meaning provided in Section 3.3(a). “L/C Participation” shall have the
meaning provided in Section 3.3(a). “L/C Sublimit” shall mean up to $25.0
million in aggregate amount of Letters of Credit that may be issued under the
Revolving Credit Facility. “Lender” shall have the meaning provided in the
preamble to this Agreement. “Lender Default” shall mean (i) the refusal or
failure of any Lender to make available its portion of any incurrence of Loans,
which refusal or failure is not cured within one business day after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (ii) the failure of
any Lender to pay over to the #89847286v15

GRAPHIC [g179892ko19i009.gif]

 


Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one business day of the date when due, unless the subject of
a good faith dispute, (iii) a Lender has notified, in writing, the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to that effect
with respect to its funding obligations under this Agreement, or a Lender has
publicly announced that it does not intend to comply with its funding
obligations under other loan agreements, credit agreements or similar facilities
generally, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement (v) a Distressed Person has admitted in writing
that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action; provided that no Lender Default shall occur solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. “Lender-Related
Distress Event” shall mean, with respect to any Lender or any other Person that
directly or indirectly controls such Lender (each, a “Distressed Person”), other
than via an Undisclosed Administration, a voluntary or involuntary case with
respect to such Distressed Person under any debt relief law, or a custodian,
conservator, receiver, or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person, or any Person that directly or indirectly controls such
Distressed Person or is subject to a forced liquidation or such Distressed
Person makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any governmental authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Lender
or any Person that directly or indirectly controls such Lender by a governmental
authority or an instrumentality thereof. “Letter of Credit” shall mean each
letter of credit issued pursuant to Section 3.1, including for the avoidance of
doubt all Letters of Credit existing on the Closing Date and set forth on
Schedule 1.1(c); provided that each of Goldman Sachs Bank USA and Credit Suisse
AG shall only be required to issue standby Letters of Credit hereunder. “Letter
of Credit Commitment” shall mean with respect to each Letter of Credit Issuer,
the amount set forth on Schedule 1.1(b), as may be reduced from time to time
pursuant to Section 3.1. “Letter of Credit Expiration Date” shall mean the day
that is three Business Days prior to the scheduled Maturity Date then in effect
for the Revolving Credit Facility. “Letter of Credit Exposure” shall mean, with
respect to any Lender, at any time, the sum of (i) the amount of the principal
amount of any Unpaid Drawings in respect of which such Lender has made (or is
required to have made) payments to the Letter of Credit Issuers pursuant to
Section 3.4(a) at such time and (ii) such Lender’s Revolving Credit Commitment
Percentage of the Letters of Credit Outstanding at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the Letter of Credit
Issuers pursuant to Section 3.4(a)). “Letter of Credit Fee” shall have the
meaning provided in Section 4.1(b). #89847286v15

GRAPHIC [g179892ko19i010.gif]

 


“Letter of Credit Issuer” shall mean Goldman Sachs Bank USA, Credit Suisse AG,
JPMorgan Chase Bank, N.A., Bank of America, N.A., Keybank National Association
and Wells Fargo Bank, N.A. and/or one of their respective designated Affiliates
or branches and other Lenders reasonably acceptable to the Borrower and the
Administrative Agent which agree to issue Letters of Credit hereunder; provided
that in respect of a Letter of Credit issued pursuant to the terms of this
Agreement, the “Letter of Credit Issuer” shall be the Letter of Credit Issuer
which has issued the Letter of Credit and the relevant provisions herein and the
other Loan Documents shall be construed accordingly to refer to the applicable
Letter of Credit Issuer, as appropriate. Any Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates or branches of such Letter of Credit Issuer (and such Affiliate
shall be deemed to be a “Letter of Credit Issuer” for all purposes of the Loan
Documents). As of the Closing Date, the respective commitments of each Letter of
Credit Issuer are set forth on Schedule 1.1(b), which commitments may be amended
pursuant to Section 3.1(a). “Letter of Credit Request” shall mean a notice
executed and delivered by the Borrower pursuant to Section 3.2, in form
acceptable to the applicable Letter of Credit Issuer in its reasonable
discretion. “Letters of Credit Outstanding” shall mean, at any time the sum of,
without duplication, (i) the aggregate Stated Amount of all outstanding Letters
of Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings. “Level I Status” shall mean, on any date, the circumstance that Level
II Status does not exist. “Level II Status” shall mean, on any date, the
circumstance that the Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio is less than or equal to 2.50 to 1.00 as of such date. “LIBOR”
shall have the meaning provided in the definition of LIBOR Rate. “LIBOR Loan”
shall mean any Loan bearing interest at a rate determined by reference to the
Adjusted LIBOR Rate. “LIBOR Rate” shall mean, (i) for any Interest Period with
respect to a LIBOR Loan, the rate per annum equal to the offered rate
administered by ICE Benchmark Administration (“LIBOR”) or successor rate, which
rate is approved by the Administrative Agent, on the applicable Reuters screen
page (or such other commercially available source providing such quotations of
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, and (ii) for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower. “Lien” shall mean with respect to any
asset, any mortgage, lien, pledge, hypothecation, charge, #89847286v15

GRAPHIC [g179892ko19i011.gif]

 


security interest, preference, priority, or encumbrance of any kind in respect
of such asset, whether or not filed, recorded or otherwise perfected under
applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in, and any filing of, or agreement to, give
any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease or a non-exclusive license, sub-license or cross-license to Intellectual
Property be deemed to constitute a Lien. “Limited Waiver Default” shall have the
meaning provided in Amendment No. 1. “Loan” shall mean any Revolving Loan,
Swingline Loan, Term Loan or any other loan made by any Lender pursuant to this
Agreement. “Mandatory Borrowing” shall have the meaning provided in Section
2.1(d). “Master Agreement” shall have the meaning provided in the definition of
the term “Hedge Agreement.” “Material Adverse Effect” shall mean a circumstance
or condition affecting the business, assets, operations, properties, or
financial condition of the Borrower and its Subsidiaries, taken as a whole, that
would, individually or in the aggregate, materially adversely affect (i) the
ability of the Borrower and the other Credit Parties, taken as a whole, to
perform their payment obligations under this Agreement or any of the other
Credit Documents or (ii) the rights and remedies of the Administrative Agent and
the Lenders under the Credit Documents. “Material Subsidiary” shall mean, at any
date of determination, each Restricted Subsidiary (i) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than (x) 5.0% or (y) after December 31, 2018, 1.0%, of the Consolidated
Total Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 1.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries (other than Subsidiaries that
are Excluded Subsidiaries by virtue of any of clauses (ii) through (xiii) of the
definition of “Excluded Subsidiary”) have, in the aggregate, (a) total assets at
the last day of such Test Period equal to or greater than (x) 7.5% or (y) after
December 31, 2018, 2.5%, of the Consolidated Total Assets of the Borrower and
the Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than (x) 7.5% or (y) after December 31, 2018, 2.5%, of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as Material Subsidiaries for each fiscal
period until this proviso is no longer applicable. “Maturity Date” shall mean
the Revolving Credit Maturity Date, the Extended Revolving Credit Maturity Date,
any Incremental Revolving Loan Maturity Date, the Initial Term Loan Maturity
Date, the New Term Loan Maturity Date or the maturity date of an Extended Term
Loan, as applicable. #89847286v15

GRAPHIC [g179892ko19i012.gif]

 


“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (i) the aggregate amount of voluntary prepayments of Term Loans
and, to the extent accompanied by permanent optional reductions of Revolving
Credit Commitments, Revolving Loans (excluding purchases of the Loans by the
Borrower and its Subsidiaries below par) in each case, other than from proceeds
of the incurrence of long-term Indebtedness, plus (ii) an amount such that,
after giving effect to the incurrence of such amount the Borrower would be in
compliance on a Pro Forma Basis (including any adjustments required by such
definition as a result of a contemplated Permitted Acquisition) with the First
Lien Secured Leverage Test ((I) assuming that all Indebtedness incurred pursuant
to Section 2.14(a) or Section 10.1(v)(i) on such date of determination would be
included in the definition of Consolidated First Lien Secured Debt, whether or
not such Indebtedness would otherwise be so included, (II) without netting any
cash proceeds of such incurrence and (III) assuming the Incremental Revolving
Credit Commitments established at such time are fully drawn), minus (ii) the sum
of (a) the aggregate principal amount of New Loan Commitments incurred pursuant
to Section 2.14(a) prior to such date and (b) the aggregate principal amountof
Permitted Other Indebtedness issued or incurred (including any unused
commitments obtained) Amount pursuant to Section 10.1(v)(i) prior to such date.
“Merger” shall mean the short-form merger of Merger Sub with and into the Target
following the Tender Offer, pursuant to the Acquisition Agreement. “MFN
Protection” shall have the meaning provided in Section 2.14(d)(iii). “Minimum
Borrowing Amount” shall mean with respect to a Borrowing, $500,000. “Minimum
Collateral Amount” shall mean, at any time, (i) with respect to Cash Collateral
consisting of cash or Cash Equivalents or deposit account balances provided to
reduce or eliminate Fronting Exposure during the existence of a Defaulting
Lender, an amount equal to 103% of the Fronting Exposure of the Letter of Credit
Issuer with respect to Letters of Credit issued and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or Cash Equivalents or
deposit account balances provided in accordance with the provisions of Section
3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 101% of the outstanding
amount of all L/C Obligations. “Moody’s” shall mean Moody’s Investors Service,
Inc. or any successor by merger or consolidation to its business. “Mortgage”
shall mean a mortgage, deed of trust, deed to secure debt, trust deed, or other
security document entered into by the owner of a Mortgaged Property and the
Collateral Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
acceptable to the Collateral Agent and the Borrower, together with such terms
and provisions as may be required by local laws. “Mortgaged Property” shall mean
each parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 9.14. “Multiemployer Plan” shall mean a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA to which any
Credit Party or ERISA Affiliate makes or is obligated to make contributions, or
during the five preceding calendar years, has made or been obligated to make
contributions. #89847286v15

GRAPHIC [g179892ko19i013.gif]

 


“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations,
seller financing or seller notes, earn-out obligations and other deferred or
contingent consideration, if applicable, but only as and when received) received
by or on behalf of the Borrower or any of its Restricted Subsidiaries in respect
of such Prepayment Event or incurrence of Permitted Other Indebtedness, as the
case may be, less (ii) the sum of: (a) the amount, if any, of all taxes
(including in connection with any repatriation of funds) paid or estimated to be
payable by the Borrower or any of its Restricted Subsidiaries in connection with
such Prepayment Event or incurrence of Permitted Other Indebtedness, (b) the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (a) above) (1)
associated with the assets that are the subject of such Prepayment Event and (2)
retained by the Borrower or any of the Restricted Subsidiaries; provided that
the amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction, (c)
the amount of any Indebtedness (other than the Loans and Permitted Other
Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event, (d) in the case of any Casualty Event, the amount of any
proceeds of such Casualty Event that the Borrower or any Restricted Subsidiary
has reinvested (or intends to reinvest within the Reinvestment Period or has
entered into a binding commitment prior to the last day of the Reinvestment
Period to reinvest) in the business of the Borrower or any of the Restricted
Subsidiaries; provided that any portion of such proceeds that has not been so
reinvested within such Reinvestment Period (with respect to such Prepayment
Event, the “Deferred Net Cash Proceeds”) shall, unless the Borrower or a
Restricted Subsidiary has entered into a binding commitment prior to the last
day of such Reinvestment Period to reinvest such proceeds no later than 180 days
following the last day of such Reinvestment Period, (1) be deemed to be Net Cash
Proceeds of a Casualty Event occurring on the last day of such Reinvestment
Period or, if later, 180 days after the date the Borrower or such Restricted
Subsidiary has entered into such binding commitment, as applicable (such last
day or 180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”),
and (2) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i); (e) in the case of any Asset Sale Prepayment Event, Casualty Event,
or Permitted Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (e)) attributable to non-controlling interests and not available for
distribution to or for the account of the Borrower or a Wholly-Owned Restricted
Subsidiary as a result thereof; (f) in the case of any Asset Sale Prepayment
Event or Permitted Sale Leaseback, any funded escrow established pursuant to the
documents evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition; provided that the amount of any subsequent reduction of such
escrow (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction solely to #89847286v15

GRAPHIC [g179892ko19i014.gif]

 


the extent that the Borrower and/or any Restricted Subsidiaries receives cash in
an amount equal to the amount of such reduction; and (g) all fees and
out-of-pocket expenses paid by the Borrower or a Restricted Subsidiary in
connection with any of the foregoing (for the avoidance of doubt, including, (1)
in the case of the issuance of Permitted Other Indebtedness, any fees,
underwriting discounts, premiums, and other costs and expenses incurred in
connection with such issuance and (2) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses, and brokerage, consultant,
accountant, and other customary fees), in each case, only to the extent not
already deducted in arriving at the amount referred to in clause (i) above. “Net
Income” shall mean, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends. “New Loan Commitments” shall have the meaning
provided in Section 2.14(a). “New Revolving Credit Commitments” shall have the
meaning provided in Section 2.14(a). “New Revolving Credit Loan” shall have the
meaning provided in Section 2.14(b). “New Revolving Loan Lender” shall have the
meaning provided in Section 2.14(b). “New Revolving Loan Repayment Amount” shall
have the meaning provided in Section 2.5(c). “New Revolving Loan Repayment Date”
shall have the meaning provided in Section 2.5(c). “New Term Loan” shall have
the meaning provided in Section 2.14(c). “New Term Loan Commitments” shall have
the meaning provided in Section 2.14(a). “New Term Loan Lender” shall have the
meaning provided in Section 2.14(c). “New Term Loan Maturity Date” shall mean
the date on which a New Term Loan matures. “New Term Loan Repayment Amount”
shall have the meaning provided in Section 2.5(c). “New Term Loan Repayment
Date” shall have the meaning provided in Section 2.5(c). “Non-Bank Tax
Certificate” shall have the meaning provided in Section 5.4(e)(ii)(B)(3).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender. “Non-Expiring Credit Commitment” shall have the meaning
provided in Section 2.1(f). “Non-Extension Notice Date” shall have the meaning
provided in Section 3.2(d). #89847286v15

GRAPHIC [g179892ko19i015.gif]

 


“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code. “Non-Voting Stock” shall mean, with
respect to any Person as of any date, the Capital Stock of such Person that is
at the time not entitled to vote in the election of the board of directors of
such Person. “Notice of Borrowing” shall have the meaning provided in Section
2.3(a). “Notice of Conversion or Continuation” shall have the meaning provided
in Section 2.6(a). “Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants, and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Revolving Credit
Commitment, Loan, or Letter of Credit or under any Secured Cash Management
Agreement or Secured Hedge Agreement (other than with respect to any Credit
Party’s obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), in each case, entered into with the Borrower or
any of the Restricted Subsidiaries, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by any Credit Party under any Credit Document. “OFAC”
means the Office of Foreign Assets Control of the U.S. Department of Treasury.
“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto). “Other Taxes” shall mean
all present or future stamp, registration, court or documentary Taxes or any
other excise, property, intangible, mortgage recording, filing or similar Taxes
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Credit Document; provided that such term
shall not include (i) any Taxes that result from an assignment, (“Assignment
Taxes”) to the extent such Assignment Taxes are imposed as a result of a
connection between the Lender and the taxing jurisdiction (other than a
connection arising solely from any Credit Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by the Borrower or (ii) Excluded Taxes.
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation. “Participant”
shall have the meaning provided in Section 13.6(c)(i). “Participant Register”
shall have the meaning provided in Section 13.6(c)(ii). #89847286v15

GRAPHIC [g179892ko19i016.gif]

 


“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” shall have the meaning provided in Section 13.18. “PBGC” shall
mean the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions. “Pension Plan” shall mean
any “employee pension benefit plan” (as defined in Section 3(2) of ERISA, but
excluding any Multiemployer Plan) that is subject to Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, in respect of which any Credit Party or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4062 or Section 4069 of ERISA, be deemed to be) an “employer” as defined in
Section 3(5) of ERISA. “Permitted Acquisition” shall have the meaning provided
in Section 10.6(c). “Permitted Investments” shall have the meaning provided in
Section 10.6. “Permitted Liens” shall mean, with respect to any Person: (i)
pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case,
incurred in the ordinary course of business; (ii) Liens imposed by law, such as
carriers’, warehousemen’s, materialmen’s, repairmen’s, and mechanics’ Liens, in
each case, for sums not yet overdue for a period of more than 60 days or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review if adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP; (iii) Liens for taxes, assessments, or other governmental
charges not yet overdue for a period of more than 60 days or which are being
contested in good faith by appropriate #89847286v15

GRAPHIC [g179892ko19i017.gif]

 


proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP or are not
required to be paid pursuant to Section 8.11, or for property taxes on property
of such Person, which Person has determined to abandon if the sole recourse for
such tax, assessment, charge, levy, or claim is to such property; (iv) Liens in
favor of issuers of performance, surety, bid, indemnity, warranty, release,
appeal, or similar bonds or with respect to other regulatory requirements or
letters of credit or bankers’ acceptances issued, and completion guarantees
provided for, in each case pursuant to the request of and for the account of
such Person in the ordinary course of its business; (v) minor survey exceptions,
minor encumbrances, ground leases, easements, or reservations of, or rights of
others for, licenses, rights-of-way, servitudes, sewers, electric lines, drains,
telegraph and telephone and cable television lines, gas and oil pipelines, and
other similar purposes, or zoning, building codes, or other restrictions
(including, without limitation, minor defects or irregularities in title and
similar encumbrances) as to the use of real properties or Liens incidental to
the conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not, in the
aggregate, materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;
(vi) Liens securing Indebtedness permitted to be outstanding pursuant to clause
(a), (c), (q), (u), (v) or (w) of Section 10.1; provided that, (a) in the case
of clause (c) of Section 10.1, such Lien may not extend to any property or
equipment (or assets affixed or appurtenant thereto) other than the property or
equipment being financed or refinanced under such clause (c) of Section 10.1,
replacements of such property, equipment or assets, and additions and accessions
and in the case of multiple financings of equipment provided by any lender,
other equipment financed by such lender; (b) in the case of clause (q) of
Section 10.1, such Lien may not extend to any assets other than the assets owned
by the Restricted Subsidiaries incurring such Indebtedness; and (c) in the case
of Liens securing Permitted Other Indebtedness Obligations pursuant to this
clause (vi), the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and (x) the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness, the representative
for the holders of such Permitted Other Indebtedness shall have become a party
to the Second Lien Intercreditor Agreement in accordance with the terms thereof;
without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to execute and deliver on behalf of the
Secured Parties the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement contemplated by this clause (vi); (vii) subject to
Section 9.14, other than with respect to Mortgaged Property, Liens existing on
the Closing Date; provided that any Lien securing Indebtedness or other
obligations in excess of $5.0 million in the aggregate (when taken together with
all other Liens securing obligations outstanding in reliance on this clause
(vii) that are not listed on Schedule 10.2) shall only be permitted if set forth
on Schedule 10.2, and, in each case, any modifications, replacements, renewals,
or extensions thereof; (viii) Liens on property or shares of stock of a Person
at the time such Person becomes #89847286v15

GRAPHIC [g179892ko19i018.gif]

 


a Subsidiary; provided such Liens are not created or incurred in connection
with, or in contemplation of, such other Person becoming a Subsidiary; provided,
further, however, that such Liens may not extend to any other property owned by
the Borrower or any Restricted Subsidiary (other than, with respect to such
Person, any replacements of such property or assets and additions and accessions
thereto, after-acquired property subject to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property of such Person, and the proceeds
and the products thereof and customary security deposits in respect thereof and
in the case of multiple financings of equipment provided by any lender, other
equipment financed by such lender, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition); (ix) Liens on property at the time
the Borrower or a Restricted Subsidiary acquired the property, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary; provided that such Liens are not created or incurred
in connection with, or in contemplation of, such acquisition, merger,
consolidation, or designation; provided, further, however, that such Liens may
not extend to any other property owned by the Borrower or any Restricted
Subsidiary (other than, with respect to such property, any replacements of such
property or assets and additions and accessions thereto, after-acquired property
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require, pursuant to their terms at such time, a pledge of after-acquired
property, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition); (x)
Liens on property of any Restricted Subsidiary that is not a Credit Party, which
Liens secure Indebtedness of such Restricted Subsidiary or another Restricted
Subsidiary that is not a Credit Party, in each case, to the extent permitted
under Section 10.1; #89847286v15

GRAPHIC [g179892ko19i019.gif]

 


(xi) Liens securing Hedging Obligations and Cash Management Services so long as
the related Indebtedness is, and is permitted hereunder to be, secured by a Lien
on the same property securing such Hedging Obligations and Cash Management
Services; (xii) Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment, or storage of such inventory or other goods; (xiv) Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases or consignments entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business; (xv) Liens in favor of the
Borrower or any Guarantor; (xvi) Liens on equipment of the Borrower or any
Restricted Subsidiary granted in the ordinary course of business to the
Borrower’s or such Restricted Subsidiary’s client at which such equipment is
located; (xvii) [reserved]; (xviii) Liens to secure any refinancing, refunding,
extension, renewal, or replacement (or successive refinancing, refunding,
extensions, renewals, or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in clauses (vi), (vii), (viii),
(ix), (x), and (xv) of this definition of Permitted Liens; provided that (a)
such new Lien shall be limited to all or part of the same property that secured
the original Lien (plus improvements on such property), and (b) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (1) the outstanding principal amount or, if greater, the committed
amount of the Indebtedness described under clauses (vi), (vii), (viii), (ix),
(x), and (xv) at the time the original Lien became a Permitted Lien under this
Agreement, and (2) an amount necessary to pay any fees and expenses, including
premiums and accrued and unpaid interest, related to such refinancing,
refunding, extension, renewal, or replacement; (xix) deposits made or other
security provided to secure liabilities to insurance carriers under insurance or
self-insurance arrangements in the ordinary course of business; (xx) other Liens
securing obligations (including Capitalized Lease Obligations) which do not
exceed $25.0 million; (xxi) Liens securing judgments for the payment of money
not constituting an Event of Default under Section 11.5 or Section 11.10; (xxii)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business; (xxiii) Liens (a) of a collection bank arising
under Section 4-210 of the Uniform Commercial Code or any comparable or
successor provision on items in the course of collection, (b) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (c) in favor of banking or other financial
institutions or other electronic payment service providers arising as a matter
of law encumbering deposits (including #89847286v15

GRAPHIC [g179892ko19i020.gif]

 


the right of set-off) and which are within the general parameters customary in
the banking or finance industry; (xxiv) Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 10.1; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement; (xxv) Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes; (xxvi) Liens that are contractual rights of
set-off (a) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposits or sweep accounts of the Borrower or any of the Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower and the Restricted Subsidiaries, or
(c) relating to purchase orders and other agreements entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business; (xxvii) Liens (a) solely on any cash earnest money deposits made by
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of intent or purchase agreement permitted under this Agreement or (b) consisting
of an agreement to dispose of any property pursuant to a disposition permitted
hereunder; (xxviii)rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant, or permit held by the Borrower or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant, or permit, or to require annual or periodic
payments as a condition to the continuance thereof; (xxix) restrictive covenants
affecting the use to which real property may be put; provided that the covenants
are complied with; #89847286v15

GRAPHIC [g179892ko19i021.gif]

 


(xxx) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business; (xxxi) zoning
by-laws and other land use restrictions, including, without limitation, site
plan agreements, development agreements, and contract zoning agreements; (xxxii)
Liens arising out of conditional sale, title retention, consignment, or similar
arrangements for sale of goods entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business; (xxxiii)Liens arising under the
Security Documents; (xxxiv)Liens on goods purchased in the ordinary course of
business, the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries; (xxxv)
(a) Liens on Equity Interests in joint ventures; provided that any such Lien is
in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and (b) purchase options, call,
and similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by the Borrower or any Restricted Subsidiary in
joint ventures; (xxxvi)Liens on cash and Cash Equivalents that are earmarked to
be used to satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder,
(xxxvii) with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirements of Law, and (xxxviii) to the extent
pursuant to a Requirements of Law, Liens on cash or Permitted Investments
securing Swap Obligations in the ordinary course of business and constituting
Hedging Obligations permitted by Section 10.1. For purposes of this definition,
the term “Indebtedness” shall be deemed to include interest on, and fees,
expenses and other obligations payable with respect to, such Indebtedness.
“Permitted Other Indebtedness” shall mean subordinated o r s e n i o r
Indebtedness (which Indebtedness may (i) be unsecured or (ii) be secured by a
Lien ranking junior to the Lien securing the First Lien Obligations) issued or
incurred by the Borrower or a Guarantor, (a) the terms of which do not provide
for any scheduled repayment, mandatory repayment, or redemption or sinking fund
obligations prior to, at the time of incurrence, the Latest Term Loan Maturity
Date (other than, in each case, customary offers or obligations to repurchase
upon a change of control, asset sale, or casualty or condemnation event, AHYDO
payments and customary acceleration rights after an event of default), (b) the
covenants, taken as a whole, are not materially more restrictive to the Borrower
and the Restricted Subsidiaries than those herein (taken as a whole) (except for
covenants applicable only to the periods after the Latest Term Loan Maturity
Date) (it being understood that, (1) to the extent that any financial
maintenance covenant is added for the benefit #89847286v15

GRAPHIC [g179892ko19i022.gif]

 


of any such Indebtedness (other than an amortizing Incremental Term Facility in
the form of a “term loan A” or similar form where such financial maintenance
covenant is also added for the benefit of the Revolving Credit Facility), no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Indebtedness or (2) no consent shall be required by the Administrative
Agent or any of the Lenders if any covenants are only applicable after the
Latest Term Loan Maturity Date at the time of such refinancing); provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within two Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of the Borrower (other than a Guarantor) is an obligor and (d) that,
if secured, is not secured by a lien any assets of the Borrower or its
Subsidiaries other than the Collateral. “Permitted Other Indebtedness Documents”
shall mean any document or instrument (including any guarantee, security
agreement, or mortgage and which may include any or all of the Credit Documents)
issued or executed and delivered with respect to any Permitted Other
Indebtedness by any Credit Party. “Permitted Other Indebtedness Obligations”
shall mean, if any Permitted Other Indebtedness is issued or incurred, all
advances to, and debts, liabilities, obligations, covenants, and duties of, any
Credit Party arising under any Permitted Other Indebtedness Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Permitted Other Indebtedness
Obligations of the applicable Credit Parties under the Permitted Other
Indebtedness Documents (and any of their Restricted Subsidiaries to the extent
they have obligations under the Permitted Other Indebtedness Documents) include
the obligation (including guarantee obligations) to pay principal, interest,
charges, expenses, fees, attorney costs, indemnities, and other amounts payable
by any such Credit Party under any Permitted Other Indebtedness Document.
“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf). “Permitted Other Provision” shall have the
meaning provided in Section 2.14(g)(i). “Permitted Sale Leaseback” shall mean
any Sale Leaseback consummated by the Borrower or any of the Restricted
Subsidiaries after the Closing Date; provided that any such Sale Leaseback not
between the Borrower and a Restricted Subsidiary is consummated for fair value
as determined at the time of consummation in good faith by (i) the Borrower or
such Restricted Subsidiary or (ii) in the case of #89847286v15

GRAPHIC [g179892ko19i023.gif]

 


any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed $10.0 million, the board of directors (or analogous
governing body) of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback). “Person” shall mean any
individual, partnership, joint venture, firm, corporation, limited liability
company, association, trust, or other enterprise or any Governmental Authority.
“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or, with respect to any such plan that is that is subject
to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Platform” shall have the meaning provided in
Section 13.17(a). “Prepayment Event” shall mean any Asset Sale Prepayment Event,
Debt Incurrence Prepayment Event, Casualty Event, Equity Prepayment Event or any
Permitted Sale Leaseback. “primary obligor” shall have the meaning provided such
term in the definition of Contingent Obligations. “Pro Forma Adjustment” shall
mean, for any Test Period, with respect to the Acquired EBITDA of the applicable
Acquired Entity or Business or the Consolidated EBITDA of the Borrower, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of (i)
actions taken prior to the time of calculation for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (ii) any
additional costs incurred in connection therewith, in each case, in connection
with the combination of the operations of such Acquired Entity or Business with
the operations of the Borrower and the Restricted Subsidiaries; provided that at
the election of the Borrower, such Pro Forma Adjustment shall not be required to
be determined for any Acquired Entity or Business to the extent the aggregate
consideration paid in connection with such acquisition was less than $10.0
million; provided, further, that any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be (i)
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA or Section 1.12(b), as the case
may be, for such Test Period, (ii) (A) projected by the Borrower in good faith
to be realized within twelve months of the Specified Transaction, (B) reasonably
indentifiable and factually supportable and (C) be certified by a financial
officer of the Borrower and (iii) with respect to any pro forma increase to such
Consolidated EBITDA, subject to the caps set forth in the proviso in clause (b)
of the definition of Consolidated EBITDA. “Pro Forma Basis,” “Pro Forma
Compliance,” and “Pro Forma Effect” shall mean, with respect to compliance with
any test, financial ratio, or covenant hereunder, that (i) to the extent
applicable, the Pro Forma Adjustment shall have been made and (ii) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (1) in the case of #89847286v15

GRAPHIC [g179892ko19i024.gif]

 


a sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of the Borrower or any division, product line, or facility
used for operations of the Borrower or any of its Subsidiaries, shall be
excluded, and (2) in the case of a Permitted Acquisition or Investment described
in the definition of Specified Transaction, shall be included, (b) any
retirement of Indebtedness, and (c) any incurrence or assumption of Indebtedness
by the Borrower or any of the Restricted Subsidiaries in connection therewith
(it being agreed that if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided that the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA (including the caps set
forth in the proviso of clause (b) thereof). “Pro Forma Entity” shall have the
meaning provided in the definition of the term Acquired EBITDA. “Pro Forma
Financial Statements” shall have the meaning provided in Section 6.11.
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code. “Qualified Stock” of any Person
shall mean Capital Stock of such Person other than Disqualified Stock of such
Person. “Real Estate” shall have the meaning provided in Section 9.1(f).
“Refinance” shall have the meaning provided in Section 10.1. “Refinanced Term
Loans” shall have the meaning provided in Section 13.1. “Refinancing
Indebtedness” shall have the meaning provided in Section 10.1(l). “Register”
shall have the meaning provided in Section 13.6(b)(iv). “Regulation T” shall
mean Regulation T of the Board as from time to time in effect and any successor
to all or a portion thereof establishing margin requirements. “Regulation U”
shall mean Regulation U of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements. “Reimbursement Date” shall have the meaning provided in Section
3.4(a). “Reimbursement Obligations” shall mean the Borrower’s obligations to
reimburse Unpaid Drawings pursuant to Section 3.4(a). “Reinvestment Period”
shall mean 12 months following the date of receipt of Net Cash Proceeds of an
Asset Sale Prepayment Event or Casualty Event. “Rejection Notice” shall have the
meaning provided in Section 5.2(f). #89847286v15

GRAPHIC [g179892ko19i025.gif]

 


“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender. “Related Parties” shall mean, with respect to any
specified Person, such Person’s Affiliates and the directors, officers,
employees, agents, trustees, and advisors of such Person and any Person that
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of such Person, whether through the ability to
exercise voting power, by contract or otherwise. “Release” shall mean any
release, spill, emission, discharge, disposal, escaping, leaking, pumping,
pouring, dumping, emptying, injection, or leaching into or migration through the
environment. #89847286v15

GRAPHIC [g179892ko19i026.gif]

 


“Removal Effective Date” shall have the meaning provided in Section 12.9(b).
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.
“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans. “Replacement Term Loans” shall have the meaning
provided in Section 13.1. “Reportable Event” shall mean any “reportable event”,
as defined in Section 4043(c) of ERISA or the regulations issued thereunder,
with respect to a Pension Plan (other than a Pension Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code), other than those events as to which notice
is waived pursuant to DOL Reg. § 4043. “Repricing Transaction” shall mean (i)
the incurrence by the Borrower of any Indebtedness in the form of a similar term
loan that is marketed to banks and other institutional investors (a) having an
Effective Yield for the respective Type of such Indebtedness that is less than
the Effective Yield for the Initial Term Loans of the respective equivalent
Type, but excluding Indebtedness incurred in connection with a Change of Control
or Transformative Acquisition and (b) the proceeds of which are used to prepay
(or, in the case of a conversion, deemed to prepay or replace), in whole or in
part, outstanding principal of Initial Term Loans or (ii) any effective
reduction in the Effective Yield for the Initial Term Loans (e.g., by way of
amendment, waiver or otherwise), except for a reduction in connection with a
Change of Control or Transformative Acquisition. Any determination by the
Administrative Agent with respect to whether a Repricing Transaction shall have
occurred shall be conclusive and binding on all Lenders holding the Initial Term
Loans. “Required Facility Lenders” shall mean, at any date, the Required Initial
Term Loan Lenders or the Required Revolving Credit Lenders, as applicable.
“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding (a) a majority of the sum of (i) the Adjusted Total
Initial Term Loan Commitment at such date and (ii) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Term Loans held by
Defaulting Lenders) at such date. “Required Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the sum of (i) the
Adjusted Total Revolving Credit Commitment at such date, (ii) the Adjusted Total
Term Loan Commitment at such date and (iii) the aggregate outstanding principal
amount of the Term Loans (excluding Term Loans held by Defaulting Lenders) at
such date or (ii) if the Total Revolving Credit Commitment and the Total Term
Loan Commitment have been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date. “Required Revolving Credit Lenders” shall mean, at any
date, Non-Defaulting Lenders holding a majority of the Adjusted Total Revolving
Credit Commitment at such date (or, if the Total Revolving Credit Commitment has
been terminated at such time, a majority of the Revolving Credit Exposure
(excluding Revolving Credit Exposure of Defaulting Lenders) at such time).
#89847286v15

GRAPHIC [g179892ko19i027.gif]

 


“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.
“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject. “Resignation Effective Date”
shall have the meaning provided in Section 12.9(a). “Restated Financial
Statements” shall have the meaning provided in Amendment No. 1. “Restricted
Payment” shall mean any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary. “Restricted Subsidiary”
shall mean any Subsidiary of the Borrower. “Retained Declined Proceeds” shall
have the meaning provided in Section 5.2(f). “Revaluation Date” means (a) with
respect to any Letter of Credit denominated in Australian Dollars, each of the
following: (i) each date of issuance of such Letter of Credit, (ii) each date of
any amendment of such Letter of Credit that would have the effect of increasing
the face amount thereof and (iii) the last day of each fiscal quarter; and (b)
such additional dates as the Administrative Agent or the respective Letter of
Credit Issuer shall determine, or the Required Revolving Credit Lenders shall
require, at any time when (i) an Event of Default has occurred and is continuing
or (ii) to the extent that, and for so long as, the aggregate Revolving Credit
Exposure of all Revolving Credit Lenders (for such purpose, using the Dollar
Equivalent in effect for the most recent Revaluation Date) exceeds 90% of the
aggregate principal amount of the Revolving Credit Commitments in respect of
Revolving Credit Loans. “Revolving Credit Commitment” shall mean, as to each
Revolving Credit Lender, its obligation to make Revolving Credit Loans to the
Borrower pursuant to Section 2.1(b), in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 1.1(a) under the caption Revolving Credit Commitment or in the
Assignment and Acceptance pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $200,000,000 on the Closing
Date (the “Initial Revolving Credit Commitments”), as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary herein or in any Credit Document, from
and after the Amendment No. 1 Effective Date, the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $100,000,000, and the
Revolving Credit Commitment of each Revolving Credit Lender shall be such
Revolving Credit Lender’s Revolving Credit Commitment Percentage in effect on
the day immediately prior to the Amendment No. 1 Effective Date of $100,000,000;
provided that during the period from the Amendment No. 1 Effective Date through
the Waiver Finalization Date, no more than $50,000,000 of Revolving Credit
Loans, Letters of Credit and #89847286v15

GRAPHIC [g179892ko19i028.gif]

 


Swingline Loans shall be permitted to be outstanding at any given time (the
“Waiver Period Sublimit”). “Revolving Credit Commitment Percentage” shall mean
at any time, for each Lender, the percentage obtained by dividing (i) such
Lender’s Revolving Credit Commitment at such time by (ii) the amount of the
Total Revolving Credit Commitment at such time; provided that at any time when
the Total Revolving Credit Commitment shall have been terminated, each Lender’s
Revolving Credit Commitment Percentage shall be the percentage obtained by
dividing (a) such Lender’s Revolving Credit Exposure at such time by (b) the
Revolving Credit Exposure of all Lenders at such time. “Revolving Credit
Exposure” shall mean, with respect to any Lender at any time, the sum of (i) the
aggregate principal amount of Revolving Credit Loans of such Lender then
outstanding, (ii) such Lender’s Letter of Credit Exposure at such time and (iii)
such Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of all outstanding Swingline Loans at such time. “Revolving Credit
Facility” shall mean, at any time, the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time. “Revolving Credit Lender”
shall mean, at any time, any Lender that has a Revolving Credit Commitment,
Incremental Revolving Credit Commitment or Extended Revolving Credit Commitment
at such time. “Revolving Credit Loan” shall have the meaning provided in Section
2.1(b). “Revolving Credit Maturity Date” shall mean January 19, 2022, or, if
such date is not a Business Day, the immediately preceding Business Day.
“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized. “Revolving Loan” shall mean,
collectively or individually as the context may require, any (i) Revolving
Credit Loan, (ii) Extended Revolving Credit Loan, (iii) New Revolving Credit
Loan, and (iv) Additional Revolving Credit Loan, in each case made pursuant to
and in accordance with the terms and conditions of this Agreement. “S&P” shall
mean Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business. “Sale Leaseback” shall mean any arrangement with
any Person providing for the leasing by the Borrower or any Restricted
Subsidiary of any real or tangible personal property, which property has been or
is to be sold or transferred by the Borrower or such Restricted Subsidiary to
such Person in contemplation of such leasing. “Sanctioned Country” shall mean a
country, region or territory which is at any time the subject or target of any
Sanctions (including, as of the Effective Date, Cuba, Iran, North Korea, Sudan,
Syria and Crimea). “Sanctions” shall mean: (a) economic or financial sanctions
or trade embargoes imposed, administered or enforced from time to time by (i)
the U.S. government and administered by OFAC or the U.S. State Department, (ii)
the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty's Treasury of the United #89847286v15

GRAPHIC [g179892ko19i029.gif]

 


Kingdom; and #89847286v15

GRAPHIC [g179892ko19i030.gif]

 


(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury. “Sanctions List” means any of the lists of
specifically designated nationals or designated persons or entities (or
equivalent) held by the U.S. government and administered by OFAC, the U.S. State
Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity, in each case as the same may be amended, supplemented or substituted
from time to time. “SEC” shall mean the Securities and Exchange Commission or
any successor thereto. “Second Lien Intercreditor Agreement” shall mean a First
Lien/Second Lien Intercreditor Agreement substantially in the form of Exhibit
H-2 (with such changes to such form as may be reasonably acceptable to the
Administrative Agent and the Borrower) among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof of any other
Permitted Other Indebtedness Secured Parties that are holders of Permitted Other
Indebtedness Obligations having a Lien on the Collateral ranking junior to the
Lien securing the Obligations. “Section 2.14 Additional Amendment” shall have
the meaning provided in Section 2.14(g)(iv). “Section 9.1 Financials” shall mean
the financial statements delivered, or required to be delivered, pursuant to
Section 9.1(a) or (b) together with the accompanying officer’s certificate
delivered, or required to be delivered, pursuant to Section 9.1(d). “Secured
Cash Management Agreement” shall mean any Cash Management Agreement that is
entered into by and between the Borrower or any of the Restricted Subsidiaries
and any Cash Management Bank. “Secured Cash Management Obligations” shall mean
Obligations under Secured Cash Management Agreements. “Secured Hedge Agreement”
shall mean any Hedge Agreement that is entered into by and between the Borrower
or any Restricted Subsidiary and any Hedge Bank. “Secured Hedge Obligations”
shall mean Obligations under Secured Hedge Agreements. “Secured Parties” shall
mean the Administrative Agent, the Collateral Agent, each Letter of Credit
Issuer and each Lender, in each case with respect to the Credit Facilities, each
Hedge Bank that is party to any Secured Hedge Agreement, each Cash Management
Bank that is party to a Secured Cash Management Agreement and each sub-agent
pursuant to Section 12 appointed by the Administrative Agent with respect to
matters relating to the Credit Facilities or the Collateral Agent with respect
to matters relating to any Security Document. “Securities Exchange Act” shall
mean Securities Exchange Act of 1934, as amended. “Security Agreement” shall
mean the Security Agreement entered into by the Borrower, the other grantors
party thereto, and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit D. #89847286v15

GRAPHIC [g179892ko19i031.gif]

 


“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, if executed, the Intercreditor Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12, or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral. “Series” shall have the meaning provided in Section 2.14(a).
“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above. “Similar Business” shall mean any business
conducted or proposed to be conducted by the Borrower and the Restricted
Subsidiaries on the Closing Date or any business that is similar, reasonably
related, synergistic, incidental, or ancillary thereto. “Sold Entity or
Business” shall have the meaning provided in the definition of the term
Consolidated EBITDA. “Solvent” shall mean, after giving effect to the
consummation of the Transactions, (i) the sum of the liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries, on a consolidated
basis, does not exceed the present fair saleable value of the present assets of
the Borrower and its Subsidiaries, on a consolidated basis; (ii) the fair value
of the property of the Borrower and its Subsidiaries, on a consolidated basis,
is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries, on a consolidated basis;
(iii) the capital of the Borrower and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof; and (iv) the Borrower and its Subsidiaries, on a consolidated
basis, have not incurred and do not intend to incur, or believe that they will
incur, debts including current obligations beyond their ability to pay such
debts as they become due (whether at maturity or otherwise). “Specified Existing
Revolving Credit Commitment” shall have the meaning provided in Section
2.14(g)(ii). “Specified Representations” shall mean the representations and
warranties with respect to the Borrower set forth in Sections 8.1(a), 8.2 (as
related to the borrowing under, guaranteeing under, granting of security
interests in the Collateral to, and performance of, the Credit Documents),
8.3(a), 8.3(c) (as related to the borrowing under, guaranteeing under, granting
of security interests in the Collateral to, and performance of, the Credit
Documents), 8.5, 8.7, 8.17, 8.18, 8.19(c), and in Section 3.2(a) and (b) of the
Security Agreement, except with respect to items referred to on Schedule 9.14,
of this Agreement. “Specified Transaction” shall mean, with respect to any
period, any Investment (including a Permitted Acquisition), any asset sale,
incurrence or repayment of Indebtedness, Restricted Payment, #89847286v15

GRAPHIC [g179892ko19i032.gif]

 


Subsidiary designation, New Term Loan, Incremental Revolving Credit Commitment
or other event or action that in each case by the terms of this Agreement
requires Pro Forma Compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis. “Spot Rate” for any
currency shall mean the rate determined by the Administrative Agent to be the
rate quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency. “SPV” shall have the meaning provided in Section 13.6(g). “Stated
Amount” of any Letter of Credit shall mean the maximum amount from time to time
available to be drawn thereunder (in Dollars or the Dollar Equivalent),
determined without regard to whether any conditions to drawing could then be
met; provided, however, that with respect to any Letter of Credit that by its
terms or the terms of any Issuer Document provides for one or more automatic
increases in the stated amount thereof, the Stated Amount shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. “Status” shall mean the existence of Level I Status or Level II Status, as
the case may be, on such date. Changes in Status resulting from changes in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall become
effective as of the first day following each date that (i) Section 9.1
Financials for the first full fiscal quarter ended after the Closing Date are
delivered to the Administrative Agent under Section 9.1 and (ii) an officer’s
certificate is delivered by the Borrower to the Administrative Agent setting
forth, with respect to such Section 9.1 Financials, the then-applicable Status,
and shall remain in effect until the next change to be effected pursuant to this
definition; provided that each determination of the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio pursuant to this definition shall be
made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials. “Statutory Reserves” shall mean
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) established by the Board and any other banking authority,
domestic or foreign, to which the Administrative Agent or any Lender (including
any branch, Affiliate or other fronting office making or holding a Loan) is
subject to Eurocurrency Liabilities (as defined in Regulation D of the Board).
LIBOR Rate Loans shall be deemed to constitute Eurocurrency Liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Stock Equivalents” shall mean all securities convertible into or
exchangeable for Capital Stock and all warrants, options, or other rights to
purchase or subscribe for any Capital Stock, whether or not presently
convertible, exchangeable, or exercisable. #89847286v15

GRAPHIC [g179892ko19i033.gif]

 


“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable. “Subsidiary” of any Person shall mean
and include (i) any corporation more than 50% of whose Capital Stock of any
class or classes having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation (irrespective of whether or not at
the time Capital Stock of any class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time owned by such Person directly or indirectly through Subsidiaries, or (ii)
any limited liability company, partnership, association, joint venture, or other
entity of which such Person directly or indirectly through Subsidiaries has more
than a 50% equity interest at the time. Unless otherwise expressly provided, all
references herein to a Subsidiary shall mean a Subsidiary of the Borrower. “Swap
Obligation” shall mean, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the lesser of (i) $15,000,000 and (ii) the
remaining portion of the Revolving Credit Commitment. The Swingline Commitment
is part of and not in addition to the Revolving Credit Commitment. “Swingline
Exposure” shall mean at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Credit
Lender at any time shall equal its Revolving Credit Commitment Percentage of the
aggregate Swingline Exposure at such time. “Swingline Lender” shall mean Goldman
Sachs Bank USA, in its capacity as lender of Swingline Loans hereunder or any
replacement or successor thereto. “Swingline Loans” shall have the meaning
provided in Section 2.1(c). “Swingline Maturity Date” shall mean, with respect
to any Swingline Loan, the Revolving Credit Maturity Date. “Target” shall have
the meaning provided in the recitals to this Agreement. “Target Historical
Financial Statements” shall mean (i) the audited consolidated balance sheets of
the Target and its consolidated Subsidiaries as at December 31, 2013, December
31, 2014 and December 31, 2015 and the related audited consolidated statements
of operations and cash flows of the Target and its consolidated Subsidiaries for
the years ended December 31, 2013, December 31, 2014 and December 31, 2015 and
(ii) the unaudited interim consolidated balance sheets of the Target and its
consolidated Subsidiaries for the fiscal quarters ending March 31, 2016, June
30, 2016 and September 30, 2016 and the related unaudited consolidated
statements of income and cash flow of the Target and its Subsidiaries for the
fiscal quarters ending March 31, 2016, June 30, 2016 and September 30, 2016.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.
#89847286v15

GRAPHIC [g179892ko19i034.gif]

 


“Tender Offer” shall mean the tender offer initiated by the Borrower or Merger
Sub to acquire all of the issued and outstanding common stock of the Target, as
contemplated in the Acquisition Agreement. “Term Loan Commitment” shall mean,
with respect to each Lender, such Lender’s Initial Term Loan Commitment and, if
applicable, New Term Loan Commitment with respect to any Series and Replacement
Term Loan Commitment with respect to any Series. “Term Loan Extension Request”
shall have the meaning provided in Section 2.14 (g)(i). “Term Loan Facility”
means any Facility consisting of Term Loans or Term Loan Commitments, as the
context may require. “Term Loan Lender” shall mean, at any time, any Lender that
has a Term Loan Commitment or an outstanding Term Loan. “Term Loans” shall mean
the Initial Term Loans, any New Term Loans, any Replacement Term Loans, and any
Extended Term Loans, collectively. “Test Period” shall mean, for any
determination under this Agreement, the four consecutive fiscal quarters of the
Borrower most recently ended on or prior to such date of determination and for
which Section 9.1 Financials shall have been delivered (or were required to be
delivered) to the Administrative Agent (or, before the first delivery of Section
9.1 Financials, the most recent period of four fiscal quarters at the end of
which financial statements are available). “Title Policy” shall have the meaning
provided in Section 9.14(c). “Total Credit Exposure” shall mean, at any date,
the sum, without duplication, of (i) the Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment shall have terminated on
such date, the aggregate Revolving Credit Exposure of all Lenders at such date),
(ii) the Total Term Loan Commitment at such date, and (iii) without duplication
of clause (ii), the aggregate outstanding principal amount of all Term Loans at
such date. “Total Initial Term Loan Commitment” shall mean the sum of the
Initial Term Loan Commitments of all Lenders. “Total Revolving Credit
Commitment” shall mean the sum of the Revolving Credit Commitments of all the
Lenders. “Total Term Loan Commitment” shall mean the sum of (i) the Initial Term
Loan Commitments and (ii) the New Term Loan Commitments, if applicable, of all
the Lenders. #89847286v15

GRAPHIC [g179892ko19i035.gif]

 


“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrower or any of its Affiliates in connection with the Transactions,
this Agreement, and the other Credit Documents, and the transactions
contemplated hereby and thereby. “Transactions” shall mean, collectively, the
transactions contemplated by this Agreement, the Acquisition, the Closing Date
Refinancing and the consummation of any other transactions in connection with
the foregoing (including in connection with the Acquisition Agreement and the
payment of the fees and expenses incurred in connection with any of the
foregoing (including the Transaction Expenses)). “Transferee” shall have the
meaning provided in Section 13.6(e). “Transformative Acquisition” shall mean any
acquisition by the Borrower or any Restricted Subsidiary that is not permitted
by the terms of the Credit Documents immediately prior to the consummation of
such acquisition. “Trigger Date” shall mean the day following the date on which
Section 9.1 Financials are delivered to the Administrative Agent for the fiscal
quarter ending on December 31, 2016. “Type” shall mean as to any Loan, its
nature as an ABR Loan or a LIBOR Loan. “UCP” shall mean, with respect to any
Letter of Credit, the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance). “Undisclosed
Administration” shall mean in relation to a Lender or its parent company the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender or such
parent company is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed. “Unpaid Drawing”
shall have the meaning provided in Section 3.4(a). “U.S.” and “United States”
shall mean the United States of America. “U.S. Lender” shall have the meaning
provided in Section 5.4(e)(ii)(A). “Voting Stock” shall mean, with respect to
any Person as of any date, the Capital Stock of such Person that is at the time
entitled to vote in the election of the board of directors of such Person.
“Waiver Finalization Date” shall have the meaning provided in Amendment No. 1.
“Waiver Termination Date” shall have the meaning provided in Amendment No. 1.
“Waiver Period Sublimit” shall have the meaning provided in the definition of
the term Revolving Credit Commitment. “Wholly-Owned Restricted Subsidiary” of
any Person shall mean a Restricted Subsidiary of such Person, 100% of the
outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly-Owned Subsidiaries of such Person. #89847286v15

GRAPHIC [g179892ko19i036.gif]

 


“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person. “Withdrawal
Liability” shall mean liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA. “Withholding Agent” shall mean any Credit Party,
the Administrative Agent and, in the case of any U.S. federal withholding Tax,
any other applicable withholding agent. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Other Interpretive Provisions. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document: (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. #89847286v15

GRAPHIC [g179892ko19i037.gif]

 


(b) The words “herein”, “hereto”, “hereof”, and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof. (c) Section, Exhibit, and
Schedule references are to the Credit Document in which such reference appears.
(d) The term “including” is by way of example and not limitation. (e) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (f) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including”. (g) Section
headings herein and in the other Credit Documents are included for convenience
of reference only and shall not affect the interpretation of this Agreement or
any other Credit Document. (h) The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (i) All references to “knowledge” or “awareness”
of any Credit Party or any Restricted Subsidiary thereof means the actual
knowledge of an Authorized Officer of such Credit Party or such Restricted
Subsidiary. 1.3 Accounting Terms. (a) Except as expressly provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a consistent
manner. (b)Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio, and the First Lien Secured
Leverage Test shall each be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis. (c)Where reference is made to “the
Borrower and the Restricted Subsidiaries on a consolidated basis” or similar
language, such combination shall not include any Subsidiaries of the Borrower
other than Restricted Subsidiaries. 1.4 Rounding. Any financial ratios required
to be maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying #89847286v15

GRAPHIC [g179892ko19i038.gif]

 


the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number.
1.5References to Agreements, Laws, Etc.Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements, modifications, replacements, refinancings, renewals, or increases,
but only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirements of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirements of Law. 1.6 Exchange Rates. Notwithstanding the
foregoing, for purposes of any determination under Section 9, Section 10 or
Section 11 or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding, or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the Spot Rate; provided, however,
that for purposes of determining compliance with Section 10 with respect to the
amount of any Indebtedness, Restricted Investment, Lien, Asset Sale, or
Restricted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness, Lien or Restricted
Investment is incurred or after such Asset Sale or Restricted Payment is made;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.6 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness, Lien, or Investment may be incurred or
Asset Sale or Restricted Payment made at any time under such Sections. For
purposes of any determination of Consolidated Total Debt or Consolidated First
Lien Secured Debt, amounts in currencies other than Dollars shall be translated
into Dollars at the currency exchange rates used in preparing the most recently
delivered Section 9.1 Financials. 1.7 Rates. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission, or any other matter
related to the rates in the definition of LIBOR Rate or with respect to any
comparable or successor rate thereto. 1.8 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). 1.9 Timing of Payment or
Performance. Except as otherwise provided herein, when the payment of any
obligation or the performance of any covenant, duty, or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment (other than as described in the definition of Interest
Period) or performance shall extend to the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. 1.10 Certifications. All certifications to be made hereunder by
an officer or representative of a Credit Party shall be made by such a Person in
his or her capacity solely as an officer or a representative of such Credit
Party, on such Credit Party’s behalf and not in such Person’s individual
capacity. 1.11 [reserved] . #89847286v15

GRAPHIC [g179892ko19i039.gif]

 


1.12 Pro Forma and Other Calculations. (a) For purposes of calculating the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated
Total Debt to Consolidated EBITDA Ratio, Investments, acquisitions,
dispositions, mergers, consolidations, and disposed operations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the Test Period or subsequent to such Test Period and on or
prior to or simultaneously with the date of determination shall be calculated on
a Pro Forma Basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations, and disposed operations (and the change
in any associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the Test Period. If, since
the beginning of such period, any Person (that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) shall have made any Investment, acquisition,
disposition, merger, consolidation, or disposed operation that would have
required adjustment pursuant to this definition, then the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio and Consolidated Total Debt to
Consolidated EBITDA Ratio shall be calculated giving Pro Forma Effect thereto
for such Test Period as if such Investment, acquisition, disposition, merger,
consolidation, or disposed operation had occurred at the beginning of the Test
Period. For purposes of calculating whether Indebtedness is permitted to be
incurred under this Agreement pursuant to any measurement of the Consolidated
First Lien Debt to Consolidated EBITDA Ratio or the Consolidated Total Debt to
Consolidated EBITDA Ratio, the proceeds of such Indebtedness shall not be
deducted from the numerator of such ratio. (b) Whenever Pro Forma Effect is to
be given to a transaction, the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of the Borrower (and may
include, for the avoidance of doubt and without duplication, cost savings, and
operating expense reductions resulting from such Investment, acquisition,
merger, or consolidation which is being given Pro Forma Effect that have been or
are expected to be realized; provided that such costs savings and operating
expense reductions are made in compliance with the definition of Pro Forma
Adjustment). If any Indebtedness bears a floating rate of interest and is being
given Pro Forma Effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account for such entire period, any Hedging
Obligation applicable to such Indebtedness with a remaining term of 12 months or
longer, and in the case of any Hedging Obligation applicable to such
Indebtedness with a remaining term of less than 12 months, taking into account
such Hedging Obligation to the extent of its remaining term). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period (or, if lower,
the greater of (i) maximum commitments under such revolving credit facilities as
of the date of determination and (ii) the aggregate principal amount of loans
outstanding under such a revolving credit facilities on such date). Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate. #89847286v15

GRAPHIC [g179892ko19i040.gif]

 


 

(c) Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated. (d) Any determination of
Consolidated Total Assets shall be made by reference to the last day of the Test
Period most recently ended on or prior to the relevant date of determination.
#89847286v15

GRAPHIC [g179892ko21i001.gif]

 


(e) Except as otherwise specifically provided herein, all computations of Excess
Cash Flow, Consolidated Total Assets, Available Amount, Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio, Consolidated Total Debt to
Consolidated EBITDA Ratio and other financial ratios and financial calculations
(and all definitions (including accounting terms) used in determining any of the
foregoing) and all computations and all definitions (including accounting terms)
used in determining compliance with Section 10.9 shall be calculated, in each
case, with respect to the Borrower and the Restricted Subsidiaries on a
consolidated basis. (f) All leases of any Person that are or would be
characterized as operating leases in accordance with GAAP immediately prior to
December 31, 2015 (whether or not such operating leases were in effect on such
date) shall continue to be accounted for as operating leases (and not as Capital
Leases) for purposes of this Agreement regardless of any change in GAAP
following the date that would otherwise require such leases to be
recharacterized as Capital Leases. Section 2. Amount and Terms of Credit. 2.1
Commitments. (a) Subject to and upon the terms and conditions herein set forth,
each Lender having an Initial Term Loan Commitment severally agrees to make a
loan or loans in Dollars (each, an “Initial Term Loan”) to the Borrower on the
Closing Date, which Initial Term Loans shall not exceed for any such Lender the
Initial Term Loan Commitment of such Lender and in the aggregate shall not
exceed $900,000,000. Such Term Loans (i) may at the option of the Borrower be
incurred and maintained as, and/or converted into, ABR Loans or LIBOR Loans;
provided that all Term Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Term Loans of the same Type, (ii) may be repaid or prepaid (without premium
or penalty other than as set forth in Section 5.1(b)) in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iii)
shall not exceed for any such Lender the Initial Term Loan Commitment of such
Lender, and (iv) shall not exceed in the aggregate the Total Initial Term Loan
Commitments. On the Initial Term Loan Maturity Date, all then unpaid Initial
Term Loans shall be repaid in full in Dollars. (b) Subject to and upon the terms
and conditions herein set forth each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars to the Borrower from its
applicable lending office (each, a “Revolving Credit Loan”) in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment (and not to exceed, prior
to the Waiver Finalization Date, the Waiver Period Sublimit), provided that any
of the foregoing such Revolving Credit Loans (A) shall be made at any time and
from time to time on and after the Closing Date and prior to the Revolving
Credit Maturity Date, (B) may, at the option of the Borrower be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans that are
Revolving Credit Loans; provided that all Revolving Credit Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type,
(C) may be repaid (without premium or penalty) and reborrowed in accordance with
the provisions hereof, (D) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Revolving Credit Lender’s Revolving Credit Exposure in respect of any Class of
Revolving Loans at such time exceeding such Revolving Credit Lender’s Revolving
Credit Commitment in respect of such Class of Revolving Loan at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect or the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Exposures of any Class of Revolving
Loans at such time exceeding the aggregate Revolving Credit Commitment with
respect to #89847286v15

GRAPHIC [g179892ko21i002.gif]

 


such Class. (c) Subject to and upon the terms and conditions herein set forth,
the Swingline Lender in its individual capacity agrees, at any time and from
time to time on and after the Closing Date and prior to the Swingline Maturity
Date, to make a loan or loans (each, a “Swingline Loan” and, collectively the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of this Section 2.1(c),
(iii) shall not exceed at any time outstanding the Swingline Commitment, (iv)
shall not, after giving effect thereto and to the application of the proceeds
thereof, result at any time in the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Exposures at such time exceeding the Total Revolving
Credit Commitments at such time and (v) may be repaid and reborrowed in
accordance with the provisions hereof. So long as any Lender is a Defaulting
Lender, the Swingline Lender may require, in its sole discretion, as a condition
precedent to the issuance, amendment or increase of any Swingline Loan, that the
Borrower Cash Collateralize such Swingline Loan in an amount equal to the
Swingline Lender’s Fronting Exposure immediately prior to, or simultaneously
with, the issuance, amendment or increase of such Swingline Loan. On the
Swingline Maturity Date, all Swingline Loans shall be repaid in full. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative Agent or the Required Lenders
stating that a Default or Event of Default exists and is continuing until such
time as the Swingline Lender shall have received written notice of (i)
rescission of all such notices from the party or parties originally delivering
such notice or (ii) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1. (d) On any Business Day, the Swingline
Lender may, in its sole discretion, give notice to each Revolving Credit Lender
that all then-outstanding Swingline Loans shall be funded with a Borrowing of
Revolving Credit Loans (provided that, if no such notice is given by the
Swingline Lender within seven days of making any Swingline Loan, notice to each
Revolving Credit Lender shall be deemed to be provided by the Swingline Lender
in accordance with this Section 2.1(d), in which case (i) Revolving Credit Loans
constituting ABR Loans shall be made on the immediately succeeding Business Day
(each such Borrowing, a “Mandatory Borrowing”) by each Revolving Credit Lender
pro rata based on each Revolving Credit Lender’s Revolving Credit Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Revolving Credit Lender hereby irrevocably agrees to make such Revolving Credit
Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified to it in writing by the Swingline Lender notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the minimum amount for
each Borrowing specified in Section 2.2, (ii) whether any conditions specified
in Section 7 are then satisfied, (iii) whether a Default or an Event of Default
has occurred and is continuing, (iv) the date of such Mandatory Borrowing, or
(v) any reduction in the Total Revolving Credit Commitment after any such
Swingline Loans were made. In the event that, in the sole judgment of the
Swingline Lender, any Mandatory Borrowing cannot for any reason be made on the
date otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Revolving
Credit Lender hereby agrees that it shall forthwith purchase from the Swingline
Lender (without recourse or warranty) such participation of the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective Revolving Credit Commitment
Percentages; provided that all principal and interest payable on such Swingline
Loans shall be for the account of the Swingline Lender until the date the
respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase. #89847286v15

GRAPHIC [g179892ko21i003.gif]

 


(e) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the Section 2.1(d) by the date specified for such
payment, the Swingline Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Swingline Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s committed Loan included in the relevant
committed Borrowing or funded participation in the relevant Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (e) shall be conclusive absent manifest error. (f)If the maturity date
shall have occurred in respect of any tranche of Revolving Credit Commitments
(the “Expiring Credit Commitment”) at a time when another tranche or tranches of
Revolving Credit Commitments is or are in effect with a longer maturity date
(each a “Non-Expiring Credit Commitment” and collectively, the “Non-Expiring
Credit Commitments”), then with respect to each outstanding Swingline Loan, if
consented to by the Swingline Lender (such consent not to be unreasonably
withheld, conditioned or delayed), on the earliest occurring maturity date such
Swingline Loan shall be deemed reallocated to the tranche or tranches of the
Non-Expiring Credit Commitments on a pro rata basis; provided that (x) to the
extent that the amount of such reallocation would cause the aggregate credit
exposure to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swingline Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized and (y)
notwithstanding the foregoing, if a Default or Event of Default has occurred and
is continuing, the Borrower shall still be obligated to pay Swingline Loans
allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the maturity date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the maturity date of the Expiring Credit
Commitment. Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Swingline Loans may be reduced as agreed between
the Swingline Lender and the Borrower, without the consent of any other Person.
2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of (i) Term Loans shall be in a
minimum amount of at least the Minimum Borrowing Amount for such Type of Loans
and in a multiple of $100,000 in excess thereof, (ii) Revolving Credit Loans
shall be in a minimum amount of at least the Minimum Borrowing Amount for such
Type of Loans and in a multiple of $50,000 in excess thereof and (iii) Swingline
Loans shall be in a minimum amount of $500,000 and in a multiple of $100,000 in
excess thereof (except that Mandatory Borrowings shall be made in the amounts
required by Section 2.1(c) and Revolving Credit Loans to reimburse the Letter of
Credit Issuer with respect to any Unpaid Drawing shall be made in the amounts
required by Section 3.3 or Section 3.4, as applicable). More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than eight Borrowings of LIBOR Loans that are Term Loans and six Borrowings
of LIBOR Loans that are Revolving Credit Loans and three Borrowings of LIBOR
Loans for each additional Class of Loans. 2.3 Notice of Borrowing. (a) The
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office prior to 12:00 p.m. (New York City time) at least one Business Day’s
prior written notice in the case of a #89847286v15

GRAPHIC [g179892ko21i004.gif]

 


Borrowing of Initial Term Loans to be made on the Closing Date if such Initial
Term Loans are to be LIBOR Loans or ABR Loans. Such notice (a “Notice of
Borrowing”) shall specify (A) the aggregate principal amount of the Term Loans
to be made, (B) the date of the Borrowing (which shall be the Closing Date) and
(C) whether the Term Loans shall consist of ABR Loans and/or LIBOR Loans and, if
the Term Loans are to include LIBOR Loans, the Interest Period to be initially
applicable thereto. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Borrowing of LIBOR Loans is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.3(a) (and
the contents thereof), and of each Lender’s pro rata share of the requested
Borrowing. (b) Whenever the Borrower desires to incur Revolving Credit Loans
(other than borrowings to repay Unpaid Drawings), than the Borrower shall give
the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 noon (New York City Time) at least three Business Days’ prior written
notice of each Borrowing of LIBOR Loans that are Revolving Credit Loans and (ii)
prior to 10:00 a.m. (New York City time) on the Business Day prior to such
Borrowing prior written notice ofeach Borrowing of Revolving Credit Loans that
are ABR Loans. Each such Notice of Borrowing, except as otherwise expressly
provided in Section 2.10, shall specify (A) the aggregate principal amount of
the Revolving Credit Loans to be made pursuant to such Borrowing, (B) the date
of Borrowing (which shall be a Business Day) and (C) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Loans that are Revolving Credit
Loans and, if LIBOR Loans that are Revolving Credit Loans, the Interest Period
to be initially applicable thereto. The Administrative Agent shall promptly give
each Revolving Credit Lender written notice of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s Revolving Credit Commitment Percentage
thereof, of the identity of the Borrower, and of the other matters covered by
the related Notice of Borrowing. (c) Whenever the Borrower desires to incur
Swingline Loans hereunder, the Borrower shall give the Swingline Lender written
notice in the form of Exhibit J with a copy to the Administrative Agent of each
Borrowing of Swingline Loans prior to 11:00 a.m. (New York City time) on the
date of such Borrowing. Each such notice shall specify (x) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing
and (y) the date of Borrowing (which shall be a Business Day). (d) Mandatory
Borrowings shall be made upon the notice specified in Section 2.1(c), with the
Borrower irrevocably agreeing, by its incurrence of any Swingline Loan, to the
making of Mandatory Borrowings as set forth in such Section. (e)Borrowings to
reimburse Unpaid Drawings shall be made upon the notice specified in Section
3.4(a). (f) Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it shall give hereunder by telephone (which
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of the Borrower. 2.4 Disbursement of Funds. (a) No later than 2:00 p.m.
(New York City time) on the date specified in each Notice of Borrowing
(including Mandatory Borrowings but not any Borrowing of Swingline Loans), each
Lender shall make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in #89847286v15

GRAPHIC [g179892ko21i005.gif]

 


the manner provided below; provided that on the Closing Date, such funds may be
made available at such earlier time as may be agreed among the Lenders, the
Borrower, and the Administrative Agent for the purpose of consummating the
Transactions; provided, further, that all Swingline Loans shall be made
available to the Borrower in the full amount thereof by the Swingline Lender no
later than 4:00 p.m. (New York City time). (b) Each Lender shall make available
all amounts it is to fund to the Borrower under any Borrowing for its applicable
Commitments, and in immediately available funds, to the Administrative Agent at
the Administrative Agent’s Office and the Administrative Agent will (except in
the case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to an account designated by the
Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans. (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder). 2.5 Repayment of Loans; Evidence of Debt. (a) The Borrower shall
repay to the Administrative Agent, for the benefit of the Initial Term Loan
Lenders, on the Initial Term Loan Maturity Date, the then outstanding Initial
Term Loans. The Borrower shall repay to the Administrative Agent for the benefit
of the Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then
outstanding Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders, on each
Extended Revolving Loan Maturity Date, the then outstanding amount of Extended
Revolving Credit Loans. The Borrower shall repay to the Administrative Agent for
the benefit of the Incremental Revolving Loan Lenders, on each Incremental
Revolving Credit Maturity Date, the then outstanding amount of Incremental
Revolving Credit Loans. The Borrower shall repay to the Swingline Lender, on the
Swingline Maturity Date, the then outstanding Swingline Loans. (b) The Borrower
shall repay to the Administrative Agent, for the benefit of the Initial Term
Loan Lenders, (i) on the last Business Day of each of March, June, September and
December, #89847286v15

GRAPHIC [g179892ko21i006.gif]

 


commencing with the fiscal quarter ending on June 30, 2017 (each such date, an
“Initial Term Loan Repayment Date”), a principal amount of Term Loans equal to
the aggregate outstanding principal amount of Initial Term Loans made on the
Closing Date multiplied by 0.25% and (ii) on the Initial Term Loan Maturity
Date, any remaining outstanding amount of Initial Term Loans (the repayment
amounts in clauses (i) and (ii) above, each, an “Initial Term Loan Repayment
Amount”) . (c) In the event that any New Term Loans are made, such New Term
Loans shall, subject to Section 2.14(d), be repaid by the Borrower in the
amounts (each, a “New Term Loan Repayment Amount”) and on the dates (each a “New
Term Loan Repayment Date”) set forth in the applicable Joinder Agreement. In the
event that any Incremental Revolving Credit Loans are made, such Incremental
Revolving Credit Loans shall, subject to Section 2.14(e), be repaid by the
Borrower in the amounts (each, a “New Revolving Loan Repayment Amount”) and on
the dates (each a “New Revolving Loan Repayment Date”) set forth in the
applicable Joinder Agreement. In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to Section 2.14(g), be
repaid by the Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment. (d) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement. (e) The Administrative Agent shall
maintain the Register pursuant to Section 13.6(b), and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded (i)
the amount of each Loan made hereunder, whether such Loan is an Initial Term
Loan, New Term Loan, Revolving Credit Loan, New Revolving Credit Loan,
Additional Revolving Credit Loan, Incremental Revolving Credit Loan or Swingline
Loan, the Type of each Loan made, the name of the Borrower and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof. (f) The entries
made in the Register and accounts and subaccounts maintained pursuant to clauses
(d) and (e) of this Section 2.5 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that, in the event of any
inconsistency between the Register and any such account or subaccount, the
Register shall govern; provided, further, that the failure of any Lender, the
Administrative Agent or the Swingline Lender to maintain such account, such
Register or subaccount, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrower to repay (with applicable interest)
the Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement. (g) The Borrower hereby agrees that, upon request of any Lender
at any time and from time to time after the Borrower has made an initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
G-1 or Exhibit G-2, as applicable, evidencing the Initial Term Loans, New Term
Loans, Revolving Loans and Swingline Loans owing to such Lender. Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form #89847286v15

GRAPHIC [g179892ko21i007.gif]

 


payable to the order of the payee named therein (or, if requested by such payee,
to such payee and its registered assigns). 2.6 Conversions and Continuations.
(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Term Loans of one
Type or Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and (y) the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period; provided that (i) no partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of LIBOR Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans
may not be converted into LIBOR Loans if an Event of Default is in existence on
the date of the conversion and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2. Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent prior written notice at the Administrative Agent’s Office
prior to 12:00 noon (New York City time) at least (i) three Business Days prior,
in the case of a continuation of or conversion to LIBOR Loans (other than in the
case of a notice delivered on the Closing Date, which shall be deemed to be
effective on the Closing Date), or (ii) 10:00 a.m. (New York City time) on the
Business Day prior, in the case of a conversion into ABR Loans (each, a “Notice
of Conversion or Continuation” substantially in the form of Exhibit J)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable
thereto. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a LIBOR Loan, the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall give each applicable Lender notice as promptly as practicable of any
such proposed conversion or continuation affecting any of its Loans. (b) If any
Event of Default is in existence at the time of any proposed continuation of any
LIBOR Loans denominated in Dollars and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a), the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period. 2.7 Pro Rata Borrowings. Each Borrowing of Initial Term
Loans under this Agreement shall be made by the Lenders pro rata on the basis of
their then-applicable Initial Term Loan Commitments. Each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable Revolving Credit Commitment Percentages. Each
Borrowing of New Term Loans under this Agreement shall be made by the Lenders
pro rata on the basis of their then-applicable New Term Loan Commitments. Each
Borrowing of Incremental Revolving Credit Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then-applicable Incremental
Revolving Credit Commitments. It is understood that (a) no Lender shall be
responsible for #89847286v15

GRAPHIC [g179892ko21i008.gif]

 


any default by any other Lender in its obligation to make Loans hereunder and
that each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation, under any Credit
Document. 2.8 Interest. (a) The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for ABR Loans plus the ABR, in each case, in effect from time
to time. (b) The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant Adjusted LIBOR Rate. (c) If
an Event of Default has occurred and is continuing, if all or a portion of (i)
the principal amount of any Loan or (ii) any interest payable thereon or any
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum (the “Default Rate”) that is (x) in the case of overdue
principal, the rate that would otherwise be applicable thereto plus 2.00% or (y)
in the case of any other overdue amount, including overdue interest, to the
extent permitted by applicable law,the rate described in Section 2.8(a) for the
applicable Class plus 2.00% from the date of such non-payment to the date on
which such amount is paid in full (after as well as before judgment). (d)
Interest on each Loan shall accrue from and including the date of any Borrowing
to but excluding the date of any repayment thereof and shall be payable in
Dollars; provided that any Loan that is repaid on the same date on which it is
made shall bear interest for one day. Except as provided below, interest shall
be payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each fiscal quarter of the Borrower, (ii) in respect of each
LIBOR Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on each date occurring
at three-month intervals after the first day of such Interest Period, and (iii)
in respect of each Loan, (A) on any prepayment in respect thereof, (B) at
maturity (whether by acceleration or otherwise), and (C) after such maturity, on
demand. (e) All computations of interest hereunder shall be made in accordance
with Section 5.5. (f) The Administrative Agent, upon determining the interest
rate for any Borrowing of LIBOR Loans, shall promptly notify the Borrower and
the relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
2.9Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice of the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the Borrower, be a one, two, three or six month period (or if
approved by all #89847286v15

GRAPHIC [g179892ko21i009.gif]

 


the Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions, a twelve month or shorter period).
Notwithstanding anything to the contrary contained above: (a) the initial
Interest Period for any Borrowing of LIBOR Loans shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of ABR
Loans) and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires; (b)if any Interest Period relating to a Borrowing of LIBOR Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; (c)if any Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided that if any Interest
Period in respect of a LIBOR Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day; and (d) the Borrower shall not be entitled to elect any
Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the Maturity Date of such Loan. 2.10 Increased Costs, Illegality,
Etc. (a) In the event that (x) in the case of clause (i) below, the
Administrative Agent and (y) in the case of clauses (ii) and (iii) below, the
Required Term Loan Lenders (with respect to Term Loans) or the Required
Revolving Credit Lenders (with respect to Revolving Credit Commitments) shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto): (i) on any date for determining the Adjusted LIBOR Rate for any
Interest Period that (x) deposits in the principal amounts and currencies of the
Loans comprising such LIBOR Borrowing are not generally available in the
relevant market or (y) by reason of any changes arising on or after the Closing
Date affecting the interbank LIBOR market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBOR Rate; or (ii) shall subject any Credit Party to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
at any time, that such Lenders shall incur increased costs or reductions in the
amounts received or receivable hereunder with respect to any LIBOR Loans (other
than Taxes) because of any Change in Law; or (iv)at any time, that the making or
continuance of any LIBOR Loan has become unlawful by compliance by such Lenders
in good faith with any law, governmental rule, regulation, guideline or order
(or would conflict with any such governmental rule, regulation, #89847286v15

GRAPHIC [g179892ko21i010.gif]

 


guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or has become impracticable as a result of a
contingency occurring after the Closing Date that materially and adversely
affects the interbank LIBOR market; (such Loans, “Impacted Loans”), then, and in
any such event, such Required Term Loan Lenders or Required Revolving Credit
Lenders, as applicable (or the Administrative Agent, in the case of clause (i)
above) shall within a reasonable time thereafter give notice (if by telephone,
confirmed in writing) to the Borrower and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Loans shall no longer be available until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lenders, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Required Term Loan Lenders or Required Revolving Credit Lenders, as
applicable, in their reasonable discretion shall determine) as shall be required
to compensate such Lenders for such actual increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lenders, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lenders shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto), and (z) in the case of clauses (iii) and (iv) above, the
Borrower shall take one of the actions specified in subclause (x) or (y), as
applicable, of Section 2.10(b) promptly and, in any event, within the time
period required by law. Notwithstanding the foregoing, if the Administrative
Agent has made the determination described in Section 2.10(a)(i)(x), the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (x) of the first sentence of the
immediately preceding paragraph, (2) the Administrative Agent or the affected
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable lending office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof. (b) At any time that any LIBOR Loan is
affected by thecircumstancesdescribed in Section 2.10(a)(ii), (iii) or (iv), the
Borrower may (and in the case of a LIBOR Loan affected pursuant to Section
2.10(a)(iii) and (iv) shall) either (x) if a Notice of Borrowing or Notice of
Conversion or Continuation with respect to the affected LIBOR Loan has been
submitted pursuant to Section 2.3 but the affected LIBOR Loan has not been
funded or continued, cancel such requested Borrowing by giving the
Administrative Agent written notice thereof on the same date that the Borrower
was notified by Lenders pursuant to Section 2.10(a)(ii), (iii) or (iv) or (y) if
the affected LIBOR Loan is then outstanding, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b). #89847286v15

GRAPHIC [g179892ko21i011.gif]

 


(c)If, after the Closing Date, any Change in Law relating to capital adequacy or
liquidity of any Lender or compliance by any Lender or its parent with any
Change in Law relating to capital adequacy or liquidity occurring after the
Closing Date, has or would have the effect of reducing the actual rate of return
on such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrower hereunder) under comparable syndicated credit facilities similar
to the Credit Facilities. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) promptly following receipt of such notice. (d)
If the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
certified by such Lenders) of making or maintaining its affected LIBOR Loans
during such Interest Period, the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower and the Lenders as soon as practicable
thereafter (which notice shall include supporting calculations in reasonable
detail). If such notice is given, (i) any LIBOR Loan requested to be made on the
first day of such Interest Period shall be made an ABR Loan, (ii) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Loans shall be continued as an ABR Loan and (iii) any outstanding LIBOR Loans
shall be converted, on the first day of such Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
LIBOR Loans shall be made or continued as such, nor shall the Borrower have the
right to convert ABR Loans to LIBOR Loans. 2.11 Compensation. If (a) any payment
of principal of any LIBOR Loan is made by the Borrower to or for the account of
a Lender other than on the last day of the Interest Period for such LIBOR Loan
as a result of a payment or conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1,
5.2 or 13.7, as a result of acceleration of the maturity of the Loans pursuant
to Section 11 or for any other reason, (b) any Borrowing of LIBOR Loans is not
made as a result of a withdrawn Notice of Borrowing or a failure to satisfy
borrowing conditions, (c) any ABR Loan is not converted into a LIBOR Loan as a
result of a withdrawn Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan, as the case may be, as a result of a withdrawn
Notice of Conversion or Continuation or (e) any prepayment of principal of any
LIBOR Loan is not made as a result of a withdrawn notice of prepayment pursuant
to Sections 5.1 or 5.2, the Borrower shall, after receipt of a written request
by such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), promptly pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue or failure to
prepay, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such LIBOR
Loan. A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as #89847286v15

GRAPHIC [g179892ko21i012.gif]

 


specified in this Section 2.11 and setting forth in reasonable detail the manner
in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The obligations of the
Borrower under this Section 2.11 shall survive the payment in full of the Loans
and the termination of this Agreement. 2.12 Change of Lending Office. Each
Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no unreimbursed cost or other material economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Sections 2.10, 3.5 or 5.4. 2.13 Notice of Certain Costs.
Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Sections 2.10, 2.11 or 3.5 is given by any Lender more than
180 days after such Lender has knowledge (or should have had knowledge) of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Sections 2.10, 2.11 or 3.5,
as the case may be, for any such amounts incurred or accruing prior to the 181st
day prior to the giving of such notice to the Borrower. 2.14 Incremental
Facilities. (a) The Borrower may, by written notice to Administrative Agent,
elect to request the establishment of one or more (x) additional tranches of
term loans or increases in Term Loans of any Class (the commitments thereto, the
“New Term Loan Commitments”), (y) increases in Revolving Credit Commitments of
any Class (the “New Revolving Credit Commitments”), and/or (z) additional
tranches of Revolving Credit Commitments (the “Additional Revolving Credit
Commitments” and, together with the New Revolving Credit Commitments, the
“Incremental Revolving Credit Commitments”; together with the New Term Loan
Commitments and the New Revolving Credit Commitments, the “New Loan
Commitments”), by an aggregate amount not in excess of the Maximum Incremental
Facilities Amount in the aggregate and not less than $10,000,000 individually
(or such lesser amount as (x) may be approved by the Administrative Agent or (y)
shall constitute the difference between the Maximum Incremental Facilities
Amount and all such New Loan Commitments obtained on or prior to such date). In
connection with the incurrence of any Indebtedness under this Section 2.14, at
the request of the Administrative Agent, the Borrower shall provide to the
Administrative Agent a certificate certifying that the New Loan Commitments do
not exceed the Maximum Incremental Facilities Amount, which certificate shall be
in reasonable detail and shall provide the calculations and basis therefor. The
Borrower may approach any Lender or any Person (other than a natural Person) to
provide all or a portion of the New Loan Commitments, subject, if applicable, to
the proviso to Section 2.14(b); provided that any Lender offered or approached
to provide all or a portion of the New Loan Commitments may elect or decline, in
its sole discretion, to provide a New Loan Commitment. In each case, such New
Loan Commitments shall become effective as of the applicable Increased Amount
Date; provided that (i) no Event of Default (or, where waived by the Lenders
providing the New Loan Commitments in connection with an acquisition or
investment subject to customary “funds certain” conditions, no Event of Default
under Section 11.1 or Section 11.5) shall exist on such Increased Amount Date
before or after giving effect to such New Loan Commitments, as applicable, and
subject to Section 1.12, (ii) the New Loan Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by
#89847286v15

GRAPHIC [g179892ko21i013.gif]

 


the Borrower and Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section
5.4(e), and (iii) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Loan Commitments, as applicable. No
Lender shall have any obligation to provide any Commitments pursuant to this
Section 2.14(a). Any New Term Loans made on an Increased Amount Date shall, at
the election of the Borrower and agreed to by Lenders providing such New Term
Loan Commitments, be designated as (a) a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement or (b) as part of a Series of
existing Term Loans for all purposes of this Agreement. On and after the
Increased Amount Date, Additional Revolving Credit Loans shall be designated a
separate Series of Additional Revolving Credit Loans for all purposes of this
Agreement. (b) On any Increased Amount Date on which Incremental Revolving
Credit Commitments are effected, subject to the satisfaction of the foregoing
terms and conditions, (a) with respect to New Revolving Credit Commitments, each
of the Lenders with Revolving Credit Commitments of such Class shall assign to
each Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof, such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Revolving Credit Loans of such Class
will be held by existing Revolving Credit Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Credit Commitments of such Class
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, and (b) with respect to Incremental Revolving
Credit Commitments, (i) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and, each Loan made under
a New Revolving Credit Commitment (a “New Revolving Credit Loan”) and each Loan
made under an Additional Revolving Credit Commitment (an “Additional Revolving
Credit Loan” and, together with New Revolving Credit Loans, the “Incremental
Revolving Credit Loan”) shall be deemed, for all purposes, Revolving Credit
Loans and (ii) each New Revolving Loan Lender and each Lender with an Additional
Revolving Credit Commitment (each an “Additional Revolving Loan Lender” and,
together with the New Revolving Loan Lenders, the “Incremental Revolving Loan
Lenders”) shall become a Lender with respect to the New Revolving Credit
Commitment and all matters relating thereto; provided that the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuers shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Incremental Revolving Loan Lender’s providing such Incremental Revolving Credit
Commitment to the extent such consent, if any, would be required under Section
13.6(b) for an assignment of Revolving Loans or Revolving Credit Commitments, as
applicable, to such Lender or Incremental Revolving Loan Lender. (c) On any
Increased Amount Date on which any New Term Loan Commitments of any Series are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Lender with a New Term Loan Commitment (each, a “New Term Loan Lender”)
of any Series shall make a Loan to the Borrower (a “New Term Loan” and, together
with the Incremental Revolving Credit Loans, the “Incremental Loans”) in an
amount equal to its New Term Loan Commitment of such Series, and (ii) each New
Term Loan Lender of any Series shall become a Lender hereunder with respect to
the New Term Loan Commitment of such Series and the New Term Loans of such
Series made pursuant thereto. (d) The terms and provisions of the New Term Loans
and New Term Loan Commitments of any Series shall be on terms and documentation
set forth in the Joinder Agreement as determined by the Borrower; provided that
(i) in the case of all New Term Loans in the form of a term loan B or similar
form of institutional term loan, the applicable New Term Loan Maturity Date of
each Series shall be no earlier than the Initial Term Loan Maturity Date; (ii)
in the case of all New Term Loans in the form of a term loan B or similar form
of institutional term loan, the weighted average life to maturity shall be no
#89847286v15

GRAPHIC [g179892ko21i014.gif]

 


shorter than the weighted average life to maturity of the then existing Initial
Term Loans; (iii) the pricing, interest rate margins, discounts, premiums, rate
floors, fees, and amortization schedule applicable to any New Term Loans shall
be determined by the Borrower and the Lenders thereunder; provided that with
respect to any New Term Loan, if the Effective Yield for LIBOR Loans or ABR
Loans in respect of such New Term Loans exceeds the Effective Yield for LIBOR
Loans or ABR Loans in respect of the then-existing Initial Term Loans by more
than 0.50%, the Applicable Margin for LIBOR Loans or ABR Loan in respect of the
then-existing Initial Term Loans shall be adjusted so that the Effective Yield
in respect of the then-existing Initial Term Loans is equal to the Effective
Yield for LIBOR Loans or ABR Loans in respect of the New Term Loans minus 0.50%
(this clause (iii), the “MFN Protection”); and (iv) to the extent such terms and
documentation are not consistent with the then existing Initial Term Loans
(except to the extent permitted by clause (i), (ii) or (iii) above), they shall
be reasonably satisfactory to the Administrative Agent (it being understood
that, (1) to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, such financial maintenance covenant will also
be added for the benefit of any corresponding Term Loans remaining outstanding
after the issuance or incurrence of such Indebtedness or (2) no consent shall be
required by the Administrative Agent or any of the Lenders if any covenants or
other provisions are only applicable after the Latest Term Loan Maturity Date).
(e) Incremental Revolving Credit Commitments and Incremental Revolving Credit
Loans shall be identical to the Initial Revolving Credit Commitments and the
related Revolving Credit Loans, other than the Maturity Date and as set forth in
this Section 2.14(e); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise: (i) any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall rank equal in right of
payment and of security with the Revolving Credit Loans and the Term Loans, (ii)
any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Initial Revolving Credit
Commitments and related Revolving Credit Loans at the time of incurrence of such
Incremental Revolving Credit Commitments, (iii)the borrowing and repayment
(except for (1) payments of interest and fees at different rates on Incremental
Revolving Credit Commitments (and related outstandings), (2) repayments required
upon the maturity date of the Incremental Revolving Credit Commitments, and (3)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (v) below)) of Loans with respect to Incremental
Revolving Credit Commitments after the associated Increased Amount Date shall be
made on a pro rata basis with all other Revolving Credit Commitments on such
Increased Amount Date, (iv) subject to the provisions of Sections 2.1(e) and
Sections 3.12 to the extent dealing with Swingline Loans and Letters of Credit
which mature or expire after a maturity date when there exists Incremental
Revolving Credit Commitments with a longer maturity date, all #89847286v15

GRAPHIC [g179892ko21i015.gif]

 


Swingline Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Credit Commitments of the same Series in
accordance with their percentage of such Revolving Credit Commitments on the
applicable Increased Amount Date (and except as provided in Section 2.1(e) and
Section 3.12, without giving effect to changes thereto on an earlier maturity
date with respect to Swingline Loans and Letters of Credit theretofore incurred
or issued in respect of such Series), (v)the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Incremental Revolving Credit
Commitments after the associated Increased Amount Date shall be made on a pro
rata basis with all other Revolving Credit Commitments on such Increased Amount
Date, except that the Borrower shall be permitted to permanently repay and
terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class, (vi)
assignments and participations of Incremental Revolving Credit Commitments and
Incremental Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
RevolvingCredit Loans on the applicable Increased Amount Date, (vii) any
Incremental Revolving Credit Commitments may constitute a separate Class or
Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to such Increased Amount Date,
(viii) the pricing, fees, maturity and other immaterial terms of the Additional
Revolving Credit Loans may be different and shall be determined by the Borrower
and the Lenders thereunder so long as the final maturity date and the weighted
average maturity of any Additional RevolvingCredit Loans and Additional
RevolvingCreditCommitments, as applicable, shall not be earlier than, or shorter
than, as the case may be, the maturity date or the weighted average life, as
applicable, of the Initial Revolving Credit Commitments and related Revolving
Credit Loans, and (ix) to the extent that any financial maintenance covenant is
added for the benefit of any such Indebtedness, no consent shall be required by
the Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness. (f) Each
Joinder Agreement may, without the consent of any other Lenders, effect
technical and corresponding amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14. (g) (i) The
Borrower may at any time, and from time to time, request that all or a portion
of the Term Loans of any Class (an “Existing Term Loan Class”) be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.14(g). In order to establish any
Extended Term Loans, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class which such request shall be offered equally
to all such Lenders) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which shall not be
materially more restrictive to the Credit Parties (as determined in good faith
by the Borrower), when taken as a #89847286v15

GRAPHIC [g179892ko21i016.gif]

 


whole, than the terms of the Term Loans of the Existing Term Loan Class unless
(x) the Lenders of the Term Loans of such applicable Existing Term Loan Class
receive the benefit of such more restrictive terms or (y) any such provisions
apply after the Initial Term Loan Maturity Date (a “Permitted Other Provision”);
provided, however, that (x) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5 or in the Joinder Agreement, as
the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were converted, in each case as more particularly set forth
in paragraph (iv) of this Section 2.14(g) below), (y) (A) the interest margins
with respect to the Extended Term Loans may be higher or lower than the interest
margins for the Term Loans of such Existing Term Loan Class and/or (B)
additional fees, premiums or applicable high-yield discount obligation (“AHYDO”)
payments may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment and to the extent that any Permitted Other Provision (including a
financial maintenance covenant) is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such Permitted Other Provision is also added for the benefit of
any corresponding Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or if such Permitted Other Provision applies only after the
Initial Term Loan Maturity Date. Notwithstanding anything to the contrary in
this Section 2.14 or otherwise, no Extended Term Loans may be optionally prepaid
prior to the date on which the Existing Term Loan Class from which they were
converted is repaid in full, except in accordance with the last sentence of
Section 5.1(a). No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Extension Request. Any Extended Term Loans of any Extension
Series shall constitute a separate Class of Term Loans from the Existing Term
Loan Class from which they were converted. (ii) The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of any Class, any Extended Revolving Credit Commitments and/or any
Incremental Revolving Credit Commitments, each existing at the time of such
request (each, an “Existing Revolving Credit Commitment” and any related
revolving credit loans thereunder, “Existing Revolving Credit Loans”; each
Existing Revolving Credit Commitment and related Existing Revolving Credit Loans
together being referred to as an “Existing Revolving Credit Class”) be converted
to extend the termination date thereof and the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
Loans related to such Existing Revolving Credit Commitments (any such Existing
Revolving Credit Commitments which have been so extended, “Extended Revolving
Credit Commitments” and any related Loans, “Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.14(g). In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Credit
Commitments which such request shall be offered equally to all such Lenders)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall not be materially more restrictive to the Credit
Parties (as determined in good faith by the Borrower), when taken as a whole,
than the terms of the applicable Existing Revolving Credit Commitments (the
“Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing existing Revolving Credit Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Revolving Credit
Termination Date, in each case, to the extent provided in the applicable
Extension Amendment; provided, however, that (w) all or any of the final
maturity dates of such Extended Revolving Credit Commitments may be delayed to
later dates than the final maturity dates of the Specified Existing Revolving
Credit Commitments, (x) (A) the interest margins with respect to the Extended
Revolving Credit Commitments may be higher or lower #89847286v15

GRAPHIC [g179892ko21i017.gif]

 


than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees and premiums may be payable to the
Lenders providing such Extended Revolving Credit Commitments in addition to or
in lieu of any increased margins contemplated by the preceding clause (A) and
(y) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the Revolving Credit
Commitment Fee Rate for the Specified Existing Revolving Credit Commitment;
provided that, notwithstanding anything to the contrary in this Section 2.14(g)
or otherwise, (1) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of Loans with respect to any
Original Revolving Credit Commitments shall be made on a pro rata basis with all
other Original Revolving Credit Commitments and (2) assignments and
participations of Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and the Revolving Credit
Loans related to such Commitments set forth in Section 13.6. No Lender shall
have any obligation to agree to have any of its Revolving Credit Loans or
Revolving Credit Commitments of any Existing Revolving Credit Class converted
into Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date). (iii) Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans, Revolving Credit Commitments, Incremental Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to such Extension Request converted into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans, Revolving Credit Commitments,
Incremental Revolving Credit Commitment or Extended Revolving Credit Commitment
of the Existing Class or Existing Classes subject to such Extension Request that
it has elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable. In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, Incremental Revolving Credit Commitment or
Extended Revolving Credit Commitment of the Existing Class or Existing Classes
subject to Extension Elections exceeds the amount of Extended Term Loans or
Extended Revolving Credit Commitments, as applicable, requested pursuant to the
Extension Request, Term Loans or Revolving Credit Commitments, Incremental
Revolving Credit Commitments or Extended Revolving Credit Commitments of the
Existing Class or Existing Classes subject to Extension Elections shall be
converted to Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans, Revolving
Credit Commitments, Incremental Revolving Credit Commitment or Extended
Revolving Credit Commitment included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Credit Commitment into
an Extended Revolving Credit Commitment, such Extended Revolving Credit
Commitment shall be treated identically to all other Original Revolving Credit
Commitments for purposes of the obligations of a Revolving Credit Lender in
respect of Swingline Loans under Section 2.1(c) and Letters of Credit under
Section 3, except that the Swingline Maturity Date and/or the applicable
Extension Amendment may provide that the L/C Facility Maturity Date may be
extended and the related obligations to make Swingline Loans and to issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
Letter of Credit Issuer, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension). (iv)Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, #89847286v15

GRAPHIC [g179892ko21i018.gif]

 


except to the extent expressly contemplated by the penultimate sentence of this
Section 2.14(g)(iv) and notwithstanding anything to the contrary set forth in
Section 13.1, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, established thereby) executed by the Credit
Parties, the Administrative Agent and the Extending Lenders. No Extension
Amendment shall provide for any tranche of Extended Term Loans or Extended
Revolving Credit Commitments in an aggregate principal amount that is less than
$10,000,000. In addition to any terms and changes required or permitted by
Section 2.14(g)(i), each Extension Amendment (x) shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Joinder
Agreement with respect to the Existing Term Loan Class from which the Extended
Term Loans were converted to reduce each scheduled Repayment Amount for the
Existing Term Loan Class in the same proportion as the amount of Term Loans of
the Existing Term Loan Class is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof) and (y)
may, but shall not be required to, impose additional requirements (not
inconsistent with the provisions of this Agreement in effect at such time) with
respect to the final maturity and weighted average life to maturity of New Term
Loans incurred following the date of such Extension Amendment. Notwithstanding
anything to the contrary in this Section 2.14(g) and without limiting the
generality or applicability of Section 13.1 to any Section 2.14 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.14 Additional Amendment”) to this
Agreement and the other Credit Documents; provided that such Section 2.14
Additional Amendments are within the requirements of Section 2.14(g)(i) and do
not become effective prior to the time that such Section 2.14 Additional
Amendments have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of New Term Loans or Extended Revolving
Credit Commitments provided for in any Joinder Agreement and (2) consents
applicable to holders of any Extended Term Loans or Extended Revolving Credit
Commitments provided for in any Extension Amendment) by such of the Lenders,
Credit Parties and other parties (if any) as may be required in order for such
Section 2.14 Additional Amendments to become effective in accordance with
Section 13.1. (v) Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Class is converted to extend
the related scheduled maturity date(s) in accordance with clauses (i) and/or
(ii) above (an “Extension Date”), (I) in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date, and the
Extended Term Loans shall be established as a separate Class of Term Loans
(together with any other Extended Term Loans so established on such date), and
(II) in the case of the Specified Existing Revolving Credit Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Revolving Credit Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Revolving Credit Commitments so converted
by such Lender on such date, and such Extended Revolving Credit Commitments
shall be established as a separate Class of revolving credit commitments from
the Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments. #89847286v15

GRAPHIC [g179892ko21i019.gif]

 


(vi)The Administrative Agent and the Lenders (other than the Swingline Lender to
the extent such consent is expressly required by this Section 2.14) hereby
consent to the consummation of the transactions contemplated by this Section
2.14 (including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14. 2.15
[reserved]. 2.16 Defaulting Lenders. (a) Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Requirements of Law: (i) Waivers and
Amendments. Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and Section 13.1. (ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 13.8 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuers or Swingline Lender hereunder;
third, to Cash Collateralize the Letter of Credit Issuers’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 3.8; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 3.8; sixth, to the payment of any amounts owing to the
Borrower, the Lenders, the Letter of Credit Issuers or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower, any Lender, the Letter of Credit Issuers or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this #89847286v15

GRAPHIC [g179892ko21i020.gif]

 


Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, and L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
CashCollateralpursuanttothis Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any fee payable under Section 4 for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender). (B) Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its applicable percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
3.8. (C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuers the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 13.22, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation. (v) Cash Collateral, Repayment
of Swingline Loans. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall (x) first, prepay
#89847286v15

GRAPHIC [g179892ko21i021.gif]

 


Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Letter of Credit Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 3.8. (b)
Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Credit Commitment Percentages (without giving
effect to Section 2.16(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Section 3. Letters of Credit 3.1 Letters of Credit. (a) Subject to and
upon the terms and conditions herein set forth, at any time and from time to
time after the Closing Date and prior to the L/C Facility Maturity Date, the
Letter of Credit Issuers agree, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 3, to issue from time to time from the
Closing Date through the L/C Facility Maturity Date for the account of the
Borrower (or, so long as the Borrower is the primary obligor and a signatory to
the Letter of Credit Request, for the account of the Borrower or any Restricted
Subsidiary (other than the Borrower)) letters of credit (the “Letters of Credit”
and each, a “Letter of Credit”), which Letters of Credit in the aggregate shall
not exceed the L/C Sublimit, in such form as may be approved by the applicable
Letter of Credit Issuer in its reasonable discretion. No Letter of Credit Issuer
shall be required to issue Letters of Credit (or have Existing Letters of Credit
outstanding) in excess of the amount set forth opposite its name on Schedule
1.1(b) (as may be amended from time to time). Notwithstanding anything to the
contrary contained herein, Schedule 1.1(b) may be amended with the consent of
the Borrower and each Letter of Credit Issuer that would be directly affected by
such amendment, with notice to the Administrative Agent. (b) Notwithstanding the
foregoing, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letters of Credit Outstanding at such time, would exceed the
L/C Sublimit then in effect (or with respect to any Letter of Credit Issuer,
exceed such Letter of Credit Issuer’s Letter of Credit Commitment); (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures at the time of the
issuance thereof to exceed the Total Revolving Credit Commitment then in effect;
(iii) each Letter of Credit shall have an expiration date occurring no later
than one year after the date of issuance thereof (except as set forth in Section
3.2(d)), provided that in no event shall such expiration date occur later than
the L/C Facility Maturity Date, in each case, unless otherwise agreed upon by
the Administrative Agent, the applicable Letter of Credit Issuer and, unless
such Letter of Credit has been Cash Collateralized or backstopped (in the case
of a backstop only, on terms reasonably satisfactory to such Letter of Credit
Issuer), the Revolving Credit Lenders; (iv) the Letter of Credit shall be
denominated in Dollars (or, with respect to #89847286v15

GRAPHIC [g179892ko21i022.gif]

 


Letters of Credit issued by JPMorgan Chase Bank, N.A., Australian Dollars); (v)
no Letter of Credit shall be issued if it would be illegal under any applicable
law for the beneficiary of the Letter of Credit to have a Letter of Credit
issued in its favor; (vi) no Letter of Credit shall be issued by a Letter of
Credit Issuer after it has received a written notice from any Credit Party or
the Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
such Letter of Credit Issuer shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering such
notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1; and (vii) no Letter of Credit shall be issued by
a Letter of Credit Issuer if any other Letter of Credit Issuer is a Defaulting
Lender and such Defaulting Lender’s Fronting Exposure (x) has not been
reallocated among the Letter of Credit Issuers that are Non-Defaulting Lenders
or (y) has not been Cash Collateralized by the Borrower. (c) Upon at least two
Business Days’ prior written notice to the Administrative Agent and the
applicable Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right, on
any day, permanently to terminate or reduce such Letter of Credit Issuer’s
Letter of Credit Commitment in whole or in part; provided that, after giving
effect to such termination or reduction, the Letters of Credit Outstanding shall
not exceed the L/C Sublimit (or with respect to a Letter of Credit Issuer, the
Letters of Credit Outstanding with respect to Letters of Credit issued by such
Letter of Credit Issuer shall not exceed such Letter of Credit Issuer’s Letter
of Credit Commitment). (d) A Letter of Credit Issuer shall not be under any
obligation to issue any Letter of Credit if: (i) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms enjoin or
restrain such Letter of Credit Issuer from issuing such Letter of Credit, or any
law applicable to such Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Letter of Credit Issuer shall prohibit, or request that
such Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (in each case, for which such Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such Letter of Credit Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Letter of Credit Issuer in good faith deems material to it; (ii) the issuance of
such Letter of Credit would violate one or more policies of such Letter of
Credit Issuer applicable to letters of credit generally; (iii) except as
otherwise agreed by such Letter of Credit Issuer, such Letter of Credit is in an
initial Stated Amount less than $250,000; (iv) such Letter of Credit is
denominated in a currency other than Dollars; (v) such Letter of Credit contains
any provisions for automatic reinstatement of the Stated Amount after any
drawing thereunder; or (vi) a default of any Revolving Credit Lender’s
obligations to fund under Section 3.3 exists or any Revolving Credit Lender is
at such time a Defaulting Lender hereunder, unless, in each case, the Borrower
has entered into arrangements reasonably satisfactory to such Letter of Credit
Issuer to eliminate such Letter of Credit Issuer’s risk with respect to such
Revolving Credit #89847286v15

GRAPHIC [g179892ko21i023.gif]

 


Lender or such risk has been reallocated in accordance with Section 2.16. (e) A
Letter of Credit Issuer shall not increase the Stated Amount of any Letter of
Credit if such Letter of Credit Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof. (f) A
Letter of Credit Issuer shall be under no obligation to amend any Letter of
Credit if (A) such Letter of Credit Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit. (g) Each Letter of Credit Issuer shall act
on behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith, and each Letter of Credit
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 13 with respect to any acts taken or omissions
suffered by any Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 13 included such Letter of Credit Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Letter of
Credit Issuers. 3.2 Letter of Credit Requests. (a) Whenever the Borrower desires
that a Letter of Credit be issued or amended, the Borrower shall give the
Administrative Agent and the applicable Letter of Credit Issuer a Letter of
Credit Request by no later than 1:00 p.m. (New York City time) at least five
Business Days (or such other period as may be agreed upon by the Borrower, the
Administrative Agent and the applicable Letter of Credit Issuer) prior to the
proposed date of issuance or amendment. Each Letter of Credit Request shall be
executed by the Borrower. Such Letter of Credit Request may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such Letter of Credit Issuer, by
personal delivery or by any other means acceptable to such Letter of Credit
Issuer. (b) In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the applicable Letter of Credit Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the Stated Amount thereof; (C) the expiry date thereof; (D)
the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the identity of the applicant; and (H) such other
matters as such Letter of Credit Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Request shall specify in form and detail reasonably satisfactory to the
applicable Letter of Credit Issuer (I) the Letter of Credit to be amended; (II)
the proposed date of amendment thereof (which shall be a Business Day); (III)
the nature of the proposed amendment; and (IV) such other matters as such Letter
of Credit Issuer may reasonably require. Additionally, the Borrower shall
furnish to such Letter of Credit Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Letter of Credit Issuer or
the Administrative Agent may reasonably require. (c) Unless the applicable
Letter of Credit Issuer has received written notice from any Revolving Credit
Lender, the Administrative Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the Letter of Credit,
that one or more applicable #89847286v15

GRAPHIC [g179892ko21i024.gif]

 


conditions contained in Sections 6 (solely with respect to any Letter of Credit
issued on the Closing Date) and 7 shall not then be satisfied to the extent
required thereby, then, subject to the terms and conditions hereof, such Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or, so long as the Borrower is the primary obligor, for
the account of the Borrower or a Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with each
such Letter of Credit Issuer’s usual and customary business practices. (d) If
the Borrower so requests in any Letter of Credit Request, the applicable Letter
of Credit Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit such Letter of Credit
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
applicable Letter of Credit Issuer, the Borrower shall not be required to make a
specific request to such Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and such Letter of Credit Issuer; provided, however, that
such Letter of Credit Issuer shall not permit any such extension if (A) such
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing such Letter of
Credit Issuer not to permit such extension. (e) Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to an advising bank
with respect thereto or to the beneficiary thereof, the applicable Letter of
Credit Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. On the first
Business Day of each month, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit issued by it that are
outstanding at such time. (f) The making of each Letter of Credit Request shall
be deemed to be a representation and warranty by the Borrower that the Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.1(b). 3.3 Letter of Credit Participations. (a) Immediately upon
the issuance by a Letter of Credit Issuer of any Letter of Credit, such Letter
of Credit Issuer shall be deemed to have sold and transferred to each Revolving
Credit Lender (each such Revolving Credit Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Revolving Credit Commitment Percentage in each Letter of Credit,
each substitute therefor, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto; provided that the Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the #89847286v15

GRAPHIC [g179892ko21i025.gif]

 


L/C Participants shall have no right to receive any portion of any Fronting
Fees. (b) In determining whether to pay under any Letter of Credit, the
applicable Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the applicable Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for such Letter of Credit Issuer any resulting liability. (c) In the event that
a Letter of Credit Issuer makes any payment under any Letter of Credit issued by
it and the Borrower shall not have repaid such amount in full to the respective
Letter of Credit Issuer through the Administrative Agent pursuant to Section
3.4(a), the Administrative Agent shall promptly notify each L/C Participant of
such failure, and each L/C Participant shall promptly and unconditionally pay to
the Administrative Agent for the account of such Letter of Credit Issuer, the
amount of such L/C Participant’s Revolving Credit Commitment Percentage of such
unreimbursed payment in Dollars and in immediately available funds. If and to
the extent such L/C Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the applicable Letter of Credit Issuer,
such L/C Participant agrees to pay to the Administrative Agent for the account
of such Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees that are reasonably and
customarily charged by such Letter of Credit Issuer in connection with the
foregoing. The failure of any L/C Participant to make available to the
Administrative Agent for the account of the applicable Letter of Credit Issuer
its Revolving Credit Commitment Percentage of any payment under any Letter of
Credit shall not relieve any other L/C Participant of its obligation hereunder
to make available to the Administrative Agent for the account of the applicable
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment. (d)
Whenever the Administrative Agent receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of a Letter of Credit Issuer any payments from the L/C Participants
pursuant to clause (c) above, the Administrative Agent shall promptly pay to
each L/C Participant that has paid its Revolving Credit Commitment Percentage of
such reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations at the Overnight Rate. (e) The obligations of the
L/C Participants to make payments to the Administrative Agent for the account of
a Letter of Credit Issuer with respect to Letters of Credit shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances. (f) If any
payment received by the Administrative Agent for the account of a Letter of
Credit #89847286v15

GRAPHIC [g179892ko21i026.gif]

 


Issuer pursuant to Section 3.3(c) is required to be returned, each Lender shall
pay to the Administrative Agent for the account of the applicable Letter of
Credit Issuer its Revolving Credit Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement. 3.4 Agreement to Repay Letter
of Credit Drawings. (a) The Borrower hereby agrees to reimburse the applicable
Letter of Credit Issuer, by making payment with respect to any drawing under any
Letter of Credit in the same currency in which such drawing was made unless such
Letter of Credit Issuer (at its option) shall have specified in the notice of
drawing that it will require reimbursement in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Australian Dollars, the Letter of Credit Issuer shall notify the Borrower of the
Dollar Equivalent of the amount of the drawingpromptly following the
determination thereof. Any such reimbursement shall be made by the Borrower to
the Administrative Agent in immediately available funds for any payment or
disbursement made by a Letter of Credit Issuer under any Letter of Credit (each
such amount so paid until reimbursed, an “Unpaid Drawing”) no later than the
date that is one Business Day after the date on which the Borrower receive
written notice of such payment or disbursement (the “Reimbursement Date”), with
interest on the amount so paid or disbursed by such Letter of Credit Issuer, to
the extent not reimbursed prior to 5:00 p.m. (New York City time) on the
Reimbursement Date, from the Reimbursement Date to the date such Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for ABR Loans that are Revolving Credit Loans plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the applicable Letter of Credit Issuer
prior to 12:00 noon (New York City time) on the Reimbursement Date that the
Borrower intend to reimburse the applicable Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that, with
respect to Letters of Credit, the Revolving Credit Lenders make Revolving Credit
Loans (which shall be denominated in Dollars and which shall be ABR Loans) on
the Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Credit Loan available to the Administrative Agent.
Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount. The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the applicable Letter
of Credit Issuer for the related Unpaid Drawing. In the event that the Borrower
fails to Cash Collateralize any Letter of Credit that is outstanding on the L/C
Facility Maturity Date, the full amount of the Letters of Credit Outstanding in
respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject
to the provisions of this Section 3.4 except that the applicable Letter of
Credit Issuer shall hold the proceeds received from the L/C Participants as
contemplated above as cash collateral for such Letter of Credit to reimburse any
Unpaid Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Unpaid Drawings made in respect of such Letter of
Credit following the L/C Facility Maturity Date, second, to the extent such
Letter of Credit expires or is returned undrawn while any such cash collateral
remains, to the repayment of obligations in respect of any Revolving Credit
Loans that have not been paid at such time and third, to the Borrower or as
otherwise directed by a court of competent jurisdiction. Nothing in this Section
3.4(a) #89847286v15

GRAPHIC [g179892ko21i027.gif]

 


shall affect the Borrower’s obligation to repay all outstanding Revolving Credit
Loans when due in accordance with the terms of this Agreement. (b)The obligation
of the Borrower to reimburse the applicable Letter of Credit Issuer for each
drawing under each Letter of Credit and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following: (i) Documents; any lack of validity or enforceability of this
Agreement or any of the other Credit (ii) the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the applicable Letter of Credit Issuer, any Lender or other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the applicable Borrower and the beneficiary named
in any such Letter of Credit); (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) waiver by the applicable Letter of Credit Issuer of any requirement that
exists for such Letter of Credit Issuer’s protection and not the protection of
the Borrower (or a Restricted Subsidiary) or any waiver by the applicable Letter
of Credit Issuer which does not in fact materially prejudice the Borrower (or a
Restricted Subsidiary); (v) any payment made by the applicable Letter of Credit
Issuer in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; (vi) any payment by
the applicable Letter of Credit Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the applicable Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code; (vii) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (viii) any adverse change in any
relevant exchange rates or in the relevant currency markets generally; or (ix)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense #89847286v15

GRAPHIC [g179892ko21i028.gif]

 


available to, or a discharge of, the Borrower (or a Restricted Subsidiary)
(other than the defense of payment or performance). 3.5 Increased Costs. If
after the Closing Date, any Change in Law or actual compliance by the applicable
Letter of Credit Issuer or any L/C Participant with any request or directive
made or adopted after the Closing Date (whether or not having the force of law),
by any Governmental Authority shall (x) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by such Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, (y) subject any Credit Party to any Taxes (other than (A)
Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto or (z) impose on such Letter of
Credit Issuer or anyL/C Participant any other conditions or costs (other than
Taxes) affecting its obligations under this Agreement in respect of Letters of
Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, and the result of any of the foregoing
is to increase the actual cost to such Letter of Credit Issuer or such L/C
Participant of issuing, maintaining or participating in any Letter of Credit, or
to reduce the actual amount of any sum received or receivable by such Letter of
Credit Issuer or such L/C Participant hereunder in respect of Letters of Credit
or L/C Participations therein, then, promptly after receipt of written demand to
the Borrower by such Letter of Credit Issuer or such L/C Participant, as the
case may be (a copy of which notice shall be sent by such Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of the Borrower (or a Restricted
Subsidiary))), the Borrower shall pay to such Letter of Credit Issuer or such
L/C Participant such actual additional amount or amounts as will compensate such
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that a Letter of Credit
Issuer or an L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the Closing
Date. A certificate submitted to the Borrower by a Letter of Credit Issuer or an
L/C Participant, as the case may be (a copy of which certificate shall be sent
by such Letter of Credit Issuer or such L/C Participant to the Administrative
Agent), setting forth in reasonable detail the basis for the determination of
such actual additional amount or amounts necessary to compensate such Letter of
Credit Issuer or such L/C Participant as aforesaid shall be conclusive and
binding on the Borrower absent clearly demonstrable error. The obligations of
the Borrower under this Section 3.5 shall survive the payment in full of the
Obligations and the termination of this Agreement. 3.6 New or Successor Letter
of Credit Issuer. (a) A Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 60 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower. The Borrower may replace any Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and such Letter
of Credit Issuer. The Borrower may add Letter of Credit Issuers at any time upon
notice to the Administrative Agent. If a Letter of Credit Issuer shall resign or
be replaced, or if the Borrower shall decide to add a new Letter of Credit
Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit or a new Letter of Credit
Issuer, as the case may be, or, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), another successor or
new issuer of Letters of Credit, whereupon such successor issuer accepting such
appointment shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit accepting such appointment
shall be granted the rights, powers and duties of a Letter of Credit Issuer
hereunder, and the term Letter of Credit Issuer shall mean such successor or
such new issuer of Letters of Credit effective upon such appointment. At the
time such resignation or replacement shall become effective, the Borrower shall
pay to the resigning or replaced Letter of Credit Issuer all accrued
#89847286v15

GRAPHIC [g179892ko21i029.gif]

 


and unpaid fees applicable to the Letters of Credit pursuant to Sections 4.1(b)
and 4.1(d). The acceptance of any appointment as a Letter of Credit Issuer
hereunder whether as a successor issuer or new issuer of Letters of Credit in
accordance with this Agreement, shall be evidenced by an agreement entered into
by such new or successor issuer of Letters of Credit, in a form reasonably
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a Letter of Credit Issuer hereunder. After the resignation
or replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as a Letter of Credit Issuer, the provisions of this Agreement relating to the
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer. (b) To the extent there are, at the time of any
resignation or replacement as set forth in clause (a) above, any outstanding
Letters of Credit, nothing herein shall be deemed to impact or impair any rights
and obligations of any of the parties hereto with respect to such outstanding
Letters of Credit (including, without limitation, any obligations related to the
payment of Fees or the reimbursement or funding of amounts drawn), except that
the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (a) above. 3.7 Role of Letter
of Credit Issuer. Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, a Letter of Credit Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Administrative
Agent, any Letter of Credit Issuer, any of their respective Affiliates nor any
correspondent, participant or assignee of a Letter of Credit Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Required Revolving Credit Lenders;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in the final non-appealable judgment of a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuit of such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the Administrative Agent, any Letter of Credit Issuer, any of #89847286v15

GRAPHIC [g179892ko21i030.gif]

 


their respective Affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and a Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower prove were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, a Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
3.8 Cash Collateral. (a) Certain Credit Support Events. Upon the written request
of the Administrative Agent or a Letter of Credit Issuer, if (i) as of the L/C
Facility Maturity Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrower shall be required to provide Cash Collateralpursuantto Section
11.13, or (iii) the provisions of Section 2.16(a)(v) are in effect, the Borrower
shall immediately (in the case of clause (ii) above) or within one Business Day
(in all other cases) following any written request by the Administrative Agent
or a Letter of Credit Issuer, provide Cash Collateral in an amount not less than
the applicable Minimum Collateral Amount (determined in the case of Cash
Collateral provided pursuant to clause (iii) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to (and subject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuers and the Revolving Credit Lenders, and agree
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein as described in Section 3.8(a), and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 3.8(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the applicable Letter of Credit Issuer as
herein provided, other than Permitted Liens, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount (including, without
limitation, as a result of exchange rate fluctuations), the Borrower will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral. (c) Application.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 3.8 or Sections 2.16, 5.2, or
11.13 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to #89847286v15

GRAPHIC [g179892ko21i031.gif]

 


any other application of such property as may otherwise be provided for herein.
(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.6(b)(ii)) or there is no longer existing an
Event of Default) or (ii) the determination by the Administrative Agent and the
applicable Letter of Credit Issuer that there exists excess Cash Collateral. 3.9
Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit. Notwithstanding
the foregoing, the applicable Letter of Credit Issuer shall not be responsible
to the Borrower for, and such Letter of Credit Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Letter of Credit Issuer required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the applicable law or any order of a jurisdiction where
such Letter of Credit Issuer or the beneficiary is located, the practice stated
in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice. 3.10 Conflict with
Issuer Documents. In the event of any conflict between the terms hereof and the
terms of any Issuer Document, the terms hereof shall control and any grant of
security interest in any Issuer Documents shall be void. 3.11 Letters of Credit
Issued for Restricted Subsidiaries. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, the Borrower or a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the applicable Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of any Restricted
Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of the Restricted
Subsidiaries. 3.12 Provisions Related to Extended Revolving Credit Commitments.
If the Letter of Credit Expiration Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(i) if consented to by the applicable Letter of Credit Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 3.3 and 3.4) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 3.8. Upon the maturity date of any
tranche of Revolving Credit Commitments, #89847286v15

GRAPHIC [g179892ko21i032.gif]

 


the sublimit for Letters of Credit may be reduced as agreed between the
applicable Letter of Credit Issuer and the Borrower, without the consent of any
other Person. Section 4. Fees 4.1 Fees. (a) Without duplication, the Borrower
agrees to pay to the Administrative Agent in Dollars, for the account of each
Revolving Credit Lender (in each case pro rata according to the respective
Revolving Credit Commitments of all such Lenders), a commitment fee (the
“Commitment Fee”) for each day from the Closing Date to the Revolving Credit
Termination Date. Each Commitment Fee shall be payable (x) quarterly in arrears
on the last Business Day of each fiscal quarter of the Borrower (for the
quarterly period (or portion thereof) ended on such day for which no payment has
been received) and (y) on the Revolving Credit Termination Date (for the period
ended on such date for which no payment has been received pursuant to clause (x)
above), and shall be computed for each day during such period at a rate per
annum equal to the Commitment Fee Rate in effect on such day on the Available
Commitment in effect on such day. (b) Without duplication, the Borrower agrees
to pay to the Administrative Agent in Dollars for the account of the Revolving
Credit Lenders pro rata on the basis of their respective Letter of Credit
Exposure, a fee in respect of each Letter of Credit issued on the Borrower’s or
any of the other Restricted Subsidiaries’ behalf (the “Letter of Credit Fee”),
for the period from the date of issuance of such Letter of Credit to the
termination date of such Letter of Credit computed at the per annum rate for
each day equal to the Applicable Margin for Adjusted LIBOR Rate Revolving Credit
Loans less the Fronting Fee set forth in clause (d) below. Except as provided
below, such Letter of Credit Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and (y)
on the date upon which the Total Revolving Credit Commitment terminates and the
Letters of Credit Outstanding shall have been reduced to zero. (c) Without
duplication, the Borrower agrees to pay to the Administrative Agent in Dollars,
for its own account, administrative agent fees as have been previously agreed in
writing or as may be agreed in writing from time to time. (d) Without
duplication, the Borrower agrees to pay to the applicable Letter of Credit
Issuer a fee in Dollars in respect of each Letter of Credit issued by it at the
request of the Borrower (the “Fronting Fee”) (i) with respect to each commercial
Letter of Credit, at the rate of 0.125%, computed on the amount of such Letter
of Credit (in Dollars or the Dollar Equivalent thereof, as applicable), and (ii)
with respect to each standby Letter of Credit, for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit (or at such other rate per
annum as agreed in writing between the Borrower and the applicable Letter of
Credit Issuer). Such Fronting Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and (y)
on the date upon which the Total Revolving Credit Commitment terminates and the
Letters of Credit Outstanding shall have been reduced to zero. (e) Without
duplication, the Borrower agree to pay directly to the Letter of Credit Issuers
in Dollars upon each issuance or renewal of, drawing under, and/or amendment of,
a Letter of Credit issued by it such amount as shall at the time of such
issuance or renewal of, drawing under, and/or amendment be the processing charge
that such Letter of Credit Issuer is customarily charging for issuances or
renewals of, drawings under or amendments of, letters of credit issued by it.
#89847286v15

GRAPHIC [g179892ko21i033.gif]

 


(f) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1. 4.2 Voluntary
Reduction of Revolving Credit Commitments. Upon at least two Business Days’
prior written notice to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, without premium or penalty, on
any day, permanently to terminate or reduce the Revolving Credit Commitments in
whole or in part; provided that (a) any such reduction shall apply
proportionately and permanently to reduce the Revolving Credit Commitment of
each of the Lenders of any applicable Class, except that (i) notwithstanding the
foregoing, in connection with the establishment on any date of any Extended
Revolving Credit Commitments pursuant to Section 2.14(g), the Revolving Credit
Commitments of any one or more Lenders providing any such Extended Revolving
Credit Commitments on such date shall be reduced in an amount equal to the
amount of Revolving Credit Commitments so extended on such date (provided that
(x) after giving effect to any such reduction and to the repayment of any
Revolving Credit Loans made on such date, the Revolving Credit Exposure of any
such Lender does not exceed the Revolving Credit Commitment thereof and (y) for
the avoidance of doubt, any such repayment of Revolving Credit Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.14(g) of Revolving Credit Commitments and
Revolving Credit Loans into Extended Revolving Credit Commitments and Extended
Revolving Credit Loans pursuant to Section 2.14(g) prior to any reduction being
made to the Revolving Credit Commitment of any other Lender) and (ii) the
Borrower may at its election permanently reduce the Revolving Credit Commitment
of a Defaulting Lender to $0 without affecting the Revolving Credit Commitments
of any other Lender, (b) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $5,000,000, and (c) after giving effect to
such termination or reduction and to any prepayments of the Loans made on the
date thereof in accordance with this Agreement, the aggregate amount of the
Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment and the aggregate amount of the Lenders’ Revolving Credit Exposures
in respect of any Class shall not exceed the aggregate Revolving Credit
Commitment of such Class. 4.3 Mandatory Termination of Commitments. (a) The
Initial Term Loan Commitments shall terminate at 5:00 p.m. (New York City time)
on the Closing Date. (b) The Revolving Credit Commitment shall terminate at 5:00
p.m. (New York City time) on the Revolving Credit Maturity Date. (c) The
Swingline Commitment shall terminate at 5:00 p.m. (New York City time) on the
Swingline Maturity Date. (d) The New Term Loan Commitment for any Series shall,
unless otherwise provided in the applicable Joinder Agreement, terminate at 5:00
p.m. (New York City time) on the Increased Amount Date for such Series. Section
5. Payments 5.1 Voluntary Prepayments. #89847286v15

GRAPHIC [g179892ko21i034.gif]

 


(a)The Borrower shall have the right to prepay Loans, including Term Loans,
Revolving Credit Loans and Swingline Loans, as applicable, s u b j e c t t o t h
e t e r ms s e t f o r t h i n S e c t i o n 5 . 1 ( b ) , in each case, in
whole or in part from time to time on the following terms and conditions: (1)
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than 12:00
noon (New York City time) (i) in the case of LIBOR Loans, three Business Days
prior to, (ii) in the case of ABR Loans (other than Swingline Loans), one
Business Day prior to the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders and (iii) in the
case of Swingline Loans, on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders or the Swingline
Lender, as the case may be; (2) each partial prepayment of (i) any Borrowing of
LIBOR Loans shall be in a minimum amount of $5,000,000 and in multiples of
$1,000,000 in excess thereof, (ii) any ABR Loans (other than Swingline Loans)
shall be in a minimum amount of $1,000,000 and in multiples of $100,000 in
excess thereof and (iii) Swingline Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof, provided that no
partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the applicable Minimum Borrowing Amount for such LIBOR Loans; a n d
(3) in the case of any prepayment of LIBOR Loans pursuant to this Section 5.1 on
any day other than the last day of an Interest Period applicable thereto, the
Borrower shall, promptly after receipt of a written request by any applicable
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required pursuant to Section 2.11. Each prepayment in respect
of any Term Loans pursuant to this Section 5.1 shall be (a) applied to the Class
or Classes of Term Loans as the Borrower may specify and (b) applied to reduce
Initial Term Loan Repayment Amounts, any New Term Loan Repayment Amounts, and,
subject to Section 2.14(g), Extended Term Loan Repayment Amounts, as the case
may be, in each case, in such order as the Borrower may specify. At the
Borrower’s election in connection with any prepayment pursuant to this Section
5.1, such prepayment shall not be applied to any Term Loan or Revolving Credit
Loan of a Defaulting Lender. (b) (i) In the event that, during the period from
the Amendment No. 1 Effective Date through and including the Initial Period End
Date, the Borrower (x) makes any prepayment of Initial Term Loans in connection
with any Repricing Transaction the primary purpose of which is to decrease the
Effective Yield on such Initial Term Loans or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction the primary purpose of which is
to decrease the Effective Yield on the Initial Term Loans, the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (1) in the case of clause (x), a prepayment premium of 1.00%
of the principal amount of the Initial Term Loans being prepaid in connection
with such Repricing Transaction and (2) in the case of clause (y), an amount
equal to 1.00% of the aggregate amount of the applicable Initial Term Loans
outstanding immediately prior to such amendment that are subject to an effective
pricing reduction pursuant to such Repricing Transaction. (ii) In the event
that, during the period after the Initial Period End Date through and including
the one-year anniversary of the Initial Period End Date, the Borrower makes any
prepayment of Initial Term Loans pursuant to Section 5.1(a) or a Debt Incurrence
Prepayment Event or in connection with any Change of Control, the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, a prepayment premium of 2.00% of the principal amount of the
Initial Term Loans being prepaid. (iii) In the event that, during the period
after the first anniversary of the Initial Period End #89847286v15

GRAPHIC [g179892ko21i035.gif]

 


Date and prior to the second anniversary of the Initial Period End Date, the
Borrower makes any prepayment of Initial Term Loans pursuant to Section 5.1(a)
or a Debt Incurrence Prepayment Event or in connection with any Change of
Control, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, a prepayment premium equal to 1.00%
of the principal amount of the Initial Term Loans being prepaid. 5.2 Mandatory
Prepayments. (a) (i) Term Loan Prepayments. On each occasion that a Prepayment
Event occurs, the Borrower shall, within three Business Days after receipt of
the Net Cash Proceeds of a Debt Incurrence Prepayment Event (other than one
covered by clause (iii) below) and within five Business Days after the
occurrence of any other Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within five Business Days after the Deferred Net Cash Proceeds Payment
Date), prepay, in accordance with clause (c) below, Term Loans with an
equivalent principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event. (ii) Not later than ten Business Days after the date on which
financial statements are required to be delivered pursuant to Section 9.1(a) for
any fiscal year (commencing with and including the fiscal year ending December
31, 2017), the Borrower shall prepay (or cause to be prepaid), in accordance
with clause (c) below, Term Loans with a principal amount equal to (x) 75% of
Excess Cash Flow for such fiscal year; provided that (A) the percentage in this
Section 5.2(a)(ii) shall be reduced to 50% if the Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio on the date of prepayment (prior to
giving effect thereto) for the most recent Test Period ended prior to such
prepayment date is less than or equal to 3.50 to 1.00 but greater than 2.75 to
1.00, (B) the percentage in this Section 5.2(a)(ii) shall be reduced to 25% if
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the
date of prepayment (prior to giving effect) for the most recent Test Period
ended prior to such prepayment date is less than or equal to 2.75 to 1.00 but
greater than 2.25 to 1.00 and (C) no payment of any Term Loans shall be required
under this Section 5.2(a)((ii) if the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio on the date of prepayment (prior to giving effect
thereto) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 2.25 to 1.00, minus (y) (i) the principal amount of Term
Loans voluntarily prepaid pursuant to Section 5.1 and (ii) to the extent
accompanied by permanent optional reductions of Revolving Credit Commitments,
Extended Revolving Credit Commitments or Incremental Revolving Credit
Commitments, as applicable, Revolving Credit Loans, Swingline Loans, Extended
Revolving Credit Loans, Incremental Revolving Credit Loans, in each case, other
than to the extent any such prepayment is funded with the proceeds of Funded
Debt. (iii) On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(u), the Borrower shall within three Business
Days of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness
prepay, in accordance with clause (c) below, Term Loans with a principal amount
equal to 100% of the Net Cash Proceeds from such issuance or incurrence of
Permitted Other Indebtedness. (iv) Notwithstanding any other provisions of this
Section 5.2, (A) to the extent that any or all of the Net Cash Proceeds of any
Prepayment Event by a Foreign Subsidiary giving rise to a prepayment pursuant to
clause (i) above (a “Foreign Prepayment Event”) or Excess Cash Flow are
prohibited or delayed by any Requirements of Law from being repatriated to the
Credit Parties, an amount equal to the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to #89847286v15

GRAPHIC [g179892ko21i036.gif]

 


repay Loans at the times provided in clauses (i) and (ii) above, as the case may
be, but only so long, as the applicable Requirements of Law will not permit
repatriation to the Credit Parties (the Credit Parties hereby agreeing to cause
the applicable Subsidiary to promptly take all actions reasonably required by
the applicable Requirements of Law to permit repatriation), and once a
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable Requirements of Law, an amount equal to such Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than ten Business Days after such repatriation is permitted) applied (net of any
taxes that would be payable or reserved against if such amounts were actually
repatriated whether or not they are repatriated) to the repayment of the Loans
pursuant to clauses (i) and (ii) above, as applicable, and (B) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Prepayment Event or Excess Cash Flow
would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, an amount equal to the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (B), on or before the date on which any
Net Cash Proceeds from any Foreign Prepayment Event so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
clause (i) above or, in the case of Excess Cash Flow, a date on or before the
date that is eighteen months after the date an amount equal to such Excess Cash
Flow would have so required to be applied to prepayments pursuant to clause (ii)
above unless previously actually repatriated in which case such repatriated
Excess Cash Flow shall have been promptly applied to the repayment of the Term
Loans pursuant to clause (ii) above, (x) the Borrower shall apply an amount
equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Credit Parties rather than such Foreign Subsidiary, less the amount of
any taxes that would have been payable or reserved against if such Net Cash
Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net Cash
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be
applied to the repayment of Indebtedness of a Foreign Subsidiary. For the
avoidance of doubt, nothing in this Agreement, including Section 5 shall be
construed to require any Foreign Subsidiary to repatriate cash. (b) Repayment of
Revolving Credit Loans. If on any date the aggregate amount of the Lenders’
Revolving Credit Exposures in respect of any Class of Revolving Loans for any
reason exceeds 100% of the Revolving Credit Commitment of such Class then in
effect, the Borrower shall forthwith repay on such date Revolving Loans of such
Class in an amount equal to such excess. If after giving effect to the
prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess. (c)
Application to Repayment Amounts. Subject to Section 5.2(f), each prepayment of
Term Loans required by Section 5.2(a)(i) or (ii) shall be allocated pro rata
among the Initial Term Loans, the New Term Loans and the Extended Term Loans
based on the applicable remaining Repayment Amounts due thereunder and shall be
applied within each Class of Term Loans in respect of such Term Loans in direct
order of maturity thereof or as otherwise directed by the Borrower; provided
that if any Class of Extended Term Loans have been established hereunder, the
Borrower may allocate such prepayment in its sole discretion to the Term Loans
of the Existing Term Loan Class, if any, from which such Extended Term Loans
were converted (except, as to Term Loans made pursuant to a Joinder Agreement,
as otherwise set forth in such Joinder Agreement, or as to a Replacement Term
Loan). Subject to Section 5.2(f), with respect to each such prepayment, the
Borrower will, not later than the date specified in Section 5.2(a) for making
such prepayment, give the Administrative Agent written notice which shall
include a calculation of the amount of such prepayment to be applied to each
Class of Term Loans #89847286v15

GRAPHIC [g179892ko21i037.gif]

 


requesting that the Administrative Agent provide notice of such prepayment to
each Initial Term Loan Lender, New Term Loan Lender or Lender of Extended Term
Loans, as applicable. (d) Application to Term Loans. With respect to each
prepayment of Term Loans required by Section 5.2(a), the Borrower may, if
applicable, designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection Notice in compliance with Section 5.2(f), such prepayment shall be
applied with respect to the Term Loans to be prepaid on a pro rata basis across
all outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class. In the
absence of a Rejection Notice or a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11. (e) Application
to Revolving Credit Loans. With respect to each prepayment of Revolving Credit
Loans, the Borrower may designate (i) the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made and (ii) the Revolving
Loans to be prepaid, provided that (y) each prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; and (z)
notwithstanding the provisions of the preceding clause (y), no prepayment of
Revolving Loans shall be applied to the Revolving Credit Loans of any Defaulting
Lender unless otherwise agreed in writing by the Borrower. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11. (f) Rejection Right. The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 5.2(a) at least three Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Lender
holding Term Loans of the contents of such prepayment notice and of such
Lender’s pro rata share of the prepayment. Each Term Loan Lender may reject all
(but not less than all) of its pro rata share of any mandatory prepayment other
than any such mandatory prepayment with respect to a Debt Incurrence Prepayment
Event under Section 5.2(a)(i) or Permitted Other Indebtedness under Section
5.2(a)(iii) (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent no later than 5:00 p.m.
(New York City time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Term Loans. Promptly after the time
period specified above, the Administrative Agent shall notify each Lender
holding Term Loans that did not deliver a Rejection Notice (each, an “Accepting
Term Loan Lender”) of the amount of the Declined Proceeds and such Accepting
Term Loan Lender’s pro rata share of such Declined Proceeds. Each Accepting Term
Loan Lender may reject all (but not less than all) of its pro rata share of the
Declined Proceeds by providing written notice (each, a “Declined Proceeds
Rejection Notice”) to the Administrative Agent no later than 5:00 p.m. (New York
City time) one Business Day after the date of such Accepting Term Loan Lender’s
receipt of notice from the Administrative Agent regarding the Declined Proceeds.
If an Accepting Term Loan Lender fails to deliver a Declined Proceeds Rejection
Notice to the Administrative Agent within the time frame specified above, any
such failure will be deemed an acceptance of the total amount of such Accepting
Term Loan Lender’s pro rata share of the Declined Proceeds. Any Declined
Proceeds remaining after offering such Declined Proceeds to the Accepting Term
Loan Lenders in accordance with the terms hereof shall be retained by the
Borrower (“Retained Declined Proceeds”). #89847286v15

GRAPHIC [g179892ko21i038.gif]

 


5.3 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind, to the Administrative Agent for
the ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 12:00 noon (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the #89847286v15

GRAPHIC [g179892ko21i039.gif]

 


Swingline Loans, at such office as the Swingline Lender shall specify for such
purpose by Notice to the Borrower), it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
12:00 noon (New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto. (b) Any
payments under this Agreement that are made later than 12:00 noon (New York City
time) may be deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion for purposes of calculating interest
thereon (or, in the case of the Swingline Loans, at the Swingline Lender’s sole
discretion). Except as otherwise provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
5.4 Net Payments. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of any Credit Party hereunder or under any other Credit Document shall to the
extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. (ii) If any Withholding Agent shall be
required by applicable law to withhold or deduct any Taxes from any payment,
then (A) such Withholding Agent shall withhold or make such deductions as are
reasonably determined by such Withholding Agent to be required by applicable
law, (B) such Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 5.4) each Lender (or, in the case of a payment to the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such withholding or deductions been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Credit Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes. (c)Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, the Credit Party shall indemnify the Administrative Agent and
each Lender, and shall make payment in respect thereof within 15 days after
demand therefor, for the full amount of Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.4) payable by the Administrative Agent or such Lender, as the case may
be, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such #89847286v15

GRAPHIC [g179892ko21i040.gif]

 


 

payment or liability (along with a written statement setting forth in reasonable
detail the basis and calculation of such amounts) delivered to the Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. If the Borrower reasonably
believes that any such Indemnified Taxes were not correctly or legally asserted,
the Administrative Agent and/or each affected Lender will use reasonable efforts
to cooperate with the Borrower in pursuing a refund of such Indemnified Taxes so
long as such efforts would not, in the sole determination of the Administrative
Agent or affected Lender, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it. (d) Evidence of Payments. After any payment
of Taxes by any Credit Party or the Administrative Agent to a Governmental
Authority as provided in this Section 5.4, the Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (e) Status of Lenders and
Tax Documentation. (i) Each Lender shall deliver to the Borrower and to the
Administrative Agent, at such time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided. (ii) Without limiting the generality of
the foregoing: (A) any Lender that is a “United States person” within the
meaningof Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent executed originals or copies of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; (B) each Non-U.S. Lender that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
U.S. federal withholding tax with respect to any payments hereunder or under any
other Credit Document shall deliver to the Borrower and the #89847286v15

GRAPHIC [g179892ko23i001.gif]

 


Administrative Agent (in such number of copies as shall be requested by the
recipient) whichever of the following is applicable: (1) executed originals or
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
applicable successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (2) executed originals or copies
of Internal Revenue Service Form W-8ECI (or any successor form thereto); (3) in
the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit I-1, I-2, I-3 or I-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments under any Credit Document
are effectively connected with such Non-U.S. Lender’s conduct of a United States
trade or business and (y) executed originals or copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any applicable successor form);
(4)where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), Internal Revenue Service Form W-8IMY (or any successor thereto),
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E and all required supporting
documentation (including, where one or more of the underlying beneficial
owner(s) is claiming the benefits of the portfolio interest exemption, a
Non-Bank Tax Certificate (substantially in the form of Exhibit I-2 or Exhibit
I-3, as applicable) of such beneficial owner(s)) (provided that, if the Non-U.S.
Lender is a partnership and not a participating Lender, the Non-Bank Tax
Certificate(s) (substantially in the form of Exhibit I-4) may be provided by the
Non-U.S. Lender on behalf of the direct or indirect partner(s)); or (5) executed
originals of any other form prescribed by applicable laws as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax together
with such supplementary documentation as may be prescribed by applicable laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; (C) if a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. #89847286v15

GRAPHIC [g179892ko23i002.gif]

 


Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement; and (D) If the Administrative
Agent is a “United States person” (as defined in Section 7701(a)(30) of the
Code), it shall provide the Borrower with two duly completed copies of Internal
Revenue Service Form W-9. If the Administrative Agent is not a “United States
person” (as defined in Section 7701(a)(30) of the Code), it shall provide an
applicable Form W-8 (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders. (iii)
Administrative deliver. Notwithstanding anything to the contrary in this Section
5.4, no Lender or the Agent shall be required to deliver any documentation that
it is not legally eligible to (f) Treatment of Certain Refunds. If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section 5.4, the
Administrative Agent or such Lender (as applicable) shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Credit Parties under this
Section 5.4 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential). Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the Administrative Agent or any Lender in a less favorable
net after-Tax position than the Administrative Agent or any Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person. (g) For the avoidance of doubt, for purposes of this Section 5.4, the
term “Lender” includes any Letter of Credit Issuer and the term “applicable law”
includes FATCA. (h) Each party’s obligations under this Section 5.4 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under the Credit Documents. #89847286v15

GRAPHIC [g179892ko23i003.gif]

 


5.5 Computations of Interest and Fees. (a) Except as provided in the next
succeeding sentence, interest on LIBOR Loans shall be calculated on the basis of
a 360-day year for the actual days elapsed. Interest on ABR Loans shall be
calculated on the basis of a 365-(or 366-, as the case may be) day year for the
actual days elapsed. (b) Fees and the average daily Stated Amount of Letters of
Credit shall be calculated on the basis of a 360-day year for the actual days
elapsed. 5.6 Limit on Rate of Interest. (a) No Payment Shall Exceed Lawful Rate.
Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect of the Obligations in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules, and regulations. (c) Adjustment if
Any Payment Exceeds Lawful Rate. If any provision of this Agreement or any of
the other Credit Documents would obligate the Borrower to make any payment of
interest or other amount payable to any Lender in an amount or calculated at a
rate that would be prohibited by any applicable law, rule or regulation, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law, such adjustment to be
effected, to the extent necessary, by reducing the amount or rate of interest
required to be paid by the Borrower to the affected Lender under Section 2.8;
provided that to the extent lawful, the interest or other amounts that would
have been payable but were not payable as a result of the operation of this
Section shall be cumulated and the interest payable to such Lender in respect of
other Loans or periods shall be increased (but not above such maximum amount or
rate of interest therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable law, rule or regulation, then the Borrower shall be entitled, by
notice in writing to the Administrative Agent, to obtain reimbursement from that
Lender in an amount equal to such excess, and pending such reimbursement, such
amount shall be deemed to be an amount payable by that Lender to the Borrower.
Section 6. Conditions Precedent to Initial Borrowing The initial Borrowing under
this Agreement is subject to the satisfaction of the following conditions
precedent, except as otherwise agreed between the Borrower and the
Administrative Agent. 6.1 Credit Documents. The Administrative Agent (or its
counsel) shall have received: #89847286v15

GRAPHIC [g179892ko23i004.gif]

 


(a) Borrower; this Agreement, executed and delivered by a duly Authorized
Officer of the (b) Guarantors; and the Guarantee, executed and delivered by a
duly Authorized Officer of the (c) the Security Agreement, including any
Intellectual Property security agreements contemplated thereunder, executed and
delivered by a duly Authorized Officer of the Borrower and each Guarantor. 6.2
Collateral. (a) All outstanding equity interests in whatever form of each
Restricted Subsidiary that is directly owned by or on behalf of any Credit Party
and required to be pledged pursuant to the Security Documents shall have been
pledged pursuant thereto; (b) Except for any items referred to on Schedule 9.14,
to the extent received by the Borrower from the Target, the Collateral Agent
shall have received the certificates representing securities of each Credit
Party’s Wholly-Owned Restricted Subsidiaries that are Domestic Subsidiaries to
the extent required to be delivered under the Security Documents and pledged
under the Security Documents to the extent certificated, accompanied by
instruments of transfer and undated stock powers or allonges endorsed in blank;
provided that the Borrower shall use commercially reasonable efforts to receive
all such certificates on the Closing Date; (c) All Uniform Commercial Code
financing statements and Intellectual Property security agreements required to
be filed, registered or recorded to create the Liens intended to be created by
any Security Document and perfect such Liens shall have been delivered to the
Collateral Agent, and shall be in proper form, for filing, registration or
recording; and (d)The Administrative Agent shall have received an executed
Perfection Certificate and results of UCC, tax, judgment and Intellectual
Property lien searches satisfactory to the Administrative Agent. 6.3Legal
Opinions. The Administrative Agent (or its counsel) shall have received the
executed legal opinion, in customary form, of Simpson Thacher & Bartlett LLP,
special New York counsel to the Credit Parties. The Borrower hereby instructs
and agrees to instruct the other Credit Parties to have such counsel deliver
such legal opinions. 6.4 Closing Certificates. The Administrative Agent (or its
counsel) shall have received a certificate of (x) each of the Borrower and the
Guarantors, dated the Closing Date, substantially in the form of Exhibit E, with
appropriate insertions, executed by any Authorized Officer and the Secretary or
any Assistant Secretary of the Borrower and each Guarantor, as applicable, and
attaching the documents referred to in Section 6.5 and (y) an Authorized Officer
of the Borrower certifying compliance with Section 6.7, 6.9 and 6.13. 6.5
Authorization of Proceedings of the Borrower and the Guarantors; Corporate
Documents. The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of the Borrower and the
Guarantors (or a duly authorized committee thereof) authorizing (a) the
execution, delivery, and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated #89847286v15

GRAPHIC [g179892ko23i005.gif]

 


hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, the Borrower and the Guarantors, and (iii) signature and
incumbency certificates (or other comparable documents evidencing the same) of
the Authorized Officers of the Borrower and the Guarantors executing the Credit
Documents to which it is a party. 6.6 Fees. The Agents and Lenders shall have
received, substantially simultaneously with the funding of the Initial Term
Loans, fees and, to the extent invoiced at least three business days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower)
expenses in the amounts previously agreed in writing to be received on the
Closing Date (which amounts may, at the Borrower’s option, be offset against the
proceeds of the Initial Term Loans). 6.7 Representations and Warranties. On the
Closing Date, the Specified Representations shall be true and correct in all
material respects (provided that any such Specified Representations which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) and the Company Representations shall be true
to the extent a breach thereof would give the Borrower (or one of its
Affiliates) the right (taking into account any applicable cure provisions) to
terminate its obligations under the Acquisition Agreement (or otherwise decline
to consummate the Acquisition without any liability). 6.8 Solvency Certificate.
On the Closing Date, the Administrative Agent shall have received a certificate
from the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, the Vice President-Finance, a Director, a Manager, or any other
senior financial officer of the Borrower to the effect that after giving effect
to the consummation of the Transactions, the Borrower on a consolidated basis
with the Subsidiaries is Solvent. 6.9 Acquisition. The Tender Offer and the
Merger shall have been, or substantially concurrently with the initial Credit
Event hereunder shall be, consummated in all material respects in accordance
with the terms of the Acquisition Agreement (or the Joint Lead Arrangers and
Joint Bookrunners shall be reasonably satisfied with the arrangements in place
for the consummation of the Acquisition reasonably promptly after the initial
Credit Event hereunder and shall have received confirmation from representatives
of the Borrower that such actions shall be taken promptly after the initial
Credit Event hereunder). 6.10Patriot Act. The Administrative Agent and the Joint
Lead Arrangers shall have received at least three Business Days prior to the
Closing Date such documentation and information as is reasonably requested in
writing at least ten Business Days prior to the Closing Date by the
Administrative Agent or the Joint Lead Arrangers about the Credit Parties to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act. 6.11 Pro Forma Balance Sheet. The Joint Lead Arrangers and
Joint Bookrunners shall have received a pro forma consolidated balance sheet and
related pro forma statement of income (collectively, the “Pro Forma Financial
Statements”) of the Borrower as of and for the 12-month period ending on
September 30, 2016, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other statements of
income), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by ASC 805).
-110-#89847286v15

GRAPHIC [g179892ko23i006.gif]

 


6.12 Financial Statements. The Joint Lead Arrangers and Joint Bookrunners shall
have received the Borrower Historical Financial Statements and the Target
Historical Financial Statements. 6.13 No Company Material Adverse Effect. Since
the date of the Acquisition Agreement, there shall not have occurred any Company
Material Adverse Effect. 6.14 Refinancing. Substantially simultaneously with the
funding of the Initial Term Loans, the Closing Date Refinancing shall be
consummated. 6.15 Notice of Term Loan Borrowing. The Administrative Agent (or
its counsel) shall have received a Notice of Borrowing with respect to the
Initial Term Loan meeting the requirements of Section 2.3. For purposes of
determining compliance with the conditions specified in Section 6 on the Closing
Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Section 7. Conditions Precedent to All Credit Events after
the Closing Date The agreement of each Lender to make any Loan requested to be
made by it on any date (excluding Mandatory Borrowings and Revolving Credit
Loans required to be made by the Revolving Credit Lenders in respect of Unpaid
Drawings pursuant to Sections 3.3 and 3.4) and the obligation of the Letter of
Credit Issuers to issue, amend, renew, increase or extend any Letters of Credit
on any date is subject to the satisfaction (or waiver) of the following
conditions precedent: 7.1 No Default; Representations and Warranties. At the
time of each Credit Event and also after giving effect thereto (other than any
Credit Event on the Closing Date or pursuant to any Loan made pursuant to
Section 2.14 (which shall be subject to the terms of Section 2.14) (a) no
Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
(provided that any such representations and warranties which are qualified
bymateriality, material adverse effect or similar language shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (provided that any such representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) as of such earlier
date). 7.2 Notice of Borrowing. (a) Prior to the making of each Term Loan after
the Closing Date, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.3. (b) Prior to the making of
each Revolving Credit Loan (other than any Revolving Credit Loan made pursuant
to Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.3.
-111-#89847286v15

GRAPHIC [g179892ko23i007.gif]

 


(c) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the applicable Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a). The acceptance of the
benefits of each Credit Event shall constitute a representation and warranty by
each Credit Party to each of the Lenders that all the applicable conditions
specified in Section 7 above have been satisfied as of that time. Section 8.
Representations and Warranties In order to induce the Lenders to enter into this
Agreement and to make the Loans and issue or participate in Letters of Credit as
provided for herein, the Borrower makes the following representations and
warranties to the Lenders, all of which shall survive the execution and delivery
of this Agreement, the making of the Loans and the issuance of the Letters of
Credit (it being understood that the following representations and warranties
shall be deemed made with respect to any Foreign Subsidiary only to the extent
relevant under applicable law): 8.1 Corporate Status. Each Credit Party (a) is a
duly organized and validly existing corporation, limited liability company or
other entity in good standing (if applicable) under the laws of the jurisdiction
of its organization and has the corporate, limited liability company or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect. 8.2 Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms (provided that, with respect to the creation and
perfection of security interests with respect to Indebtedness, Capital Stock and
Stock Equivalents of Foreign Subsidiaries, only to the extent enforceability of
such obligation with respect to which Capital Stock and Stock Equivalents of
Foreign Subsidiaries is governed by the Uniform Commercial Code), except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity. 8.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the Acquisition and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Restricted Subsidiaries (other than
Liens created under the Credit Documents or Permitted Liens) pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which such Credit Party or
any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or
-112-#89847286v15

GRAPHIC [g179892ko23i008.gif]

 


Lien that would not reasonably be expected to result in a Material Adverse
Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party or any
of the Restricted Subsidiaries (after giving effect to the Acquisition). 8.4
Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
the Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect. 8.5 Margin Regulations. Neither the making of any Loan
hereunder nor the use of the proceeds thereof will violate the provisions of
Regulation T, U or X of the Board. 8.6 Governmental Approvals. The execution,
delivery and performance of each Credit Document does not require any consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except for (i) such as have been obtained or made and are in full
force and effect, (ii) filings, consents, approvals, registrations and
recordings in respect of the Liens created pursuant to the Security Documents
(and to release existing Liens), and (iii) such licenses, approvals,
authorizations, registrations, filings or consents the failure of which to
obtain or make would not reasonably be expected to result in a Material Adverse
Effect. 8.7 Investment Company Act. None of the Borrower or any Restricted
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. 8.8 True and Complete Disclosure. (a) None of
the written factual information and written data (taken as a whole) heretofore
or contemporaneously furnished by or on behalf of the Borrower, any of the
Restricted Subsidiaries or any of their respective authorized representatives to
the Administrative Agent, any Joint Lead Arranger, and/or any Lender on or
before the Closing Date (including all such written information and data
contained in (i) the Confidential Information Memorandum (as updated prior to
the Closing Date and including all information incorporated by reference
therein) and (ii) the Credit Documents) for purposes of or in connection with
this Agreement or any transaction contemplated herein contained any untrue
statement of any material fact or omitted to state any material fact necessary
to make such information and data (taken as a whole) not materially misleading
at such time in light of the circumstances under which such information or data
was furnished (after giving effect to all supplements and updates), it being
understood and agreed that for the purposes of this Section 8.8(a), such factual
information and data shall not include pro forma financial information,
projections, estimates (including financial estimates, forecasts, and other
forward-looking information) or other forward looking information and
information of a general economic or general industry nature. (b) The
projections (including financial estimates, forecasts, and other forward-looking
information) contained in the information and data referred to in paragraph (a)
above were based on good faith estimates and assumptions believed by such
Persons to be reasonable at the time made, it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material. 8.9
Financial Condition; Financial Statements. (a) forth in the (i) The unaudited
historical consolidated financial information of the Borrower as set
Confidential Information Memorandum, and (ii) the Borrower Historical Financial
-113-#89847286v15

GRAPHIC [g179892ko23i009.gif]

 


Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The Pro Forma Financial Statements, copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Borrower Historical Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as at September 30, 2016 and their estimated results of operations
for the period covered thereby. The financial statements referred to in clause
(a)(ii) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements. (b) There has been no Material Adverse Effect since the
Closing Date. Each Lender and the Administrative Agent hereby acknowledges and
agrees that the Borrower and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP, or the interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents. 8.10
Compliance with Laws; No Default. (a) Each Credit Party is in compliance with
all Requirements of Law applicable to it or its property, except where the
failure to be so in compliance would not reasonably be expected to result in a
Material Adverse Effect. (b) No Default or Event of Default has occurred and is
continuing. 8.11 Tax Matters. Except as would not reasonably be expected to have
a Material Adverse Effect, (a) each of the Borrower and its Subsidiaries has
filed all Tax returns required to be filed by it and has timely paid all Taxes
payable by it (whether or not shown on a Tax return and including in its
capacity as withholding agent) that have become due, other than those being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower or such
Subsidiary, as applicable) with respect thereto in accordance with GAAP and (b)
each of the Borrower and its Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of management of the Borrower or such
Subsidiary, as applicable) in accordance with GAAP for the payment of all Taxes
not yet due and payable. There is no current or proposed Tax assessment,
deficiency or other claim against the Borrower or any of its Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect. 8.12
Compliance with ERISA. (a) Except as would not reasonably be expected to have a
Material Adverse Effect, no ERISA Event has occurred or is reasonably expected
to occur. (b) Except as would not reasonably be expected to have a Material
Adverse Effect, no Foreign Plan Event has occurred or is reasonably expected to
occur. 8.13 Subsidiaries. Schedule 8.13 lists each Subsidiary of the Borrower
existing on the Closing Date after giving effect to the Transactions.
-114-#89847286v15

GRAPHIC [g179892ko23i010.gif]

 


8.14 Intellectual Property. Each of the Borrower and the Restricted Subsidiaries
owns or has the right to use all Intellectual Property that is used or held for
use in or otherwise necessary for the operation of their respective businesses
as currently conducted, except where the failure to own or have a right to use
such Intellectual Property would not reasonably be expected to have a Material
Adverse Effect. The operation of their respective businesses by each of the
Borrower and the Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.
8.15 Environmental Laws. (a) Except as would not reasonably be expected to have
a Material Adverse Effect: (i) each of the Borrower and the Restricted
Subsidiaries and their respective operations and properties are in compliance
with all applicable Environmental Laws; (ii) none of the Borrower or any
Restricted Subsidiary has received written notice of any Environmental Claim;
(iii) none of the Borrower or any Restricted Subsidiary is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) to the knowledge of the Borrower, no
underground or above ground storage tank or related piping, or any impoundment
or other disposal area containing Hazardous Materials is located at, on or under
any Real Estate currently owned or leased by the Borrower or any of the
Restricted Subsidiaries. (b)None of the Borrower or any of the Restricted
Subsidiaries has treated, stored, transported, Released or arranged for disposal
or transport for disposal or treatment of Hazardous Materials at, on, under or
from any currently or formerly owned or operated property nor, to the knowledge
of the Borrower, has there been any other Release of Hazardous Materials at, on,
under or from any such properties, in each case, in a manner that would
reasonably be expected to have a Material Adverse Effect. 8.16 Properties. (a)
(i) Each of the Borrower and the Restricted Subsidiaries has good and valid
record title to, valid leasehold interests in, or rights to use, all properties
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title or interest would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect and (ii) no Mortgage encumbers
improved Real Estate that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968, as
amended, unless flood insurance available under such Act has been obtained in
accordance with Section 9.3(b). (b) As of the Closing Date, no Credit Party owns
any real property having a Fair Market Value in excess of $10.0 million. 8.17
Solvency. On the Closing Date (after giving effect to the Transactions)
immediately following the making of the Loans and after giving effect to the
application of the proceeds of such Loans, the Borrower and its Subsidiaries on
a consolidated basis will be Solvent. 8.18 Patriot Act. The use of proceeds of
the Loans will not violate the Patriot Act, OFAC, the UK Bribery Act of 2010 or
the FCPA in any material respect. -115-#89847286v15

GRAPHIC [g179892ko23i011.gif]

 


8.19 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. (a) The
Borrower and its Subsidiaries and to its knowledge its directors, officers and
employees, have conducted its business in compliance in all material respects
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws. (b)None of the Borrower and its
Subsidiaries or to its knowledge its directors, officers, employees, agents or
representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Designated Person; (ii) is a Person that is owned or
controlled by a Designated Person; (iii) is located, organized, resident or has
assets located in a Sanctioned Country; or (iv) has directly or indirectly
engaged in, or is now directly or indirectly engaged in, any dealings or
transactions (1) with any Designated Person, (2) in any Sanctioned Country, or
(3) otherwise in violation of Sanctions. (c) No proceeds of any Credit Event
have been used directly, or, to the knowledge of the Borrower, indirectly, by
the Borrower, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (ii) in any manner that would result in a violation of any applicable
Sanctions. 8.20 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution. Section 9. Affirmative Covenants. The Borrower hereby covenants and
agrees that on the Closing Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated or been
collateralized in accordance with the terms of this Agreement and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder (other than contingent indemnity obligations as to which no valid
demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit collateralized in accordance with the terms of
this Agreement), are paid in full: 9.1 Information Covenants. The Borrower will
furnish to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice): (a) Annual
Financial Statements. As soon as available and in any event within five days
after the date on which such financial statements are required to be filed with
the SEC (after giving effect to any permitted extensions) (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheets of the Borrower and the Restricted Subsidiaries as at the end of each
fiscal year, and the related consolidated income statements and cash flows for
such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal years, all in reasonable detail and prepared in accordance with
GAAP, and, in each case, certified by Ernst & Young LLP or another independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Borrower or
any of the Material Subsidiaries (or group of Subsidiaries that together would
constitute a Material Subsidiary) as a going concern (other than any
qualification, that is solely with respect to, or resulting solely from, (i) an
upcoming maturity date under any Indebtedness occurring within one year from the
time such opinion is delivered or (ii) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period), together
with a customary -116-#89847286v15

GRAPHIC [g179892ko23i012.gif]

 


management’s describes the Subsidiaries. discussion and analysis of financial
condition and results of operations that condition and results of operations of
the Borrower and its consolidated (b) Quarterly Financial Statements. As soon as
available and in any event within five days after the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period), the
consolidated balance sheets of the Borrower and the Restricted Subsidiaries as
at the end of such quarterly period and the related consolidated income
statements for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of the applicable quarterly period, and
commencing with the quarter ending June 30, 2017 setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the related period
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP (except as noted therein),
subject to changes resulting from normal year-end adjustments and the absence of
footnotes, and, with respect to fiscal 2015 reporting periods, subject to
finalization of the purchase price allocation to the fair value of assets
acquired and liabilities assumed in the Transactions, as required by GAAP,
together with a customary management’s describes the Subsidiaries. discussion
and analysis of financial condition and results of operations that condition and
results of operations of the Borrower and its consolidated (c) Budgets. Within
60 days after the commencement of each fiscal year of the Borrower and
commencing with the fiscal year beginning January 1, 2018, a consolidated budget
of the Borrower in reasonable detail on a quarterly basis for such fiscal year
as customarily prepared by management of the Borrower for its internal use
consistent in scopewiththe financial statements provided pursuant to Section
9.1(a), setting forth the principal assumptions upon which such budget is based
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood and agreed that
such Projections and assumptions as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ from the projected results and such differences may be
material. (d) Officer’s Certificates. Not later than five days after the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, as the case may be, which
certificate shall set forth (i) a detailed calculation of the covenants set
forth in Section 10.9 and (ii) the then applicable Status and underlying
calculations in connection therewith. At the time of the delivery of the
financial statements provided for in Section 9.1(a), a certificate of an
Authorized Officer of -117-#89847286v15

GRAPHIC [g179892ko23i013.gif]

 


the Borrower setting forth changes to the legal name, jurisdiction of formation,
type of entity and organizational number (or equivalent) to the Person organized
in a jurisdiction where an organizational identification number is required to
be included in a Uniform Commercial Code financing statement, in each case for
each Credit Party or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d), as the case may be. (e)Notice of Default
or Litigation. Promptly after an Authorized Officer of the Borrower or any of
the Restricted Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending against the Borrower or any of the
Subsidiaries that would reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect. (f)Environmental
Matters. Promptly after an Authorized Officer of the Borrower or any of the
Restricted Subsidiaries obtains knowledge of any one or more of the following
environmental matters, unless such environmental matters would not reasonably be
expected to result in a Material Adverse Effect, notice of: (i) any pending or
threatened Environmental Claim against any Credit Party or any Real Estate; and
(ii) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate. All such notices shall describe in reasonable detail the nature of the
claim, investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party. (g) Other Information.
Promptly upon filing thereof, copies of any filings (including on Form 10-K,
10-Q or 8-K) or registration statements (other than drafts of pre-effective
versions of registration statements) with, and reports to, the SEC or any
analogous Governmental Authority in any relevant jurisdiction by the Borrower or
any of the Restricted Subsidiaries (other than amendments to any registration
statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8) and copies of all financial statements, proxy statements, notices, and
reports that the Borrower or any of the Restricted Subsidiaries shall send to
the holders of any publicly issued debt of the Borrower and/or any of the
Restricted Subsidiaries, in their capacity as such holders, lenders or agents
(in each case to the extent not theretofore delivered to the Administrative
Agent pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time; provided that none of the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection or discussion of any document, information or other matter (i)
that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law, or any
binding -118-#89847286v15

GRAPHIC [g179892ko23i014.gif]

 


agreement, (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product or (iv) that is otherwise subject to Section
13.16 or the limitations set forth in Section 9.2. Documents required to be
delivered pursuant to clauses (a), (b), and (g) of this Section 9.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earliest date on which (i) the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet;
(ii) such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided that (A) the Borrower shall, at the request of
the Administrative Agent, continue to deliver copies (which delivery may be by
electronic transmission) of such documents to the Administrative Agent and (B)
the Borrower shall notify (which notification may be by facsimile or electronic
transmission) the Administrative Agent of the posting of any such documents on
any website described in this paragraph. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. Each Credit Party hereby acknowledges and agrees that, unless the
Borrower notifies the Administrative Agent in advance, all financial statements
and certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are
hereby deemed to be suitable for distribution, and to be made available, to all
Lenders and may be treated by the Administrative Agent and the Lenders as not
containing any material nonpublic information. 9.2 Books, Records, Inspections
and Discussions; Lender Calls. (a) The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, all at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
the Required Lenders may desire (and subject, in the case of any such meetings
or advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (ii) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at the Borrower’s expense, and (iii)
notwithstanding anything to the contrary in this Section 9.2, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (A) constitutes
non-financial trade secrets or non-financial proprietary information, (B) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any agreement
binding on a third-party or (C) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of -119-#89847286v15

GRAPHIC [g179892ko23i015.gif]

 


the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. (b) At the
request of and upon reasonable prior notice by the Administrative Agent (no more
frequently than annually), the Borrower shall make representatives available to
attend a conference call with the Lenders. (c) During the period from the
Amendment No. 1 Effective Date through and including the Waiver Finalization
Date, the Borrower shall, at its own expense, (i) provide Houlihan Lokey with
its cash balance and the amount of the aggregate Revolving Credit Exposure as of
the end of each month not later than 10 Business Days after the end of such
month and (ii) organize and hold diligence calls between Houlihan and
representatives of BDO USA LLP and Torys LLP, FTI Consulting, Inc. and any other
representative engaged by the Borrower or its board of directors in connection
with the Restated Financial Statements not less than once every other week. (d)
On and after the Waiver Finalization Date, the Borrower shall, at its own
expense, (i) concurrent with the delivery of its quarterly financial statements
pursuant to Section 9.1(b) hereof, schedule at reasonable times and upon
reasonable notice to the Lenders, and make its representatives available for,
(x) a call with the Lenders to discuss the Borrower’s financial performance and
(y) a call with the private-side Term Loan Lenders to discuss the Borrower’s
financial forecasts, (ii) upon reasonable notice, provide prompt written
responses to any inquiries from any Lenders, (iii) provide all information
reasonably requested by, and cooperate with, counsel to the Collateral Agent in
connection with its ongoing Collateral review and Lien perfection analysis and
direct the Collateral Agent’s counsel to provide Davis Polk with periodic
updates and information regarding such counsel’s Collateral review and Lien
perfection analysis and the results thereof, (iv) disclose to the private-side
Term Loan Lenders its cash balance and the aggregate amount of all outstanding
Revolving Credit Exposure as of the end of each month not later than 10 Business
Days after the end of such month and (v) upon request, provide detailed support
certified by a financial officer of the Borrower for its calculation of
Consolidated EBITDA in connection with its delivery of each Compliance
Certificate pursuant to Section 9.1(d) that shows, at a minimum, (x)
Consolidated EBITDA prior to giving effect to any of the adjustments set forth
in clause (b) of the definition of Consolidated EBITDA, (y) a breakdown, on an
item-by-item basis, of the amount of each adjustment set forth in clause (b) of
the definition of Consolidated EBITDA and (z) the amount of any revenue that, as
a result of the Restated Financial Statements, is deemed to be earned in a time
period later than the period in which it was originally deemed earned. 9.3
Maintenance of Insurance. (a) The Borrower will, and will cause each Material
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business and the
availability of insurance on a cost-effective basis; and will furnish to the
Administrative Agent, promptly following written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so carried
and (b) with respect to each Mortgaged Property, the Borrower will obtain flood
insurance in such total amount as may reasonably be required by the Collateral
Agent and the Revolving Credit Lenders, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “special flood
hazard area” in any Flood Insurance Rate Map published by the -120-#89847286v15

GRAPHIC [g179892ko23i016.gif]

 


Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time. Each such policy
of insurance shall (i) name the Collateral Agent, on behalf of the Secured
Parties as an additional insured thereunder as its interests may appear and (ii)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Secured Parties as
the loss payee thereunder. 9.4 Payment of Taxes. The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material Taxes imposed upon it (including in its capacity as a withholding
agent) or upon its income or profits, or upon any properties belonging to it,
prior to the date on which material penalties attach thereto, and all lawful
material claims in respect of any Taxes imposed, assessed or levied that, if
unpaid, would reasonably be expected to become a material Lien upon any
properties of the Borrower or any of the Restricted Subsidiaries; provided that
neither the Borrower nor any of the Restricted Subsidiaries shall be required to
pay any such Tax that is being contested in good faith and by proper proceedings
if it has maintained adequate reserves (in the good faith judgment of management
of the Borrower) with respect thereto in accordance with GAAP and the failure to
pay would not reasonably be expected to result in a Material Adverse Effect. 9.5
Preservation of Existence; Consolidated Corporate Franchises. The Borrower will,
and will cause each Material Subsidiary to, take all actions necessary (a) to
preserve and keep in full force and effect its existence, organizational rights
and authority and (b) to maintain its rights, privileges (including its good
standing (if applicable)), permits, licenses and franchises necessary in the
normal conduct of its business, in each case, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrower and its Subsidiaries may consummate
any transaction permitted under Permitted Investments and Sections 10.2, 10.3,
10.4, or 10.5. 9.6 Compliance with Statutes, Regulations, Etc. The Borrower
will, and will cause each Restricted Subsidiary to, (a) comply with all
applicable laws, rules, regulations, and orders applicable to it or its
property, including, without limitation, OFAC, the FCPA and the Patriot Act, and
all governmental approvals or authorizations required to conduct its business,
and to maintain all such governmental approvals or authorizations in full force
and effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all Environmental Laws,
and obtain and comply with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by Environmental Laws, and (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b), and (c) of this Section
9.6, where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. 9.7 ERISA. (a) The Borrower will furnish to the
Administrative Agent promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Credit Party or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan to which
a Credit Party or any of its ERISA Affiliates is obligated to contribute;
provided that if the Credit Parties or any of their ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Credit Parties, or their ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; provided, further, that
the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and -121-#89847286v15

GRAPHIC [g179892ko23i017.gif]

 


(b) the Borrower will notify the Administrative Agent promptly following the
occurrence of any ERISA Event or Foreign Plan Event that, alone or together with
any other ERISA Events or Foreign Plan Events that have occurred, would
reasonably be expected to result in liability of any Credit Party that would
reasonably be expected to have a Material Adverse Effect. 9.8 Maintenance of
Properties. The Borrower will, and will cause each of the Restricted
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear,
casualty, and condemnation excepted, and (b) maintain, prosecute, renew,
preserve and protect its Intellectual Property, except, in each case, to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect. 9.9 Transactions with Affiliates. The Borrower will
conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates (other than the Borrower and the
Restricted Subsidiaries) involving aggregate payments or consideration in excess
of $5.0 million for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Affiliate transaction, for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to the Borrower or such Restricted Subsidiary as it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate, as determined by the board of directors of the Borrower or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to: (a) transactions permitted by Section 10.5 and Sections
10.6(a) and 10.6(c)(ii), (b) (c) consummation of the Transactions and the
payment of the Transaction Expenses, the issuance of Capital Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries not otherwise prohibited
by the Credit Documents, (d) loans, advances and other transactions between or
among the Borrower, any Restricted Subsidiary or any joint venture (regardless
of the form of legal entity) in which the Borrower or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of the
Borrower but for the Borrower’s or a Subsidiary’s ownership of Capital Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10, (e) employment and severance arrangements between the Borrower
and the Restricted Subsidiaries and their respective officers, employees or
consultants (including management and employee benefit plans or agreements,
stock option plans and other compensatory arrangements) in the ordinary course
of business (including loans and advances in connection therewith), (f) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers or employees
of the Borrower and the Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, (g) transactions undertaken pursuant to membership in a purchasing
consortium, (h) transactions pursuant to any agreement or arrangement as in
effect as of the Closing Date, or any amendment, modification, supplement or
replacement thereto (so long as any such amendment, modification, supplement or
replacement is not disadvantageous in any material respect to the Lenders when
taken as a whole as compared to the applicable agreement as in effect on the
Closing Date as determined by the Borrower in good faith), -122-#89847286v15

GRAPHIC [g179892ko23i018.gif]

 


(i) [reserved], and (j) Affiliate repurchases of the Loans or Commitments to the
extent permitted hereunder and the holding of such Loans or Commitments and the
payments and other transactions contemplated herein in respect thereof. 9.10 End
of Fiscal Years. The Borrower will, for financial reporting purposes, cause each
of its, and each of the Restricted Subsidiaries’, fiscal years to end on dates
consistent with past practice; provided, however, that the Borrower may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to (x) align the dates of such fiscal year and for
any Restricted Subsidiary whose fiscal years end on dates different from those
of the Borrower or (y) any other financial reporting convention (including a
change of fiscal year) reasonably acceptable (such consent not to be
unreasonably withheld or delayed) to the Administrative Agent, in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting. 9.11 Additional Guarantors and
Grantors. Subject to any applicable limitations set forth in the Security
Documents, the Borrower will cause each direct or indirect Subsidiary (other
than any Excluded Subsidiary) formed or otherwise purchased or acquired after
the Closing Date (including pursuant to a Permitted Acquisition), and each other
Subsidiary that ceases to constitute an Excluded Subsidiary, within 60 days from
the date of such formation, acquisition or cessation, as applicable (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), and the Borrower may at its option cause any other Domestic
Subsidiary, to execute a supplement to each of the Guarantee and the Security
Agreement in order to become a Guarantor under the Guarantee and a grantor under
such Security Documents or, to the extent reasonably requested by the Collateral
Agent, enter into a new Security Document substantially consistent with the
analogous existing Security Documents and otherwise in form and substance
reasonably satisfactory to the Collateral Agent and take all other action
reasonably requested by the Collateral Agent to grant a perfected security
interest in its assets to substantially the same extent as created and perfected
by the Credit Parties on the Closing Date and pursuant to Section 9.14(d) in the
case of such Credit Parties. For the avoidance of doubt, no Credit Party or any
Restricted Subsidiary that is a Domestic Subsidiary shall be required to take
any action outside the United States to perfect any security interest in the
Collateral (including the execution of any agreement, document or other
instrument governed by the law of any jurisdiction other than the United States,
any State thereof or the District of Columbia). 9.12 Pledge of Additional Stock
and Evidence of Indebtedness. Subject to any applicable limitations set forth in
the Security Documents and other than (x) when in the reasonable determination
of the Administrative Agent and the Borrower (as agreed to in writing), the cost
or other consequences of doing so would be excessive in view of the benefits to
be obtained by the Lenders therefrom or (y) to the extent doing so would result
in material adverse tax consequences to the Borrower or any of its Subsidiaries,
as reasonably determined by the Borrower in consultation with the Administrative
Agent, the Borrower will cause (i) all certificates representing Capital Stock
and Stock Equivalents of any Restricted Subsidiary (other than any Excluded
Stock and Stock Equivalents) held directly by the Borrower or any other Credit
Party, (ii) all evidences of Indebtedness in excess of $5.0 million received by
the Borrower or any of the Guarantors in connection with any disposition of
assets pursuant to Section 10.4(b), and (iii) any promissory notes executed
after the Closing Date evidencing Indebtedness in excess of $5.0 million at the
time such promissory note is executed; of the Borrower or any Subsidiary that is
owing to the Borrower or any other Credit Party, in each case, to be delivered
to the Collateral Agent as security for the Obligations accompanied by undated
instruments of transfer executed in blank pursuant to the terms of the Security
Documents. Notwithstanding the foregoing any promissory note among the Borrower
and/or its Subsidiaries need not be delivered to the Collateral Agent so long as
(i) a global intercompany note superseding such promissory note has been
delivered to the Collateral Agent, -123-#89847286v15

GRAPHIC [g179892ko23i019.gif]

 


(ii) such promissory note is not delivered to any other party other than the
Borrower or any other Credit Party, in each case, owed money thereunder, and
(iii) such promissory note indicates on its face that it is subject to the
security interest of the Collateral Agent. 9.13 Use of Proceeds. (a) The
Borrower will use the proceeds of the Initial Term Loans and up to $10 million
of the proceeds of borrowing by it under the Revolving Credit Facility on the
Closing Date and its cash on hand to effect the Transactions. (b) The Borrower
will use Letters of Credit, Revolving Loans and Swingline Loans for working
capital and for other general corporate purposes (including any other
transactions not prohibited by the Credit Documents). (c) The Borrower will not
request any Borrowing, and the Borrower shall not use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitatinganyactivities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto. 9.14 Further
Assurances. (a) Subject to the terms of Sections 9.11 and 9.12, this Section
9.14 and the Security Documents, the Borrower will, and will cause each other
Credit Party to, execute any and all further documents, financing statements,
agreements, and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust, intellectual property security agreements and other documents) that
may be required under any applicable law, or that the Collateral Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect,
and perfect the validity and priority of the security interests created or
intended to be created by the applicable Security Documents, all at the expense
of the Borrower and the Restricted Subsidiaries. (b) Subject to any applicable
limitations set forth in the Security Documents and other than (x) when in the
reasonable determination of the Administrative Agent and the Borrower (as agreed
to in writing), the cost or other consequences of doing so would be excessive in
view of the benefits to be obtained by the Lenders therefrom or (y) to the
extent doing so would result in material adverse tax consequences to the
Borrower or any of its Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, if any assets (other than Excluded
Property) (including any real estate or improvements thereto or any interest
therein but excluding any real estate which the applicable Credit Party intends
to dispose of pursuant to a Permitted Sale Leaseback so long as actually
disposed of within 270 days of acquisition (or such longer period as the
Administrative Agent may reasonably agree)) are acquired by the Borrower or any
other Credit Party after the Closing Date (other than assets constituting
Collateral under a Security Document that become subject to the Lien of the
applicable Security Document upon acquisition thereof) that are of a nature
secured by a Security Document or that constitute a fee interest in real
property in the United States, the Borrower will notify the Collateral Agent,
and, if requested by the Collateral Agent, the Borrower will cause such assets
to be subjected to a Lien securing the Obligations (provided, however, that in
the event any Mortgage delivered pursuant to this clause (b) shall incur any
mortgage recording tax or similar charges in connection with the recording
thereof, such Mortgage shall not secure an amount in excess of the Fair Market
Value of the applicable Mortgaged Property) and will take, and cause the other
applicable Credit Parties to take, such -124-#89847286v15

GRAPHIC [g179892ko23i020.gif]

 


actions as shall be necessary or reasonably requested by the Collateral Agent,
as soon as commercially reasonable but in no event later than 90 days (but in no
event prior to forty-five (45) days after the Borrower has given notice of such
acquisition to the Administrative Agent and in no event prior to the Borrower
receiving confirmation from the applicable Lender(s) that flood insurance due
diligence and compliance in accordance with Section 9.3 hereof has been
completed, or such longer period as the applicable Lender(s) may agree in its
sole reasonable discretion), unless extended by the applicable Lender(s) in its
sole discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 9.14. (c) Any Mortgage delivered to the Administrative Agent
in accordance with the preceding clause (b) shall, if requested by the
Collateral Agent, be received as soon as commercially reasonable but in no event
later than 90 days (except as set forth in the preceding clause (b)), unless
extended by the Administrative Agent acting reasonably and accompanied by (x) a
policy or policies (or an unconditional binding commitment therefor to be
replaced by a final title policy) of title insurance issued by a nationally
recognized title insurance company (each such policy, a “Title Policy”), in such
amounts as reasonably acceptable to the Administrative Agent not to exceed the
Fair Market Value of the applicable Mortgaged Property, insuring the Lien of
each Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 10.2 or as
otherwise permitted by the Administrative Agent and otherwise in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request but only to the extent such
endorsements are (i) available in the relevant jurisdiction (provided in no
event shall the Administrative Agent request a creditors’ rights endorsement)
and (ii) available at commercially reasonable rates, (y) an opinion of local
counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) certificates
of insurance evidencing the insurance required by Section 9.3 in form and
substance reasonably satisfactory to the Administrative Agent, and (aa) an ALTA
survey in a form and substance reasonably acceptable to the Collateral Agent or
such existing survey together with a no-change affidavit sufficient for the
title company to remove all standard survey exceptions from the Title Policy
related to such Mortgaged Property and issue the endorsements required in (x)
above. (d) Post-Closing Covenant. The Borrower agrees that it will, or will
cause its relevant Subsidiaries to, (i) complete each of the actions described
on Schedule 9.14 as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.14 with respect to such action or such later date
as the Administrative Agent may reasonably agree and (ii) prior to December 31,
2018 (or such longer period as may be extended by the Agent with the consent of
the Required Lenders), deliver Control Agreements with respect to each deposit
account and securities account of the Credit Parties, each duly executed by, in
addition to the applicable Credit Party, the applicable financial institution,
as the depositary bank, and the Agent, as the secured party. 9.15 Maintenance of
Ratings. The Borrower will use commercially reasonable efforts to obtain and
maintain (but not maintain any specific rating) a corporate family and/or
corporate credit rating in respect of the Borrower, as applicable, and ratings
in respect of the Term Loans provided pursuant to this Agreement, in each case,
from each of S&P and Moody’s. 9.16 Lines of Business. The Borrower and the
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by the Borrower and the Subsidiaries, taken as a whole, on
the Closing Date and other business activities which are extensions thereof or
otherwise incidental, synergistic, reasonably related, or -125-#89847286v15

GRAPHIC [g179892ko23i021.gif]

 


ancillary to any of the foregoing (and non-core incidental businesses acquired
in connection with any Permitted Acquisition or permitted Investment). Section
10.Negative Covenants. The Borrower hereby covenants and agrees that on the
Closing Date (immediately after consummation of the Acquisition) and thereafter,
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated or been collateralized in accordance with the terms of this Agreement
and the Loans and Unpaid Drawings, together with interest, Fees, and all other
Obligations incurred hereunder (other than contingent indemnity obligations as
to which no valid demand has been made, Secured Hedge Obligations, Secured Cash
Management Obligations collateralized in accordance with the terms of this
Agreement), are paid in full: and Letters of Credit, -126-#89847286v15

GRAPHIC [g179892ko23i022.gif]

 


10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to create, incur, issue, assume, guarantee or
otherwise become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness), except that the foregoing limitations will not apply to:
(a) Indebtedness arising under the Credit Documents; (b) Date listed (i)
Indebtedness (including any unused commitment) outstanding on the Closing on
Schedule 10.1 and (ii) intercompany Indebtedness (including any unused
commitment) outstanding on the Closing Date listed on Schedule 10.1; (c)
Indebtedness (including Capitalized Lease Obligations) to finance the purchase,
lease, construction, installation, maintenance, replacement or improvement of
property (real or personal) or equipment that is used or useful in the business
of the Borrower or any Restricted Subsidiary or a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets and Indebtedness arising from the conversion of the obligations of
the Borrower or any Restricted Subsidiary under or pursuant to any “synthetic
lease” transactions to on-balance sheet Indebtedness of the Borrower or such
Restricted Subsidiary, in an aggregate principal amount which, when aggregated
with the principal amount of all other Indebtedness then outstanding and
incurred pursuant to this clause (c) and all Refinancing Indebtedness incurred
to refinance any other Indebtedness incurred pursuant to this clause (d), does
not exceed $20.0 million; (d)Indebtedness (including letter of credit
obligations consistent with past practice constituting reimbursement obligations
with respect to letters of credit issued in the ordinary course of business), in
respect of workers’ compensation claims, deferred compensation, performance or
surety bonds, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement or indemnification type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance; (e) Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary or other Person, other than guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition; (f) [reserved]; -127-#89847286v15

GRAPHIC [g179892ko23i023.gif]

 


(g) Indebtedness of the Borrower or a Restricted Subsidiary owing to the
Borrower or another Restricted Subsidiary; provided that if the Borrower or a
Guarantor incurs such Indebtedness owing to a Restricted Subsidiary that is not
a Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor as the case may be (it being understood that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor shall
be permitted to the extent permitted as an Investment pursuant to Section 10.6);
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Restricted Subsidiary) shall be
deemed, in each case to be an incurrence of such Indebtedness not permitted by
this clause; (h) shares of preferred stock of a Restricted Subsidiary issued to
the Borrower or another Restricted Subsidiary; provided that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock not permitted by this clause; (i)
purposes); Hedging Obligations (excluding Hedging Obligations entered into for
speculative (j) bonds and (i) obligations in respect of self-insurance,
performance, bid, appeal, and surety completion guarantees and similar
obligations provided by the Borrower or any Restricted Subsidiary or (ii)
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case, in the ordinary course of business or
consistent with past practice; (k) Indebtedness not otherwise permitted
hereunder in an aggregate principal amount not to exceed $50.0 million; (l)
Indebtedness incurred or issued to refinance any Indebtedness incurred under
clause (b) above, this clause (l), and clauses (m) and (x) below or any
Indebtedness incurred or issued to so refinance, replace, refund, extend, renew,
defease, restructure, amend, restate or otherwise modify (collectively,
“refinance”) such Indebtedness (the “Refinancing Indebtedness”) prior to its
respective maturity; provided that such Refinancing Indebtedness (1) has a
weighted average life to maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining weighted average life to maturity
of the Indebtedness, Disqualified Stock or preferred stock being refinanced, (2)
to the extent such Refinancing Indebtedness refinances (i) Indebtedness that is
unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations, such Refinancing Indebtedness is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations and (ii) Indebtedness
subordinated to the Obligations, such Refinancing Indebtedness is subordinated
to the Obligations at least to the same extent as the Indebtedness being
Refinanced, (3) shall not include Indebtedness of a Subsidiary of the Borrower
that is not a Guarantor that refinances Indebtedness of the Borrower or a
Guarantor, (4) to the extent such Refinancing Indebtedness refinances the
Convertible Notes, such Refinancing Indebtedness has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred that is at least
181 days greater than the Latest Term Loan Maturity Date and (5) shall not rank
superior in the capital structure of the Borrower or any applicable Restricted
Subsidiary to the Indebtedness being refinanced, including by virtue of such
Refinancing Indebtedness being secured by a Lien where the Indebtedness being
refinanced by -128-#89847286v15

GRAPHIC [g179892ko23i024.gif]

 


such secured Refinancing Indebtedness is unsecured; (m) Indebtedness of (x)
Borrower or a Restricted Subsidiary incurred or issued to finance an
acquisition, merger, or consolidation, or (y) Persons that are acquired by the
Borrower or any Restricted Subsidiary or merged into or consolidated with the
Borrower or a Restricted Subsidiary in accordance with the terms hereof;
provided that after giving effect to any such acquisition, merger, consolidation
or designation described in this clause (m), the Consolidated Total Debt to
Consolidated EBITDA Ratio (calculated on a Pro Forma Basis) shall be less than
or equal to 4.50:1.00; provided, further that the amount of Indebtedness (other
than Acquired Indebtedness) that may be incurred pursuant to this clause (m) by
Restricted Subsidiaries that are not Guarantors shall not exceed (I) $25.0
million less (II) the aggregate amount of Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors pursuant to clauses (q) and (x) of this
Section 10.1, at any one time outstanding; (n) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
(o) (i) Indebtedness supported by a letter of credit, in a principal amount not
in excess of the stated amount of such letter of credit so long as such letter
of credit is otherwise permitted to be incurred pursuant to this Section 10.1 or
(ii) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States; (p) any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of any Restricted Subsidiary so
long as in the case of a guarantee of Indebtedness by a Restricted Subsidiary
that is not a Guarantor, such Indebtedness could have been incurred directly by
the Restricted Subsidiary providing such guarantee and in the case of guarantee
by the Borrower or a Guarantor of Indebtedness of a Restricted Subsidiary that
is not a Guarantor, such guarantee is permitted under Section 10.6 (other than
clause (j) thereof); (q) Indebtedness of Restricted Subsidiaries that are not
Guarantors in the aggregate at any one time outstanding not to exceed (I) $25.0
million less (II) the aggregate amount of Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors pursuant to clauses (m) and (x) of this
Section 10.1, at any one time outstanding; (r) Indebtedness of the Borrower or
any of the Restricted Subsidiaries consisting of (i) the financing of insurance
premiums or (ii) take or pay obligations contained in supply -129-#89847286v15

GRAPHIC [g179892ko23i025.gif]

 


arrangements in each case, incurred in the ordinary course of business or
consistent with past practice; (s) (i) Indebtedness of the Borrower or any of
the Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business, including with respect to financial accommodations
of the type described in the definition of Cash Management Services and (ii)
Indebtedness owed on a short term basis of no longer than 30 days to banks and
other financial institutions incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries; (t)
Indebtedness consisting of Indebtedness issued by the Borrower or any of the
Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower to the extent permitted by Section 10.5 and 10.6; (u)
Indebtedness in respect of (i) Permitted Other Indebtedness to the extent that
the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans in
the manner set forth in Section 5.2(a)(i) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness; (v)
Indebtedness in respect of Permitted Other Indebtedness; provided that the
aggregate principal amount of all such Permitted Other Indebtedness issued or
incurred pursuant to this subclause (i) shall not exceed the Maximum Incremental
Facilities Amount and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above; provided that (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium and accrued and unpaid interest in
connection with such refinancing) and (y) such Indebtedness otherwise complies
with the definition of Permitted Other Indebtedness; (w) [reserved]; and
-130-#89847286v15

GRAPHIC [g179892ko23i026.gif]

 


(x) unlimited Indebtedness, so long as (i) such Indebtedness is unsecured or
Junior Debt, (ii) the Consolidated Total Debt to Consolidated EBITDA Ratio
(calculated on a Pro Forma Basis) shall be less than or equal to 4.50:1.00 and
(iii) such Indebtedness complies with clauses (a), (b) and (d) of the definition
of Permitted Other Indebtedness; provided that the amount of Indebtedness that
may be incurred pursuant to this clause (x) by Restricted Subsidiaries that are
not Guarantors shall not exceed (I) $25.0 million less (II) the aggregate amount
of Indebtedness incurred by Restricted Subsidiaries that are not Guarantors
pursuant to clauses (m) and (q) of this Section 10.1, at any one time
outstanding. Accrual of interest or dividends, the accretion of accreted value,
the accretion or amortization of original issue discount and the payment of
interest or dividends in the form of additional Indebtedness will not be deemed
to be an incurrence of Indebtedness for purposes of this covenant. Any
Refinancing Indebtedness shall be deemed to include additional Indebtedness
incurred to pay premiums (including reasonable tender premiums), defeasance
costs, fees, and expenses in connection with such refinancing. For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the principal amount of Indebtedness denominated in another
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in another
currency, and such refinancing would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums, and other costs and expenses and accrued and
unpaid interest incurred in connection with such refinancing. The principal
amount of any Indebtedness incurred to refinance other Indebtedness, if incurred
in a different currency from the Indebtedness being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness is denominated that is in effect on the date
of such refinancing. This Agreement will not treat (1) unsecured Indebtedness as
subordinated or junior to secured Indebtedness merely because it is unsecured or
(2) senior Indebtedness as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral. -130-#89847286v15

GRAPHIC [g179892ko23i027.gif]

 


10.2 Limitation on Liens. (a) incur, assume The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, create, or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired (each, a “Subject Lien”) that secures obligations under any
Indebtedness on any asset or property of the Borrower or any Restricted
Subsidiary, except if such Subject Lien is a Permitted Lien. (b) Any Lien
created for the benefit of the Secured Parties pursuant to the preceding
paragraph shall provide by its terms that such Lien shall be automatically and
unconditionally be released and discharged upon the release and discharge of the
Subject Lien that gave rise to the obligation to so secure the Obligations. 10.3
Limitation on Fundamental Changes. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that: (a) so long as no Event of Default has occurred
and is continuing or would result therefrom, any Subsidiary of the Borrower or
any other Person may be merged, amalgamated or consolidated with or into the
Borrower; provided that the Borrower shall be the continuing or surviving
corporation; (b) so long as no Event of Default has occurred and is continuing
or would result therefrom, any Subsidiary of the Borrower or any other Person
(in each case, other than the Borrower) may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Borrower; provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving Person or (B) the Borrower shall cause the Person formed
by or surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation and if the surviving
Person is not already a Guarantor, such Person shall execute a supplement to the
Guarantee and the relevant Security Documents in form and substance reasonably
satisfactory to the Administrative Agent in order to become a Guarantor and
pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of the
Secured Parties, and (iii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate stating that such merger,
amalgamation or consolidation and any such supplements to any Security Document
preserve the enforceability of the Guarantees and the perfection and priority of
the Liens under the applicable Security Documents; (c) the Transactions may be
consummated; -131-#89847286v15

GRAPHIC [g179892ko23i028.gif]

 


(d) (i) any Restricted Subsidiary that is not a Credit Party may convey, sell,
lease, assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to the Borrower or any other
Restricted Subsidiary or (ii) any Credit Party (other than the Borrower) may
convey, sell, lease, assign, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party; (e) any Subsidiary may convey, sell, lease, assign, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
dissolution or otherwise) to a Credit Party; provided that the consideration for
any such disposition by any Person other than a Guarantor shall not exceed the
fair value of such assets; and (f) any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders. 10.4 Limitation on Sale of Assets. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, consummate
an Asset Sale, unless: (a) the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at the time of such Asset Sale at least
equal to the Fair Market Value (as determined at the time of contractually
agreeing to such Asset Sale) of the assets sold or otherwise disposed of; (b) at
the time of entering into the definitive documentation with respect to such
Asset Sale, no Event of Default shall have occurred and be continuing; and (c)
if the property or assets sold or otherwise disposed of, taken together with all
other dispositions of assets and issuances of Equity Interests in Restricted
Subsidiaries excepted from the definition of Asset Sales, have a Fair Market
Value in excess of $5.0 million, at least 75% of the consideration therefor
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash or Cash Equivalents; provided that the amount of: (i) any
liabilities (as reflected on the Borrower’s most recent consolidated balance
sheet or in the footnotes thereto, or if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
the Borrower’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such
consolidated balance sheet, as determined in good faith by the Borrower) of the
Borrower, other than liabilities that are by their terms subordinated to the
Loans, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing; (ii) any securities,
notes or other obligations or assets received by the Borrower or such Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents, or by their terms are
required to be satisfied for cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received), in each case, within 180 days following the
closing of such Asset Sale; and (iii) Indebtedness, other than liabilities that
are by their terms subordinated to -132-#89847286v15

GRAPHIC [g179892ko23i029.gif]

 


the Loans, that are of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that the Borrower and
all Restricted Subsidiaries have been validly released from any Guarantee of
payment of such Indebtedness in connection with such Asset Sale, shall be deemed
to be cash for purposes of this clause (b) of this provision and for no other
purpose. After the Borrower’s or any Restricted Subsidiary’s receipt of the Net
Cash Proceeds of any Asset Sale, any Permitted Non-Core Asset Disposition, or
any transaction described in clause (ii)(jj) of the definition of “Asset Sale,”
the Borrower or such Restricted Subsidiary shall apply the Net Cash Proceeds
from such Asset Sale Prepayment Event: (i) to immediately prepay Loans; or (ii)
if the Consolidated Total Debt to Consolidated EBITDA Ratio at the time of such
receipt is less than 3.50:1:00 (after giving effect to any such Asset Sale
described in this clause (c) but prior to giving effect to any prepayment of the
Loans described in this clause (c)), within the Reinvestment Period, to make
investments in the Borrower and its Subsidiaries; provided that the Borrower and
the Restricted Subsidiaries will be deemed to have complied with this clause
(ii) if and to the extent that, within the Reinvestment Period after the Asset
Sale that generated the Net Cash Proceeds, the Borrower or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement or
letter of intent to consummate any such investment described in this clause (ii)
with the good faith expectation that such Net Cash Proceeds will be applied to
satisfy such commitment within 180 days of such commitment and, in the event any
such commitment is later cancelled or terminated for any reason before the Net
Cash Proceeds are applied in connection therewith, the Borrower or such
Restricted Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
(d)Pending the final application of any Net Cash Proceeds pursuant to this
covenant, the Borrower or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds temporarily to reduce Indebtedness outstanding under the
Revolving Credit Facility or any other revolving credit facility or otherwise
invest such Net Cash Proceeds in any manner not prohibited by this Agreement.
-133-#89847286v15

GRAPHIC [g179892ko23i030.gif]

 


10.5 Limitation on Restricted Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare, pay or make, directly or
indirectly, any Restricted Payment, except: (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock; (b) Interests; Restricted Subsidiaries may declare
and pay dividends ratably with respect to their Equity (c) option plans the
Borrower may make Restricted Payments pursuant to and in accordance with stock
or other benefit plans for management, employees or independent consultants of
the Borrower and its Restricted Subsidiaries; (d) the Borrower may make
Restricted Payments to pay for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests of the Borrower held by any future,
present or former employee, director, manager or consultant of the Borrower or
any of its Subsidiaries, or their estates, descendants, family, spouse or former
spouse pursuant to any management equity plan or stock option or phantom equity
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement; provided that, except with respect to
non-discretionary purchases, the aggregate Restricted Payments made under this
clause (d) (i) prior to the Waiver Finalization Date, do not exceed $300,000 and
(ii) after the Waiver Finalization Date, do not exceed in any calendar year $5.0
million; (e) [reserved]; (f) the Borrower may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issuance of its Equity Interests; (g) the Borrower may
repurchase fractional shares of its Equity Interests arising out of stock
dividends, splits or combinations, business combinations or conversions of
convertible securities; (h) the Borrower or any Subsidiary may receive or accept
the return to the Borrower or any Restricted Subsidiary of Equity Interests of
the Borrower or any Subsidiary constituting a portion of the purchase price
consideration in settlement of indemnification claims; (i) the Borrower or any
Subsidiary may make payments or distributions to dissenting stockholders
pursuant to applicable law; (j) the Borrower may repurchase its Equity Interests
pursuant to its existing share repurchase program announced on February 4, 2016
or any other stock repurchase program or plan so long as (1) no Default or Event
of Default has occurred and is continuing prior to making any such repurchase or
would arise after giving effect (including giving effect on a pro forma basis)
thereto, (2) the aggregate amount of such repurchases does not exceed $70
million and (3) at the time of such repurchase, the Consolidated Total Debt to
Consolidated EBITDA Ratio is not greater than 3.50:1.00; (k) the Borrower may
make other Restricted Payments not otherwise permitted hereunder in an aggregate
principal amount not to exceed $10.0 million minus (II) any Investments pursuant
to Section 10.6(z); -134-#89847286v15

GRAPHIC [g179892ko23i031.gif]

 


(l) therefrom at so long as (x) no Event of Default shall have occurred and be
continuing or would result the time of declaration thereof and (y) the
Consolidated Total Debt to Consolidated EBITDA Ratio is not greater than 3.50 to
1.00, the Borrower may make Restricted Payments in an amount not to exceed the
Available Amount; (m) [reserved]; and (n) so long as no Event of Default shall
have occurred and be continuing at the time of declaration thereof, the Borrower
may make additional Restricted Payments so long as, after giving effect thereto
on a Pro Forma Basis, the Consolidated Total Debt to Consolidated EBITDA Ratio
is not greater than 2.50:1.00. 10.6 Limitation on Investments. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, make, purchase,
or acquire any Investments, except (each, a “Permitted Investment”): (a) any
Investment in the Borrower or any Restricted Subsidiary; provided that
Investments by the Borrower or a Guarantor in Restricted Subsidiaries that are
not Guarantors, in each case from the Borrower or a Guarantor to a Restricted
Subsidiary that is not a Guarantor, pursuant to this clause (a), taken together
with any disposition of property or assets or issuance of securities made
pursuant to clause (e) of the definition of Asset Sales, shall not exceed $25
million; (b) any Investment in cash, Cash Equivalents, or Investment Grade
Securities at the time such Investment is made; (c) (i) any transactions or
Investments otherwise made in connection with the Transactions and in accordance
with the Acquisition Agreement and (ii) so long as the Consolidated Total Debt
to Consolidated EBITDA Ratio is not greater than 3.50 to 1.00 and the Borrower
is in pro forma compliance with the covenants set forth in Section 10.9 as of
the date of such Investment (after giving effect to such Investment), any
Investment by the Borrower or any Restricted Subsidiary in a Person that is
engaged in a Similar Business if as a result of such Investment (a “Permitted
Acquisition”), (1) such Person becomes a Restricted Subsidiary or (2) such
Person, in one transaction or a series of related transactions, is merged,
consolidated, or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, and, in each case, any Investment held by such Person; provided that
such Investment was not acquired by such Person in contemplation of such
acquisition , merger, consolidation, or transfer; and provided, further that
Investments in Persons that become Restricted Subsidiaries that are not
Guarantors pursuant to this clause (c)(ii) shall not exceed $10 million; (d) any
Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale; (e) (i) any Investment existing or contemplated on
the Closing Date and, in each case, listed on Schedule 10.6 and (ii) Investments
consisting of any modification,replacement,renewal, reinvestment, or extension
of any such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment (including in respect of any unused commitment),
plus any accrued but unpaid interest (including any portion thereof which is
payable in kind in accordance with the terms of such modified, extended,
renewed, or replaced Investment) and premium payable by the terms of such
Indebtedness thereon and fees and expenses associated therewith as of the
Closing Date; -135-#89847286v15

GRAPHIC [g179892ko23i032.gif]

 


(f) any Investment acquired by the Borrower or any Restricted Subsidiary (i) in
exchange for any other Investment or accounts receivable held by the Borrower or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization, r e s t r u ct u r i n g or
recapitalization of such other Investment or accounts receivable or (ii) as a
result of a foreclosure by the Borrower or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default; (g) Hedging Obligations permitted under Section
10.1 and Cash Management Services; (h) [reserved]; (i) Investments the payment
for which consists of Equity Interests of the Borrower (exclusive of
Disqualified Stock); (j) guarantees of Indebtedness permitted under Section
10.1; (k) accordance paragraph); any transaction to the extent it constitutes an
Investment that is permitted and made in with the provisions of Section 9.9
(except transactions described in clause (a) of such (l) Investments consisting
of purchases and acquisitions of inventory, supplies, material, equipment, or
other similar assets in the ordinary course of business; (m) additional
Investments having an aggregate Fair Market Value, taken together with all other
Investments made pursuant to this clause (m) that are at that time outstanding,
not to exceed $100 million in the aggregate so long as the Consolidated Total
Debt to Consolidated EBITDA Ratio is not greater than 3.50 to 1.00 as of the
date any such Investments, provided that if the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than 3.50 to 1.00, such Investments shall
not exceed $25 million (with the Fair Market Value of each Investment made
pursuant to this Section 10.6(m) being measured at the time made and without
giving effect to subsequent changes in value); (n) [reserved]; (o) advances to,
or guarantees of Indebtedness of, employees not in excess of $5.0 million; (p)
related travel (i) loans and advances to officers, directors, managers, and
employees for business expenses, moving expenses, and other similar expenses, in
each case, incurred in the ordinary course of business or consistent with past
practices or to fund such Person's purchase of Equity Interests of the Borrower
and (ii) promissory notes received from stockholders of the Borrower or any
Subsidiary in connection with the exercise of stock options in respect of the
Equity Interests of the Borrower and the Subsidiaries; (q) Investments
consisting of extensions of trade credit in the ordinary course of business; (r)
Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit and Uniform Commercial
Code Article 4 customary trade arrangements with customers consistent with past
practices; (s)Non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired; -136-#89847286v15

GRAPHIC [g179892ko23i033.gif]

 


(t) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business; (u) the licensing and contribution of Intellectual Property
pursuant to joint development, venture or marketing arrangements with other
Persons, in the ordinary course of business; (v) contributions to a "rabbi"
trust for the benefit of employees, directors, consultants, independent
contractors or other service providers or other grantor trust subject to claims
of creditors in the case of a bankruptcy of the Borrower; (w) [reserved]; (x)
Consolidated so long as (x) no Event of Default shall have occurred and be
continuing and (y) the Total Debt to Consolidated EBITDA Ratio is not greater
than 3.50 to 1.00, other Investments made with any portion of the Available
Amount; (y) so long as no Event of Default shall have occurred and be continuing
at the time of such Investment, the Borrower or any Restricted Subsidiary may
make additional Investments so long as, after giving effect thereto on a Pro
Forma Basis, the Consolidated Total Debt to Consolidated EBITDA Ratio
-137-#89847286v15

GRAPHIC [g179892ko23i034.gif]

 


is not greater than 2.75:1.00; and (z) additional Investments having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (z) that are at that time outstanding, not to exceed
available capacity under Section 10.5(k). 10.7 Limitation on Subsidiary
Distributions. The Borrower will not permit any of its Restricted Subsidiaries
that are not Guarantors to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to: (a) (i) pay
dividends or make any other distributions to the Borrower or any Restricted
Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits or (ii) pay any Indebtedness owed
to the Borrower or any Restricted Subsidiary; (b) make loans or advances to the
Borrower or any Restricted Subsidiary; or (c) sell, lease or transfer any of its
properties or assets to the Borrower or any Restricted Subsidiary; except (in
each case) for such encumbrances or restrictions (x) which the Borrower has
reasonably determined in good faith will not materially impair the Borrower’s
ability to make payments under this Agreement when due or (y) existing under or
by reason of: (i) contractual encumbrances or restrictions in effect on the
Closing Date, including pursuant to this Agreement and the related documentation
and related Hedging Obligations; (ii)purchase money obligations for property
acquired in the ordinary course of business or consistent with past practice and
Capitalized Lease Obligations that impose restrictions of the nature discussed
in clause (c) above on the property so acquired; (iii) Requirements of Law or
any applicable rule, regulation or order; (iv) any agreement or other instrument
of a Person acquired by or merged or consolidated with or into the Borrower or
any Restricted Subsidiary, or that is assumed in connection with the acquisition
of assets from such Person, in each case that is in existence at the time of
such transaction (but not created in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person and its Subsidiaries, or the property or
assets of the Person and its Subsidiaries, so acquired or designated; (v)
contracts for the sale of assets, including customary restrictions with respect
to a Subsidiary of the Borrower pursuant to an agreement that has been entered
into for the sale or disposition of all or substantially all of the Capital
Stock or assets of such Subsidiary and restrictions on transfer of assets
subject to Permitted Liens; -138-#89847286v15

GRAPHIC [g179892ko23i035.gif]

 


(vi) (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien); (vii) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business; (viii) other Indebtedness, Disqualified Stock or
preferred stock of Restricted Subsidiaries permitted to be incurred subsequent
to the Closing Date pursuant to the provisions of Section 10.1; (ix) customary
provisions in joint venture agreements or arrangements and other similar
agreements or arrangements relating solely to such joint venture and the Equity
Interests issued thereby; (x) customary provisions contained in leases,
sub-leases, licenses, sub-licenses or similar agreements, in each case, entered
into in the ordinary course of business; (xi) [reserved]; and (xii) any
encumbrances or restrictions of the type referred to in clauses (a), (b), and
(c) aboveimposedby any amendments,modifications, restatements,renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through (xii)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, or refinancings (x) are, in
the good faith judgment of the Borrower’s board of directors, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing or (y) do not materially impair the Borrower’s ability to pay its
obligations under the Credit Documents as and when due (as determined in good
faith by the Borrower). 10.8 Limitation on Prepayments of Junior Debt or
Unsecured Debt. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of any Junior
Debt or Indebtedness that is unsecured of the Borrower or any Restricted
Subsidiary that is or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Debt or Indebtedness that is unsecured
except for: (a) Refinancing Indebtedness, (b) payments of regularly scheduled
interest and payment of principal on the scheduled maturity date of any Junior
Debt or Indebtedness that is unsecured (including for avoidance of doubt, the
Convertible Notes), -139-#89847286v15

GRAPHIC [g179892ko23i036.gif]

 


(c) (other than the conversion of any Junior Debt or Indebtedness that is
unsecured to Equity Interests Disqualified Stock) of the Borrower or any
Restricted Subsidiary, (d) so long as no Event of Default shall have occurred
and be continuing at the time of declaration thereof, the Borrower may make
additional payments or distributions in respect of Junior Debt or Indebtedness
that is unsecured prior to its scheduled maturity so long as, after giving
effect to such payments or distribution on a Pro Forma Basis, the Consolidated
Total Debt to Consolidated EBITDA Ratio is not greater than 2.75:1.00, (e) so
long as (x) no Event of Default shall have occurred and be continuing or would
result therefrom at the time of declaration thereof and (y) the Consolidated
Total Debt to Consolidated EBITDA Ratio is not greater than 3.50 to 1.00, the
Borrower may make payments or distributions in respect of Junior Debt or
Indebtedness that is unsecured with the Available Amount; (f) payments or
distributions in amounts that would otherwise have been permitted to be made as
Restricted Payments; provided that any such prepayment shall constitute a
utilization of the applicable Restricted Payment capacity; and (g) payments of
Capitalized Lease Obligations. 10.9 Financial Covenants. (a) Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio. The Borrower will not permit the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as of the last
day of any Test Period (commencing with the Test Period ending September 30,
2017) ending during any period set forth below to be greater than the ratio set
forth below opposite such period: (b) Minimum Interest Coverage Ratio. The
Borrower will not permit the Consolidated Interest Coverage Ratio as of the last
day of any Test Period (commencing with the Test Period ending September 30,
2017) to be less than 2.00 to 1.00. Section 11. Events of Default. Upon the
occurrence of any of the following specified events (each an “Event of
Default”): 11.1 Payments. The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more Business Days, in the payment when due of any interest on the
Loans or any Fees or any Unpaid Drawings or of any other amounts owing hereunder
or under any other Credit Document; or 11.2 Representations, Etc. Any
representation, warranty or statement made or deemed made by any Credit Party
herein or in any other Credit Document or any certificate delivered or required
to be -140-#89847286v15 Period Ratio September 30, 2017 through March 31, 2019
5.50 to 1.00 June 30, 2019 through December 31, 2019 5.00 to 1.00 March 31, 2020
and thereafter 4.25 to 1.00

GRAPHIC [g179892ko23i037.gif]

 


delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or 11.3 Covenants. Any
Credit Party shall: (a) default in the due performance or observance by it of
any term, covenant or with respect to the Borrower), agreement contained in
Section 9.1(e)(i), Section 9.5 (solely Section 9.13 or Section 10; or (b)
default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or 11.4 Default Under Other Agreements. (a) The Borrower or any of the
Restricted Subsidiaries shall (i) fail to make any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50.0 million, beyond the
period of grace and following all required notices, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist
(after giving effect to all applicable grace period and delivery of all required
notices) (other than, with respect to Indebtedness consisting of any Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements (it being understood that clause (i) shall apply to any
failure to make any payment in excess of $50.0 million that is required as a
result of any such termination or similar event and that is not otherwise being
contested in good faith)), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (a) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), or (b) without limiting the provisions of
clause (a) above, any such Indebtedness shall be declared to be due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (and, with respect to Indebtedness
consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements (it being
understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of $50.0 million that is required as a result of any
-141-#89847286v15

GRAPHIC [g179892ko23i038.gif]

 


such termination or equivalent event and that is not otherwise being contested
in good faith)), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) Indebtedness which is convertible
into Qualified Stock and converts to Qualified Stock in accordance with its
terms and such conversion is not prohibited hereunder, or (z) any breach or
default that is (I) remedied by the Borrower or the applicable Restricted
Subsidiary or (II) waived (including in the form of amendment) by the required
holders of the applicable item of Indebtedness, in either case, prior to the
acceleration of Loans pursuant to this Section 11; or 11.5 Bankruptcy, Etc.
Except as otherwise permitted by Section 10.3, the Borrower or any Significant
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under Title 11 of the United States Code entitled “Bankruptcy” as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against the
Borrower or any Significant Subsidiary and the petition is not controverted
within 60 days after commencement of the case, proceeding or action; or an
involuntary case, proceeding or action is commenced against the Borrower or any
Significant Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, compulsory manager, receiver, receiver
manager, trustee, liquidator, administrator, administrative receiver or similar
Person is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any Significant Subsidiary; or the Borrower or any
Significant Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, winding-up, administration or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any Significant Subsidiary; or there is commenced against the
Borrower or any Significant Subsidiary any such proceeding or action that
remains undismissed for a period of 60 days; or the Borrower or any Significant
Subsidiary is adjudicated bankrupt; or any order of relief or other order
approving any such case or proceeding or action is entered; or the Borrower or
any Significant Subsidiary suffers any appointment of any custodian receiver,
receiver manager, trustee, administrator or the like for it or any substantial
part of its property to continue undischarged or unstayed for a period of 60
days; or the Borrower or any Significant Subsidiary makes a general assignment
for the benefit of creditors; or 11.6 ERISA. (a) An ERISA Event or a Foreign
Plan Event shall have occurred, (b) a trustee shall be appointed by a United
States district court to administer any Pension Plan(s), (c) the PBGC shall
institute proceedings to terminate any Pension Plan(s), or (d) any Credit Party
or any of their respective ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, and in each case
in clauses (a) through (d) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to result
in a Material Adverse Effect; 11.7 Guarantee. Other than as expressly permitted
hereunder, any Guarantee provided by any Credit Party or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof and thereof) or any such Guarantor thereunder or any other Credit
Party shall deny or disaffirm in writing any such Guarantor’s obligations under
the Guarantee; or 11.8 Amendment No. 1 Default; Waiver Finalization Date. A
Limited Waiver Default shall occur prior to the Waiver Finalization Date or othe
Waiver Finalization Date shall not have occurred on or prior to the Waiver
Termination Date. -142-#89847286v15

GRAPHIC [g179892ko23i039.gif]

 


 

11.9                        Security Agreement. The Security Agreement or any
other Security Document pursuant to which the assets of the Borrower or any
Material Subsidiary are pledged as Collateral or any material provision thereof
shall cease to be in full force or effect or any Lien created thereunder on any
material portion of Collateral shall cease to be a valid and perfected Lien
(other than pursuant to the terms hereof or thereof, solely as a result of acts
or omissions of the Collateral Agent in respect of certificates, promissory
notes or instruments actually delivered to it (including as a result of the
Collateral Agent’s failure to file a Uniform Commercial Code continuation
statement)) or any grantor thereunder or any Credit Party shall deny or
disaffirm in writing any grantor’s obligations under the Security Agreement or
any other Security Document; or

 

11.10                 Judgments. One or more judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability in excess of $50.0 million in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not
covered by insurance or indemnities as to which the applicable insurance company
or third party has not denied coverage) and any such judgments or decrees shall
not have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days after the entry thereof; or

 

11.11                 Change of Control. A Change of Control shall occur; or

 

11.12                 Remedies Upon Event of Default. If an Event of Default
occurs and is continuing (other than in the case of an Event of Default under
Section 11.3(a) with respect to any default of performance or compliance with
the covenant under Section 10.9), the Administrative Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrower,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement: (i) declare the Total Revolving Credit
Commitment and Swingline Commitment terminated, whereupon the Revolving Credit
Commitment and Swingline Commitment, if any, of each Lender or the Swingline
Lender, as the case may be, shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind, (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations (excluding any Secured Cash
Management Obligations and Secured Hedge Obligations) to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower to the
extent permitted by applicable law; (iii) terminate any Letter of Credit that
may be terminated in accordance with its terms; and/or (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Unpaid Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding; provided that, if an Event of
Default specified in Section 11.5  shall occur with respect to the Borrower, the
result that would occur upon the giving of written notice by the Administrative
Agent shall occur automatically without the giving of any such notice. In the
case of an Event of Default under Section 11.3(a)  in respect of a failure to
observe or perform the covenant under Section 10.9, and at any time thereafter
during the continuance of such event, the Administrative Agent shall, upon the
written request of the Required Revolving Credit Lenders, by written notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitment of each Lender, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; and (ii) declare the
Revolving Loans (excluding any Secured Cash Management Obligations and Secured
Hedge Obligations) then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to

 

143

--------------------------------------------------------------------------------


 

be due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower (to the
extent permitted by applicable law). On or after the date on which the Required
Revolving Credit Lenders have, by written request to the Administrative Agent,
elected to take the action under clause (ii) above as a result of an Event of
Default under Section 11.3(a) in respect of a failure to observe or perform the
covenant under Section 10.9, the Required Term Loan Lenders may, upon the
written request of the Required Term Loan Lenders to the Administrative Agent,
elect to declare the Term Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter, during the continuance of such event, be declared to be due and
payable), and thereupon the principal of the Term Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower (to the extent permitted by
applicable law).

 

11.13                 Application of Proceeds. Subject to the terms of, in each
case if executed, the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.5  shall be applied:

 

(i)                                     first, to the payment of all reasonable
and documented costs and expenses incurred by the Administrative Agent or the
Collateral Agent in connection with any collection or sale of the Collateral or
otherwise in connection with any Credit Document, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable and documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document to the extent reimbursable hereunder or thereunder;

 

(ii)                                  second, to the Secured Parties, an amount
(x) equal to all Obligations owing to them on the date of any distribution and
(y) sufficient to Cash Collateralize all Letters of Credit Outstanding on the
date of any distribution, and, if such moneys shall be insufficient to pay such
amounts in full and Cash Collateralize all Letters of Credit Outstanding, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and

 

(iii)                               third, any surplus then remaining shall be
paid to the applicable Credit Parties or their successors or assigns or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct;

 

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses (i) through (iii) above. Notwithstanding the foregoing,
amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.

 

144

--------------------------------------------------------------------------------


 

Section 12.                                    The Agents.

 

12.1                        Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The provisions of this Section 12  (other than Section 12.1(c) with respect to
the Joint Lead Arrangers and Joint Bookrunners and Sections 12.1, 12.9, 12.11
 and 12.12 with respect to the Borrower) are solely for the benefit of the
Agents and the Lenders, none of the Borrower or any other Credit Party shall
have rights as third party beneficiary of any such provision. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.

 

(b)                                 The Administrative Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuers hereby irrevocably designate
and appoint the Collateral Agent as the agent with respect to the Collateral,
and each of the Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuers irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any of the Administrative Agent, the Lenders, the
Swingline Lender or the Letter of Credit Issuers, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

 

(c)                                  Each of the Joint Lead Arrangers and Joint
Bookrunners each in its capacity as such, shall not have any obligations, duties
or responsibilities under this Agreement but shall be entitled to all benefits
of this Section 12.

 

12.2                        Delegation of Duties. The Administrative Agent and
the Collateral Agent may each execute any of its duties under this Agreement and
the other Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of its
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).

 

12.3                        Exculpatory Provisions. No Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or

 

145

--------------------------------------------------------------------------------


 

such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.
Without limiting the generality of the foregoing, (a) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 13.1), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law and (b) except as expressly set forth in the
Credit Documents, no Agent shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity.

 

12.4                        Reliance by Agents. The Administrative Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and the Collateral Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose it to liability or that
is contrary to any Credit Document or applicable law.

 

146

--------------------------------------------------------------------------------


 

12.5                        Notice of Default. Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent or the Collateral Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

 

12.6                        Non-Reliance on Administrative Agent, Collateral
Agent, and Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or the Collateral Agent hereinafter taken, including any review of the
affairs of any Credit Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the Collateral Agent to any Lender, the
Swingline Lender or the Letter of Credit Issuers. Each Lender, the Swingline
Lender and each Letter of Credit Issuer represents to the Administrative Agent
and the Collateral Agent that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any of the Credit Parties. Except for notices,
reports, and other documents expressly required to be furnished to the Lenders
by the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

12.7                        Indemnification. The Lenders agree to severally
indemnify each Agent and the Revolving Credit Lenders agree to indemnify each
Letter of Credit Issuer, in each case in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Total Credit Exposure in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against an Agent or Letter of Credit Issuer in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions

 

147

--------------------------------------------------------------------------------


 

contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent or such Letter of Credit Issuer
under or in connection with any of the foregoing; provided that no Lender shall
be liable to an Agent or Letter of Credit Issuer for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
or Letter of Credit Issuer’s (i) gross negligence, bad faith or willful
misconduct of such Agent or Letter of Credit Issuer as determined in a final and
non-appealable judgment of a court of competent jurisdiction, (ii) a material
breach of the obligations of the Agent or Letter of Credit Issuer under the
terms of this Agreement by the Agent or Letter of Credit Issuer as determined in
a final and non-appealable judgment of a court of competent jurisdiction, or
(iii) any proceeding between and among such Lenders that does not involve an act
or omission by the Agent or Letter of Credit Issuer; provided, further, that no
action taken by the Administrative Agent in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Credit Documents) shall be deemed to constitute gross
negligence, bad faith or willful misconduct for purposes of this Section 12.7.
In the case of any investigation, litigation or proceeding giving rise to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the payment of the Loans), this
Section 12.7  applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person. Without limitation of the
foregoing, each Lender shall reimburse each Agent or Letter of Credit Issuer
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent or Letter of Credit Issuer in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent or
Letter of Credit Issuer is not reimbursed for such expenses by or on behalf of
the Borrower; provided that such reimbursement by the Lenders shall not affect
the Borrower’s continuing reimbursement obligations with respect thereto. If any
indemnity furnished to any Agent or Letter of Credit Issuer for any purpose
shall, in the opinion of such Agent or Letter of Credit Issuer, be insufficient
or become impaired, such Agent or Letter of Credit Issuer may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent or Letter of
Credit Issuer against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s pro
rata portion thereof; and provided, further, this sentence shall not be deemed
to require any Lender to indemnify any Agent or Letter of Credit Issuer against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement resulting from such Agent’s or Letter of Credit Issuer’s
gross negligence, bad faith or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The agreements in
this Section 12.7  shall survive the payment of the Loans and all other amounts
payable hereunder. The indemnity provided to each Agent and Letter of Credit
Issuer under this Section 12.7  shall also apply to such Agent’s and Letter of
Credit Issuer’s respective Affiliates, directors, officers, members, controlling
persons, employees, trustees, investment advisors and agents and successors.

 

12.8                        Agents in Their Individual Capacities. The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, any Agent in its individual capacity
as a Lender hereunder. Each Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Credit Party
as though such Agent were not an Agent hereunder and under the other Credit
Documents. With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
Lender and Lenders shall include each Agent in its individual capacity.

 

148

--------------------------------------------------------------------------------


 

12.9                             Successor Agents.

 

(a)                                 Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, subject to the
consent of the Borrower (not to be unreasonably withheld or delayed) so long as
no Event of Default under Sections 11.1  or 11.5  is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (the “Resignation Effective Date”), then the retiring Agent
may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above (including receipt of the Borrower’s consent);
provided that if the Administrative Agent or the Collateral Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice.

 

(b)                                 If the Person serving as the Administrative
Agent is a Defaulting Lender pursuant to clause (v) of the definition of Lender
Default, the Required Lenders may to the extent permitted by applicable law,
subject to the consent of the Borrower (not to be unreasonably withheld or
delayed), by notice in writing to the Borrower and such Person remove such
Person as the Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders or the Letter of Credit
Issuers under any of the Credit Documents, the retiring or removed Collateral
Agent shall continue to hold such collateral security as nominee until such time
as a successor Collateral Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
retiring or removed Administrative Agent shall instead be made by or to each
Lender and the Letter of Credit Issuers directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or the Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). Except as provided above, any
resignation or removal of Goldman Sachs Bank USA as the Administrative Agent
pursuant to this Section 12.9  shall also constitute the resignation or removal
of Goldman Sachs Bank USA as the Collateral Agent. The fees payable by the
Borrower (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section 12  (including Section 12.7) and Section 13.5  shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and

 

149

--------------------------------------------------------------------------------


 

their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as an
Agent.

 

(a)                                 Any resignation by or removal of Goldman
Sachs Bank USA as the Administrative Agent pursuant to this Section 12.9  shall
also constitute its resignation or removal as Swingline Lender and Letter of
Credit Issuer; provided that, for the avoidance of doubt, (1) it shall retain
all the rights, powers, privileges and duties of the Letter of Credit Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Letter of Credit Issuer and all L/C Obligations with
respect thereto (including the right to require L/C Participants to make
Revolving Credit Loans pro rata based on their Revolving Credit Commitment
Percentages of the applicable Unpaid Drawing pursuant to Section 3.4(a)) and
(2) it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require Mandatory
Borrowings pursuant to Section 2.1(d). Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swingline Lender and Letter of Credit Issuer, (b) the
retiring Swingline Lender and Letter of Credit Issuer shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Swingline Lender and Letter of Credit
Issuer shall issue letters of credit in substitution for the Letters of Credit
issued by such Affiliate of the Administrative Agent or the Administrative
Agent, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

 

12.10                 Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender under
any Credit Document an amount equivalent to any applicable withholding Tax. If
the Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so), fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10. The agreements
in Section 12.10  shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 12.10, the term Lender includes the Swingline Lender and the Letter
of Credit Issuers.

 

12.11                 Agents Under Security Documents and Guarantee. Each
Secured Party hereby further authorizes the Administrative Agent or the
Collateral Agent, as applicable, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or

 

150

--------------------------------------------------------------------------------


 

authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may execute any documents or instruments necessary to
(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent (or any sub-agent thereof) under any Credit
Document (i) upon the final Maturity Date and the payment in full (or Cash
Collateralization) of all Obligations (except for contingent indemnification
obligations in respect of which a claim has not yet been made and Secured Hedge
Obligations and Secured Cash Management Obligations), (ii) that is sold or to be
sold or transferred as part of or in connection with any sale or other transfer
permitted hereunder or under any other Credit Document to a Person that is not a
Credit Party, (iii) if the property subject to such Lien is owned by a
Guarantor, upon the release of such Guarantor from its Guarantee otherwise in
accordance with the Credit Documents, (iv) as to the extent provided in the
Security Documents, (v) that constitutes Excluded Property or Excluded Stock and
Stock Equivalents or (vi) if approved, authorized or ratified in writing in
accordance with Section 13.1; (b) release any Guarantor from its obligations
under the Guarantee if such Person ceases to be a Restricted Subsidiary (or
becomes an Excluded Subsidiary) as a result of a transaction or designation
permitted hereunder; (c) subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Credit Document to
the holder of any Lien permitted under clause (vi)  (solely with respect to
Section 10.1(d)), and (ix)  of the definition of Permitted Lien; and (d) enter
into subordination or intercreditor agreements with respect to Indebtedness to
the extent the Administrative Agent or the Collateral Agent is otherwise
contemplated herein as being a party to such intercreditor or subordination
agreement, including the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement.

 

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

 

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11  shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

 

12.12                 Right to Realize on Collateral and Enforce Guarantee.
Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents, and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights, and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights, and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition. No holder of Secured Hedge
Obligations

 

151

--------------------------------------------------------------------------------


 

or Secured Cash Management Obligations shall have any rights in connection with
the management or release of any Collateral or of the obligations of any Credit
Party under this Agreement. No holder of Secured Hedge Obligations or Secured
Cash Management Obligations that obtains the benefits of any Guarantee or any
Collateral by virtue of the provisions hereof or of any other Credit Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender or Agent and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements and Secured Cash Management Agreements, unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

12.13                 Intercreditor Agreement Governs. The Administrative Agent,
the Collateral Agent, and each Lender (a) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of any intercreditor
agreement entered into pursuant to the terms hereof, (b) hereby authorizes and
instructs the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement entered into pursuant to the terms hereof and to subject
the Liens securing the Secured Obligations to the provisions thereof, and
(c) hereby authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any intercreditor agreement that includes, or to amend any
then existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.

 

Section 13.                                    Miscellaneous.

 

13.1                        Amendments, Waivers, and Releases. Neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 13.1. Except as provided to the contrary under Section 2.14  or
2.15  or the fifth and sixth paragraphs hereof in respect of Replacement Term
Loans, and other than with respect to any amendment, modification or waiver
contemplated in the proviso to clause (i) below, which shall only require the
consent of the Lenders expressly set forth therein and not the Required Lenders,
the Required Lenders may, or, with the written consent of the Required Lenders,
the Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that each such
waiver and each such amendment, supplement or modification shall be effective
only in the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (x) (i) forgive or reduce any portion of any Loan or extend
the final scheduled maturity date of any Loan or reduce the stated rate (it
being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(c)), or forgive any portion thereof, or extend the
date for the payment, of any principal, interest or fee hereunder (other than as
a result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Letter of Credit beyond the
L/C Facility Maturity Date, or amend or modify any provisions of Sections
5.3(a)  (with respect to the ratable allocation of any payments only) 13.8(a) or
13.20, or make any Loan, interest, Fee or other amount payable in any currency

 

152

--------------------------------------------------------------------------------


 

other than expressly provided herein, in each case without the written consent
of each Lender directly and adversely affected thereby; provided that a waiver
of any condition precedent in Section 6  or 7  of this Agreement, the waiver of
any Default, Event of Default, default interest, mandatory prepayment or
reductions, any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof or the waiver of any
other covenant shall not constitute an increase of any Commitment of a Lender, a
reduction or forgiveness in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal, premium or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment, in each case for purposes of this clause
(i), or (ii) consent to the assignment or transfer by the Borrower of its rights
and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent and Collateral Agent in a manner that directly
and adversely affects such Person, or (iv) amend, modify or waive any provision
of Section 3 with respect to any Letter of Credit without the written consent of
the Letter of Credit Issuer to the extent such amendment, modification or waiver
directly and adversely affects the Letters of Credit Issuer, or (v) amend,
modify or waive any provisions (including the waiver of any conditions set forth
in Section 6  or 7  of this Agreement) which directly affects Lenders under one
or more Facilities and does not directly affect Lenders under any other
Facilities, in each case, without the written consent of the Required Facility
Lenders under such applicable Facility or Facilities (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided however that the waivers described
in this clause (v)  shall not require the consent of any Lenders other than the
Required Facility Lenders under such Facility or Facilities; (vi) amend, modify
or waive any provisions hereof relating to Swingline Loans without the written
consent of the Swingline Lender in a manner that directly and adversely affects
such Person, or (vii) change any Revolving Credit Commitment to a Term Loan
Commitment, or change any Term Loan Commitment to a Revolving Credit Commitment,
in each case without the prior written consent of each Lender directly and
adversely affected thereby, or (viii) release all or substantially all of the
Guarantors under the Guarantees (except as expressly permitted by the
Guarantees, the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement or this Agreement) or release all or substantially all
of the Collateral under the Security Documents (except as expressly permitted by
the Security Documents, the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement or this Agreement) without the prior written consent of
each Lender, or (ix) decrease the Initial Term Loan Repayment Amount applicable
to Initial Term Loans or extend any scheduled Initial Term Loan Repayment Date
applicable to Initial Term Loans, in each case without the written consent of
each Lender directly and adversely affected thereby, or (x) reduce the
percentages specified in the definitions of the term Required Lenders, Required
Revolving Credit Lenders or Required Initial Term Loan Lenders or amend, modify
or waive any provision of this Section 13.1 that has the effect of decreasing
the number of Lenders that must approve any amendment, modification or waiver,
without the written consent of each Lender, (y) notwithstanding anything to the
contrary in clause (x), (i) extend the final expiration date of any Lender’s
Commitment or (ii) increase the aggregate amount of the Commitments of any
Lender, in each case, without the written consent of such Lender, or (z) in
connection with an amendment that addresses solely a repricing transaction in
which any Class of Term Loans is refinanced with a replacement Class of Term
Loans bearing (or is modified in such a manner such that the resulting Term
Loans bear) a lower Effective Yield (a “Permitted Repricing Amendment”), only
the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of

 

153

--------------------------------------------------------------------------------


 

such Lender may not be increased or extended without the consent of such Lender
and (y) for any such amendment, waiver or consent that treats such Defaulting
Lender disproportionately from the other Lender of the same Class (other than
because of its status as a Defaulting Lender).

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
and the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and the Revolving Credit Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with a replacement
term loan tranche (“Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans (plus an amount equal
to all accrued but unpaid interest, fees, premiums, and expenses incurred in
connection therewith), (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
unless any such Applicable Margin applies after the Initial Term Loan Maturity
Date, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans), and (d) the covenants,
events of default and guarantees shall be not materially more restrictive (taken
as a whole) (as determined in good faith by the Borrower) to the Lenders
providing such Replacement Term Loans than the covenants, events of default and
guarantees applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants, events of default and guarantees applicable
to any period after the maturity date in respect of the Refinanced Term Loans in
effect immediately prior to such refinancing.

 

154

--------------------------------------------------------------------------------


 

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) Cash Collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the Letter of Credit Issuer and (z) Secured Cash Management
Obligations), (ii) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Credit Party, to the
extent such sale or other disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the second following sentence), (vi) as required to effect
any sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents, and
(vii) if such assets constitute Excluded Property or Excluded Stock or Stock
Equivalents. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be released from the Guarantees
upon consummation of any transaction not prohibited hereunder resulting in such
Subsidiary ceasing to constitute a Restricted Subsidiary. The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

 

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the First Lien Intercreditor Agreement, Second Lien Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of any Indebtedness as
expressly contemplated by the terms of the First Lien Intercreditor Agreement,
Second Lien Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect

 

155

--------------------------------------------------------------------------------


 

the rights or duties of the Administrative Agent hereunder or under any other
Credit Document without the prior written consent of the Administrative Agent;
(iii) any provision of this Agreement or any other Credit Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Administrative Agent and the
Borrower) or (y) effect administrative changes of a technical or immaterial
nature (including to effect changes to the terms and conditions applicable
solely to the Letter of Credit Issuers in respect of issuances of Letters of
Credit); provided that, in each case, such amendment shall be deemed approved by
the Lenders if the Lenders shall have received at least five Business Days’
prior written notice of such change and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; and (iv) guarantees, collateral documents and related
documents executed by Credit Parties in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with any other Credit Document, entered into, amended, supplemented or waived,
without the consent of any other Person, by the applicable Credit Party or
Credit Parties and the Administrative Agent or the Collateral Agent in its or
their respective sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law or advice of counsel to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
(as reasonably determined by the Administrative Agent and the Borrower) or to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Credit Documents.

 

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13  and 9.14  or any Security Documents in respect of any particular
Collateral or any particular Subsidiary if it determines that the satisfaction
thereof with respect to such Collateral or such Subsidiary cannot be
accomplished without undue expense or unreasonable effort or due to factors
beyond the control of the Borrower and the Restricted Subsidiaries by the time
or times at which it would otherwise be required to be satisfied under this
Agreement or any Security Document.

 

13.2                        Notices. Unless otherwise expressly provided herein,
all notices and other communications provided for hereunder or under any other
Credit Document shall be in writing (including by facsimile transmission). All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(a)                                           if to the Borrower, the
Administrative Agent, the Collateral Agent, a Letter of Credit Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 13.2  or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(b)                                           if to any other Lender, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers and the Swingline Lender;

 

156

--------------------------------------------------------------------------------


 

(c)                                       A copy of all communications and
notices provided by or to the Borrower hereunder shall be provided to Davis
Polk, as counsel to the Amendment No. 1 Consenting Lenders, at the following
address:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Damian S. Schaible

Michelle M. McGreal

damian.schaible@davispolk.com

michelle.mcgreal@davispolk.com

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2  and
5.1  shall not be effective until received.

 

13.3                        No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers, and privileges provided by law.

 

13.4                        Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5                        Payment of Expenses; Indemnification.

 

(a)                                 The Borrower agrees (i) to pay or reimburse
each of the Agents for all their reasonable and documented out-of-pocket costs
and expenses (without duplication) incurred in connection with the development,
preparation, execution and delivery of, and any amendment, supplement,
modification to, waiver and/or enforcement this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel LLP (or such other counsel as may be agreed by the
Administrative Agent and the Borrower), one counsel in each relevant local
jurisdiction with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), (ii) to pay or reimburse each Agent for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
all such out-of-pocket costs and expenses incurred during any workout or
restructuring and including the reasonable fees, disbursements and other charges
of one firm or counsel to the Administrative Agent and the Collateral Agent,
and, to the extent required, one firm or local counsel in each relevant local
jurisdiction with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed (which may include a single special counsel acting in
multiple jurisdictions), (iii) to pay all reasonable and documented fees, costs
and expenses of Davis Polk, as counsel to the

 

157

--------------------------------------------------------------------------------


 

Amendment No. 1 Consenting Lenders, incurred in connection with the enforcement
or preservation of any rights under this Agreement, Amendment No. 1, the other
Credit Documents and any such other documents, including all such fees, costs
and expenses incurred during any workout or restructuring, provided that from
and after the Amendment No. 1 Effective Date, in the event that Davis Polk
reasonably believes that such fees, costs and expenses will exceed $25,000 in
the aggregate for any one month, Davis Polk shall provide written notice thereof
to the Borrower, along with a summary explanation of such expected fees, costs
and expenses for such month, (iv) to pay, indemnify and hold harmless each
Lender, each Agent, each Letter of Credit Issuer and their respective Related
Parties (without duplication) (the “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, obligations, demands, actions,
judgments, suits, costs, expenses, disbursements or penalties of any kind or
nature whatsoever (and the reasonable and documented out-of-pocket fees,
expenses, disbursements and other charges of one firm of counsel for all
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Person), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) of any such Indemnified Person arising
out of or relating to any action, claim, litigation, investigation or other
proceeding (regardless of whether such Indemnified Person is a party thereto or
whether or not such action, claim, litigation or proceeding was brought by the
Borrower, any of its Subsidiaries or any other Person), arising out of, or with
respect to the Transactions or to the execution, enforcement, delivery,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence, Release or threatened Release of Hazardous
Materials relating in any way to the Borrower or any of its Subsidiaries (all
the foregoing in this clause (v), collectively, the “Indemnified Liabilities”);
provided that the Borrower shall have no obligation hereunder to any Indemnified
Person with respect to indemnified liabilities to the extent arising from
(i) the gross negligence, bad faith or willful misconduct of such Indemnified
Person or any of its Related Parties as determined in a final and non-appealable
judgment of a court of competent jurisdiction, (ii) a material breach of the
obligations of such Indemnified Person or any of its Related Parties under the
terms of this Agreement by such Indemnified Person or any of its Related Parties
as determined in a final and non-appealable judgment of a court of competent
jurisdiction, or (iii) any proceeding between and among Indemnified Persons that
does not involve an act or omission by the Borrower or its Restricted
Subsidiaries; provided the Agents, to the extent acting in their capacity as
such, shall remain indemnified in respect of such proceeding, to the extent that
neither of the exceptions set forth in clause (i)  or (ii) of the immediately
preceding proviso applies to such person at such time. The agreements in this
Section 13.5  shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5  shall not apply with respect to Taxes, other than
any Taxes that represent losses, claims, damages, liabilities, obligations,
penalties, actions, judgments, suits, costs, expenses or disbursements arising
from any non-Tax claim.

 

(b)                            No Credit Party nor any Indemnified Person shall
have any liability for any special, punitive, indirect or consequential damages
resulting from this Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the foregoing shall not limit the Borrower’s
indemnification obligations to the Indemnified Persons pursuant to
Section 13.5(a) in respect of damages incurred or paid by an Indemnified Person
to a third party. No Indemnified Person shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of

 

158

--------------------------------------------------------------------------------


 

competent jurisdiction.

 

13.6                             Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as expressly
permitted by Section 10.3, the Borrower may not assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 13.6. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 13.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuers and the Lenders and each other Person entitled to indemnification
under Section 13.5) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

159

--------------------------------------------------------------------------------


 

(b)                                      (i) Subject to the conditions set forth
in clause (b)(ii) below and Section 13.7, any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations or Swingline Loans) at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed; it being understood that, without limitation, the Borrower
shall have the right to withhold its consent to any assignment if, in order for
such assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority) of:

 

(A)                                         the Borrower; provided that the
Borrower shall be deemed to have consented to any such assignment of the Term
Loans unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided, further, that no consent of the Borrower shall be required
for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a
Lender, or (Z) an Approved Fund, (2) an assignment of Loans or Commitments to
any assignee if an Event of Default has occurred and is continuing or (3) any
assignments between Goldman Sachs Bank USA and Goldman Sachs Lending Partners
LLC; and

 

(B)                                         the Administrative Agent (not to be
unreasonably withheld or delayed) and, in the case of Revolving Credit
Commitments or Revolving Credit Loans only, the Swingline Lender and the Letter
of Credit Issuers; provided that no consent of the Administrative Agent shall be
required for an assignment of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, further that no consent of the
Administrative Agent, the Swingline Lender or any Letter of Credit Issuer shall
be required for any assignments between Goldman Sachs Bank USA and Goldman Sachs
Lending Partners LLC.

 

Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments, the Borrower or any of its Subsidiaries. For the
avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring and enforcing the list of Persons who are Disqualified
Lenders at any time.

 

(ii)                             Assignments shall be subject to the following
additional conditions:

 

(A)                                         except in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 in the case of Revolving Credit Commitments and
$1,000,000 in the case of Term Loans, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1  or Section 11.5 has
occurred and is continuing; provided, further, that contemporaneous assignments
by a Lender and its Affiliates or Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above (and
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

 

(B)                                         each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; provided that this

 

160

--------------------------------------------------------------------------------


 

clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;

 

(C)                                         the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system or other method reasonably acceptable to the
Administrative Agent, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment; provided, further, that such recordation fee shall not be
payable in the case of assignments by any Affiliate of the Joint Bookrunners;

 

(D)                                         the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire in a form approved by the Administrative Agent (the
“Administrative Questionnaire”) and applicable tax forms (as required under
Section 5.4(e)); and

 

(E)                                          any assignment to the Borrower or
any Subsidiary shall also be subject to the requirements of Section 13.6(h).

 

For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Disqualified
Lender.

 

(iii)                                         Subject to acceptance and
recording thereof pursuant to clause (b)(v)  of this Section 13.6, from and
after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4  and 13.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6  shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c)  of this Section 13.6. For the
avoidance of doubt, in case of an assignment to a new Lender pursuant to this
Section 13.6, (i) the Administrative Agent, the new Lender and other Lenders
shall acquire the same rights and assume the same obligations between themselves
as they would have acquired and assumed had the new Lender been an original
Lender signatory to this Agreement with the rights and/or obligations acquired
or assumed by it as a result of the assignment and to the extent of the
assignment the assigning Lender shall each be released from further obligations
under the Credit Documents and (ii) the benefit of each Security Document shall
be maintained in favor of the new Lender.

 

(iv)                                        The Administrative Agent, acting for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans (and stated
interest amounts) and any payment made by a Letter of Credit Issuer under any
Letter of Credit owing to each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the

 

161

--------------------------------------------------------------------------------


 

contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent, the Letter of Credit Issuers, the Administrative Agent and its
Affiliates and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)                                      Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and applicable tax forms
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in clause (b)  of this Section 13.6  and any written
consent to such assignment required by clause (b)  of this Section 13.6, the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(b)(v).

 

(c)                                       (i) Any Lender may, without the
consent of the Borrower or the Administrative Agent, the Letter of Credit
Issuers or the Swingline Lender, sell participations to one or more banks or
other entities (other than (x) a natural person, (y) the Borrower and its
Subsidiaries and (z) any Disqualified Lender provided, however, that,
notwithstanding clause (y) hereof, participations may be sold to Disqualified
Lenders unless a list of Disqualified Lenders has been made available to all
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuers and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, the Administrative Agent shall bear no responsibility or
liability for monitoring and enforcing the list of Disqualified Lenders or the
sales of participations thereto at any time. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i)  and (vii)  of the
second proviso to Section 13.1 that affects such Participant. Subject to clause
(c)(ii)  of this Section 13.6, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.10, 2.11, 3.5  and 5.4 to the same
extent as if it were a Lender (subject to the limitations and requirements of
those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b)  of this Section 13.6, including the
requirements of clause (e)  of Section 5.4) (it being agreed that any
documentation required under Section 5.4(e)  shall be provided to the
participating Lender)). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 13.8(b)  as though it were a
Lender; provided such Participant shall be subject to Section 13.8(a) as though
it were a Lender.

 

(ii)                                       A Participant shall not be entitled
to receive any greater payment under Section 2.10, 2.11, 3.5  or 5.4 than the
applicable Lender would have been entitled to receive absent the sale of such
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent (which
consent shall not be unreasonably withheld). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest amounts) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice

 

162

--------------------------------------------------------------------------------


 

to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(d)                                           Any Lender may, without the
consent of the Borrower or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, or other central
bank having jurisdiction over such Lender and this Section 13.6  shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                            Subject to Section 13.16, the
Borrower authorizes each Lender to disclose to any Participant, secured creditor
of such Lender or assignee (each, a “Transferee”) and any prospective Transferee
any and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates pursuant to this Agreement or that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
in connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

(f)                                             The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)                                            SPV Lender. Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle (an “SPV”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower, the option to provide to the Borrower all or any part of any Loan
that such Granting Lender would otherwise be obligated to make the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPV hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it shall not institute against, or join any
other Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.6, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans

 

163

--------------------------------------------------------------------------------


 

to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This
Section 13.6(g) may not be amended without the written consent of the SPV.
Notwithstanding anything to the contrary in this Agreement but subject to the
following sentence, each SPV shall be entitled to the benefits of Sections 2.10,
2.11, 3.5  and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this
Section 13.6, including the requirements of clause (e)  of Section 5.4  (it
being agreed that any documentation required under Section 5.4(e)  shall be
provided to the Granting Lender)). Notwithstanding the prior sentence, an SPV
shall not be entitled to receive any greater payment under Section 2.10, 2.11,
3.5  or 5.4 than its Granting Lender would have been entitled to receive absent
the grant to such SPV, unless such grant to such SPV is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld).

 

(h)                                      [reserved].

 

None of the Borrower or any Subsidiary of the Borrower shall be required to make
any representation that it is not in possession of information which is not
publicly available and/or material with respect to the Borrower and its
Subsidiaries or their respective securities for purposes of U.S. federal and
state securities laws.

 

13.7                        Replacements of Lenders Under Certain Circumstances.

 

(a)                                      The Borrower shall be permitted (x) to
replace any Lender or (y) terminate the Commitment of such Lender or Letter of
Credit Issuer, as the case may be, and (1) in the case of a Lender (other than a
Letter of Credit Issuer), repay all Obligations of the Borrower due and owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date and (2) in the case of a Letter of Credit Issuer, repay
all Obligations of the Borrower owing to such Letter of Credit Issuer relating
to the Loans and participations held by such Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it that (a) requests reimbursement
for amounts owing pursuant to Sections 2.10, 3.5  or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirements of
Law, (ii) no Event of Default under Sections 11.1 or 11.5  shall have occurred
and be continuing at the time of such replacement, (iii) the Borrower shall
repay (or the replacement bank or institution shall purchase, at par) all Loans
and other amounts pursuant to Sections 2.10, 2.11, 3.5  or 5.4, as the case may
be, owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, an Affiliate of the
Lender or Approved Fund, and the terms and

 

164

--------------------------------------------------------------------------------


 

conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replacement bank or institution, if not already a
Lender shall be subject to the provisions of Section 13.6(b), (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6  (provided that unless otherwise agreed the Borrower
shall be obligated to pay the registration and processing fee referred to
therein), and (vii) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

(b)                                      If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 13.1 requires the
consent of either (i) all of the Lenders directly and adversely affected or
(ii) all of the Lenders, and, in each case, with respect to which the Required
Lenders (or at least 50.1% of the directly and adversely affected Lenders) shall
have granted their consent, then, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to (x) replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign its Loans, and its
Commitments hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (to the extent such consent would be required under
Section 13.6)  or to terminate the Commitment of such Lender or Letter of Credit
Issuer, as the case may be, and (1) in the case of a Lender (other than a Letter
of Credit Issuer), repay all Obligations of the Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of a Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by such Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it); provided that (a) all
Obligations hereunder of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon, and (c) the Borrower shall pay
to such Non-Consenting Lender the amount, if any, owing to such Lender pursuant
to Section 5.1(b). In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

 

13.8                             Adjustments; Set-off.

 

(a)                                           Except as contemplated in
Section 13.6  or elsewhere herein, if any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                           After the occurrence and during
the continuance of an Event of Default, in addition to any rights and remedies
of the Lenders provided by law, each Lender shall have the right, without prior
notice to the Credit Parties but with the prior consent of the Administrative
Agent, any such notice being

 

165

--------------------------------------------------------------------------------


 

expressly waived by the Credit Parties to the extent permitted by applicable
law, upon any amount becoming due and payable by the Credit Parties hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final) (other than payroll, trust, tax,
fiduciary, and petty cash accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Credit Parties. Each Lender agrees promptly to notify the Credit
Parties and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.

 

13.9                        Counterparts. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

13.10                 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11                 Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Borrower, the Administrative Agent, the Collateral Agent nor any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

13.12                 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

13.13                 Submission to Jurisdiction; Waivers. Each party hereto
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party to the exclusive general jurisdiction of the
courts of the State of New York or the courts of the United States for the
Southern District of New York, in each case sitting in New York City in the
Borough of Manhattan, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives (to the extent permitted by
applicable law) any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;

 

166

--------------------------------------------------------------------------------


 

(c)                             agrees that service of process in any such
action or proceeding shall be effected by mailing a copy thereof by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such Person at its address set forth on Schedule 13.2  at such other address
of which the Administrative Agent shall have been notified pursuant to
Section 13.2;

 

(d)                            agrees that nothing herein shall affect the right
of the Administrative Agent, any Lender or another Secured Party to effect
service of process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower or any other Credit Party
in any other jurisdiction; and

 

(e)                             waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 13.13  any special, exemplary, punitive or
consequential damages; provided that nothing in this clause (e)  shall limit the
Credit Parties’ indemnification obligations set forth in Section 13.5.

 

13.14                 Acknowledgments. The Borrower hereby acknowledges that:

 

(a)                            it has been advised by counsel in the
negotiation, execution, and delivery of this Agreement and the other Credit
Documents;

 

(b)                            (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and the other Credit Parties, on the one hand, and the Administrative
Agent, the Lenders and the other Agents on the other hand, and the Borrower and
the other Credit Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof);

 

(ii)                             in connection with the process leading to such
transaction, each of the Administrative Agent and the other Agents, is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary for the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees, or any other Person;

 

(iii)                          neither the Administrative Agent nor any other
Agent has assumed or will assume an advisory, agency or fiduciary responsibility
in favor of the Borrower or any other Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent or other Agent
has advised or is currently advising the Borrower, the other Credit Parties or
their respective Affiliates on other matters) and neither the Administrative
Agent or other Agent has any obligation to the Borrower, the other Credit
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents;

 

(iv)                         the Administrative Agent, each other Agent and each
Affiliate of the foregoing may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and their Affiliates,
and neither the Administrative

 

167

--------------------------------------------------------------------------------


 

Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and

 

(v)                                      neither the Administrative Agent nor
any other Agent has provided and none will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
The Borrower hereby agrees that it will not claim that any Agent owes a
fiduciary or similar duty to the Credit Parties in connection with the
Transactions contemplated hereby and waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or any other Agent with respect to any breach or alleged breach of agency or
fiduciary duty; and

 

(c)                                       no joint venture is created hereby or
by the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower, on the one hand,
and any Lender, on the other hand.

 

13.15                 WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16                 Confidentiality. The Administrative Agent, each other
Agent and each Lender (collectively, the “Restricted Persons” and, each a
“Restricted Person”) shall treat confidentially all non-public information
provided to any Restricted Person by or on behalf of any Credit Party hereunder
in connection with such Restricted Person’s evaluation of whether to become a
Lender hereunder or obtained by such Restricted Person pursuant to the
requirements of this Agreement (“Confidential Information”) and shall not
publish, disclose or otherwise divulge such Confidential Information; provided
that nothing herein shall prevent any Restricted Person from disclosing any such
Confidential Information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, rule or regulation or
compulsory legal process (in which case such Restricted Person agrees (except
with respect to any routine or ordinary course audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrower
promptly thereof prior to disclosure), (b) upon the request or demand of any
regulatory authority having jurisdiction over such Restricted Person or any of
its Affiliates (in which case such Restricted Person agrees (except with respect
to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority) to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrower
promptly thereof prior to disclosure), (c) to the extent that such Confidential
Information becomes publicly available other than by reason of improper
disclosure by such Restricted Person or any of its affiliates or any related
parties thereto in violation of any confidentiality obligations owing under this
Section 13.16, (d) to the extent that such Confidential Information is received
by such Restricted Person from a third party that is not, to such Restricted
Person’s knowledge, subject to confidentiality obligations owing to any Credit
Party or any of their respective subsidiaries or affiliates, (e) to the extent
that such Confidential Information was already in the possession of the
Restricted Persons prior to any duty or other undertaking of confidentiality or
is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers,

 

168

--------------------------------------------------------------------------------


 

directors, partners, employees, legal counsel, independent auditors, and other
experts or agents who need to know such Confidential Information in connection
with providing the Loans or action as an Agent hereunder and who are informed of
the confidential nature of such Confidential Information and who are subject to
customary confidentiality obligations of professional practice or who agree to
be bound by the terms of this Section 13.16  (or confidentiality provisions at
least as restrictive as those set forth in this Section 13.16) (with each such
Restricted Person, to the extent within its control, responsible for such
person’s compliance with this paragraph), (g) to potential or prospective
Lenders, hedge providers (or other derivative transaction counterparties) (any
such person, a “Derivative Counterparty”), participants or assignees, in each
case who agree (pursuant to customary syndication practice) to be bound by the
terms of this Section 13.16  (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16); provided that (i) the
disclosure of any such Confidential Information to any Lenders, Derivative
Counterparties or prospective Lenders, Derivative Counterparties or participants
or prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender, Derivative Counterparty or
prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16  or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by any Restricted Person to whom a list of Disqualified
Lenders has been made available to any person that is at such time a
Disqualified Lender, (h) for purposes of establishing a “due diligence” defense,
or (i) to rating agencies in connection with obtaining ratings for the Borrower
and the Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 13.16  (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than the Borrower, its Subsidiaries or its Affiliates,
(ii) the Administrative Agent shall not be responsible for compliance with this
Section 13.16 by any other Restricted Person (other than its officers, directors
or employees), (iii) in no event shall any Lender, the Administrative Agent or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any of its Subsidiaries, and (iv) each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration, settlement and management of this Agreement and the other
Credit Documents.

 

13.17                 Direct Website Communications. The Borrower may, at its
option, provide to the Administrative Agent any information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents, including, without limitation, all notices, requests,
financial statements, financial, and other reports, certificates, and other
information materials, but excluding any such communication that (A) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto, (B) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any default or event of default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent to the Administrative Agent at an email address provided by the
Administrative Agent from time to time; provided that (i) upon written request
by the Administrative Agent, the

 

169

--------------------------------------------------------------------------------


 

Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents. Nothing
in this Section 13.17  shall prejudice the right of the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(a)                                           The Borrower further agrees that
any Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”), so long as the access to such Platform (i) is limited
to the Agents, the Lenders and Transferees or prospective Transferees and
(ii) remains subject to the confidentiality requirements set forth in
Section 13.16.

 

(b)                                           THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF ANY MATERIALS OR INFORMATION PROVIDED BY THE CREDIT PARTIES (THE
“BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties” and each an “Agent Party”) have any liability to the Borrower,
any Lender, or any other Person for losses, claims, damages, liabilities, or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent Party
resulted from such Agent Party’s (or any of its Related Parties’ (other than any
trustee or advisor)) gross negligence, bad faith or willful misconduct or
material breach of the Credit Documents as determined in the final
non-appealable judgment of a court of competent jurisdiction.

 

(c)                                            The Borrower and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to the
Borrower, the Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to the Credit Documents or otherwise are being
distributed through the Platform, any document or notice that the Borrower has
indicated contains only publicly available information with respect to the

 

170

--------------------------------------------------------------------------------


 

Borrower may be posted on that portion of the Platform designated for such
public-side Lenders. If the Borrower has not indicated whether a document or
notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Borrower, the Subsidiaries and their securities.
Notwithstanding the foregoing, the Borrower shall use commercially reasonable
efforts to indicate whether any document or notice contains only publicly
available information; provided, however, that the following documents shall be
deemed to be marked “PUBLIC,” unless the Borrower notifies the Administrative
Agent promptly that any such document contains material nonpublic information:
(1) the Credit Documents, (2) any notification of changes in the terms of the
Credit Facility and (3) all financial statements and certificates delivered
pursuant to Sections 9.1(a),(b)  and (d).

 

13.18                 USA PATRIOT Act. Each Lender hereby notifies each Credit
Party that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

13.19                 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

13.20                 No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Credit Parties,
their stockholders and/or their affiliates. Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its affiliates, on the other. The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders or
creditors. Each Credit Party acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory

 

171

--------------------------------------------------------------------------------


 

services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

13.21                 Nature of Borrower Obligations.

 

(a)                                      Notwithstanding anything to the
contrary contained elsewhere in this Agreement, it is understood and agreed by
the various parties to this Agreement that all of the Borrower’s Obligations to
repay principal of, interest on, and all other amounts with respect to, all
Loans, L/C Obligations and all other Obligations of the Borrower pursuant to
this Agreement (including, without limitation, all fees, indemnities, taxes and
other Obligations in connection therewith or in connection with the related
Commitments) shall be guaranteed pursuant to, and in accordance with the terms
of, the Guarantee.

 

(b)                                      The obligations of the Borrower with
respect to the Borrower’s Obligations are independent of the obligations of any
Guarantor under its guaranty of the Borrower’s Obligations, and a separate
action or actions may be brought and prosecuted against the Borrower, whether or
not any such Guarantor is joined in any such action or actions. The Borrower
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof.

 

(c)                                       The Borrower authorizes the
Administrative Agent and the Lenders without notice or demand (except as shall
be required by the Credit Documents and applicable statute that cannot be
waived), and without affecting or impairing its liability hereunder, from time
to time to:

 

(i)                                               exercise or refrain from
exercising any rights against any Guarantor or others or otherwise act or
refrain from acting;

 

(ii)                                            apply any sums paid by any other
Person, howsoever realized or otherwise received to or for the account of the
Borrower to any liability or liabilities of such other Person regardless of what
liability or liabilities of such other Person remain unpaid; and/or

 

(iii)                                         consent to or waive any breach of,
or act, omission or default under, this Agreement or any of the instruments or
agreements referred to herein, or otherwise, by any other Person.

 

(d)                                      It is not necessary for the
Administrative Agent or any other Lender to inquire into the capacity or powers
of the Borrower or any of its Subsidiaries or the officers, directors, members,
partners or agents acting or purporting to act on its behalf.

 

(e)                                       The Borrower waives any right to
require the Administrative Agent or the other Lenders to (i) proceed against any
Guarantor or any other party, (ii) proceed against or exhaust any security held
from any Guarantor or any other party or (iii) pursue any other remedy in the
Administrative Agent’s or the Lenders’ power whatsoever. The Borrower waives any
defense based on or arising out of suretyship or any impairment of security held
from the Borrower, any Guarantor or any other party or on or arising out of any
defense of any Guarantor or any other party other than payment in full in cash
of the Obligations of the Credit Parties, including, without limitation, any
defense based on or arising out of the disability of any Guarantor or any other
party, or the unenforceability of the Obligations of the Borrower or any part
thereof from any cause, in each case other than as a result of the payment in
full in cash of the Obligations of the Borrower.

 

(f)                                        All provisions contained in any
Credit Document shall be interpreted consistently with this Section 13.21 to the
extent possible.

 

172

--------------------------------------------------------------------------------


 

13.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                           the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and

 

(b)                                           the effects of any Bail-In Action
on any such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

13.23                 Flood Matters. Each of the parties hereto acknowledges and
agree that, if there are any Mortgaged Properties that are improved with a
building (as defined in the applicable flood regulations), any increase,
extension, or renewal of any of the Loans or Commitments shall be subject to
(and conditioned upon) the prior delivery to all Lenders, at least ten
(10) Business Days, if no such Mortgaged Property is in a “special flood hazard
area” and forty-five (45) days, if any such Mortgaged Property is in a “special
flood hazard area” of: (A) a completed flood hazard determination from a third
party vendor; (B) if such real property is located in a “special flood hazard
area”, (1) a notification to the applicable Lender(s) of that fact and (if
applicable) notification to the applicable Lender(s) that flood insurance
coverage is not available and (2) evidence of receipt by the applicable
Lender(s) of such notice; and (C) if required by applicable flood regulations,
evidence of required flood insurance as required by Section 9.3  hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

173

--------------------------------------------------------------------------------